 Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 1 of 192




           APPENDIX OF UNPUBLISHED OPINIONS

A.   CFPB v. NDG Financial Corp.,
     2016 WL 7188792 (S.D.N.Y. Dec. 2, 2016)

B.   Dickerson v. U.S. Steel Corp.,
     1977 WL 833 (E.D. Pa. Feb. 28, 1977)

C.   FTC v. Adept Management Inc.,
     2018 WL 4623152 (D. Or. Sept. 25, 2018)

D.   FTC v. Alcoholism Cure Corp.,
     2011 WL 13137951 (M.D. Fla. Sept. 16, 2011)

E.   FTC v. Amazon.com, Inc.,
     2016 WL 10654030 (W.D. Wash. July 22, 2016)
F.   FTC v. Capital Choice Consumer Credit, Inc.,
     2004 WL 5149998 (S.D. Fla. Feb. 20, 2004)
G.   FTC v. Direct Benefits Group, LLC,
     2013 WL 3771322 (M.D. Fla. July 18, 2013)

H.   FTC v. Direct Marketing Concepts, Inc.,
     2004 WL 1399185 (D. Mass. June 23, 2004)
I.   FTC v. Loma International Business Group,
     2013 WL 2455986 (D. Md. June 5, 2013)
J.   FTC v. Windward Marketing, Inc.,
     1997 WL 33642380 (N.D. Ga. Sept. 30, 1997)
K.   Lockette v. Morgan Stanley,
     2018 WL 4778920 (S.D.N.Y. Oct. 3, 2018)

L.   Pennsylvania v. Navient Corp.,
     — F.3d —, 2020 WL 4280677 (3d Cir. July 27, 2020)

M.   Robbins v. Comcast Cable Communications, LLC,
     2019 WL 4139297 (W.D. Wash. Aug. 30, 2019)
Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 2 of 192




                        A
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 3 of 192
Consumer Financial Protection Bureau v. NDG Financial Corp., Not Reported in Fed....
2016 WL 7188792

                                                                            Ltd.; Northway Broker, Ltd.; E-Care Contact
                                                                            Centers, Ltd.; Blizzard Interactive Corp.; New
     KeyCite Yellow Flag - Negative Treatment                               World Consolidated Lending Corp.; New World
Disagreed With by Consumer Financial Protection Bureau v. RD Legal
                                                                            Lenders Corp.; Payroll Loans First Lenders Corp.;
Funding, LLC, S.D.N.Y., June 21, 2018
                                                                            New World RRSP Lenders Corp.; Peter Ash;
                  2016 WL 7188792
                                                                            Sagewood Holdings, Ltd.; Kimberly DeThomas;
    Only the Westlaw citation is currently available.
                                                                            Jeremy Sabourin; and William Wrixon. Twelve
     United States District Court, S.D. New York.
                                                                            individuals or corporations are named as relief
                 CONSUMER FINANCIAL                                         defendants (“Relief Defendants”), five of which
         PROTECTION BUREAU, Plaintiff,                                      are also Named Defendants: Peter Ash; Sagewood
                                                                            Holdings, Ltd.; Paul Ash; Knightsbridge Holdings,
                      v.
                                                                            Ltd.; Paul Grehan; 0562752 B.C., Ltd.; Kimberly
      NDG FINANCIAL CORP., et al., Defendants.
                                                                            DeThomas; Emerald Willow Holdings, Ltd.;
                      No. 15-cv-5211 (CM)                                   Jeremy Sabourin; Red River Holdings Company
                                |                                           Ltd.; William Wrixon; and Twillingate Holdings
                       Filed 12/02/2016                                     Ltd.
                                                                     For the reasons set forth below, Defendants' motions to
Attorneys and Law Firms
                                                                     dismiss are DENIED.
Charles Robert Gayle, Edward Joseph Reilly, II,
Mark Samburg, Consumer Financial Protection Bureau,
Washington, DC, for Plaintiff.                                                            Background Facts

Jeffrey Alan Brown, Sarah Dean Lyons, Richard Francis                The twenty-one Defendants are interconnected corporate
Hans, Jr., Constance Che Hang Tse, DLA Piper LLP (US),               entities or individuals that the CFPB alleges jointly operated
Katie Gant Crane, Kenneth E. Lee, Levine Lee LLP, New                an online payday lending scheme that made loans to U.S.
York, NY, Steven A. Engel, Dechert, LLP, Benjamin Boyd,              customers in violation of state usury laws, and then used
DLA Piper LLP, Washington, DC, for Defendants.                       unfair, deceptive, and abusive practices (“UDAAP”) to
                                                                     collect on the loans and profit from those revenues, thereby
                                                                     violating the Consumer Financial Protection Act of 2010
         DECISION AND ORDER DENYING                                  (“CFPA”), 12 U.S.C. § 5536(a), enacted as Title X of the
        DEFENDANTS' MOTIONS TO DISMISS                               Dodd-Frank Wall Street Reform and Consumer Protection
                                                                     Act, Pub. L. 111-203, 124 Stat. 1376(“Dodd-Frank Act”). The
McMahon, C.J.                                                        CFPB also alleges that some of Defendants' loan agreements
                                                                     contained irrevocable wage assignment clauses that violated
 *1 This action was brought by Plaintiff, the Consumer
                                                                     the Credit Practices Rule, 16 C.F.R. § 444.2(a)(3). The
Financial Protection Bureau (“CFPB”) against a group
                                                                     CFPB seeks permanent injunctive relief, restitution, refund of
of twenty-one interconnected corporations and individuals
                                                                     monies paid, and disgorgement of ill-gotten gains.
(collectively, “Defendants”) 1 that allegedly operated a cross-
border online payday lending scheme. Via three separate
motions to dismiss (Dkt. Nos. 64, 67, and 81), Defendants            I. Defendants' Corporate Structure
argue that the first amended complaint (“FAC”) should be             Defendants are a collection of individuals and corporations
dismissed because: (1) the Court lacks personal jurisdiction,        located in Canada and Malta that the CFPB asserts operated as
(2) the claims presented are time-barred or retroactive,             “a seamless unit to offer unlicensed and usurious payday loans
(3) the FAC fails to state a claim, and (4) the CFPB is              over the Internet to US consumers” from 2005 to 2013. (Am.
unconstitutional.                                                    Compl. ¶ 7, Dkt. No. 47.) Defendants can best be organized
                                                                     into four major groups based on their post-2009 corporate
1                                                                    structure and the nature of the allegations against them: (1)
        Fourteen individuals or corporations are named
                                                                     the European Group; (2) the Canadian Group; (3) the Owners
        defendants in this matter (“Named Defendants”):
                                                                     Group; and (4) the Officers/Directors Group.
        NDG Financial Corp.; Northway Financial Corp.,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 4 of 192
Consumer Financial Protection Bureau v. NDG Financial Corp., Not Reported in Fed....
2016 WL 7188792


                                                                     B. Canadian Group
   A. European Group                                              The Canadian Group consists of the following Defendants (all
The European Group consists of Defendants (all of which           of which are Named Defendants only): NDG Financial Corp.
are Named Defendants) Northway Financial Corp. Ltd.               (“NDG”); NDG’s direct subsidiaries E-Care Contact Centers
(“Northway”), Northway Broker, Ltd. (“Northway Broker”),          Ltd. (“E-Care”), Blizzard Interactive Corp. (“Blizzard”), and
and related non-defendant entities. Northway and Northway         New World Consolidated Lenders Corp. (“NWCL”); and
Broker are both registered private limited liability companies    NWCL’s subsidiaries New World Lenders Corp. (“NWL”),
(“PLLCs”) based out of Sliema, Malta. (Id. ¶¶ 26, 30.) Since      Payroll Loans First Lenders Corp. (“PLFL”), and New World
2009, both are indirect subsidiaries of non-defendant New         RRSP Lenders (“NWRRSP”). All of the Canadian Group
Northway S.A. (“New Northway”), through non-defendant             Defendants were or are Canadian corporations. (Id. ¶¶ 17, 36,
Cumberland Holdings Ltd. (Id. ¶¶ 11, 63-64, 109.)                 42, 49, 51-52, 54.) NDG and E-Care share the same principal
                                                                  place of business, an address in Surrey, British Columbia,
 *2 According to the CFPB, Northway “extends credit               but have other additional addresses throughout Canada. (Id.
to US consumers in the form of payday loans” via a                ¶¶ 17-20, 37-39.) Blizzard has its principal place of business
series of Internet “doing business as” (“DBA”) websites.          in Winnipeg, Manitoba, although it also allegedly shares
(Id. ¶ 27.) These DBA websites have various names,                some addresses with E-Care and NDG. (Id. ¶¶ 42-43.) NWL
including “CashTransferCenters.com; PRLDirect.com;                and NWCL are incorporated in British Columbia, as were
247Greenstreet.com; GreenPicket.com; PaydayAvenue.com;            PLFL and NWRRSP, which have both been dissolved. (Id. ¶¶
CashTaxi.com; PixyCash.com; SonicPayday.com; and                  49-55.)
Zip19.com.” (Id.) The CFPB alleges that Northway originates
the loans in all fifty states, including New York. (Id. ¶ 152.)   The FAC contains few direct allegations against NDG, other
                                                                  than that unnamed NDG “personnel” allegedly “established
The loans are generally short term, usually fourteen days,        and managed banking and payment processing relationships
“ranging from $100-$ 1500 with finance charges between            with US-based service providers on behalf of [NDG’s]
$19.26 and $26.98 per $100 borrowed.” (Id. ¶ 153.) Due to         subsidiaries and entities with which it is under common
the short-term nature of the loans, this results in an annual     control.” (Id. ¶ 25.)
percentage rate (“APR”) ranging from 599% to 703%. (Id.
¶ 158.) In addition, some of the loan agreements include an       E-Care allegedly collects the loans extended by Northway,
irrevocable wage assignment clause that provides, in essence,     as well as provides services to Northway such as “managing
that “if the consumer defaults on the loan for more than          Northway’s relationships with banks, Third Party Processors
seven days from the date that payment is due, the consumer        (TPPP), and credit reporting agencies....” (Id. ¶¶ 40-41.)
authorizes the NDG Enterprise to instruct the consumer’s
employer to pay the outstanding loan amount directly to            *3 Blizzard allegedly identifies potential customers for
the NDG Enterprise from the consumer’s wages.” (Id. ¶             Northway by generating a target demographic profile, which
155.) According to the FAC, such clauses were invoked             it then sends to third-party lead generator services. (Id. ¶¶
on numerous occasions to collect money directly from              44-45.) Blizzard, working with a lead generator, specifically
consumers' payroll accounts. (Id. ¶ 156.)                         targeted potential consumers in New York and New Jersey in
                                                                  June 2013. (Id. ¶ 131.) It also allegedly “maintains software
Northway Broker provides “money brokering services to US          that redirects its purchased leads to the DBA websites.” (Id.
consumers applying for payday loans from Northway via the         ¶ 132.)
DBA websites.” (Id. ¶ 31.) According to the CFPB, Northway
Broker generates revenue through broker fees for Northway’s       NWCL, NWL, PLFL, and NWRRSP (collectively, the
loans as well as non-sufficient funds (“NSF”) fees collected      “Funding Entities”) were or are fundraising vehicles for
when consumers default on loan payments. (Id. ¶ 32.) As           raising capital for Northway to distribute as loans. (Id. ¶¶
such, Northway Broker is a party to the loan agreements           47-56.) The FAC does not allege that this fundraising activity
with consumers. (Id. ¶ 31-32.) It also “contract[s] with credit   took place in the United States, or that the fundraising itself
reporting agencies that provide background information on         was in any way illegal.
potential Northway loan applicants.” (Id. ¶ 35.)



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            2
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 5 of 192
Consumer Financial Protection Bureau v. NDG Financial Corp., Not Reported in Fed....
2016 WL 7188792

                                                                 Sabourin is allegedly the Chief Operation Officer (“COO”)
   C. Owners Group                                               of NDG; the President of Blizzard; an “officer or director”
According to the FAC, New Northway and NDG were                  for E-Care, each of the Funding Entities, and Red River; and
each controlled by three separate corporations from 2009         charged with “managerial responsibility” over NDG, E-Care,
to 2013: (1) Sagewood Holdings Ltd. (“Sagewood”),                Blizzard, NWL, and NWCL. (Id. ¶¶ 81-85.)
which owned 50.1% of shares in New Northway and
NDG; (2) Knightsbridge Holdings Ltd. (“Knightsbridge”),          Wrixon is allegedly the Chief Financial Officer (“CFO”) of
which owned 39.8% of each; and (3) 0562752 B.C. Ltd.             NDG, Blizzard, and NWL; an “officer or director” for E-Care,
(“0562752”), which owned 10.1% of each. (Id. ¶¶ 62, 92,          Blizzard, PLFL, NWCL, and Twillingate; and charged with
97.) In turn, each of these three corporations was wholly-       “managerial responsibility” over NDG, E-Care, Blizzard,
owned by one of the three individual Defendants: (1) Peter       NWL, and NWCL. (Id. ¶¶ 86-88.)
Ash owned 100% of Sagewood; (2) Paul Ash owned 100% of
Knightsbridge; and (3) Paul Grehan owned 100% of 0562752.
(Id. ¶¶ 14-16.)                                                  II. Defendants' Alleged Actions
                                                                  *4 The FAC includes nine counts, based on five types
The FAC alleges that, around September 1, 2013, control          of alleged activity: (1) that Defendants' misrepresentations
was transferred from Sagewood, Knightsbridge, and 0562752        to consumers that they owed money on illegal loans
to three new corporations: (1) Emerald Willow Holdings,          constituted “deceptive” (Count I), “unfair” (Count II), and
Ltd. (“Emerald Willow”) assumed Sagewood’s shares; (2)           “abusive” (Count III) practices under the CFPA, 12 U.S.C.
Red River Holdings Company, Ltd. (“Red River”) assumed           § 5536(a)(1)(B); (2) that Defendants' misrepresentations
Knightsbridge’s shares; and (3) Twillingate Holdings, Ltd.       to consumers that U.S. and state laws did not apply
(“Twillingate”) assumed 0562752’s shares. (Id. ¶¶ 13, 22,        to their loans constituted “deceptive” (Count IV) and
111.)                                                            “abusive” (Count V) practices under the CFPA, id.; (3) that
                                                                 Defendants' misrepresentations regarding the repercussions
All Owners Group Defendants are listed as Relief Defendants      of nonpayment constituted “deceptive” practices under the
only, except for Peter Ash and Sagewood, which are listed as     CFPA, id. (Count VI); 2 (4) that Defendants' conditioning
both Named Defendants and Relief Defendants.                     of loans on illegal wage assignment clauses violated the
                                                                 Credit Practices Rule, 16 C.F.R. § 444.2(a)(3) (Count VII),
                                                                 and constituted an “unfair” practice under the CFPA, 12
   D. Officers/Directors Group
                                                                 U.S.C. § 5536(a)(1)(B) (Count VIII); and (5) that the Relief
The last group of Defendants are three officers of the
                                                                 Defendants possess funds illegally obtained through this
various corporate Defendants: Kimberly DeThomas, Jeremy
                                                                 enterprise (Count IX).
Sabourin, and William Wrixon. The FAC also refers to these
individuals as the “Current Owners,” but does not provide any
                                                                 2
details about their ownership interests. (See id. ¶ 211.) The           Count VI is asserted against only the
CFPB’s brief more directly alleges that these individuals are,          European Group Defendants, the Canadian Group
respectively, 100% owners of Emerald Willow, Red River,                 Defendants, and DeThomas.
and Twillingate. (Pl.'s Mem. of Law in Opp'n to Defs.' Mots.
to Dismiss (“Pl’s Br.”) at 8, Dkt. No. 90.) Each of the three       A. Misrepresentations Regarding Loan Validity
Defendants in the Officers/Directors Group is listed as both a   Counts I through III are based on the allegation that
Named Defendant and a Relief Defendant.                          Defendants “represented expressly or by implication that
                                                                 consumers ... were obligated to repay loan amounts, an
DeThomas is allegedly the Chief Executive Officer (“CEO”)        obligation that in fact did not exist because the loans violated
of NDG and E-Care; the CEO, President, and Director of           state licensing and/or usury laws that declared such amounts
NWL; CEO and President of NWRRSP; Director of PLFL,              void.” (Am. Compl. ¶ 276.) Specifically, E-Care “contact[ed]
NWCL, Northway, Northway Broker, and Blizzard; and               delinquent consumers by phone, email, and letter, restating
charged with “managerial responsibility” over NDG and E-         the consumer’s obligation to repay the principal and interest in
Care. (Am. Compl. ¶¶ 72-79.)                                     full, along with a $39.00 NSF fee, and a $20.00 late payment
                                                                 fee.” (Id. ¶ 160.)




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
               Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 6 of 192
Consumer Financial Protection Bureau v. NDG Financial Corp., Not Reported in Fed....
2016 WL 7188792

The loans were void, the CFPB argues, because various state        By contrast, the CFPB asserts, Defendants acknowledged to
laws prohibit charging APRs at the levels that Defendants          potential investors (in biannual Offering Memoranda issued
charged (from 599% to 703%). For example, New York                 between 2005 and 2013), to at least one U.S. bank (in an
makes it illegal for an unlicensed person or corporation to,       application to process Automated Clearing House (“ACH”)
directly or indirectly, charge interest at a rate exceeding 16%    transactions), and to its auditors (in a 2010 external audit), that
annually on covered loans. See N.Y. Gen. Oblig. Law §              Northway’s loans were indeed subject to U.S. and state laws.
5-501(1)-(2); N.Y. Banking Law § 14-a(1). Loans exceeding          (Id. ¶¶ 186-209.) According to the FAC, Northway’s loans
that rate are void ab initio as usurious. N.Y. Gen. Oblig. Law     were void in the following states based on state licensing
§ 5-511(1). Additionally, New York prohibits engaging in the       law, state usury law, or both: Arizona, Arkansas, Illinois,
business of making personal loans of $25,000 or less without       Indiana, Kentucky, Massachusetts, Minnesota, Montana,
a license. N.Y. Banking Law § 340. Such loans are void if          New Hampshire, New Jersey, New Mexico, New York,
their interest rates exceed those permitted to a licensee. Id. §   North Carolina, Ohio, and Utah. (Id. ¶ 268.) Additionally,
355. In such case, “the lender shall have no right to collect or   consumers in Colorado were not obligated to pay the excess
receive any principal, interest or charge whatsoever.” Id.         fees and finance charges that Northway levied. (Id. ¶ 269.)


   B. Misrepresentations Regarding Applicability of U.S.              C. Misrepresentations Regarding Consequences of
   and State Laws                                                     Non-Payment
Counts IV and V allege that Defendants falsely represented          *5 Count VI alleges that certain Defendants (the European
to consumers that U.S. and state laws did not apply to             Group, the Canadian Group, and DeThomas) misrepresented
their loans. These representations were made in the loan           to consumers the consequences of non-payment of the loans.
agreements themselves, which indicated “that US federal            E-Care allegedly “falsely represented to consumers that non-
and state laws did not apply to Northway and Northway              payment of debt would result in lawsuit, arrest, imprisonment,
Broker, the consumer’s account, or to the terms of the loan        or wage garnishment,” despite the fact that E-Care lacked “the
agreement.” (Am. Compl. ¶ 168.) Additionally, if consumers         intention or legal authority to take such actions.” (Id. ¶ 161.)
contacted Defendants to “report a complaint, dispute a charge,
or request reimbursement,” Defendants would assert “that the
consumers' state laws did not apply.” (Id. ¶ 169.) The FAC            D. Use of Irrevocable Wage Assignment Clauses
includes a portion of a form letter allegedly sent in response     Counts VII and VIII allege that Northway sometimes
to consumer inquiries, which stated:                               conditioned its loans on irrevocable wage assignment clauses.
                                                                   According to the FAC, the standard clause provided that, “if
                                                                   the consumer defaults on the loan for more than seven days
                                                                   from the date that payment is due, the consumer authorizes the
               If you take a moment to review the
                                                                   NDG Enterprise to instruct the consumer’s employer to pay
               attached loan agreement, you will
                                                                   the outstanding loan amount directly to the NDG Enterprise
               see that [Northway] is a Financial
                                                                   from the consumer’s wages.” (Id. ¶ 155.)
               Institution licensed and regulated in
               accordance with the European Union
                                                                   Not only were the clauses included in the loan agreements,
               (EU) Directives. As such, the laws of
                                                                   but the CFPB alleges they were actually enforced using
               the Republic of Malta (member State
                                                                   ACH debit entries. (Id. ¶¶ 156-57.) The CFPB claims such
               of the European Union), not the state of
                                                                   clauses can result in “serious and detrimental interference
               [consumer’s state of residence] applies
                                                                   with employment relationships,” can “negatively affects
               to its terms. We provided you with this
                                                                   promotions, pay raises, and job assignments,” can “result in
               notice so that you would understand
                                                                   job loss,” and can “disrupt[ ] consumers' finances and ...
               the terms of your loan.
                                                                   make it difficult for ... consumer[s] to purchase necessities
                                                                   or discharge other obligations in a timely fashion.” (Id. ¶¶
                                                                   328-29.)
(Id. ¶ 170.)

                                                                     E. Unjust Enrichment



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 7 of 192
Consumer Financial Protection Bureau v. NDG Financial Corp., Not Reported in Fed....
2016 WL 7188792

Lastly, the FAC alleges that the Relief Defendants (the             procedural context in which the jurisdictional challenge in
Owners Group and the Officers/Directors Group) have been            raised.” Navaera Scis., LLC v. Acuity Forensic Inc., 667
unjustly enriched by their receipt of funds or other assets         F. Supp. 2d 369, 373 (S.D.N.Y. 2009). Where, as here, no
that are traceable to the funds unlawfully obtained from            evidentiary hearing has been held, the plaintiff “need make
consumers. (Id. ¶¶ 333-35.) The CFPA empowers this Court            only a prima facie showing by its pleadings and affidavits
to provide various forms of equitable or legal relief in such       that jurisdiction exists.” CutCo Indus., Inc. v. Naughton, 806
circumstances. See 12 U.S.C. § 5565(a)(1)-(2).                      F.2d 361, 365 (2d Cir. 1986). A prima facie showing requires
                                                                    that the plaintiff “plead facts which, if true, are sufficient
                                                                    in themselves to establish jurisdiction.” Bellepointe, Inc. v.
                                                                    Kohl’s Dep't Stores, Inc., 975 F. Supp. 562, 564 (S.D.N.Y.
                     Procedural History
                                                                    1997). Conclusory allegations that merely restate the legal
The CFPB filed its initial complaint against Defendants             standard are insufficient to constitute a prima facie showing
in July 2015. Sagewood moved to dismiss the complaint               —plaintiffs must cite specific facts supporting their legal
on November 17, 2015, and then withdrew that motion                 conclusions. See Jazini v. Nissan Motor Co., 148 F.3d 181,
on December 17, 2015. (Dkt. Nos. 41, 53.) Pursuant to a             184-85 (2d Cir. 1998); Weiss v. Barc, Inc., No. 12 Civ. 7571,
stipulation among the parties, the CFPB filed an amended            2013 WL 2355509, at *1 (S.D.N.Y. May 29, 2013). “Legal
complaint on December 11, 2015. (Dkt. No. 47.) Defendants           conclusions couched as factual allegations are not factual
then filed three separate motions to dismiss: Paul Ash, Peter       allegations and cannot substitute for them.” In re Ski Train
Ash, Sagewood, and Knightsbridge moved on March 16,                 Fire, 230 F. Supp. 2d 376, 382 (S.D.N.Y. 2002); see also
2016 (the “Ash Motion” and the “Ash Brief”) (Dkt. Nos.              Chaplin v. Kido Indus. Co., Ltd., No. 10 Civ. 5711, 2011 WL
64 & 65); the European Group, the Canadian Group, and               2314866, at *2 (S.D.N.Y. June 7, 2011).
the Officers/Directors Group moved on March 16, 2016 (the
“NDG Motion” and the “NDG Brief”) (Dkt. Nos. 67 & 68);               *6 A determination regarding personal jurisdiction requires
and Grehan and 0562752 moved on April 11, 2016 (the                 a factual inquiry that goes beyond the complaint, therefore
“Grehan Motion” and the “Grehan Brief”) (Dkt. Nos. 81               “all pertinent documentation submitted by the parties may be
& 85). Each of the motions seeks a dismissal of the FAC             considered in deciding the motion.” Pilates, Inc. v. Pilates
under Rule 12(b)(2), for lack of personal jurisdiction, and         Inst., 891 F. Supp. 175, 178 n.2 (S.D.N.Y. 1995) (internal
dismissal under Rule 12(b)(6), for failure to state a claim         quotation marks omitted). All pleadings and affidavits are to
upon which relief can be granted, on multiple (and frequently       be construed in the light most favorable to the plaintiff, and
overlapping) grounds.                                               any doubt is to be resolved in the plaintiff’s favor. See Hoffritz
                                                                    for Cutlery, Inc. v. Amajac, Ltd., 763 F.2d 55, 57 (2d Cir.
                                                                    1985).

                          Discussion
                                                                       B. Analysis
I. Personal Jurisdiction
                                                                    All parties agree that the Court lacks general jurisdiction
All Defendants argue that this Court lacks personal
                                                                    over Defendants, none of which is domiciled in the United
jurisdiction over them, and therefore the FAC must be
                                                                    States. The only question is whether, as the CFPB asserts,
dismissed under Rule 12(b)(2). Because the CFPB has made
                                                                    this Court has specific jurisdiction over them. The specific
a prima facie showing of jurisdiction over all twenty-one
                                                                    jurisdiction analysis in New York is a two-fold inquiry. First,
Defendants, Defendants' motions to dismiss are denied.
                                                                    the Court must determine whether New York law permits the
                                                                    exercise of personal jurisdiction over any Defendant. Second,
   A. Legal Standard                                                the Court must determine whether exercising jurisdiction
On a Rule 12(b)(2) motion to dismiss for lack of personal           comports with due process. See Int'l Shoe Co. v. Washington,
jurisdiction, the plaintiff bears the burden of establishing that   326 U.S. 310 (1945).
the court has jurisdiction over the defendants. In re Magnetic
Audiotape Antitrust Litig., 334 F.3d 204, 206 (2d Cir. 2003);       The CFPB argues that the Court has jurisdiction over all
DiStefano v. Carozzi N. Am., Inc., 286 F.3d 81, 84 (2d Cir.         Defendants via the “transacting business” prong of New
2001). The plaintiff’s burden of proof “depends upon the            York’s long-arm statute. The statute provides, in relevant part,
                                                                    that “a court may exercise personal jurisdiction over any non-


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                5
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 8 of 192
Consumer Financial Protection Bureau v. NDG Financial Corp., Not Reported in Fed....
2016 WL 7188792

domiciliary, ... who in person or through an agent ... transacts     *7 Courts in New York use a “spectrum of interactivity” test
any business within the state or contracts anywhere to supply       to determine whether the operation of a website constitutes
goods or services in the state....” C.P.L.R. § 302(a)(1). The       the transaction of business in New York. McCrann v. RIU
transacting business requirement “requires only a minimal           Hotels S.A., No. 09 Civ. 9188, 2010 WL 5094396, at
quantity of activity, provided that it is of the right nature and   *5 (S.D.N.Y. Dec. 6, 2010). This spectrum ranges from
quality.” Manhattan Life Ins. Co. v. A.J. Stratton Syndicate        essentially passive websites, which are considered analogous
(No. 782), 731 F. Supp. 587, 592 (S.D.N.Y. 1990). A single          to a widely-circulated advertisement and do not establish
transaction may be sufficient for personal jurisdiction under       personal jurisdiction, to highly interactive websites that, for
§ 302(a)(1), and physical presence by the defendant in New          example, allow a defendant to knowingly and repeatedly
York is not required. Bank Brussels Lambert v. Fiddler              transmit computer files to customers in other states. Citigroup
Gonzalez & Rodriguez, 171 F.3d 779, 787 (2d Cir. 1999).             Inc. v. City Holding Co., 97 F. Supp. 2d 549, 565 (S.D.N.Y.
                                                                    2000).
Even the CFPB acknowledges (at least implicitly) that not
all Defendants had direct contact with the New York forum.          The CFPB alleges that the DBA websites operated by
Indeed, as discussed below, it appears from the FAC that only       Northway were highly interactive, allowing customers to
Northway, Northway Broker, E-Care, and Blizzard did. The            apply for, accept, and manage their loans online. Consumers
CFPB’s theory of jurisdiction therefore hinges on treating all      would establish accounts on the websites with unique
Defendants as a unified entity, such that the contacts made         usernames and passwords. (Am. Compl. ¶ 135.) Users would
by those Defendants may justifiably be imputed to the others.       be required to provide their checking account number, social
To do so, the CFPB must establish that Northway, Northway           security number, date of birth, and home address. (Id. ¶
Broker, E-Care, and Blizzard acted as either “agent[s]” or          137.) Funds would be distributed directly into consumer s
“mere department[s]” of the other Defendants. Jazini, 148           checking accounts via an ACH credit. (Id. ¶ 138.) This level of
F.3d at 184. Because I conclude that the CFPB has plausibly         interactivity undoubtedly falls at the high end of the internet
alleged the existence of an agency relationship among all           commercial activity spectrum. Citigroup, 97 F. Supp. 2d at
Defendants, there is no need to evaluate whether some or all        565 & n.8.
Defendants would also qualify under the “mere department”
test, or whether jurisdiction would lie under Fed. R. Civ. P.       But, beyond the websites themselves, the CFPB alleges
4(k), which the CFPB asserts as an alternative.                     that New York consumers actually received loans to which
                                                                    Northway and Northway Broker were named parties—loans
                                                                    which form the basis of this lawsuit. Indeed, the FAC includes
                                                                    a portion of a form letter sent to New York consumers by
             1. Certain Defendants Had Direct
                                                                    Northway in late 2013 (after it received a cease-and-desist
            Contacts with the New York Forum
                                                                    letter from the New York Department of Financial Services)
The FAC contains allegations that are more than sufficient          stating that “Northway Financial Corporation Ltd has decided
to establish that Northway, Northway Broker, E-Care, and            to no longer provide loans to residents of the State of New
Blizzard directly engaged in the transaction of business in         York.... It has always adhered strictly to the terms of its
New York and other states.                                          license conditions, followed federal U.S. law and treated all
                                                                    of its customers, including those in New York, with the utmost
Northway is alleged to be the originator of loans that are          fairness and respect.” (Am. Compl. ¶ 203 (emphasis added).)
made over the Internet to consumers in New York and other           There is no question that the extension of consumer credit and
states, and the operator of the DBA websites. (Am. Compl.           the provision of brokerage services are qualifying business
¶¶ 27, 152.) Northway Broker provides the consumers with            activities for purposes of the New York long-arm statute.
brokerage services for which it collects fees and, along with       The FAC clearly alleges that Northway and Northway Broker
Northway, is a named party to the loan agreements. (Id. ¶¶          transacted business in New York.
31-32.) The operation of the DBA websites and the provision
of financial services to New York consumers are two separate        E-care’s debt-collection efforts also constitute transacting
potential grounds for satisfying the transacting business test.     business within New York. According to the FAC, E-Care
                                                                    contacted consumers by phone, e-mail, and letter in order to
                                                                    obtain repayment. (Id. ¶¶ 40-41, 160.) While the FAC does not



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 9 of 192
Consumer Financial Protection Bureau v. NDG Financial Corp., Not Reported in Fed....
2016 WL 7188792

provide details of specific transactions between E-Care and       added). Although courts assessing the existence of an agency
New York consumers, it does plausibly allege the extension        relationship for purposes of § 302 “have focused on the
of credit to New York consumers by Northway and Northway          realities of the relationship in question rather than the
Broker, followed by debt-collection efforts to those same         formalities of agency law,” CutCo, 806 F.2d at 366, there
consumers by E-Care. Even minimal active efforts to collect       are traditionally four elements to consider. The alleged agent
debts from a single New York consumer—such as mailing a           must have acted (1) for the benefit of, (2) with the knowledge
debt collection letter or contacting a debtor by phone—can        of, (3) with the consent of, and (4) under the control of, the
be sufficient to establish personal jurisdiction. See Eades v.    principal. Grove Press, Inc. v. Angleton, 649 F.2d 121, 122
Kennedy, PC Law Offices, 799 F.3d 161, 168 (2d Cir. 2015);        (2d Cir. 1981); see also CutCo, 806 F.2d at 366.
Sisler v. Wal-Mart Stores, Inc., No. 02 Civ. 602A, 2003 WL
23508105, at *1 (W.D.N.Y. Dec. 24, 2003); Sluys v. Hand,          The CFPB plausibly alleges that the Owners Group benefitted
831 F. Supp. 321, 324 (S.D.N.Y. 1993). Furthermore, E-            from, knew about, consented to, and controlled, the activities
Care used New York correspondent bank accounts to conduct         of the New York Defendants. The FAC alleges that the
wire transfers between the enterprise’s U.S. customers and        proceeds of the payday loans extended by Northway and
its own Canadian accounts. (Am. Compl. ¶¶ 147-51.) As the         Northway Broker and collected by E-Care were primarily
New York Court of Appeals recently confirmed, deliberate          distributed to the Owners Group via shareholder dividends.
use of New York-based correspondent accounts to further           (Am. Compl. ¶ 236.) These dividends, which may have
an international scheme can be sufficient standing alone to       amounted to millions of dollars annually, continued to be
meet the “transacting business” requirement. See Al Rushaid       distributed to Peter Ash, Paul Ash, and Grehan through their
v. Pictet & Cie, No. 180, 2016 WL 6837930 (N.Y. Nov. 22,          respective companies after the 2009 handoff of “operational
2016). Based on these allegations, this Court has personal        control” to the Officers/Directors Group until the transfer of
jurisdiction over E-Care under New York’s long-arm statute.       ownership to Emerald Willow, Red River, and Twillingate
                                                                  in 2013. (Id. ¶¶ 236, 239.) As the ultimate shareholders
 *8 Lastly, Blizzard allegedly used a lead generator service      (and, in some cases, founders) of all of the New York
to target New York and New Jersey consumers, and allegedly        Defendants, the Owners Group undoubtedly had knowledge
maintains software to redirect those consumers to the DBA         of and consented to those entities' general activities. The
websites operated by Northway. (Am. Compl. ¶¶ 131-32.)            FAC includes details about specific actions that Peter Ash,
Such activities, which directly and intentionally target New      Paul Ash, and Grehan took to establish the payday lending
York residents, meet the transacting business requirement.        operation and to direct profits to themselves through accounts
See, e.g., Lawson v. Full Tilt Poker Ltd., 930 F. Supp. 2d 476,   belonging to Sagewood, Knightsbridge, and 0562752. (See,
484 (S.D.N.Y. 2013).                                              e.g., id. ¶¶ 118(g)-(q), 225-28.) Lastly, the Owners Group,
                                                                  even if they lacked the formal status of a partnership or joint
The FAC thus contains sufficient factual allegations to           venture, nonetheless indirectly jointly owned the New York
conclude that the Court has personal jurisdiction under New       Defendants and thus exercised sufficient control over them to
York’s long-arm statute over Northway, Northway Broker,           satisfy the agency test. See Nat'l Union Fire Ins. Co. v. BP
E-Care, and Blizzard (the “New York Defendants”) through          Amoco P.L.C., 319 F. Supp. 2d 352, 361 (S.D.N.Y. 2004); see
their direct business transactions in New York. Personal          also CutCo, 806 F.2d at 366.
jurisdiction over the remaining entities and individuals
(the Owners Group, the Officers/Directors Group, and the          Despite Defendants' arguments, this is not a case like Gerstle
Funding Entities) only exists if it can be imputed from the       v. National Credit Adjusters, LLC, 76 F. Supp. 3d 503, 508-10
New York-based activities of the New York Defendants.             (S.D.N.Y. 2015), where the plaintiff merely alleged that the
                                                                  corporation’s employee vaguely “authorized and permitted”
                                                                  the forum-targeting conduct by the corporation. The Owners
                                                                  Group Defendants indirectly owned all of the New York
      2. The FAC Plausibly Alleges the Existence of
                                                                  Defendants until 2013. The FAC details how each individual
      an Agency Relationship Between Defendants
                                                                  in the Owners Group possessed signing authority over various
New York’s long-arm statute notes that jurisdiction may           bank accounts used by the other Defendants to transfer
be established by a defendant’s activities conducted either       proceeds from the payday loan scheme to other entities and
“in person or through an agent.” CPLR § 302 (emphasis             to themselves for personal use. (Am. Compl. ¶¶ 219-29.)



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            7
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 10 of 192
Consumer Financial Protection Bureau v. NDG Financial Corp., Not Reported in Fed....
2016 WL 7188792

Even after ceding day-to-day control of the companies to the       that the Funding Entities knew about, consented to, and
Officers/Directors Group, Peter Ash, Paul Ash, and Grehan          benefited from the payday lending activities of the New York
continued to collect dividends and provide strategic direction     Defendants.
to the point that the companies continued to reflect their
beliefs. (Id. ¶¶ 239-40.) This is sufficient, certainly at the     The only close question is whether the Funding Entities
pleading stage, to establish an agency relationship.               exerted any degree of “control” over any of the New York
                                                                   Entities. This requirement, for purposes of § 302, is generally
 *9 Similarly, the FAC alleges that the Officers/Directors         applied flexibly, requiring only “some measure” of control
also benefitted from, had knowledge of, consented to,              by the “principal” over the “agent.” Mayes v. Leipziger, 674
and exercised control over, the activities of the New              F.2d 178, 181 (2d Cir. 1982). This minimal level of required
York Defendants. Although the FAC is vague about what              control does not need to be formal or direct. Wiwa v. Royal
ownership role the Officers/Directors currently play, it does      Dutch Petroleum Co., 226 F.3d 88, 95 (2d Cir. 2000). Such
clearly allege that the Officers/Directors have received profits   control has been readily found among corporations where the
from the payday loan scheme. (Id. ¶ 227.) The allegations          “agent” is a wholly-owned subsidiary of the “principal,” but it
also clearly show that the Officers/Directors Group had            has also been found in numerous occasions among corporate
knowledge of, consented to, and exercised control over,            affiliates like those at issue here. See Palmieri v. Estefan,
the scheme, and details their personal roles in recruiting         793 F. Supp. 1182, 1194 (S.D.N.Y. 1992); Soviet Pan Am
employees, training staff, marketing the loans, and managing       Travel Effort v. Travel Comm., Inc., 756 F. Supp. 126, 130
the companies. (Id. ¶¶ 205-09, 230-41.) DeThomas, for              (S.D.N.Y. 1991); Kreutter v. McFadden Oil Corp., 71 N.Y.2d
example, allegedly signed letters to a state financial regulator   460, 467 (1988). The FAC alleges, with significant detail,
as President of E-Care regarding their alleged debt collection     how the work of the New York Defendants was interrelated to
practices. (Id. ¶¶ 181-85.) Sabourin allegedly signed an           the activities of the Funding Entities, which could not solicit
agreement as President of Blizzard with a lead generator           investors absent the rest of the payday lending operation. The
to locate potential customers in the United States. (Id. ¶         FAC also alleges that all of the corporate Defendants are or
241.) Wrixon allegedly signed a certification confirming           were ultimately owned (and thus formally controlled) by a
he was Secretary of Blizzard and the custodian of its              small group of individuals, who also serve or served in various
corporate records. (Id. ¶ 238.) All three individual Owners        overlapping officer and director positions at the different
Group Defendants were signatories to the biannual offering         entities. This level of interconnection, financial reliance, and
memoranda that described the enterprise’s debt-collection          mutual benefit between the Funding Entities and the New
practices. (Id. ¶¶ 187-91.) The FAC contains more than             York Defendants is sufficient, at least at the pleading stage, to
adequate factual detail to support the allegation that the         establish long-arm jurisdiction over the Funding Entities.
Officers/Directors acted as principals over the New York
Defendants.

                                                                          3. The Exercise of Personal Jurisdiction over
Finally, the FAC sufficiently pleads that Funding Entities
                                                                             Defendants Comports with Due Process
meet the test for an agency relationship, although this
presents a closer question. The FAC alleges that funds were        Having determined that New York’s long-arm statute would
transferred from the accounts used to collect the enterprise’s     extend the state’s jurisdiction over all twenty-one Defendants,
consumer loan repayment deposits to accounts belonging to          I must assess whether the exercise of this jurisdiction
each of the Funding Entities, among other Defendants. (Id.         comports with federal due process. This analysis has two
¶¶ 147, 226.) The FAC alleges that NWL issued biannual             related components: the “minimum contacts” test and the
offering memoranda (signed by the individual Owners Group          “reasonableness” inquiry. Metro. Life Ins. Co. v. Robertson-
Defendants) between 2005 and 2013 that were used to solicit        Ceco Corp., 84 F.3d 560, 567-58 (2d Cir. 1996).
potential investors in the payday lending scheme. (Id. ¶¶
187-91, 218.) These memoranda described how entities like           *10 The first test asks whether the defendant has sufficient
Northway and Northway Broker were the Funding Entities'            “minimum contacts” with the forum to justify the court’s
“affiliates” that made and collected the payday loans to U.S.      exercise of personal jurisdiction. Where, as here, the case
consumers, which is how the entire enterprise generated            is predicated on specific jurisdiction, minimum contacts
revenue. (Id. ¶¶ 187-91.) These allegations make clear             exist “where the defendant purposefully availed itself of the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 11 of 192
Consumer Financial Protection Bureau v. NDG Financial Corp., Not Reported in Fed....
2016 WL 7188792

privilege of doing business in the forum and could foresee         jurisdiction unreasonable.” Burger King Corp. v. Rudzewicz,
being haled into court there.” Bank Brussels Lambert, 305          471 U.S. 462, 477 (1985).
F.3d at 127 (internal quotation marks omitted) (quoting U.S.
Titan, Inc. v. Guangzhou Zhen Hua Shipping Co., 241 F.3d           Defendants present no compelling reason why the exercise
135, 152 (2d Cir. 2001)).                                          of personal jurisdiction would be unreasonable in this case.
                                                                   The NDG Motion asserts that, because Defendants are located
Here, according to the FAC, Defendants, through the                in Canada and Malta, litigating in New York imposes a
actions of their agents Northway, Northway Broker, E-Care,         significant burden. This may be true, but all of the other
and Blizzard, intentionally targeted New York consumers            factors weigh in the CFPB’s favor. The CFPB seeks to remedy
with their payday loans and generated profits from those           wrongs allegedly committed against New York consumers in
consumers. Blizzard, for example, allegedly used a lead            violation of federal law, which favors a finding of jurisdiction.
generator service to locate potential New York customers, and      Furthermore, evidence of the loans made to consumers may
then directed them to the DBA websites where they could            come, at least in part, from consumers themselves, who would
apply for loans from Northway and Northway Broker. In              be located in this forum. Judicial economy and the interests of
2013, New York’s state financial regulator sent Defendants         the forum thus outweigh any burden imposed on Defendants.
a cease-and-desist letter regarding their New York lending
activities. (Am. Compl. ¶¶ 172-73.) In response, Northway          I therefore conclude that the exercise of personal jurisdiction
sent a letter to its New York consumers saying it was              over all Defendants is proper, and Defendants' motions to
halting its New York lending activity. (Id. ¶ 203.) The FAC’s      dismiss under Rule 12(b)(2) are denied.
allegations suggest that Defendants were fully aware that they
were extending credit to consumers in New York, and thus
Defendants could foresee being subject to litigation here as a     II. Failure to State UDAAP Claims Under the CFPA
result of their actions.                                            *11 Defendants argue for dismissal of the CFPA UDAAP-
                                                                   based claims because: (1) the FAC fails to allege that certain
The second aspect of the due process inquiry asks whether          Defendants are covered by the CFPA’s provisions, (2) it
the exercise of jurisdiction would offend “traditional notions     fails to extend liability to all Defendants under a “common
of fair play and substantial justice,” that is, whether it is      enterprise” theory, (3) it fails to provide details on specific
reasonable under the circumstances of the particular case.         consumer transactions, and (4) it is an improper attempt to
Metro. Life, 84 F.3d at 568. Courts are to consider five factors   enforce state usury law. Each of these arguments fails.
when assessing reasonableness:
                                                                   In deciding a motion to dismiss under Rule 12(b)(6), the
                                                                   Court must liberally construe all claims, accept all factual
                                                                   allegations in the complaint as true, and draw all reasonable
             (1) the burden that the exercise
                                                                   inferences in favor of the plaintiff. See Cargo Partner AG v.
             of jurisdiction will impose on the
                                                                   Albatrans, Inc., 352 F.3d 41, 44 (2d Cir. 2003); see also Roth
             defendant; (2) the interests of the
                                                                   v. Jennings, 489 F.3d 499, 510 (2d Cir. 2007).
             forum state in adjudicating the case;
             (3) the plaintiff’s interest in obtaining
                                                                   However, to survive a motion to dismiss, “a complaint must
             convenient and effective relief; (4) the
                                                                   contain sufficient factual matter ... to ‘state a claim to relief
             interstate judicial system’s interest in
                                                                   that is plausible on its face.’ ” Ashcroft v. Iqbal, 556 U.S.
             obtaining the most efficient resolution
                                                                   662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550
             of the controversy; and (5) the shared
                                                                   U.S. 544, 570 (2007)). “A claim has facial plausibility when
             interest of the states in furthering
                                                                   the plaintiff pleads factual content that allows the court to
             substantive social policies.
                                                                   draw the reasonable inference that the defendant is liable
                                                                   for the misconduct alleged.” Id. (citing Twombly, 550 U.S.
                                                                   at 556). “While a complaint attacked by a Rule 12(b)(6)
Id. While the exercise of jurisdiction is favored where
                                                                   motion to dismiss does not need detailed factual allegations, a
minimum contacts have been found to exist, jurisdiction may
                                                                   plaintiff’s obligation to provide the grounds of his entitlement
be defeated where the defendant presents “a compelling case
                                                                   to relief requires more than labels and conclusions, and a
that the presence of some other considerations would render
                                                                   formulaic recitation of the elements of a cause of action will


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              9
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 12 of 192
Consumer Financial Protection Bureau v. NDG Financial Corp., Not Reported in Fed....
2016 WL 7188792

not do.” Twombly, 550 U.S. at 555 (internal quotation marks,      payments on those loans, or providing brokering services. See
citations, and alterations omitted). Thus, unless a plaintiff’s   § 5481(5), (15)(A)(i), (x). The FAC also alleges that Blizzard
well-pleaded allegations have “nudged [his] claims across the     and the Funding Entities provide material services to covered
line from conceivable to plausible, [the plaintiff’s] complaint   persons by recruiting investors and identifying potential
must be dismissed.” Id. at 570; Iqbal, 556 U.S. at 680.           customers for Northway and the other entities. Blizzard
                                                                  and the Funding Entities are all commonly controlled with
                                                                  Northway, Northway Broker, and E-Care, and thus qualify as
   A. Applicability of the CFPA                                   covered persons themselves as affiliates and service providers
Defendants first argue that the FAC’s UDAAP claims should         of covered persons.
be dismissed because Peter Ash, Sagewood, NDG, and the
members of the Officers/Directors Group are neither “covered      NDG, in addition to being a “related person” by virtue
persons” nor “service providers” under the CFPA, and thus         of its status as controlling shareholder of Blizzard and E-
are not covered by its restrictions. 12 U.S.C. § 5481(6), (26).   Care, is also a service provider to Northway and Northway
The Ash Motion also argues that Paul Ash and Knightsbridge        Broker because it provided material services to those entities.
are not covered by the CFPA’s definitions, but, as they are       According to the FAC, NDG personnel “established and
named as Relief Defendants only, that is irrelevant.              managed banking and payment processing relationships with
                                                                  US-based service providers on behalf of its subsidiaries
The CFPA’s UDAAP provision prohibits any “covered                 and entities with which it is under common control.” (Am.
person” or “service provider” from engaging in “any unfair,       Compl. ¶ 25.) NDG staff communicated with Originating
deceptive, or abusive act or practice.” 12 U.S.C. § 5536(a)(1).   Depository Financial Institution (“ODFI”) service providers
The law defines “covered person” to mean (1) “any person          and TPPPs using Northway, Northway Broker, and E-
that engages in offering or providing a consumer financial        Care email addresses. (Id. ¶¶ 143-44.) As the CFPB notes,
product or service” and (2) “any affiliate” of such person if     relationships with ODFIs and TPPPs are necessary in order
the affiliate “acts as a service provider” to them. § 5481(6).    to transfer money to and from U.S. consumers, a vital
An “affiliate” of a covered person means “any person that         component of the enterprise’s payday lending business.
controls, is controlled by, or is under common control with”      (Pl.'s Br. at 27.) NDG’s services were thus important
the covered person. § 5481(1). A “service provider” means         for “operating” and “maintaining,” § 5481(26)(A)(i), the
(with some exceptions not relevant here) “any person that         consumer financial services Northway and Northway Broker
provides a material service to a covered person in connection     were providing, under the ordinary meaning of those terms.
with the offering or provision by such covered person of          See CFPB v. ITT Educ. Servs., Inc., No. 1:14 Civ. 00292, 2015
a consumer financial product or service.” § 5481(26)(A).          WL 1013508, at *25 (S.D. Ind. Mar. 6, 2015). NDG thus also
Although the term “material service” is not defined in the        falls into the statute’s definition of service provider.
CFPA, it includes “participat[ing] in designing, operating, or
maintaining [a] consumer financial product or service.” 12        Peter Ash and Sagewood, as controlling shareholders of
U.S.C. § 5481(26)(A)(i).                                          other covered persons (NDG, Northway, Northway Broker,
                                                                  Blizzard, E-Care, and the Funding Entities), also qualify as
Additionally, the CFPA law treats as a “covered person”           covered persons through their status as “related persons.” §
any person meeting the definition of a “related person.” §        5481(25)(B), (C)(i). Although the FAC contains allegations
5481(25)(B). The definition of “related person” includes any      that suggest the material participation by the other members
“director,” “officer,” “controlling shareholder,” or “agent” of   of the Owners Group—Paul Ash, Knightsbridge, Grehan,
a covered person, any “employee charged with managerial           0562752, Red River, Twillingate, and the current controlling
responsibility for” a covered person, and “any shareholder,       shareholder Emerald Willow—each is only named as a Relief
consultant, joint venture partner, or other person” who           Defendant, meaning their status as a covered person is not at
“materially participates in the conduct of the affairs of [a]     issue.
covered person.” § 5481(25)(C)(i)-(ii).
                                                                  Lastly, each member of the Officers/Directors Group, as
 *12 Starting with where the parties agree, Defendants do         an officer or director of multiple covered persons, (see
not contest that the FAC plausibly alleges that Northway,         Am. Compl. ¶¶ 72-88), qualifies as a related person under
Northway Broker, and E-Care are all covered persons
                                                                  the CFPA. 3 § 5481(25)(C)(i). Thus, all are treated for
by either extending loans to U.S. consumers, collecting


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           10
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 13 of 192
Consumer Financial Protection Bureau v. NDG Financial Corp., Not Reported in Fed....
2016 WL 7188792

purposes of federal consumer financial law as covered               ITT Educ. Servs., 2015 WL 1013508, at *25. Under the
persons themselves. § 5481(25)(B).                                  FTCA, a “substantial injury” is generally a financial one,
                                                                    although other types of injuries are cognizable as well. Id.
3
        The NDG Motion’s argument, (see NDG Br. at
        21-22), that § 5481(25)(C)(i) requires directors            The CFPB has plausibly pleaded that Northway, Northway
        or officers to have “managerial responsibility”             Broker, and E-Care violated the CFPA’s prohibition on
        over a covered person in order to qualify as                engaging in unfair acts or practices. First, falsely representing
        related persons is a clear misreading of the statute,       to consumers that they owe money that they, in fact, do not
        which only requires managerial responsibility for           owe is likely to cause consumers pecuniary injury in the form
                                                                    of repayments that they otherwise would not make. Although
        employees, not officers or directors.
                                                                    Defendants argue that the loss to consumers may have been
The CFPB has properly alleged that the CFPA’s UDAAP                 outweighed by “countervailing benefits to consumers or
provision covers all of the Named Defendants in this case.          competition,” that argument is entirely unsupported. Losing
                                                                    money they are otherwise entitled to keep provides consumers
                                                                    no conceivable benefit, and Defendants do not even bother
   B. Specificity of CFPA Claims
                                                                    proffering one.
Next, the Ash and NDG Motions argue that the FAC fails
to sufficiently plead the elements necessary to demonstrate
                                                                    Second, incorporating irrevocable wage assignment clauses
that any Defendant engaged in unfair, deceptive, or abusive
                                                                    into Northway and Northway Broker’s loan agreements
acts or practices in violation of the CFPA. Specifically,
                                                                    is also an unfair practice under the CFPA. Again, such
Defendants claim that the FAC fails to identify any particular
                                                                    assignments, if utilized, would deprive consumers of money
loans made to consumers, any particular consumers injured
                                                                    they were not legally obligated to repay, a clear financial
by those loans, or any particular material statements that
                                                                    harm without a possible countervailing benefit. Indeed, the
were deceptive. These failures, Defendants argue, make the
                                                                    FAC lays out a litany of potential harms that can result from
FAC too conclusory to pass muster under the Iqbal/Twombly
                                                                    the use of these clauses. (Am. Compl. ¶¶ 328-29.) And the
standard.
                                                                    FAC alleges that these clauses were not only incorporated into
                                                                    loan agreements but actually enforced on some occasions.
                                                                    (Id. ¶¶ 156-57.) If proved, these allegations would show that
                 1. Unfair Acts or Practices                        consumers were deprived of money via contractual provisions
                                                                    that were automatic (and thus, by definition, could not be
 *13 The FAC includes two counts of engaging in “unfair”            avoided) and that have no countervailing benefits.
acts or practices under the CFPA: Count II alleges that
misrepresenting to consumers that they owed money on loans
                                                                    Third, Defendants are incorrect that Iqbal and Twombly
that they legally did not owe constitutes an “unfair” act or
                                                                    require the CFPB to identify specific consumers targeted by
practice, and Count VIII alleges that conditioning certain
                                                                    the payday lending scheme in order to survive a motion to
loans on illegal wage assignment clauses is an “unfair” act or
                                                                    dismiss. The CFPA does not require the CFPB to identify
practice. Defendants argue these allegations are conclusory,
                                                                    individual consumers in its complaint, and Fed. R. Civ. P.
and that by failing to identify specific loans or consumers
                                                                    8 does not require any plaintiff to identify the proof that
affected, the FAC fails to give fair notice of the conduct
                                                                    undergirds a complaint’s allegations. See, e.g., FTC v. Tax
alleged.
                                                                    Club, Inc., 994 F. Supp. 2d 461, 473 (S.D.N.Y. 2014) (finding,
                                                                    for state-law UDAP claim, agency was “not required to name
In order to declare an act or practice is “unfair” under
                                                                    the consumers affected by the allegedly fraudulent conduct”
the CFPA’s rulemaking authority, the CFPB must have “a
                                                                    in complaint).
reasonable basis” to conclude that “the act or practice
causes or is likely to cause substantial injury to consumers
                                                                    The FAC thus plausibly alleges that Northway and Northway
which is not reasonably avoidable by consumers,” and that
                                                                    Broker, as parties to the loan agreements with the wage-
“such substantial injury is not outweighed by countervailing
                                                                    assignment clauses, (Am. Compl. ¶¶ 31-32, 155), and E-
benefits to consumers or to competition.” 12 U.S.C. § 5531(c)
                                                                    Care, as the collection agency, (Id. ¶ 160), engaged in unfair
(1). This standard for the meaning of unfair acts or practices is
                                                                    consumer lending practices.
borrowed from the Federal Trade Commission Act (“FTCA”).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             11
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 14 of 192
Consumer Financial Protection Bureau v. NDG Financial Corp., Not Reported in Fed....
2016 WL 7188792

                                                                  make the loans void—is just as likely to affect consumer
                                                                  decisionmaking and is therefore a material misrepresentation.

               2. Deceptive Acts or Practices
                                                                  Defendants' argument—that withholding information from
 *14 The FAC includes three counts of engaging in                 (or worse, actually affirmatively lying to) consumers
“deceptive” acts or practices under the CFPA: Counts I, IV,       regarding their legal obligations to repay loans are actions that
and VI. Counts I and IV are asserted against all Named            are unlikely to affect consumer decisionmaking—is, frankly,
Defendants, Count VI is asserted only against the European        bizarre. It is also completely unsupported by caselaw, and
Group, the Canadian Group and DeThomas. While the term            therefore Counts I, IV, and VI will not be dismissed on these
“deceptive” is not defined in the CFPA, all parties accept for    grounds.
purposes of this case that the term bears the same meaning as
under the FTCA. See 15 U.S.C. § 45(a)(1).                         The FAC plausibly alleges that Northway, Northway Broker,
                                                                  and E-Care, through their various roles in the enterprise,
To prove the existence of a deceptive act or practice             violated the CFPA’s prohibition on deceptive practices.
under the FTCA, a plaintiff must show three elements:
“(1) a representation, omission, or practice, that (2) is
likely to mislead consumers acting reasonably under the                           3. Abusive Acts or Practices
circumstances, and (3), [that] the representation, omission, or
practice is material.” FTC v. Med. Billers Network, Inc., 543     Counts III and V allege that Named Defendants, by
F. Supp. 2d 283, 303 (S.D.N.Y. 2008) (alteration in original)     misrepresenting to consumers that they owed money on the
(quoting FTC v. Verity Int'l, Ltd., 443 F.3d 48, 63 (2d Cir.      void loans and by misrepresenting the applicability of state
2006)).                                                           and federal law to the loans, engaged in “abusive” practices.
                                                                  Defendants argue that, by failing to identify specific loans or
Count I alleges that Named Defendants deceived consumers          consumers affected, the CFPB cannot allege the elements of
regarding Defendants' right to collect on loans that              an abusiveness claim.
were actually void under state usury law. Count IV
alleges that Named Defendants misled consumers regarding          The CFPA provides that the CFPB cannot declare an act
the applicability of state and federal law. Count VI              or practice abusive unless the act or practice “materially
accuses the European Group, the Canadian Group and                interferes with the ability of a consumer to understand a term
DeThomas of deception regarding the consequences of non-          or condition of a consumer financial product or service” or
payment. Defendants do not contest that, for each of these        “takes unreasonable advantage” of “a lack of understanding
counts, the FAC plausibly alleges that certain Defendants         on the part of the consumer of the material risks, costs, or
made misleading representations to consumers; Defendants          conditions of the product or service,” “the inability of the
only argue that the CFPB has not pleaded that those               consumer to protect the interests of the consumer in selecting
misrepresentations were material. (See NDG Br. at 25-26.)         or using a consumer financial product or service,” or “the
                                                                  reasonable reliance by the consumer on a covered person to
It is well-established that falsely representing to a consumer    act in the interests of the consumer.” 12 U.S.C. § 5531(d).
that he or she owes money constitutes making a “material”
misrepresentation. See Verity Int'l, 335 F. Supp. 2d at            *15 Again, the CFPB has pleaded sufficient facts to survive
496-97. Misrepresentations regarding the legal or practical       a motion dismiss on these claims. Falsely representing to
consequences of failing to pay back such a debt—                  consumers that the loans they sought (1) are valid and must
for example, that it would result in “lawsuits, arrest,           be repaid and (2) are not covered by state or federal law
imprisonment, or wage garnishment” (Am. Compl. ¶ 311)—            “materially interferes” with consumers' ability to understand
are also material, as they are likely to affect the consumer’s    the terms and conditions of their loans. It should be patently
conduct regarding the alleged debt. See FTC v. Crescent           obvious to any lender that most consumers will be completely
Pub. Grp., Inc., 129 F. Supp. 2d 311, 321 (S.D.N.Y.               unaware of the details of their state’s usury laws, such that
2001). Similarly, misrepresenting the applicability of state      misrepresenting the nature of those laws will interfere with
or federal law to the loans—laws that would, if applicable,       the consumer’s ability to understand the loan agreement’s
                                                                  terms and to make an informed choice about the loan. In the



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            12
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 15 of 192
Consumer Financial Protection Bureau v. NDG Financial Corp., Not Reported in Fed....
2016 WL 7188792

only other case the Court is aware of interpreting the CFPA’s   F.2d 745, 746 (2d Cir. 1964). And the Supreme Court has
prohibition on abusive practices, another court found that      stated that “where Congress borrows terms of art in which
allegations of similar misrepresentations by a student loan     are accumulated the legal tradition and meaning of centuries
provider were sufficient to survive a motion to dismiss. See    of practice, it presumably knows and adopts the cluster of
Illinois v. Alta Colleges, Inc., No. 14 Civ. 3786, 2014 WL      ideas that were attached to each borrowed word in the body
4377579, at *2 (N.D. Ill. Sept. 4, 2014).                       of learning from which it was taken and the meaning its use
                                                                will convey to the judicial mind unless otherwise instructed.”
Again, the misrepresentations at issue were allegedly made by   Morissette v. United States, 342 U.S. 246, 263 (1952).
Northway, Northway Broker, and E-Care, and thus the FAC
has plausibly alleged violations of the abusive prong of the    Indeed, as discussed above, courts have adopted the
CFPA’s UDAAP provision by these three entities.                 established meaning of other words in § 5536 from the FTCA,
                                                                in acknowledgment of the two provisions' similarity. See,
                                                                e.g., CFPB v. Gordon, 819 F.3d 1179, 1193 (9th Cir. 2016)
   C. Common Enterprise Liability                               (adopting definition of “deceptive” from FTCA); ITT Educ.
The Ash and NDG Motions next argue that, even if the FAC        Servs., 2015 WL 1013508, at *25 (adopting definition of
plausibly alleges UDAAP violations by Northway, Northway        “unfair” from FTCA). Defendants provide no rationale why
Broker, and E-Care, that the CFPA claims should be dismissed    these parallel provisions of law should not be interpreted in
as to the remaining Named Defendants, because extension         the same way, and even advocate in a footnote that the term
of liability to them relies on a “common enterprise” theory.    “deceptive” as used in the CFPA should be interpreted to have
Defendants argue that common enterprise liability does not      the same meaning as under the FTCA. (See NDG Br. at 25
exist under the CFPA, and that even if it does, it was not      n.6).
properly pleaded here. The CFPB argues that all Named
Defendants are liable under common enterprise, alter-ego,        *16 Defendants highlight two structural differences between
and agency theories of liability.                               the FTCA and CFPA that they argue warrant treating the
                                                                two statutes differently. (See Ash Reply Br. at 16, n.10,
                                                                Dkt. No. 93.) Defendants point to the CFPA’s inclusion of
           1. Existence of Common Enterprise                    a “related person” definition, 12 U.S.C. § 5481(25), and the
                Liability Under the CFPA                        statute’s prohibition on “knowingly or recklessly provid[ing]
                                                                substantial assistance to a covered person or service provider”
Ordinarily, pleadings against multiple defendants must          in violation of a CFPB-promulgated rule, 12 U.S.C. § 5536(a)
specify “the claims with which each individual defendant is     (3), to argue that the CFPA provides for specific types of
charged.” 5 Fed. Prac. & Proc. Civ. § 1248 (3d ed. 2016). The   derivative liability to the exclusion of common-law forms
common enterprise doctrine, in the FTCA context, operates       of liability like the common enterprise theory. However,
to “prevent individuals and companies from using corporate      neither of these statutory provisions provides for derivative
structures to circumvent the FTCA.” FTC v. PayDay Fin.          liability for violations of the UDAAP provision. The “related
LLC, 989 F. Supp. 2d 799, 808-09 (D.S.D. 2013). The CFPB        person” definition merely expands the universe of actors
argues that the doctrine should also apply to the CFPA          who may be responsible for their own violations of the
because the two statutes serve the same public purpose, and     UDAAP provision, and the “substantial assistance” provision
because the statutes use similar language.                      only applies to violations of agency-promulgated rules, not
                                                                the statute’s UDAAP provision. These provisions do not
The CFPB makes a compelling argument that the language          alter the conclusion that the similarities in language and
of the CFPA’s provisions was designed to parallel those of      structure between the CFPA and FTCA support the extension
the FTCA. The FTCA prohibits “unfair or deceptive acts          of the FTCA’s long-established theory of common enterprise
or practices,” in or affecting commerce, 15 U.S.C. § 45(a)      liability to the CFPA.
(1), while the CFPA prohibits “covered person[s] or service
provider[s]” from engaging in “any unfair, deceptive, or        The FTCA and CFPA were also enacted for similar purposes.
abusive act or practice,” 12 U.S.C. § 5536(a)(1). The FTCA’s    Both statutes are designed to protect the public from practices
language has long been interpreted to include common            that unfairly exploit the imbalance of power between the
enterprise liability. See Delaware Watch Co. v. FTC, 332        individual consumer and the corporation. They empower



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         13
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 16 of 192
Consumer Financial Protection Bureau v. NDG Financial Corp., Not Reported in Fed....
2016 WL 7188792

watchdog agencies—like the CFPB and FTC—to enforce                  Under a common enterprise theory, “each entity within a set
their standards through investigation and litigation. And the       of interrelated companies may be held jointly and severally
FTCA’s public-interest purpose is precisely why the common          liable for the actions of other entities that are part of the
enterprise doctrine was established under the FTCA in the           group.” Tax Club, 994 F. Supp. 2d at 469. Courts consider
first place. As the Sixth Circuit stated nearly half a century      five non-dispositive factors in evaluating whether a common
ago: “[W]here the public interest is involved, as it is in the      enterprise exists between two defendants: “whether they (1)
enforcement of Section 5 of the Federal Trade Commission            maintain officers and employees in common, (2) operate
Act, a strict adherence to common law principles is not             under common control, (3) share offices, (4) commingle
required in the determination of whether a parent should            funds, and (5) share advertising and marketing.” Id. (quoting
be held [liable] for the acts of its subsidiary, where strict       FTC v. Consumer Health Benefits Ass'n, No. 10 Civ. 3551,
adherence would enable the corporate device to be used to           2012 WL 1890242, at *5 (E.D.N.Y. May 23, 2012)).
circumvent the policy of the statute.” P.F. Collier & Son
Corp. v. FTC, 427 F.2d 261, 267 (6th Cir. 1970). The same            *17 First, the remaining Canadian Group entities (Blizzard,
logic has led to courts in this Circuit to apply common             NDG, and the Funding Entities) all share most of these factors
enterprise liability to other financial protection statutes, like   with E-Care. They all share officers and employees. (Am.
the Commodity Exchange Act See CFTC v. Int'l Fin. Servs.            Compl. ¶¶ 72-79, 81-85, 86-88.) They are all operated under
(N.Y.), Inc., 323 F. Supp. 2d 482, 508 (S.D.N.Y. 2004).             common control. (Id. ¶ 11.) NDG, Blizzard, and E-Care
                                                                    all share office space. (Id. ¶¶ 17-20, 37-39, 42-43.) All are
Due to the CFPA’s recent vintage, only one other court              alleged to have comingled funds. (Id. ¶¶ 147, 226.)
has considered the question of whether common enterprise
liability should apply under it. See Pennsylvania v. Think          Second, Sagewood shared some of these factors with
Fin., Inc., No. 14 Civ. 7139, 2016 WL 183289, at *26 (E.D.          Northway, Northway Broker, and E-Care, at least until its
Pa. Jan. 14, 2016). The Think Finance court concluded that          controlling stake in these companies was transferred to
the doctrine should not apply under the CFPA, because (1)           Emerald Willow in September 2013. (Id. ¶ 13.) Sagewood is
the CFPA may be enforced by multiple state and federal              not alleged to have had any employees, and had no officers
government agencies (while the FTCA may only be enforced            other than Peter Ash, who was an officer and director of nearly
by the FTC), and (2) the CFPA allows suit against “abusive”         all the other corporate Named Defendants until 2009 and
practices, in addition to “unfair” and “deceptive” ones, unlike     continued to exert control over the enterprise until long after
the FTCA.                                                           that. (Id. ¶¶ 67, 233.) Sagewood was the indirect controlling
                                                                    shareholder of all of the Canadian Group and European Group
It is unclear why either of those is a relevant consideration       Defendants until 2013, satisfying the common control factor.
when determining whether common enterprise liability exists         (Id. ¶¶ 61-62.) Although Sagewood’s address was not shared
under the CFPA, and the Think Finance court did not                 with any other entities, Peter Ash did use as his business
attempt to explain its reasoning. The doctrine is judicially        address the same location that was used by Defendants E-
established, and designed to deal with “a case in which             Care, Emerald Willow, NDG, NWL, PLFL, and NWRRSP.
the same individuals were transacting an integrated business        (Id. ¶¶ 17, 18, 38, 50, 52, 54, 58, 60.) Funds allegedly
through a maze of interrelated companies.” Delaware Watch,          travelled between accounts controlled by Sagewood and the
332 F.2d at 746. The fact that multiple government agencies         other Defendants and were allegedly used by Peter Ash for
could theoretically enforce the statute, or that the statute        personal purposes unrelated to the enterprise. (Id. ¶¶ 225,
covers a wider array of unlawful practices, does not appear         228-29, 242-52.)
pertinent to the calculus. What appears relevant are the
two statutes' public-interest purposes and Congress’s use of        I am satisfied that, at least at the pleading stage, the
parallel language and structure. I conclude that common             CFPB has alleged common enterprise liability for the CFPA
enterprise liability does apply under the CFPA and reject the       counts against Sagewood and all of the European Group and
holding of Think Finance.                                           Canadian Group Defendants. However, common enterprise
                                                                    liability only applies to corporations, not to individuals, see
                                                                    Tax Club, 994 F. Supp. 2d at 469, so it cannot be used to
                                                                    extend liability to the Officers/Directors Group or to Peter
     2. Application of Common Enterprise Liability
                                                                    Ash personally.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            14
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 17 of 192
Consumer Financial Protection Bureau v. NDG Financial Corp., Not Reported in Fed....
2016 WL 7188792

                                                                  Peter Ash also meets the standard for individual liability
                                                                  based on the FAC’s allegations. Until 2013, he was the sole
   D. Individual Liability                                        controlling shareholder of all of the entities that originated the
The CFPB argues that the four individual Named Defendants         loans and made the representations at issue. He established
are all liable for the CFPA violations committed by               the corporations, set up their bank accounts, and personally
the corporate Named Defendants under the standard for             hired their first employees, including some of the Officers/
individual liability borrowed from the FTCA. Defendants do        Directors. (Id. ¶¶ 118, 210, 213-15, 218-23.) He, along with
not appear to contest that the FTCA’s standard applies here.      Paul Ash and Paul Grehan, continued to provide strategic
                                                                  direction as owners to the companies after they handed over
Under that standard, an individual will be liable for corporate   day-to-day control. (Id. ¶ 239.) He was a personal signatory
unfair, deceptive, or abusive acts or practices if (1) he or      to multiple offering memoranda that described Northway’s
she “participated directly in the wrongful acts or practices”     lending practices, including how the loans were secured by
or had the authority to control the corporate defendant who       potentially unenforceable wage assignment clauses and were
did, and (2) “had some knowledge of the acts or practices.”       potentially void due to their violation of state usury laws.
Tax Club, 994 F. Supp. 2d at 471 (quoting FTC v. Five-            (Id. ¶ 186-89.) The FAC therefore plausibly alleges personal
Star Auto Club, 97 F. Supp. 2d 502, 535 (S.D.N.Y. 2000));         liability of Peter Ash and the Officers/Directors Group.
accord Consumer Health Benefits Ass'n, 2012 WL 1890242,
at *5. Authority to control a company “can be evidenced
by active involvement in business affairs and the making of          E. State Usury Law
corporate policy, including assuming the duties of a corporate    The Ash and NDG Motions make another argument as to
officer.” Med. Billers Network, 543 F. Supp. 2d at 320            why the CFPA claims should be dismissed for failure to
(quoting FTC v. Amy Travel Serv., Inc., 875 F.2d 564, 573 (7th    state a claim: that the claims are an improper attempt by the
Cir. 1989)). The knowledge requirement “may be fulfilled          CFPB to enforce state usury laws. Defendants are correct that
by showing that the individual had actual knowledge of            the CFPB is not empowered by Congress to enforce state
material misrepresentations, reckless indifference to the truth   law, and is not permitted to establish a federal usury limit
or falsity of such misrepresentations, or an awareness of a       by regulation. 12 U.S.C. § 5517(o). However, none of the
high probability of fraud along with an intentional avoidance     FAC’s claims is seeking relief for a violation of a usury limit.
of the truth.” Id. (quoting FTC v. Kitco of Nevada, Inc., 612     Instead, Counts I, II, and III seek relief for misrepresentations
F. Supp. 1282, 1292 (D. Minn. 1985)).                             to consumers about their legal obligation to repay loans that
                                                                  were, in fact, invalid due to state usury laws. Just as lying
 *18 The FAC alleges that each of the Officers/Directors          about committing a prior crime can constitute a separate
Defendants was actively involved in the business affairs of       offense of perjury, misrepresenting to consumers the legal
Northway, Northway Broker, and E-Care during the period           status of an invalid loan agreement can constitute a separate
in question, with the three individuals taking over day-to-       violation of consumer protection law. Defendants offer no
day management of the companies beginning in 2009. (Am.           legal support for their theory that the CFPB’s claims in this
Compl. ¶¶ 230-41.) Each served as an officer or director          case are an improper “end run” around the prohibition on
(or both) of either Northway, Northway Broker, or E-Care.         establishment of a federal usury limit and the Court is not
(Id. ¶¶ 72-88.) And each had (or should have had, based on        aware of any.
the allegations) knowledge of the misrepresentations made
by the corporations they controlled. The Officers/Directors
should have known that state and federal laws applied to the      III. Failure to State Credit Practices Rule Claim
loans their companies issued because they signed an offering      The Ash Motion argues that Counts VII and VIII should
memorandum in September 2013 admitting that fact. (Id. ¶¶         be dismissed because Paul Ash, Peter Ash, Sagewood, and
205, 209.) They should have known that their loans were           Knightsbridge are not covered by the Credit Practices Rule.
void in many states because various state financial regulators    The NDG Motion argues that Count VII should be dismissed
(including New York’s) sent them cease-and-desist letters         as insufficiently specific to properly allege a violation of the
between 2011 and 2014, some of which triggered responses          Credit Practices Rule.
signed by the Officers/Directors themselves. (Id. ¶¶ 167-76,
201-204.)                                                         First, Count VIII is not a Credit Practices Rule claim, but
                                                                  rather a CFPA claim, so it will not be dismissed. Second,


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             15
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 18 of 192
Consumer Financial Protection Bureau v. NDG Financial Corp., Not Reported in Fed....
2016 WL 7188792

Paul Ash and Knightsbridge are not Named Defendants and            dismissal of the entire FAC, Peter Ash and Sagewood are the
are therefore not covered by either Count VII or Count VIII.       only Owners Group Defendants covered by most of the FAC’s
Third, for the same reasons that the CFPA claims will not          claims. The other Owners Group Defendants are only Relief
be dismissed for failure to identify particular consumers and      Defendants, and are thus implicated only by Count IX, which
particular loans, Count VII will not be dismissed, as the CFPB     the Grehan Motion argues is bound by the CFPA’s statute of
is not required to identify its proof at the pleadings stage.      limitations for UDAAP claims since it seeks disgorgement of
                                                                   funds received in violation of the CFPA’s UDAAP provision.
The Credit Practices Rule is a regulation promulgated by           Furthermore, Count VII is not a CFPA-based claim and is
the FTC under 15 U.S.C. § 57a, which the CFPA gives                therefore not covered by the law’s statute of limitations, and
the CFPB the authority to enforce “to the extent that such         Peter Ash and Sagewood do not specifically argue in the Ash
rule applies to a covered person or service provider with          Motion for its dismissal on timeliness grounds.
respect to the offering or provision of a consumer financial
product or service.” 12 U.S.C. § 5581(b)(5)(B)(ii). Among          A statute of limitations defense is ordinarily an affirmative
other things, the Credit Practices Rule prohibits a “lender”       defense that must be raised in an answer; however, it may
from “tak[ing] or receiv[ing] from a consumer an obligation        be decided on a Rule 12(b)(6) motion if the defense “is
that ... contains an assignment of wages or other earnings”        clear from the face of the complaint.” Staehr v. Hartford
unless assignment is “revocable at the will of the debtor,” is a   Fin. Servs. Grp., Inc., 547 F.3d 406, 425 (2d Cir. 2008). The
qualifying “payroll deduction plan or preauthorized payment        CFPA provides that, for UDAAP claims, “no action may be
plan,” or “applies only to wages or other earnings already         brought under this title more than 3 years after the date of
earned at the time of the assignment.” 16 C.F.R. § 444.2(a)(3).    discovery of the violation to which an action relates.” 12
A “lender” is elsewhere defined as any person “who engages         U.S.C. § 5564(g)(1). The date of discovery is the date when
in the business of lending money to consumers” within the          the plaintiff “obtains actual knowledge of the facts giving rise
FTC’s jurisdiction. § 444.1(a).                                    to the action or notice of the facts, which in the exercise of
                                                                   reasonable diligence, would have led to actual knowledge.”
 *19 As already discussed, all Named Defendants constitute         Kahn v. Kohlberg, Kravis, Roberts & Co., 970 F.2d 1030,
covered persons or are treated as covered persons under            1042 (2d Cir. 1992).
federal consumer financial protection law. All corporate
Named Defendants are jointly and severally liable for their        The CFPB’s original complaint was filed under seal on July
participation in the “common enterprise”—which all agree           6, 2015, and was unsealed on July 31, 2016. (See Dkt. Nos. 2,
certainly applies to rules promulgated under the FTCA—             5, 6.) That complaint did not name any individual Defendants
and the individual Named Defendants are liable by virtue of        nor any Relief Defendants; the only Owners Group Defendant
their knowledge and direct participation or control over the       named was Sagewood. (Dkt. No. 6.) The FAC (which added
corporate entities. Per the FAC’s allegations, Northway and        Peter Ash as a Named Defendant and all of the Owners
Northway Broker constitute lenders because they lent money         Group as Relief Defendants) was filed on December 11, 2015.
to consumers. The FAC also alleges that, in their capacity         (Dkt. No. 47.) The Ash Motion therefore argues that the
as lenders, Northway and Northway Broker incorporated              alleged offending conduct occurred prior to July 2012 and
irrevocable wage assignment clauses into some of their loan        that the CFPB knew of, or should have discovered, the facts
agreements, and E-Care received automatic payments from            underlying the UDAAP claims prior to that date. The Grehan
consumers under those clauses. (Am. Compl. ¶¶ 155-57, 324.)        Motion argues that disgorgement of any funds received prior
Therefore, the CFPB has properly alleged a Credit Practices        to December 2012 would be improper for the same reason.
Rule violation against all Named Defendants.
                                                                   While the CFPB does allege that some of Defendants' actions
                                                                   occurred prior to July 2012, it also alleges that the payday
IV. Time Bar / Retroactivity                                       lending scheme continued to operate into 2013 and 2014.
The Ash and Grehan Motions argue that the FAC should be            The FAC includes a table of usurious rates that Northway
dismissed as to their Defendants as time-barred or precluded       and Northway Broker allegedly charged U.S. consumers
by retroactivity, because the conduct alleged falls outside        that was taken from one of the DBA websites in May
the relevant statute of limitations period or else occurred        2013. (Am. Compl. ¶ 158.) Blizzard is accused of working
prior to the date upon which the CFPA became effective. To         with a lead generator to target New York and New Jersey
clarify, although the Ash and Grehan Motions appear to seek


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            16
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 19 of 192
Consumer Financial Protection Bureau v. NDG Financial Corp., Not Reported in Fed....
2016 WL 7188792

consumers in 2013 and of directing those leads to the               se unlawful, there is a presumption against retroactivity—the
DBA websites operated by Northway. (Id. ¶¶ 130-32, 241.)            legal effect of conduct is generally governed only by the law
State regulators have allegedly sent multiple cease-and-desist      that existed when the conduct took place. Gordon, 819 F.3d
letters to Northway from 2008 through 2014 (including one           at 1196-97 (vacating and remanding for further consideration
in August 2013 from the New York Department of Financial            of whether it is appropriate to calculate monetary judgment
Services), suggesting that Northway’s lending activities            based on activity that pre-dated the CFPA’s effectiveness).
continued throughout this period across the United States.
(Id. ¶¶ 172-73.) The Funding Entities continued to issue            Whether the CFPA’s UDAAP provisions apply retroactively
biannual offering memoranda into at least September 2013 in         is a question that the Court need not answer today, as
order to raise money for the enterprise, and NWRRSP and             the CFPB has made clear that it seeks relief in Counts
PLFL remained operational until November 2013 and July              I-VI and VIII only for activity that occurred after July
2014, respectively. (Id. ¶¶ 53, 55, 187, 209.) The enterprise       2011—as, indeed, it must, since the statute of limitations
continued to provide information to credit reporting agencies       period for all Named Defendants does not extend earlier
about its consumers until 2014. (Id. ¶ 166.) Profits from the       than 2012. (See Pl.'s Br. at 44-45.) The FAC includes
payday lending scheme appear to have continued to flow              allegations about pre-July 2011 activity, but those allegations
between the various Defendants into at least 2013. (Id. ¶¶ 184,     are only used establish the factual background of Defendants'
242-52.)                                                            activities, and are not the conduct that forms the basis of the
                                                                    FAC’s UDAAP counts. As just discussed, the FAC includes
 *20 Because the CFPB’s UDAAP claims are based                      sufficient allegations of activity occurring in 2013 and 2014
on Defendants' alleged misrepresentations to consumers              to maintain this suit at this stage, so there is no concern about
regarding their loans, each representation would constitute         retroactivity. Lastly, Count VII seeks relief for violations of
a new and separate cause of action under the CFPA. The              the Credit Practices Rule, which went into effect in 1985, long
FAC plausibly alleges that the Canadian Group and European          before the enterprise was even established, and therefore it
Group Defendants engaged in a continuing course of conduct          (and any related disgorgement relief sought in Count IX) are
that extended well past July 2012. The Owners Group                 not being applied retroactively.
continued to own (and provide some direction to) all of the
other corporate Defendants until at least September 2013, and
the Officers/Directors Group continued to operate the entities      V. Unjust Enrichment
until 2014. (Id. ¶¶ 110-11, 230-40.) Profits from the enterprise    The Ash and NDG Motions additionally argue that Count
continued to flow to Relief Defendants at least into 2013.          IX, which seeks disgorgement of funds held be Relief
(Id. ¶¶ 184, 242-52.) Although Defendants are correct that          Defendants, should be dismissed because such relief does not
the statute of limitations timelines are different depending on     exist under the CFPA and the FAC fails to identify which
whether the Defendant was named in the original complaint           funds are allegedly improperly held.
(in which case activity prior to July 2012 is outside the statute
of limitations period) or only in the FAC (in which case            A relief defendant is a person who “holds the subject matter
activity prior to December 2012 is outside the limitations          of the litigation in a subordinate or possessory capacity as to
period), the FAC’s UDAAP counts and the disgorgement                which there is no dispute.” CFTC v. Walsh, 618 F.3d 218, 225
count plausibly allege that all the relevant Defendants acted       (2d Cir. 2010) (quoting SEC v. Colello, 139 F.3d 674, 676
or received funds within their respective statute of limitations    (9th Cir. 1998)). Courts have the power to order disgorgement
period, which is enough at this stage to allow discovery to         from a relief defendant where the relief defendant “(1) is in
proceed.                                                            possession of ill-gotten funds and (2) lacks a legitimate claim
                                                                    to those funds.” Id. Such disgorgement is proper even where
As for retroactivity, the CFPA provides that its provisions,        the relief defendant is not accused of any wrongdoing. SEC v.
including the UDAAP provisions the CFPB asserts were                Cavanagh, 155 F.3d 129, 136 (2d Cir. 1998).
violated here, became effective on the “designated transfer
date,” which the Secretary of the Treasury established by           The federal courts have broad equitable powers which can
regulation as July 21, 2011. See 12 U.S.C. §§ 5481(9), 5581,        be employed to recover ill-gotten gains for the benefit of
5582; Designated Transfer Date, 75 Fed. Reg. 57,252, 52,253         victims, which is why courts frequently allowed agencies
(Sept. 20, 2010). While retroactivity of legislation is not per     like the CFTC, FTC, and SEC to seek disgorgement from
                                                                    relief defendants. See CFTC v. Kimberlynn Creek Ranch,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             17
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 20 of 192
Consumer Financial Protection Bureau v. NDG Financial Corp., Not Reported in Fed....
2016 WL 7188792

                                                                      dismissed. Their argument, in essence, is that the CFPB’s
Inc., 276 F.3d 187, 192 n.4 (4th Cir. 2002). The CFPA
                                                                      simultaneous independence from the Legislative Branch
specifically provides for remedies including refunding of
                                                                      (because it may seek funding from outside the ordinary
money, restitution, and disgorgement for unjust enrichment,
                                                                      appropriations process under 12 U.S.C. § 5497(a)) and the
among others. See 12 U.S.C. § 5565(a)(2). Although often
                                                                      Executive Branch (because it is headed by a Director who
asserted in the fraud context, relief defendants are sometimes
                                                                      may only be removed for cause under 12 U.S.C. § 5491(c)(3))
named in consumer protection cases brought by the FTC. See,
                                                                      is a separation-of-powers violation. As a result, Defendants
e.g., FTC v. LeadClick Media, LLC, 838 F.3d 158, 177 (2d
                                                                      argue, the CFPB lacks the authority to bring this suit at all,
Cir. 2016); FTC v. Johnson, No. 2:10 Civ. 02203, 2013 WL
                                                                      and therefore the entire FAC must be dismissed.
2460359, at *7 (D. Nev. June 6, 2013).

                                                                      The D.C. Circuit recently opined at length on the merits of
 *21 The FAC sufficiently alleges that Relief Defendants are
                                                                      the second half of Defendants' argument and concluded that
in possession of funds which were obtained through unlawful
                                                                      the CFPB’s structure violated Article II of the Constitution
practices and to which they are not legitimately entitled. It
                                                                      by insulating the Director from all but for-cause removal
alleges that, as a result of the CFPA and Credit Practices Rule
                                                                      by the President. See PHH Corp. v. CFPB, 839 F.3d 1, 12
violations discussed above, the enterprise generated profits in
                                                                      (D.C. Cir. 2016). Whatever the merits of that decision, I need
the tens of millions of dollars annually. (Am. Compl. ¶¶ 118,
                                                                      not address its substance here, because although the D.C.
151, 184, 236.) These profits were distributed to the Owners
                                                                      Circuit found that the CFPB’s structure was unconstitutional,
Group Defendants in the form of regular dividends. (Id. ¶
                                                                      it did not declare the agency incapable of enforcing the laws
236.) And, reading the FAC in the light most favorable to
                                                                      Congress charged it with executing. Instead, it merely excised
the CFPB, it suggests that the Officers/Directors are now the
                                                                      the Director’s for-cause removal protection from the statute
owners of the enterprise and are the ultimate recipients of the
                                                                      and permitted the suit before it to continue unaffected. Id.
dividends that have been distributed since 2013. (Id. ¶ 211.)
                                                                      at 39. Therefore, even if Defendants are correct that the
The FAC does not, as Defendants note, identify every specific
                                                                      CFPB’s structure is unconstitutional, the only appropriate
distribution that the CFPB will presumably seek to prove at
                                                                      remedy would not prevent or delay this suit; the necessary
trial. It does, however, describe the type and frequency of
                                                                      correction (assuming that correction was necessary) has
the payments at issue, which is sufficient at the pleadings
                                                                      already been implemented by the D.C. Circuit in PHH.
stage. These funds, if obtained as profits from activity that
                                                                      Defendants' motions to dismiss on constitutional grounds are,
violated federal law, are proper subjects of a potential future
                                                                      therefore, denied.
disgorgement order.


                                                                      All Citations
VI. Constitutionality
Lastly, Defendants argue the CFPB is unconstitutional in              Not Reported in Fed. Supp., 2016 WL 7188792
structure, and that therefore the entire FAC should be

End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               18
Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 21 of 192




                         B
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 22 of 192
Dickerson v. U.S. Steel Corp., Not Reported in F.Supp. (1977)
1977 WL 833, 14 Fair Empl.Prac.Cas. (BNA) 1453, 14 Empl. Prac. Dec. P 7570

                                                                    of that old discrimination. Because of past discriminatory
                                                                    conduct, the workers in Local 189 had been denied their
                     1977 WL 833
                                                                    “rightful place” in the seniority hierarchy. Such failure
    United States District Court; E.D. Pennsylvania.
                                                                    to achieve under a facially-neutral seniority system is an
          Moses Dickerson et al., Plaintiffs                        independent violation of Title VII, under Judge Wisdom's
                          v.                                        doctrine. The past conduct is not a separate basis of liability,
  United States Steel Corporation et al., Defendants.               but merely explains to the court the foundation of the later
                                                                    discrimination. That appears to be the appropriate approach
                   Civil Action No. 73-1292                         in this case, where plaintiffs also claim that effects of prior
                               |                                    acts of discrimination have been continued through facially
                      February 28, 1977                             neutral seniority systems at Fairless Hills.

Opinion                                                             The defendants have cited to the Court Machinists Local
                                                                    v. NLRB, 362 U.S. 411 (1960). However, that case, which
NEWCOMER, D.J.
                                                                    disallowed a “lock-in” theory under the National Labor
 *1 The case at bar involves a Title VII action by a class          Relations Act, is not controlling in this case, since it does
of black production and maintenance workers at defendant            not deal with Title VII. This Court recognizes the close
United States Steel's Fairless Hills plant. The action is brought   relationship between Title VII and the NLRA. However, their
against United States Steel and the union, United Steel             goals are quite different and this Court must look to the
Workers of America. The case is currently in the midst of           policies behind Title VII to decide how relevant a NLRA
trial. Defendants have raised objections to certain witness         case is to this situation. In a recent Title VII case, Franks v.
testimony and the Court has allowed such testimony pending          Bowman Transportation Co., [11 EPD P 10,777], – U.S. –,
in this ruling. The issues having been fully briefed and argued,    47 L. Ed. 2d 444 (1976), the Supreme Court emphasized the
this Court now sustains its earlier bench rulings and will allow    strong remedial goals of Title VII. 1 That decision discussed
in the disputed evidence, dealing with events occurring prior       at some length the legislative history of Title VII and its
to the statute of limitations date.                                 amendments, noting Congressional emphasis on “rightful
                                                                    place” as an intended goal of relief. This is also the goal of the
The substantive issue before this Court is whether alleged          “lock-in” theory as used in the liability phase–to find out if
acts and conduct by defendants which occurred prior to the          workers have achieved their “rightful place” in recent years,
period within Title VII's statute of limitations can be admitted    or whether prior acts are still having their discriminatory
into evidence. The only theory on which such evidence would         effect.
be admissible, this Court believes, is the “lock-in” theory.
Under such a theory, the pre-limitations period evidence are        1
                                                                            Franks, as this Court recognizes, dealt with
not in and of themselves bases of liability but are relevant                the remedy stage of trial, not liability, as here.
only to such extent as they have been “brought forward” to                  However, the decision still is instructive on overall
the statutory time period.                                                  Title VII goals and policies.

This Court believes that, at this time, this theory is the           *2 Since the “lock-in” theory, as interpreted by this Court,
proper basis on which to proceed in this case. Plaintiffs           seems to further the goals of Title VII, and this Court has not
are charging, inter alia, that discriminatory assignment and        been shown any circuit which rejects the theory, it appears to
transfer policies have resulted in their present positions          be the proper procedure to adopt in this case.
in the plant. The positions of the black workers, they
claim, are inferior to white workers at the plant. Thus,            What this means in the context of the instant case is
the case falls into the “rightful place” doctrine articulated       that plaintiffs will be allowed to present evidence of
by Judge Wisdom in Local 189, United Papermakers and                discriminatory conduct and policies which occurred outside
Paperworkers v. United States, [2 EPD P 10,047] 416 F.2d            the statute of limitations period. Such evidence, standing
980 (5th Cir. 1969). That court admitted in evidence of past        alone, will not provide a basis for liability against the
discrimination coupled upon a showing that the seniority            defendants. If plaintiffs can show that the effects of the past
system effectively perpetuated, or “locked-in,” the effects         act or conduct have been perpetuated, and that the worker or



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 23 of 192
Dickerson v. U.S. Steel Corp., Not Reported in F.Supp. (1977)
1977 WL 833, 14 Fair Empl.Prac.Cas. (BNA) 1453, 14 Empl. Prac. Dec. P 7570

                                                                         act or conduct occurred prior to the statute of limitations, it is
workers involved have suffered the ill effects of such an act
                                                                         relevant only if its effect is perpetuated.
in their employment, during the statutory period of liability,
then such evidence will be admitted to show the worker has
                                                                         In allowing all this evidence in, this Court retains the right to
been unable to achieve his “rightful place,” within the period
                                                                         grant motions to strike such testimony at a later time if new
controlled by the statute of limitations.
                                                                         precedent appears helpful. This Court is moving in uncharted
                                                                         waters for this Circuit and such a potentially far-reaching
This holding extends to conduct occurring prior to the
                                                                         decision such as this is at best tentative. The Supreme Court
effective date of Title VII if that conduct still affects a
                                                                         has granted certiorari on cases which might resolve these
worker's position today. Other cases, such as United States
                                                                         problems, such as Teamsters v. U.S., No. 75-636, 44 USLW
v. Bethlehem Steel Corp., [2 EPD P 10,219] 312 F. Supp.
                                                                         3669 (May 24, 1976) and United Airlines v. Evans, No.
977 (W.D.N.Y. 1970), held that such practices are needed to
                                                                         76-333, 45 USLW 3321 (November 1, 1976). Should the High
evaluate the effect of present policies. 2 Pre-Act testimony,
                                                                         Court resolve any issue in a way contrary to this opinion, or
like pre-limitations period evidence, is relevant only to the
                                                                         should other factors appear during the further course of trial,
extent it is perpetuated into the relevant time period.
                                                                         then the Court would entertain whatever motions would be
                                                                         appropriate.
2
        There is dicta in Franks that indicates that pre-Act
        conduct carried forward is illegal. 47 L. Ed. 2d at
        460. However, Franks is not decisive alone, since
                                                                                                      Order
        the facts dealt only with post-Act evidence.
Defendants have argued that accounts by individual class                  *3 And Now, to wit, the objections to witness testimony, as
members are not admissible, since they are “isolated.”                   to events prior to the statutory period of liability under Title
Plaintiffs claim that such testimony is necessary to build               VII, are Overruled, as previously held, in accordance with
an overall case of pattern-and-practice discrimination. This             reasons set forth in the accompanying memorandum.
Court holds, after hearing some of the evidence, that it appears
relevant as illustrative of plaintiffs' complaints. Each act alone       And It Is So Ordered.
may not be actionable under Title VII, but taken as a whole
at the close of evidence, they may form a background against
                                                                         All Citations
which disparity of positions may be inferred to be racially
discriminatory. On the other hand, the aggregate may not                 Not Reported in F.Supp., 1977 WL 833, 14 Fair
show any pervasive discriminatory policy. It is for the Court            Empl.Prac.Cas. (BNA) 1453, 14 Empl. Prac. Dec. P 7570
to evaluate the testimony at the close of trial. However, if the

End of Document                                                      © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                     2
Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 24 of 192




                         C
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 25 of 192
Federal Trade Commission v. Adept Management Inc., Not Reported in Fed. Supp. (2018)
2018 WL 4623152


                                                             Specialties, Inc., Trail, OR, pro se.
                  2018 WL 4623152
    Only the Westlaw citation is currently available.        Subscription House Agency, Inc., Trail, OR, pro se.
       United States District Court, D. Oregon,
                  Medford Division.                          United Publishers Exchange, Inc., pro se.

    FEDERAL TRADE COMMISSION, Plaintiff,                     Wineoceros Wine Club, Inc., pro se.
                   v.
                                                             Colleen M. Kaylor, Central Point, OR, pro se.
   ADEPT MANAGEMENT INC., et al, Defendants.
                                                             Laura J. Lovrien, Eagle Point, OR, pro se.
                 Civ. No. 1:16-cv-00720-CL
                              |                              Noel Parducci, Medford, OR, pro se.
                    Signed 09/25/2018
                                                             Lydia J. Pugsley, Phoenix, AZ, pro se.
Attorneys and Law Firms
                                                             William Strickler, Jacksonville, OR, pro se.
Connor Shively, Krista K. Bush, Laura Marie Solis, Richard
McKewen, Sophia Helena Calderon, W. Stuart Hirschfeld,       Linda J. Babb, Eagle Point, OR, pro se.
Federal Trade Commission, Seattle, WA, for Plaintiff.
                                                             Shannon Bacon, Trail, OR, pro se.
Adept Management, Inc., Medford, OR, pro se.
                                                             Atlas Business Consulting LLC, Eagle Point, OR, Jeffrey G.
Anchor Publishing Group, Inc., pro se.                       Bradford, Ryan M. Bledsoe, Tonkon Torp, LLP, Portland, OR,
                                                             Kevin W. Bons, Beckley & Bons, Eugene, OR, Tyler J. King,
Associated Publishers Network, Inc., pro se.                 Pro Hac Vice, The Franklin Square Law Group, Washington,
                                                             DC, Adam Alba, Pro Hac Vice, Eric K. Schnibbe, Pro Hac
Clarity Group, Inc., Trail, OR, pro se.                      Vice, James Magleby, Pro Hac Vice, Magleby Cataxinos
                                                             Greenwood, Salt Lake City, UT, David B. Paradis, Brophy
Consolidated Publishers Exchange, Inc., Trail, OR, pro se.
                                                             Schmor LLP, David Paul Lennon, Lennon & Klein, P.C.,
Crown Resource Management LLC, Medford, OR, pro se.          Medford, OR, for Defendants.

Customer Access Services, Inc., pro se.
                                                                               OPINION AND ORDER
Express Publishers Service, Inc., Medford, OR, pro se.
                                                             MARK D. CLARKE, United States Magistrate Judge
HCG, Inc., Medford, OR, pro se.
                                                              *1 This case comes before the Court on Plaintiff FTC's
Henry Cricket Group, LLC, pro se.
                                                             motion for summary judgment (#348), as well as the motions
Liberty Publishers Service, Inc., pro se.                    for summary judgment filed by the defendants (##320, 321,
                                                             323, 325, 327, 329, 333, 339, 341, 342). As discussed below,
Magazine Clearing Exchange, Inc., pro se.                    the FTC's motion is GRANTED in part and DENIED in part.
                                                             The defendants' motions are DENIED. Plaintiff's motions to
Magazine Link, Inc., pro se.                                 strike (##416, 449) and Hoyal defendants' motion to strike
                                                             (#410) are all DENIED. The case will proceed to trial on the
Maximillian, Inc., Medford, OR, pro se.
                                                             issues of common scheme, individual liability, and remedy.
North West Data Services LLC, Eagle Point, OR, pro se.

PPP Magazines, Inc., Trail, OR, pro se.
                                                                                     DISCUSSION
Publishers Payment Processing, Inc., Medford, OR, pro se.
                                                               I. Plaintiff FTC is entitled to summary judgment on
Publishers Payment Processing, Inc., pro se.                   the issue of facial deceptiveness.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    1
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 26 of 192
Federal Trade Commission v. Adept Management Inc., Not Reported in Fed. Supp. (2018)
2018 WL 4623152

Section 5 of the Federal Trade Commission Act prohibits             impression by including a single newspaper's name in several
“deceptive acts or practices in or affecting commerce.”             prominent positions in bold and capital letters, by suggesting
FTCA § 5(a)(1), 15 U.S.C. § 45(a). As the Ninth Circuit             a connection with consumers' existing subscriptions, and by
Court of Appeals has explained, a practice falls within this        using a similar format to a routine invoice or renewal service.
prohibition: (1) if it is likely to mislead consumers acting
reasonably under the circumstances (2) in a way that is             1      A copy of the representative mailer, as provided
material. FTC v. Gill, 265 F.3d 944, 950 (9th Cir.2001) (citing            in the FTC's Complaint as Exhibit A, is attached
FTC v. Pantron I Corp., 33 F.3d 1088, 1095 (9th Cir.1994)                  to this opinion and order. The Court notes for the
). Deception may be found based on the “net impression”                    record that the representation has been enlarged for
created by a representation, and a solicitation may be likely to           reviewing purposes, and the actual mailers sent to
mislead by virtue of the net impression it creates even though             consumers are smaller than the one attached.
the solicitation also contains truthful disclosures. F.T.C. v.
Cyberspace.Com LLC, 453 F.3d 1196, 1199-200 (9th Cir.                *2 In contrast to the visibility and repetition of the
2006). A misleading impression created by a solicitation            newspaper's title, the full name of the defendants' dbas
is material if it “involves information that is important to        typically appears only once in the mailers. The dba name itself
consumers and, hence, likely to affect their choice of, or          is generic-sounding and implies that the dba is a service or a
conduct regarding, a product.” Cliffdale Associates, Inc., 103      department within the named newspaper's organization, such
F.T.C. 110, 165 (1984).                                             as “Reader's Payment Service” or “Publisher's Payment.” The
                                                                    payment-return envelope defendants included with the mailer
Courts, including the Supreme Court, have uniformly rejected        contributes to this impression and disguises the true payment
imposing a requirement on the FTC to provide extrinsic              recipient by bearing only the words: “ATTN: Mail Processing
evidence to show deceptiveness. Kraft, Inc. v. F.T.C., 970          Department.”
F.2d 311, 319 (7th Cir. 1992) (citing Colgate-Palmolive, 380
U.S. at 391-92) (FTC not required to conduct consumer               The net impression that the mailer is either from or authorized
surveys before determining that a commercial has a tendency         by the newspaper is also created by the suggestion that it is
to mislead); see also F.T.C. v. Bronson Partners, LLC, 564 F.       connected to a consumer's existing subscription. The word
Supp. 2d 119, 126 (D. Conn. 2008) (“Even if an advertisement        “Renewal” is featured prominently, more than once, and
makes a claim by implication, extrinsic evidence is not             the mailer refers to the consumer's “regular subscription”
always necessary.”) When evaluating the net impression of an        and a purported deadline to return payment. It offers an
advertisement, it is necessary “to consider the advertisement       “installment” option, implying that the consumer can arrange
in its entirety and not to engage in disputatious dissection.       to pay the full subscription cost in more than one payment
The entire mosaic should be viewed rather than each tile            during the subscription period. Additionally, the formatting
separately.” Bronson Partners, LLC, 564 F. Supp. 2d at 125          of the mailer implies that it is an invoice or renewal service.
(citing FTC v. Sterling Drug, Inc., 317 F.2d 669, 675 (2d           It includes a payment stub with framed boxes showing a
Cir. 1963) ). The consumer “does not ordinarily carefully           “Control Number,” and a “Total Amount,” along with the due
study or weigh each word in an advertisement. The ultimate          date and installment payment amount. Nothing on the mailer
impression upon the mind of the reader arises from the sum          indicates that it is an advertisement.
total of not only what is said but also of all that is reasonably
implied.” Id.                                                       Finally, the mailer makes other statements that are confusing
                                                                    at best, and wholly false at worst. “Your subscription to [THE
                                                                    NEWSPAPER] is automatic with receipt of your payment
                                                                    when you choose to renew or order a new subscription.”
       a. The mailer is deceptive as a matter of law.               Undisputed evidence submitted by the FTC demonstrates
                                                                    that the defendants would attempt to fill a subscription
In this case, the newspaper subscription mailer 1 is deceptive      after receiving full payment from the consumer. Thus, rather
as a matter of law, based on the net impression that                than being “automatic,” subscriptions were actually not even
the mailer is either from or authorized by the newspaper            guaranteed to be filled. The mailer also states,
publication in question, that any current subscription would
be “renewed” automatically, and that the consumer was being
offered the lowest price available. The mailers create this


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 27 of 192
Federal Trade Commission v. Adept Management Inc., Not Reported in Fed. Supp. (2018)
2018 WL 4623152

                                                                  offered. This leaves open the possibility that the defendants
                                                                  actually do have a relationship with the newspaper, when in
            Fortunately, by acting now, you can                   fact they do not. 2
            lock in one of our lowest rates! You're
            receiving one of the lowest available                 2        Defendants attempt to raise an issue of fact
            rates we can offer for your regular
                                                                           regarding whether they have “authority” to submit
            subscription.
                                                                           subscriptions either to the newspapers in question
                                                                           or to clearing houses in order to fill the orders they
                                                                           receive, after the consumer sends the defendants
(Emphasis in original.) While the defendants point out that                the payment. Regardless of this issue, however, the
this is technically true, due to the qualifying words, “one                defendants have not raised a question as to whether
of,” and, “we can offer,” the statements undeniably imply                  or not they have an on-going, direct relationship,
that the consumer is getting the best deal available, when                 as implied by the mailers. It is undisputed in the
in fact the price is significantly higher than it would be if              record that they do not have such a relationship.
ordering through the newspaper itself. The fact that the mailer
                                                                  Finally, the text states, “This is a magazine subscription offer,
gives the impression that the consumer is ordering through
                                                                  not a bill or an invoice. You are under no obligation to
the newspaper itself compounds the misleading nature of this
                                                                  either buy a magazine or renew at this time.” This language
representation.
                                                                  once again is confusing because it relates to magazines,
                                                                  not newspapers. Even if it were not confusing, it would be
                                                                  ineffective because it is buried in the middle of a block of text,
           b. The disclaimers are not adequate                    with no prominent placement or distinguishing features.
            to cure the mailer's deceptiveness.

If an advertisement's net impression is deceptive, “disclaimers
or qualifications in any particular ad are not adequate to             c. Consumer complaints confirm the mailers were
avoid liability unless they are sufficiently prominent and             likely to, and did, mislead reasonable consumers.
unambiguous to change the apparent meaning of the claims
                                                                  As discussed above, the FTC is not required to produce
and to leave an accurate impression.” Removatron Int'l Corp.
                                                                  extrinsic evidence of actual deception, but “such proof is
v. F.T.C., 884 F.2d 1489, 1497 (1st Cir. 1989). “Anything less
                                                                  highly probative to show that a practice is likely to mislead
is only likely to cause confusion by creating contradictory
                                                                  consumers acting reasonably under the circumstances.”
double meanings.” Id. (citing Giant Food, Inc. v. FTC, 322
                                                                  Cyberspace.com, 453 F.3d at 1201. Here, the FTC has
F.2d 977, 986 (D.C.Cir.1963), cert. dismissed, 376 U.S. 967
                                                                  produced numerous consumer complaints showing that
(1964) ).
                                                                  the mailers actually deceived consumers. Thousands of
                                                                  consumers complained about defendants' mailers to law
In this case, the purported disclaimers included on the mailer
                                                                  enforcement, the Better Business Bureau, publishers, and
are confusing and inadequate to cure the deception. First,
                                                                  to the defendants themselves. Newspapers also received
small words on the bottom of the mailer state “Renewal Offer
                                                                  thousands of complaints, and Dow Jones, the publisher of the
– Not a Bill.” This statement continues to imply that the offer
                                                                  Wall Street Journal, issued a fraud alert.
is a renewal, and thus connected to their regular subscription
and sent from the newspaper publisher. The helpful part of the
                                                                  The Hoyal defendants have filed a motion to strike these
statement, “Not a Bill,” does nothing to clarify this issue.
                                                                  consumer complaints as hearsay (#410). This motion is
                                                                  denied. Federal Rule of Evidence 807 states:
 *3 Second, the block of text on the reverse side of the
mailer is confusing and unlikely to be read by the consumer.          Under the following circumstances, a hearsay statement
The text refers to magazine subscriptions, not newspapers,            is not excluded by the rule against hearsay even if the
and a reasonable consumer would likely believe it to be               statement is not specifically covered by a hearsay exception
inapplicable to their particular newspaper subscription. The          in Rule 803 or 804 if:
language states that the defendants “do not necessarily have
a direct relationship with the publishers or publications”            a)


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 28 of 192
Federal Trade Commission v. Adept Management Inc., Not Reported in Fed. Supp. (2018)
2018 WL 4623152

                                                                     misrepresentations regarding source and price – two crucial
     1. the statement has equivalent circumstantial guarantees       pieces of information when purchasing a product and highly
        of trustworthiness;                                          likely to affect consumers' choice and conduct regarding
                                                                     their newspaper subscription. The misrepresentations were
     2. it is offered as evidence of a material fact;
                                                                     therefore material.
     3. it is more probative on the point for which it is offered
        than any other evidence that the proponent can obtain
        through reasonable efforts; and                                          e. 2004 Consent General Judgment
     4. admitting it will best serve the purposes of these rules     Defendants argue that the 2004 Consent General Judgment
        and the interests of justice.                                (“2004 Judgment”) prevents this Court from holding that
                                                                     the mailers at issue are deceptive. They claim that the 2004
  b) Notice. The statement is admissible only if, before the
                                                                     Judgment functioned as an agreement between the parties and
     trial or hearing, the proponent gives an adverse party
                                                                     the State of Oregon as to what language would acceptable for
     reasonable notice of the intent to offer the statement
                                                                     future mailers, and that the defendants “were required” to use
     and its particulars, including the declarant's name and
                                                                     the language specified. Paragraph 16 of the 2004 Judgment
     address, so that the party has a fair opportunity to meet it.
                                                                     states:
The defendants dispute only the first requirement. The Court
                                                                       Defendants shall, or shall continue, to provide consumers
has reviewed the complaints and find that they meet the
                                                                       (inside or outside Oregon) being solicited by them by mail
circumstantial guarantees of trustworthiness, including 1) the
                                                                       to purchase a magazine subscription or subscriptions with
fact that they all reported roughly similar experiences, 2) that
                                                                       substantially the same information and explanations (with
they were submitted by unrelated members of the public in
                                                                       the exception of possible differing dba company name and
different cities and states, 3) that they were made proximate to
                                                                       address changes and the specific information about the
the time the mailers were received, and 4) that there is a low
                                                                       subscription or subscriptions being solicited) in all future
risk that the complaints are the product of faulty perception,
                                                                       mailings sent to consumers, in as clear and conspicuous
memory or meaning, the dangers against which the hearsay
                                                                       form or clearer, as set out on the attached two-sided mail
rule seeks to guard. See, e.g., FTC v. Figgie Int'l, Inc., 994
                                                                       piece in Exhibit 1 which is incorporated by reference.
F.2d 595, 608 (9th Cir. 1993); FTC v. AMG Servs., Inc.,
                                                                       Defendants shall continue to provide in contrasting red and
No. 2:12-cv-00536-GMN-VCF, 2014 WL 317781, at *16 (D.
                                                                       in the same font size on the front side of their mailers as
Nev. Jan. 28, 2014). In addition, even though not raised by
                                                                       shown in Exhibit 2 the phrase “NOTICE OF RENEWAL /
the defendants, the Court finds all other requirements of Rule
                                                                       NEW ORDER.” In addition, on the front side of the two-
807 are met.
                                                                       sided document shown in Exhibit 1, defendants shall also
                                                                       provide in a clear and conspicuous way in at least 7 point
 *4 While the Court does not find that the consumer
                                                                       font and in contrasting red color at the bottom the phrase
complaints are dispositive of the issue, they are probative,
                                                                       “INDEPENDENT AGENT NOT A BILL KEEP THIS
and they tend to support the Court's conclusion that the net
                                                                       PORTION FOR RECEIPT OF OFFER.” If a customer has
impression of the mailer is deceptive.
                                                                       purchased a subscription from defendants and defendants
                                                                       seek to offer a renewal of that subscription, the phrase
                                                                       “NOTICE OF RENEWAL” may be used by defendants in
         d. The misrepresentations were material.                      lieu of “NOTICE OF RENEWAL / NEW ORDER.

As discussed above, a misleading impression created by               The Court is unpersuaded by the defendants' arguments. First,
a solicitation is material if it involves information that is        the mailer does not comply with the requirements set out in
important to consumers and likely to affect their choice             Paragraph 16. The words “INDEPENDENT AGENT” do not
of or conduct regarding a product. In this case the                  appear on the front of the mailer in any font size or color, let
misleading net impressions are that the mailers came from            alone in contrasting red.
the newspaper being marketed, that any current subscription
would be “renewed” automatically, and that the consumer              Second, Paragraph 8 of the 2004 Judgment states:
was being offered the lowest price available. These are


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 29 of 192
Federal Trade Commission v. Adept Management Inc., Not Reported in Fed. Supp. (2018)
2018 WL 4623152

                                                                  The Court has determined that the mailers at issue are
                                                                  deceptive on their face, as a matter of law. Each side submitted
            Defendants shall not imply that                       expert reports to bolster their arguments for why the mailers
            that plaintiff [the State of Oregon]                  are or are not deceptive. The Court did not find these expert
            approves of defendants' past business                 opinions to be helpful to its analysis. Therefore, because the
            practices, current efforts to reform                  Court does not rely on any of these opinions, the motions to
            their practices, or any future practices              strike are moot and the Court need not consider whether they
            defendants adopt. Plaintiff's settlement              are admissible for summary judgment purposes.
            of this case does not constitute
            approval for past, present, or future
            business practices.                                                           g. Conclusion

                                                                  The net impression of the mailers at issue is that they are
 *5 The defendants' argument is thus inapposite to the plain      deceptive on their face because they are likely to mislead a
language of the judgment itself.                                  reasonable consumer in a way that is material to their purchase
                                                                  of the product. The FTC's motion for summary judgment is
Third, defendants' arguments about the 2004 Judgment ignore       GRANTED as to this issue.
the existence of subsequent litigation between these same
parties and the State of Oregon. In 2015, the Marion County
                                                                     II. Plaintiff FTC's other motions for summary
Circuit Court entered an Assurance of Voluntary Compliance
                                                                     judgment and the defendants' motions for summary
(“2015 AVC”), essentially shutting down the defendants'
                                                                     judgment are all denied.
business and entering a permanent injunction. Paragraph 12
                                                                  The FTC has submitted overwhelming evidence in support of
of the 2015 AVC states the prohibited conduct under the
                                                                  their motions for summary judgment on the issues of common
injunction:
                                                                  enterprise, individual liability, and the remedies of permanent
  Each Respondent is permanently prohibited from engaging         injunction and monetary relief. It is likely that the defendants,
  in any or all of the following conduct:                         particularly Jeffery Hoyal, Hoyal and Associates, Dennis
                                                                  Simpson, and Reality Kats, Inc., were involved in a common
  ...                                                             scheme to mislead consumers and profit from their confusion.
                                                                  It is likely that these defendants, and possibly some others,
  c) From engaging in the magazine or newspaper                   can be held jointly and severally liable for this deception.
  subscription business. This includes the sale of newspaper      However, the defendants have submitted declarations and
  or magazine subscriptions, conducting business as a             affidavits in support of their own motions as well. The Court
  subscription clearing house, and using, purchasing, renting
                                                                  is cognizant of its role at summary judgment, which is not to
  or leasing any customer list from any third party.              weigh the evidence or make findings of fact. This role must be
                                                                  reserved for trial. Therefore, all of these motions are denied.
It is unclear to the Court how the defendants can rely on the
2004 Judgment to show that the State of Oregon “approved”
of their practices, when the same state brought the subsequent
case against them, leading to the permanent injunction.                                      ORDER

                                                                   *6 Plaintiff FTC's motion for summary judgment (#348)
Finally, regardless of all of the above, nothing about the
                                                                  is GRANTED in part and DENIED in part. The defendants'
prior litigation or other background circumstances of this case
                                                                  motions (##320, 321, 323, 325, 327, 329, 333, 339, 341,
changes the Court's legal analysis of the net impression given
                                                                  342) are DENIED. Plaintiff's motions to strike (#416, 449)
by the mailers at issue. The mailers are deceptive.
                                                                  are DENIED. The Hoyal defendants' motion to strike (#410)
                                                                  is DENIED. The case will proceed to trial on the issues of
                                                                  common scheme, individual liability, and remedy.
               f. All motions to strike expert
                reports are denied as moot.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
         Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 30 of 192
Federal Trade Commission v. Adept Management Inc., Not Reported in Fed. Supp. (2018)
2018 WL 4623152

It is so ORDERED and DATED this 25 day of September,
2018.



                      Exhibit A




                                                           All Citations

                                                           Not Reported in Fed. Supp., 2018 WL 4623152




End of Document                                        © 2020 Thomson Reuters. No claim to original U.S. Government Works.




             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        6
Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 31 of 192




                         D
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 32 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

                                                                     Commission Act, 15 U.S.C. §§ 45, 52 (“FTC Act”), and the
                                                                     Florida Deceptive and Unfair Trade Practices Act, Fla. Stat.
      KeyCite Yellow Flag - Negative Treatment                       §§ 501.201 et seq. (“FDUTPA”) (Doc. 1; Complaint). On May
Distinguished by Federal Trade Commission v. Agora Financial, LLC,
                                                                     26, 2010, the Court granted Plaintiffs' Unopposed Motion
D.Md., March 2, 2020
                                                                     for Entry of a Stipulated Order for Preliminary Injunction,
                  2011 WL 13137951
                                                                     (Doc. 12; 05/26/10 Order), and entered the Stipulated Order
    Only the Westlaw citation is currently available.
                                                                     for Preliminary Injunction by the parties, as modified by the
      United States District Court, M.D. Florida,
                                                                     Court. (Doc. 12–1; Stipulated Preliminary Injunction).
                Jacksonville Division.

        FEDERAL TRADE COMMISSION and                                 The case, which is proceeding against Defendant Robert
       Office of Attorney General, Department of                     Douglas Krotzer only as Alcoholism Cure Corporation is in
        Legal Affairs, State of Florida, Plaintiffs,                 default, 1 is presently before the Court on the parties' cross
                            v.                                       motions for summary judgment as well as various related
                                                                     motions. Specifically, the Court considers: Defendant's
        ALCOHOLISM CURE CORPORATION,
                                                                     Motion for Summary Judgment (Doc. 96; Defendant's
        also doing business as Alcoholism Cure
                                                                     Motion for Summary Judgment) and Plaintiff's Response in
       Foundation, and Robert Douglas Krotzer,
                                                                     opposition (Doc. 118; Plaintiffs' Response to Defendant's
     individually and as an officer and/or director                  Motion for Summary Judgment); Plaintiffs' Motion to
     of Alcoholism Cure Corporation, Defendants.                     Strike Text and Exhibits (Doc. 99; Plaintiffs' Motion to
                                                                     Strike) and Defendant's Response in opposition (Doc. 102;
              Case No. 3:10–cv–266–J–34JBT
                                                                     Defendant's Response to Motion to Strike); Plaintiffs' Motion
                             |
                                                                     for Summary Judgment (Doc. 123; Plaintiffs' Motion for
                    Signed 09/16/2011
                                                                     Summary Judgment) and Defendant's Response in opposition
Attorneys and Law Firms                                              (Doc. 136; Defendant's Response to Plaintiffs' Motion
                                                                     for Summary Judgment); Defendant's Motion to Strike
Elise Whang, Karen J. Mandel, Robert M. Frisby, Victor F.            (Doc. 131; Defendant's Motion to Strike), and Plaintiffs'
DeFrancis, Federal Trade Commission, Serena Viswanathan,             Response in opposition (Doc. 132; Plaintiffs' Opposition
Bureau of Consumer Protection, Washington, DC, Gregory               to Motion to Strike); Plaintiffs' Motion to Strike Edwards'
A. Jackson, Jr., Laura J. Boeckman, Office of the Attorney           Affidavit (Doc. 135); Plaintiffs' Motion to Strike Edwards'
General, Kathleen Connors Piechowiak, Jacksonville, FL,              Affidavit), and Defendant's Response in opposition. (Doc.
Jacek Stramski, Office of the Attorney General, Tallahassee,         137; Defendant's Response to Motion to Strike Edwards
FL, for Plaintiffs.                                                  Affidavit); Krotzer's Second Motion for Summary Judgment
                                                                     (Doc. 140); Plaintiffs' Motion to Strike Krotzer's Second
Robert Douglas Krotzer, Saint Johns, FL, pro se.                     Motion for Summary Judgment (Doc. 142) and Defendant's
                                                                     Response in opposition (Doc. 145; Defendant's Response
                                                                     to Motion to Strike Krotzer's Second Motion for Summary
                            ORDER                                    Judgment); Plaintiffs' Motion To Exclude The Proffered
                                                                     Expert Testimony Of Defendant Robert Douglas Krotzer And
MARCIA MORALES HOWARD, United States District
                                                                     Carl Edwards, And Memorandum In Support. (Doc. 143;
Judge
                                                                     Plaintiffs' Motion to Exclude Krotzer and Edwards Expert
 *1 Plaintiffs Federal Trade Commission and the State                Testimony), and Defendant's Response in opposition (Docs.
of Florida have brought this civil enforcement action                147, 148, 149; Defendant's Response to Motion to Exclude
seeking to shut down as unlawfully deceptive and false,              Testimony); Defendant's Supplemental Memo of Law (Doc.
Defendants' internet-based alcoholism cure business, which           152) and Plaintiffs' Response to Defendant's Supplemental
solicits customers by claiming to offer a “permanent cure” to        Memo of Law (Doc. 153). 2 Additionally, the Court has
alcoholism by prescribing “customized” dietary supplements           before it: Defendants' Motion to Vacate the Preliminary
for a fee. In their Complaint, Plaintiffs seek injunctive            Injunction (Doc. 56; Motion to Vacate), and Plaintiffs'
and equitable relief against Defendant, based upon alleged           Response in opposition (Doc. 71; Plaintiffs' Response to
violations of sections 5(a) and 12 of the Federal Trade              Motion to Vacate); Plaintiffs' Motion for Order to Show


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             1
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 33 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

Cause to Hold Defendant Krotzer in Civil Contempt (Doc.          Corrected Emergency Dispositive Motion #1:
58; Motion for Order to Show Cause) and Defendant's              Summary Judgment, Failure To State A Claim,
Response in opposition (Doc. 74; Response to Motion for          And Judgment As A Matter Of Law; Oral
Order to Show Cause); and Defendant's Motion To Permit           Hearing Requested (Doc. 96; Defendant's Motion
Speaking And Book Writing (Doc. 144; Defendant's Motion          for Summary Judgment); Plaintiffs' Opposition
To Give Speeches and Publish Books); Plaintiffs' Response in     To Defendant Krotzer's “Amendment [sic] &
opposition (Doc. 146; Plaintiffs' Response to Motion to Give     Corrected Emergency Dispositive Motion #1:
Speeches and Publish Books). 3                                   Summary Judgment, Failure To State A Claim,
                                                                 And Judgment As a Matter Of Law” (Doc.
1                                                                118; Plaintiffs' Response to Defendant's Motion
       Plaintiffs originally named as defendants
                                                                 for Summary Judgment); Plaintiffs' Motion To
       Alcoholism Cure Corporation and Robert Douglas
                                                                 Strike Added Text And Certain Exhibits To
       Krotzer. See Complaint. On July 14, 2010,
                                                                 Defendant Krotzer's “Amendment & Corrected
       Defendants' former counsel moved to withdraw
                                                                 Emergency Dispositive Motion #1: Summary
       as counsel, saying that he had been discharged
                                                                 Judgment, Failure To State A Claim, And Judgment
       from employment by the Defendants, who advised
                                                                 As A Matter Of Law” (Doc. 99; Plaintiffs'
       that they were unable to pay attorneys' fees. (Doc.
                                                                 Motion to Strike); Response Opposing Four
       17; Motion to Withdraw). The Court granted the
                                                                 Motions Designed To Prolong Litigation (Doc
       Motion to Withdraw, and advised that Defendant
                                                                 #100 Motion to Strike Reply; Doc #99 Motion
       Alcoholism Cure Corporation may appear and be
                                                                 to Strike added text and certain exhibits re
       heard only through counsel admitted to this Court.
                                                                 Amended and Corrected Motion for Summary
       (Doc. 18; 7/19/10 Order (citing Rule 2.03(e)) Local
                                                                 Judgment; Doc #98 Reply to Response to
       Rules, United States District Court, Middle District
                                                                 Motion for Summary Judgment; and Doc #97
       of Florida (Local Rules(s)). The Court ordered both
                                                                 Opposing Protective Order) (Doc. 102; Defendant's
       Defendants to respond to Plaintiffs' Complaint by
                                                                 Response to Motion to Strike); Plaintiffs' Motion
       August 20, 2010. Id. at 3. The Court subsequently
                                                                 For Summary Judgment And Memorandum In
       extended the time for Defendants to respond to
                                                                 Support, Dispositive Motion (Doc. 123; Plaintiffs'
       the Complaint to September 13, 2010, and ordered
                                                                 Motion for Summary Judgment); Response To
       corporate Defendant Alcoholism Cure Corporation
                                                                 “Motion For Summary Judgment Against Robert
       to retain counsel by that date. (Doc. 23; 8/23/10
                                                                 Douglas Krotzer” (Doc #123) Emergency Going
       Order); See Local Rule 2.03(e); see also Palazzo
                                                                 Critical (Oral Argument Requested) (Doc. 136;
       v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir.
                                                                 Defendant's Response to Plaintiffs' Motion for
       1985)(“a corporation is an artificial entity that can
                                                                 Summary Judgment); Motion To Strike Plaintiffs'
       act only through agents, cannot appear pro se,
                                                                 Amended Documents (Doc #126, #128) (Doc.
       and must be represented by counsel”). Individual
                                                                 131; Defendant's Motion to Strike); Plaintiffs'
       Defendant Krotzer answered the Complaint on
                                                                 Opposition To Defendant Krotzer's “Motion To
       September 13, 2010 (Doc. 36) and corporate
                                                                 Strike Plaintiffs' Amended Documents (Doc #126,
       Defendant Alcoholism Cure Corporation did not.
                                                                 #128) (Doc. 132; Plaintiff's Opposition to Motion
       Plaintiffs moved for the Clerk to enter a Default
                                                                 to Strike); Plaintiffs' Amended Motion To Strike
       against corporate Defendant Alcoholism Cure
                                                                 The Affidavit Of Carl Edwards Filed By Defendant
       Corporation for failure to plead or otherwise defend
                                                                 Robert Douglas Krotzer (Doc. 135; Plaintiffs'
       the action. (Doc. 37; Motion for Clerk's Default).
                                                                 Motion to Strike Edwards' Affidavit); Defendants
       The Court granted the Motion for Clerk's Default
                                                                 [sic] Response To “Plaintiffs' Amended Motion
       (Doc. 46; 9/21/10 Order), and the Clerk entered
                                                                 To Strike The Affidavit Of Carl Edwards Filed
       a Default against corporate Defendant Alcoholism
                                                                 By Defendant Robert Douglas Krotzer” (Doc.
       Cure Corporation on September 22, 2010. (Doc.
                                                                 137; Defendant's Response to Motion to Strike
       47; Clerk's Default).
                                                                 Edwards Affidavit); Dispositive Motion #2:
2                                                                One Piece Of Paper Capsulizes Injustice—
       The full titles of the parties' motions and
       responses are as follows: Amendment &                     Need For Defendant's Judgment Without Delay



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    2
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 34 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

      Criticality Continues: Welfare will not fund                 For Show Cause Order for possible violation
      advance of groundbreaking technology (Doc. 140;              of Preliminary Injunction (Doc. 74; Response
      Krotzer's Second Motion for Summary Judgment);               to Motion for Order to Show Cause); Opposed
      Plaintiffs' Motion To Strike Defendant Robert                Motion To Permit Unfettered Speaking And Book
      Douglas Krotzer's “Dispositive Motion #2: One                Writing (Doc. 144; Defendant's Motion To Give
      Piece Of Paper Capsulizes Injustice—Need For                 Speeches and Publish Books); and Plaintiffs'
      Defendant's Judgment Without Delay Criticality               Opposition To Defendant Robert Douglas Krotzer's
      Continues: Welfare will not fund advance of                  “Motion To Permit Unfettered Speaking And Book
      groundbreaking technology” (Doc 142; Plaintiffs'             Writing” and Memorandum in Support (Doc. 146;
      Motion to Strike Krotzer's Second Motion                     Plaintiffs' Response to Motion to Give Speeches
      for Summary Judgment); Defendant's Response                  and Publish Books).
      To Motion To Strike “Dispositive Motion #2:
      One Piece Of Paper Capsulizes Injustice—Need         I. Background
      For Defendant's Judgment Without Delay (Doc.          *2 Starting in 2005, the Alcoholism Cure Foundation
      145; Defendant's Response to Motion to Strike        (“ACF”) and its sole officer and shareholder, Robert Douglas
      Krotzer's Second Motion for Summary Judgment);       Krotzer (“Krotzer”) solicited consumers nationwide through
      Plaintiffs' Motion To Exclude The Proffered          its internet websites. ACF and Krotzer targeted consumers
      Expert Testimony Of Defendant Robert Douglas         who were alcoholics. ACF enticed consumers to sign up for its
      Krotzer And Carl Edwards, And Memorandum             “Permanent Cure Program” (“Program”) by guaranteeing on
      In Support (Doc. 143; Plaintiffs' Motion to          its website, and through e-mail and telephone representations,
      Exclude Krotzer and Edwards Expert Testimony);       that its Program could “cure” their alcoholism in five months
      Defendant's Response To “Exclude Testimony           or less by using recommended “natural” dietary supplements.
      Of All Defendant's Experts” (Docs. 147, 148,         After securing the consumer's credit information, ACF would
      149; Defendant's Response to Motion to Exclude       not permit the “members” to cancel, and instead, charged
      Expert Testimony); Defendant's Supplemental          them tens of thousands of dollars. The FTC and the State
      Memorandum of Law: Statutory “Truth” Is Not          of Florida Office of the Attorney General, Department of
      Only Determined By The Only Method That Would        Legal Affairs (“State of Florida”) allege that ACF and Krotzer
      Prohibit Major Advances In Natural Medicines         perpetrated an injurious scam upon consumers, in violation of
      (Doc. 152; Defendant's Supplemental Memo of          the FTC Act and FDUPTA. Defendant Krotzer responds that
      Law); and Plaintiffs' Response to Defendant          he “invented a brand new cure for a major disease based [sic]
      Krotzer's “Supplemental Memorandum of Law”           a cutting edge understanding of brain chemistry of addiction
      in Opposition to Plaintiffs' Motion for Summary      and combined natural medicines.” Defendant's Response to
      Judgment (Doc. 153; Plaintiffs' Response to          Plaintiffs' Motion for Summary Judgment at 21. He calls his
      Defendant's Supplemental Memo of Law).               therapy “Molecule Multiplicity.” Id. at 2–4. Except where
3                                                          otherwise noted, the following facts are undisputed.
      These motions and responses are entitled:
      Defendant's Opposed Motion to Vacate
      Preliminary Injunction Stipulated Under False            A. Undisputed Facts 4
      Pretenses and Without Statutory Authority Or         4
      Jurisdiction. Alternatively Request For Order                Because this case is before the Court on cross-
      Interpreting The Injunction (Doc. 56; Motion                 motions for summary judgment, the Court will,
      to Vacate); Plaintiffs' Opposition To Defendant              when addressing the merits of either party's
      Krotzer's Motion To Vacate The Stipulated Order              motion, view the facts presented in the light
      For Preliminary Injunction (Doc. 71; Plaintiffs'             most favorable to the party opposing summary
      Response to Motion to Vacate); Plaintiffs' Motion            judgment. The Court will so note its perspective
      For An Order To Show Cause Why Defendant                     when appropriate. The facts recited in this section
      Robert Douglas Krotzer Should Not Be Held In                 are either undisputed, or any disagreement has
      Civil Contempt, And Memorandum In Support                    been indicated. See T–Mobile South LLC v. City
      (Doc. 58; Motion for Order to Show Cause);
      Defendants [sic] Amended Response To Motion


             © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         3
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 35 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

       of Jacksonville, Fla., 564 F. Supp.2d 1337, 1340
       (M.D. Fla. 2008).
                                                                                    2. Patent Applications

                                                                  Krotzer has two pending applications for patents, both filed
                       1. The Parties                             in 2008. Henry 1st Decl. ¶ 22; (Doc. 58–18 at 2 (Composition
                                                                  Patent App.); Doc. 58–19 at 2 (Internet Patent Appl.)).
Plaintiff the Federal Trade Commission (“FTC”) is an
                                                                  The patents provide a summary of ACF's Permanent Cure
independent agency of the United States Government created
                                                                  Program and Krotzer's internet-based methodology. Krotzer
by statute. 15 U.S.C. §§ 41–58. Among its other duties,
                                                                  states in the Composition Patent application that his product
the FTC is charged with enforcing Section 5(a) of the FTC
                                                                  is:
Act, which prohibits unfair or deceptive acts or practices in
or affecting commerce, 15 U.S.C. § 45(a), as well as false
advertising for food, drugs, devices, services, or cosmetics in
or affecting commerce. 15 U.S.C. § 52.                                         *3     A    composition      effective
                                                                              in the treatment of alcoholism
Plaintiff the State of Florida enforces FDUTPA, which                         comprising one or more alcohol
prohibits unfair or deceptive acts or practices in trade or                   craving blocker components such
commerce. Fla. Stat. § 501.204(1).                                            as Kudzu and Rhodiola Rosea,
                                                                              one     or    more      antidepressant
Defendant Alcoholism Cure Corporation is a Florida, for-                      components such as St. Johns' Wort
profit corporation that was incorporated in 2005, with its                    (Hypericin), 5–Hydroxytryptophanm
principal place of business in Jacksonville, Florida. (Doc.                   SAMe, Melatonin and Taurine,
123–1 at 912 (Krotzer Admissions 2–4); Doc. 58–1 (Henry                       and/or one or more anti-anxiety
1st Decl. ¶ 4); Doc. 58–2 (Corporate Records)). Alcoholism                    components such as Vitamin B
Cure Corporation uses the registered fictitious name of                       complex, Glutamine, Niacin, SAMe,
“Alcoholism Cure Foundation.” (“ACF”). Krotzer Admission                      Hops, Melatonin and Rhodiola Rosea,
5. Defendant Krotzer resides in Jacksonville, Florida, and is                 the components chosen such that
the registered agent, president, sole officer and 100% owner                  in combination they beneficially
of Alcoholism Cure Corporation. He controls the operation of                  affect the nutritional, physiological
Alcoholism Cure Corporation, and was primarily responsible                    and psychological deficiencies that
for communicating with consumers during the relevant                          combine to cause alcohol dependency.
period. Krotzer Admissions 1, 111–113, 116; Corporate
Records. In his communications on behalf of ACF, Krotzer
used the moniker “Dr. Doug” or “DD.” Krotzer is not a             Composition Patent App. at 1 (Abstract). The Internet Patent
medical doctor, and has not earned a “PhD,” or any other          Application proposes a “method” patent, and summarizes
scientific degree or license relevant to alcoholism treatment.    Krotzer's marketing methodology:
See Krotzer Admissions 54–59.

ACF advertised, marketed, and signed-up consumers for                         An     Internet    methodology       for
its Permanent Cure Program through its Alcoholism Cure                        the treatment of human problem
Foundation Website (“ACF Website”). Krotzer was solely                        conditions such as alcoholism, obesity/
responsible for the contents of the ACF Website, (Doc. 123–                   weight loss, depression, or the like, or
1 at 1047–48 (Krotzer Interrogatory Answer 5)), and for                       for long-term commercial enterprise,
communicating with consumers who signed up for the ACF                        wherein capturing the client during
Permanent Cure Program. Krotzer Admission at 116. As of                       a short window of opportunity and
the Spring of 2010, ACF and Krotzer had sold the Permanent                    providing means to assure continued
Cure Program to 450 consumers throughout the United States.                   participation in the treatment program
Krotzer Admission 123.                                                        is essential, both for the success
                                                                              of the treatment and for providing
                                                                              a viable commercial enterprise. The


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          4
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 36 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

            methodology comprises control of                      of the expense, instead of relating it to the amount of money
            website design, advertising, sale                     to be saved when they stop drinking.” Id. at ¶ 0035.
            closing, pricing, guaranteed payment,
            monitoring, and quality control of
            nutraceuticals.                                                   [A] long-term contract is essential,
                                                                              and an important component of the
                                                                              contract is a provision for acceleration
Internet Patent Appl. at 1 (Abstract). Claim 1 of the 11–claim                of the total contract fees in the event
patent describes                                                              that the client requests cancellation.
                                                                              This is a critical incentive for the client
                                                                              to continue with the program, as it then
            [a] method of capturing and retaining                             becomes more costly for the client to
            individuals in a voluntary treatment                              drop the program as it is for the client
            program ... providing an Internet                                 to continue with it.
            website comprising large amounts of
            information, wherein the information
            is presented under different headings                 Id. ¶ 0038. The patent application explains that “A key
            with multiple pages of text, the text                 technique is acceleration of credit card charges. When the
            ending beyond a single visible screen                 client indicates a reluctance to continue to pay, the payments
            such that scroll continue reading                     are accelerated by previous contractual agreement. The
            the text, a continuously visible table                request for cancellation is the trigger for acceleration, not
            of contents on each page, ... and                     actual default in payments.” Id. at ¶ 0040.
            prominent linking icons positioned
            on the text pages; ...; providing a
            means to join the voluntary treatment
                                                                        3. The Alcoholism Cure Foundation Website
            program immediately online through
            acceptance of credit cards as payment;                 *4 In May, 2008, FTC investigator Linda Henry was
            providing an on-line assessment form                  assigned to investigate Krotzer and the Permanent Cure
            to be filled out by the individual and                Program. Henry 1st Decl. ¶ 3. As part of its investigation,
            contacting the individual within one                  the FTC issued a Civil Investigative Demand (“CID”) to
            day of filling out the assessment form;               ACF on September 11, 2008. Henry 1st Decl. ¶ 13. The
            providing a pricing structure for the                 FTC's investigation focused upon Defendants' website http://
            treatment program with a low initial                  www.alcoholismcure.org, which advertises the Permanent
            cost and remaining costs disclosed                    Alcohol Cure Program as an individualized alcoholism cure
            as daily expenses; and providing a                    service for people who have an addiction to alcohol. Henry
            long-term contract that is executed by                1st Decl. ¶¶ 5–6. Henry printed selected pages from the ACF
            the individual, wherein the individual                Website on May 4, 2009 and June 12, 2009. Henry 1st Decl. ¶¶
            agrees to acceleration of all charges in              7, 8; (Docs. 58–4 and 58–5; 5/4/09 ACF Website and 6/12/09
            the event of a cancellation request by
                                                                  ACF Website)). 5 The first page of the printed 59–page ACF
            the individual.
                                                                  Website 6 appeared as follows:


Id. at 1–2 (Claim 1). The description of the “Invention” in
the application includes the following: “closing the sale is
essential to success,” “[t]he client should find it very easy
to sign up by credit card, with ample linking via the many
Express buttons to the sign-up page.” Id. at 6, ¶ 0034. Krotzer
explains in the Internet Patent Application that the customer
“need[s] to be eased into pricing by avoiding the significance


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           5
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 37 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

                                                                 5     Unless otherwise indicated, the following excerpts
                                                                       are drawn from the 5/4/09 ACF Website.
                                                                 6     Krotzer argues that Plaintiffs' ACF Website
                                                                       exhibit is a “partial” copy, omitting “–100
                                                                       member testimonials and–450 scientific studies
                                                                       supporting individual ingredients.” Defendant's
                                                                       Response to Plaintiffs' Motion for Summary
                                                                       Judgment at 5, 17, 19. As support, Defendant
                                                                       cites to an exhibit submitted both in support
                                                                       of his Motion for Summary Judgment and
                                                                       in response to Plaintiffs' Motion for Summary
                                                                       Judgment entitled “Countervailing Benefits pages
                                                                       Intentionally Hidden From This Court” (Docs. 96–
                                                                       15 and 96–16; Docs. 136–2 and 136–3 (DX–105:
                                                                       “OMITTED Countervailing Benefits Evidence in
                                                                       PLAIN SIGHT” and DX–106: “MORE OMITTED
                                                                       CounterVailing Evidence in PLAIN SIGHT”)).
                                                                       The testimonials are referred to in the ACF
                                                                       Website: “Twenty pages of Recent Testimonials
                                                                       can be found starting at weekly ENews.” 5/4/09
                                                                       ACF Website at 37. Krotzer's Exhibit DX–105
                                                                       includes images of several computer screens
                                                                       with such entries as “enews” and “successes.”
(Doc. 58–4 (5/4/09 ACF Website at 1). The fifth page
                                                                       Preliminarily, the Court observes the exhibit
of the printed 5/4/09 ACF Website is illustrative of the
                                                                       is indecipherable. DX–106 is 27 pages, which
“continuously visible table of contents” and the plethora of
                                                                       includes “member” testimonials and interjected
“prominent linking icons,” Internet Patent Appl. at 1–2, which
                                                                       comments and “ENews” which Krotzer says
spill over into the following page:
                                                                       were sent by e-mail and later published on
                                                                       the ACF Website with an e-mail announcement.
                                                                       Moreover, as Krotzer acknowledges, Plaintiffs
                                                                       did submit a CD–ROM of the ACF Website
                                                                       which included the testimonials. Additionally,
                                                                       Defendant's testimonials are not competent
                                                                       evidence. They were compiled by Defendant, and
                                                                       are documents that refer to anonymous unidentified
                                                                       alleged Permanent Cure Program customers.
                                                                       Lastly, Krotzer fails to cite to specific evidence
                                                                       within these voluminous statements, making only
                                                                       broad-brush references to the “testimonials.” In so
                                                                       doing, he fails to comply with the mandate of Rule
                                                                       56(c)(1)(A), which requires citation to “particular
                                                                       parts of materials in the record.” Krotzer's
                                                                       complaint that Plaintiffs' printed presentation of the
                                                                       ACF Website is deficient does nothing to erode
                                                                       the significance of the actual representations made,
Id. at 5.                                                              which the Court considers here.
                                                                 The ACF Website advertises that the Permanent Cure
                                                                 Program is supported by qualified alcoholism experts on


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              6
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 38 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

staff. The Website represents that the Program can cure            2d Declaration and attachments do not present “the
people of their addiction to alcohol while still allowing          whole truth” by “selectively quoting” from the
them to drink alcoholic beverages “socially.” Henry 1st            depositions and taking quotations “out of context.”
Decl. ¶ 6. Additionally, the ACF Website states that the           Defendant's Motion to Strike at 1–4. Krotzer also
Permanent Cure Program offers the “best technology to end          complains that the court reporter who transcribed
alcohol abuse permanently,” that the Program is “[m]any            the depositions “refused” to give him “pro bono
times more effective than any other treatment,” and that           copies” of the deposition transcripts, making the
consumers who purchase the Permanent Cure Program may              unsubstantiated allegation that the court reporter
“still enjoy alcohol, but in the amount MDs recommend.”            refused to do so “citing their fear of retribution by
Krotzer Admissions 17–19. It explains that:                        Plaintiff FTC” who is a “very substantial customer
                                                                   of the Court Reporter nationwide.” Id. at 6. Krotzer
                                                                   cites only to the “rule of evidence called the
               *5 A program that provides                          ‘Best Evidence Rule’ that perhaps applies” as legal
              each abuser with an experimentally                   authority. Id. at 5. Plaintiffs respond in opposition
              determined combination of these                      that it has no obligation to file the entire deposition
              alcohol effective nutraceuticals is                  transcripts in support of their motion for summary
              the best approach to providing a                     judgment. (Doc. 132; Plaintiff's Opposition to
              permanent cure to alcohol cravings.                  Motion to Strike)).
                                                                   First, Defendant's Motion to Strike Henry
                                                                   Declaration is unnecessary, inasmuch as Rule
                                                                   56, Federal Rules of Civil Procedure governing
5/4/09 ACF Website at 45. 7 ACF touts a “Success Rate” of
                                                                   summary judgment, provides a mechanism for
“Above 97%.” Id. at 48.
                                                                   objecting to material cited in support or opposition
                                                                   to a motion. See Fed. R. Civ. P. 56(c)(2). As such,
7        The ACF Website presents text in numerous fonts,          “[t]here is no need to make a separate motion to
         faces, and sizes. Replications of the Website text in     strike.” Fed. R. Civ. P. 56 advisory committee's note
         this Order will include the exact presentation when       2010 Amendments.
         possible.                                                 Moreover, newly revised Rule 56 provides that
During 2009, the ACF Website could be accessed by                  a party may support an assertion that a fact is
consumers through a search of the internet using such terms        not disputed by: “(A) citing to particular parts
as “how to stop drinking,” “alcoholism” and “treatment for         of materials in the record, including depositions
alcoholism.” (Doc. 123–1 at 932 and 956 (Henry 2d Decl.            ....” Fed. Civ. P. 56(c)(1)(A)(emphasis added).
Attach. D and E (LS Dep. at 11; JR Dep. at 10); Doc. 58–           Although, often helpful, nothing in Rule 56
33 (Consumer 1 Decl. ¶ 3); Doc 58–48 (Consumer 2 Decl. ¶           requires that a party must file entire depositions
                                                                   rather than excerpts of depositions in support of
3)). 8
                                                                   their position on a motion for summary judgment.
                                                                   Additionally, courts that have considered the issue
8        Krotzer seeks to “strike” the Second Amended              have found that submission of deposition transcript
         Declaration Of Linda Henry (Doc. 128; Henry               excerpts, rather than entire depositions, in support
         2d Decl.)), filed by Plaintiffs in support of             of a motion for summary judgment is acceptable,
         their Motion for Summary Judgment. (Doc. 131;             “because a party who believes that there is
         Defendant's Motion to Strike). Krotzer argues that        additional relevant information in the deposition
         this declaration “should be stricken and replaced         transcripts that is not contained in the excerpts is
         with a full text and recording of what actually was       free to file its own excerpts or the full transcripts
         said, or provide Krotzer with copies so he can do         in support of its response.” O'Hara v. Univ. of W.
         the extracting.” Id. at 1. Krotzer apparently refers to   Fla., 750 F. Supp.2d 1287, 1293 (N.D. Fla. 2010);
         the four deposition excerpts attached as exhibits to      see also Clay v. Equifax, Inc., 762 F.2d 952, 955
         the Henry 2d Declaration. (See Docs. 123–1 at 932,        n.2 (11th Cir. 1985); Zhanjian Go–Harvest Aquatic
         956, 1013, 1060). Krotzer argues that the Henry           Products Co., Ltd. v. Southeast Fish & Seafood,



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         7
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 39 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

        Co., No. 07cv60126–CIV, 2008 WL 516109, at *1
        (S.D. Fla. Feb. 25, 2008). This conclusion applies            1–10 weeks—Difficult cases spend a few hundred dollars
        even when the opposing party is a pro se litigant             more. This includes the cost of ingredients which are
        who contends he or she cannot afford to purchase              purchased separately .... Typically your costs are paid by
        a copy of the deposition, O'Hara, 750 F. Supp.2d at           your Cure Dividend Savings, the alcohol you no longer
        1293 & n.5, 1299.                                             drink. You must follow your program for 5 months, since
        Finally, the fact that Krotzer is proceeding pro se           you may be a difficult case and may cancel anytime after 5
        and contends he cannot afford to purchase copies              months if not being cured as we describe.
        of the transcripts provides no basis to disregard the
                                                                    Id. at 2. The following representation appears on the same
        relevant evidence provided by Plaintiffs. For all
                                                                    page:
        of these reasons, Defendant Krotzer's Motion To
        Strike Plaintiffs' Amended Documents (Doc #126,               Molecule Multiplicity Supported By:
        #128) (Doc. 131; Defendant's Motion to Strike), is
        due to be DENIED.                                             Developed by:
 *6 The ACF Website is rife with “cure” representations,                  • Two times Nobel prize winner known for nutraceutical
beginning on page one with:                                                  work Dr. Linus Pauling

  We will cure you ... guaranteed. Often within 1–10                      • PhD teams at worldwide consulting firms
  weeks, nearly always by 5 months.
                                                                          • Harvard University Medical School
      You may cancel anytime you are not being cured as
      we describe.                                                        • $35,000,000 validating research study

      Virtually cost free. Cure Dividend Savings typically                • Expensive clinics use some of our technology
      exceed regular monthly fees.
...                                                                   Backed up by:

                                                                          • Over $200,000,000 in research
      only our program can guarantee success ....
                                                                          • Clinical experience of many hundreds of cured
5/4/09 ACF Website at 1; see also e.g. id. at 31 (“[o]ur internet           members including many doctors executives and
based program has a near 100% cure rate”). The Website                      other professionals
“explains”:
                                                                          • FTC determination supported by substantial
  Your Personal Doctor (PhD, ND, JD, not MD) studies                        science
  your assessment answers for many insights into what
                                                                          • $20,000 guarantee our claims are supported by actual
  your brain seeks in alcohol. He screens to avoid any
                                                                             results
  adverse interactions with your medications. Based on our
  successful experience, he determines the composition and                • Limitless number of testimonials
  amounts of your First Recommendations. We do that so
  well, most are cured with few further adjustments.                      • PayPal division of EBay vouches we have large
                                                                            numbers of satisfied members, and most members do
  Doctor Monitoring 15/7 We can safely do many things                       not use PayPal
  others cannot because your World Class Specialist is only
  minutes away.                                                     Id.
...
                                                                    The remaining pages of the printed 59–page website repeat
                                                                    the aforesaid representations, and numerous hyperlinks,
  Costs—Virtually Free                                              sometimes in a larger font size or in colored print.
                                                                    Representative examples (but by no means an exhaustive list),
                                                                    include:



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           8
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 40 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951


                         $35,000,000
                     Scientific Validation
                    Our Unique Permanent
                       Cure Programs
                               ...

  Doctor Monitoring Your doctor is always available to
  answer your questions. We can safely do many thinks
  others cannot because you talk to your doctor as soon as
  you need to.                                                  Id. at 9; see also e.g. id. at 31 (“[t]he team of doctors
                                                                employed by Alcoholism Cure did the research in the two
  ...                                                           sciences”). The Website promises:

Id. at 5.                                                             Only Our Doctors

  We want to answer you questions before you even think of          • Apply medical science directly to where the problem is,
  joining our:                                                        your Brain.

                   Science Based Programs                           • Stimulates your Brain similar to alcohol every day unless
                    Tested and Validated                               not needed.
        Permanent Cures to Alcohol Abuse and Addiction
                                                                    • Makes Social Drinking Part of the Program
Id. at 42; see also e.g. id. at 11 (“$35,000,000 Scientific
Validation Our Unique Permanent Cure Program”),                     • Gives you absolute Privacy.
13, 43 (“$35 million study validates our Molecule
Multiplicity method”) 39–40 (“Many Pages of Journal                 • You never see your advisor face to face.
Articles Supporting our Technology” (citing articles));
                                                                    • Your advisor never knows where you live.
43 (“$35 million Scientific Validation”); 46 (“We Cure
You Permanently”); 51 (“100's of examples of articles by        Id. at 48. “[P]rofessional supervision is required to safely
doctors validating our ingredients”). The ACF Website also      adapt this knowledge to each alcoholic....” Id. at 51. 9
references
                                                                9        Plaintiffs contend that “Defendant refers more
                                                                         than 500 times on his website to ‘doctor,’
              *7 The American Journal of
                                                                         ‘world class specialist,’ and other specialized
             Psychiatry (the most respected
                                                                         or scientific knowledge.” Plaintiffs' Motion for
             independent source of information
                                                                         Summary Judgment at 8.
             for MDs who treat alcoholism) and
             The Wall Street Journal ....                       ACF represents that its Permanent Cure Program employs
                                                                well-researched mainstream techniques, stating:


as providing support for “Molecule Multiplicity” treatment of
the brain. Id. at 22.                                                         Our Formula Ingredients are all
                                                                              “Dietary Supplements” under the
The site repeatedly makes its representations about ACF's                     Dietary Supplements Health &
“team of doctors:”                                                            Education Act (“DSHEA”) of 1994.
                                                                              Vitamins, Minerals, Herbs, and Amino
                                                                              Acids (part of proteins). They have
                                                                              been part of traditional or alternative
                                                                              medicine for hundreds of years, mostly
                                                                              for other health reasons. Now called



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          9
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 41 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

             nurtraceuticals because of their                                    submit reports. Fees begin at $2/day
             similarity to pharmaceuticals, all                                  stepping up to $6.day. Very Heavy
             doctors embrace at least some of                                    Drinker begins at $3.33/day up to $9/
             them. Many prescription medicines                                   day.
             use molecules originally found in
             nutraceuticals.
                                                                    Id. at 43.

Id. at 13 see also id. e.g. at 17 (“[w]e spent a fortune learning   The three-page “free” “Assessment” sign-up page, which
to use over $200,000,000 in medical research on how                 is the object of a number of the hyperlinks throughout
alcohol works”); 31 (“[o]ur programs are built on two major         the Website, requires the consumer to complete questions
realizations proved by over $200,000,000 in research”); 46          concerning his or her personal identification, health
(“Basic Science Advances Pointed to Alcoholism Cure by              conditions, medication and prescriptions, alcohol use, “street
1995”); 47, 49 (“Based on the research of our scientists as         drug” use, favorite foods, job description, and activity
well as many others ....”); 51 (ACF “spent a fortune”).             level. Id. at 23–25. It also repeats a number of the same
                                                                    representations made throughout the Website, including the
Information about the cost of the program is elusive. For           “$35,000,000 Scientific Validation” representation, id. at 25;
instance, the ACF Website represents that the Permanent Cure        and costs representations:
Program is low-cost and “virtually free”.
                                                                       *8 • Costs are typically under $350 until you see results
                                                                        in 1–10 weeks. Difficult cases only a few hundred more.

                                                                      • We cheerfully refund step up fees if you are not
                                                                        Drinking Down Half in the typical 1–10 weeks. This
                                                                        typically keeps your cost (including ingredients) less
                                                                        than a single bar drink/day.

                                                                      • You may cancel anytime you are not at least Drinking
                                                                         Down Half after following your program for five
                                                                         months, or we can not bring you down to Social
                                                                         Drinking within a reasonable time afterwards. The Cure
                                                                         Dividend Savings typically exceed all costs. and your
                                                                         program is virtually cost free until you are Permanently
                                                                         Cured.

                                                                      • Confidentiality: All your personal information is
Id. at 10; see also e.g. id. at 26, 27. The Website explains:           protected by doctor patient privilege and high level
                                                                        unencrypted computer security measures that have never
                                                                        been breached.
             So that you fully understand our
             fees, we ask you now to agree to                       Id. at 23. The first page of the Assessment Page in the 5/4/09
             step up fees after the first and third                 ACF Website states in large font: “Do Your Assessment—
             months. We fully expect the money                      Then Sign Up.” The fill-in-the-blank form appears on pages
             you save in Cure Dividends to pay for                  one and two, and at the bottom of page 2, the form states:
             these increases. We cheerfully refund
                                                                         By submitting your Free Assessment you agree to terms
             increases if your results are slower
                                                                         and conditions.
             than typical and to help make sure
             most of your fees are paid from Cure                     Fees are partially refundable except low cost new Cure
             Dividends. The only conditions are                       Yourself Program.
             you must take your ingredients and



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           10
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 42 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

                                                                   repay our charity.” 10 The following terms are set forth on
      Press Here To Submit Free Assessment
                                                                   the bottom of Page 54:
The hyperlink to “Terms and Conditions” appears in small
print at the bottom of the third page, a page full of narrative,
with nothing to fill-out. Id. at 24–25.

The 5/4/09 ACF Website sets forth ACF's “Terms and
Conditions” in three pages of fine print beginning on page
53 of the printed Website. Id. at 53–57. The “Terms and
Conditions” include the following:
                                                                   Id. at 54. On the following page, the Website refers (in fine
                                                                   print) to “you [sic] obligation to pay us for 76 months.” Id.
                                                                   at 55. Specifically regarding cancellation, ACF states on the
                                                                   Website:




                                                                     ...




                                                                   Id. at 55. However, cancellation rights represented throughout
                                                                   the Website are contradictory. For instance, at some locations
and                                                                on the Website, ACF represents that the customer may
                                                                   “cancel anytime if you are not being cured as we tell you.”
                                                                   E.g. id. at 6. At other locations, ACF represents that “You
                                                                   may cancel at any time on seven months notice if you are
                                                                   not being cured as we described.” E.g. id. at 29.

                                                                   10
Id. at 53. On Page 54 of the printed 5/4/09 Website, ACF                   Krotzer has stated to consumers that Alcoholism
frames the cost of the Permanent Cure Program as being                     Cure Corporation is a “charity.” Krotzer
based upon the “Cure Dividends” realized by the “cured”                    Admission 48 (“A FOR PROFIT CHARITY”).
customer who is no longer purchasing large quantities of                   In communications with consumers, Defendants
alcohol. Labeled “Payback Time,” and “Legal, Moral and                     stated: “As a charity, our major purpose is to help
Financial Reasons to Continue Your Membership,” ACF also                   you.” Krotzer Admission 50. However, Alcoholism
provides a rationale for the “cured” customer to continue                  Cure Corporation is not registered as a charity with
paying “to help advance our work.” Id. at 54. Under                        the Internal Revenue Service or the State of Florida.
“Cancellation Policies,” ACF represents that “our foundation               Krotzer Admission 49.
relies on your continuing membership.... All benefit by             *9 The “Secure Sign–Up” Page appears at page 26 of the
making relatively small payments over a long time.” Each           printed Website, and contains representations of “Privacy
customer is required to “make a five month commitment.”            and Security,” “Doctor–Patient Privilege, “You may cancel
Id. Then, “[o]nce your drinking is under control, please           anytime,” and “You may quit anytime if not being cured as
                                                                   we describe.” The “Terms and Conditions” are not set forth
                                                                   on the Sign–Up page, but rather a hyperlink to “Terms and


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           11
             Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 43 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

Conditions” appears in small print to the right of the page. Id.   from Harvard Law School in 1967. Other ACF employee
at 26.                                                             “qualifications” included “one employee that had been in the
                                                                   military, one that had worked with nurses, one that was a
                                                                   recovered addict with a ‘strong nutraceutical background,’
                                                                   and one that had a ‘strong nutraceutical background.’ ” Henry
                                                                   1st Decl. ¶¶ 12, 13.

                                                                   Krotzer contends that his claim that the Permanent Cure
                                                                   Program had been “validated” by a $35 million study, referred
                                                                   to an article in the American Journal of Psychiatry, which
                                                                   was reported in the Wall Street Journal. Id. ¶ 14. However,
                                                                   he concedes that the articles in the American Journal of
                                                                   Psychiatry and the Wall Street Journal did not make any
                                                                   references to Defendants' Permanent Cure Program. Krotzer
                                                                   Admission 26; Henry 1st Decl. ¶ 14.



                                                                               5. Alcoholism Cure Foundation's
Id.                                                                          Dietary Supplement Recommendation

ACF's “Privacy Policy appears on Page 57 of the 5/4/09             After a consumer signs up for the Program, Krotzer e-
Website, and states, inter alia:                                   mails the consumer ACF's “First Recommendations,” an
                                                                   approximately twenty-page form letter, which includes
                                                                   instructions to buy and consume a variety of dietary
             Alcoholism Cure Advisors hold                         supplements in the form a multiple pills. (Docs. 59–1 and
             doctorate degrees (PhD, ND, JD) but                   59–2 (Consumer 5 Decl. Ex. A; Recommendation)); Krotzer
             are not medical doctors (MD). We                      Admissions 36, 124, 125; JR Deposition at 40–41. For
             strongly believe the DSHEA law gives                  example, Krotzer recommended that Consumer 5, a pilot,
             us the right to extend to you the same                purchase and take Kudzu (“start with 3 mgs ... increase by
             total privacy right extended by all                   2 mgs ... not to exceed a total of 9 mgs”); Niacin (“Do
             medical doctors.                                      not exceed a total of 1,200 mgs (less if flushing occurs
                                                                   more than mildly, up to 400mg/increase if no flushing, use
                                                                   your judgment ... With real Niacin, some will experience
Id. at 57.                                                         alarming sensations of intense heat, blotchy skin, itching or
                                                                   rash. It will not hurt you ... Try to tolerate the flush ....”); 5
                                                                   Hydroxy–Tryptophan (“Do not exceed a total of 300mg ...
                                                                   Common reactions—Nausea, vomiting and diarrhea may
                      4. Science Claims                            occur, usually gone in 5 weeks. If this occurs, cut usage
                                                                   to where bad symptoms stop. Increase slowly and carefully.
Defendant Krotzer acknowledges that the claim that the
                                                                   Let me know, but not cause for alarm... Not likely but
Permanent Cure Program cures alcoholism is not supported
                                                                   possible: difficulty sleeping, mental status changes, rigidity,
by traditional science. Krotzer Admission 45. Additionally,
                                                                   hot flashes, rapidly fluctuating blood pressure and heart
although Krotzer has stated to consumers that he has
                                                                   rate”); Vitamin B Complex (“Your Daily Amounts: Highest
a “Doctorate” from Harvard, Krotzer is not a medical
                                                                   Label Amount ... Don't let the 1000%–3000% figures scare
doctor; does not hold a “PhD” degree; “N.D.” (Doctor of
                                                                   you; in vitamins only, they are desirable and safe”); Taurine
Naturopathic Medicine); or a “D.O. (Doctor of Osteopathic
                                                                   (amount illegible). Consumer 5 Recommendation at 6–7.
Medicine) degree. Krotzer Admission 54–57, 59. Instead, as
                                                                   “Approximate amounts are always OK.” Id. at 9.
Krotzer admitted in response to the FTC's Civil Investigative
Demand (“CID”), Krotzer received a Bachelor of Science
degree from Lehigh University in 1964, and graduated


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             12
             Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 44 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

 *10 The Recommendation does not discuss the specific             And Consumer 11 reported to the State of Florida that as soon
interaction of the multiple supplements with each other or        as he began ingesting the recommended supplements, “I was
with other medications, or the cumulative effect of taking the    nauseous, I had stomach pains continuously and due to the
recommended supplements all at once. It states only that:         shear quantity of pills, I obtained acid reflux. When I called
                                                                  to get the support that was promised, I was told I could only
                                                                  do so via email through my diary once a month.” (Doc. 60–
             Almost no bad interactions are                       38 (Consumer 11 Aff. at 5)).
             reported about Formula ingredients,
             but are possible at some of the                      Krotzer has instructed consumers to discontinue their doctor-
             higher levels you will be using ....                 prescribed medications or to disregard their physician's
             We believe we do a good job of                       concerns. JR Deposition at 29 (Krotzer recommended
             avoiding dangerous interactions with                 consumer stop taking a medication called “Campral”
             any drugs you have told us about,                    prescribed by consumer's psychiatrist “so that the other
             but ultimately that is up to you.                    natural, St. John's Wort and those things could take effect”);
             In all of medicine, there are no                     see also id. at 33; (Doc. 58–34 (Consumer 1 Decl. Exhibit
             guarantees ... Neither the drug                      A at 1 (“Discontinue your prescription meds once your
             interaction services I use, nor I                    cravings start down and you are feeling a mood enhancement
             am perfect. Or you could have an                     on our ingredients”)); Consumer 2 Decl. ¶ 7 (Krotzer
             interaction not generally reported....               advised consumer to follow ACF recommendations rather
             If you have any doubts, ... we                       than consumer's medical doctor's prescription medication
             strongly recommend asking your                       recommendation). He is critical of physicians in his
             pharmacist.                                          communications with consumers. For example, he told
                                                                  Consumer 2:

                                                                    Mostly, while it is good to check with your MD, you
Id. at 10.                                                          should know that no formal education of MDs spends
                                                                    more than an hour talking about alcohol. MDs have no
Krotzer instructs the consumer to fill out and submit by            prescription drug that works and cannot afford to stay
e-mail a “Diary” (in Excel spreadsheet form) of ongoing             current on nutraceuticals.
personal and health information, including any dietary
supplements, prescription medicine, health conditions and            *11 By contrast curing alcohol abuse cravings is all we
feelings. The customer is required to document his or her           do. We have had PhDs assemble the research of large teams
use of the supplements recommended and the effects of those         of PhDs. More importantly we are curing nearly all our
supplements. Consumer 1 Decl. ¶ 4; Krotzer Admission 37;            members. No one else comes close to that result.
JR Deposition at 41; (Doc. 58–34 (Consumer 1 Decl. Ex. A;
Diary Template)); (Doc. 59–2 (Consumer 5 Recommendation             It sounds like your MD has an interest in the subject,
at 11)).                                                            which is commendable. That is a long way from exhaustive
                                                                    knowledge.
Some customers reported adverse reactions to the
                                                                    ...
recommended supplements. For example, Consumer 3 told
Krotzer that he felt “foggy” and that “my nervous system                  ...
feels like it's being pushed too far,” and that “[t]he cravings
for alcohol have increased.” (Doc. 58–57 (Consumer 3 Decl.          I am amazed that your MD who feels so authoritative has
Ex. B)). Consumer 4 “experienced tremendous headaches,              not heard of Kudzu. By far is [sic] our best known and
hives, body shakes, and hot flashes.” (Doc. 58–61 (Consumer         most scientifically researched ingredient....
4 Decl. ¶ 7)). Consumer 7 reported that the nutraceuticals,
including niacin, St. Johns Wort, Vitamin B, and Kudzu,           (Doc. 58–50 (Consumer 2 Decl. Ex. B)).
which were recommended by Krotzer at rates “far beyond
what the FDA suggests,” resulted in nausea, severe diarrhea,
and strong flushing. (Doc. 60–14 (Consumer 7 Aff. at 4)).



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          13
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 45 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

                                                                     1st Decl. Attach. J; 11/6/08 E-Mail ($14,038 Due NOW!”);
                                                                     Doc. 58–12 (Henry 1st Decl. Attach. K 11/6/08 Breach
                        6. Cancellation
                                                                     of Contract E-Mail ($13,098 due NOW!”)). Other earlier
When customers complained, or inquired about cancelling              dunning e-mails contained slightly different assertions, such
their participation in the ACF Permanent Cure Program,               as representing to the customer that the customer “agreed”
Krotzer claimed that, according to the “disclaimer” on the           “[t]o pay us for 52 months which is defined as the time
ACF Website, the customer was deemed “cured” and liable              required to be sure Cures are Permanent.” (Doc. 58–13
for thousands of dollars of fees for as much as 52 months, 76        (Henry 1st Decl. Attach. L; 2/2/07 E-Mail).
months, “forever” or “for life.” Krotzer Admissions 89, 99;
LS Deposition at 40; JR Deposition at 50; JR Deposition at 32;
(Doc. 58–11; Henry 1st Decl. Attach. J at 1–9). Additionally,                     *12    By suggesting premature
Defendants considered customers' cancellation of PayPal or                       termination of your membership, you
credit card accounts to be signals that the consumers had                        have triggered your preauthorization
stopped drinking and were “cured.” Krotzer Admission 104.                        to charge you AMEX card for your
Defendants considered at least 27 consumers who quit the                         entire financial obligation at once.
program before five months to be “cured.” Krotzer Admission                      Your weak excuse unrelated to being
89.                                                                              cured, your submission of Diaries, and
                                                                                 our astounding track record effectively
Upon receiving a cancellation request from a customer, “Dr.                      prove you have been cured.
Doug” would e-mail the customer under an ACF heading
notifying the customer that “you committed to no less than
five months.” (See Doc. 58–9 (Henry 1st Decl. Attach. H;             Id. at 1. Because the customer was deemed “cured,” “Our
11/10/06 E-Mail). In a 2006 e-mail, Krotzer included a link          terms and conditions make it even clearer, and reduce your
to the Alcoholism Cure Website and stated that the customer          obligations from the lifetime obligations we say elsewhere, to
had made a “long term commitment, and that “If you are               the 52 months of the boilerplate legal language.” Id. Warning
cured or being cured for any reason while a member or                one customer against stopping payment on his credit card,
afterwards ... and you cancel your membership; you agree             Krotzer stated that “[o]ur chargeback department wins far
to immediately pay fees totaling 52 months plus attorney             more than half its cases, and has won 8 out of 8 of our
fees in all courts, and interest at the maximum legal rate.”         last chargebacks.” Id. And in a particularly caustic passage,
Id. In order to establish that the Permanent Cure Program did        Krotzer told the customer:
not cure alcoholism, and thus that no money was owed upon
cancellation, the customer was required to submit a notarized          We have many alcoholics members who are not nice
note from a doctor on the doctor's stationary; notarized notes         people. You are not our first cured alcoholic to attempt
from five friends with identifying information; liquor receipts        payment evasion. Unless you quickly understand your legal
for the past two months; and laboratory testing, requiring             position today, you are starting a long process which is
detailed information and testing results, and “3 test tubes of         likely to restart your disease and cost you the entire amount
at least 10 millileter blood samples” and a “[l]arge lock of           we collected today, plus thousands more.
hair (at least 1½ inches long) from your body where the sun
                                                                       You should think carefully. Everyone involved in your case
does not shine (nape of neck if you have long hair, chest or
                                                                       (including your local media should this become a lawsuit)
pubic hair).” Id. at 4. If the data submitted is “inconclusive,”
                                                                       will focus on you saving more the $x/day on alcohol (your
Krotzer could require lie detector test in order to establish that
                                                                       Cure Dividend). No one sides with cured alcohol abusers
the customer is not cured. Id. 11 Krotzer informed customers
                                                                       who are saving all that money while their life is being saved
who attempted to cancel that “You created the same legal
                                                                       and incredibly refuse to share some of those benefits with
obligation as a written contract when you made your
                                                                       their liberator.
first payment.... By signing up, you committed to pay
substantial sums when we cured you or you did not follow             Id.
our recommendations as stated in our post cancellation
policies.” Id. at 1–2. This same e-mail in substantially the
same form was sent to other customers. (Doc. 58–11 (Henry


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             14
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 46 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

11                                                                     7) Have them send us directly all this
      Krotzer told the consumer that in order to prove that
                                                                          information plus
      they were not cured, and thus possibly eligible for
                                                                       a. 3 test tubes of at least 10 milliliter blood
      cancellation, the consumer was required to submit
                                                                          samples
      “Proof of Continued Drinking” which included:
                                                                       b. Large lock of hair (at least 1½ inches long)
         Possible submissions suggesting you are not
                                                                          from your body where the sun does not
         cured. (Include as many as possible)
                                                                          shine (nape of neck if you have long hair,
            A. Notarized note from you MD on their
                                                                          chest or pubic hair)
               stationary
                                                                       8) Send the label of all the ingredients you
            B. Notarized notes from five friends with their
                                                                          were taking prior to cancelling
               Name, address, phone number and email
                                                                       Send us authorization to release records from
               addresses.
                                                                       your general practitioner or family medical
            C. Liquor receipts for the last two months
                                                                       center for any heart or liver test you have had
            D. Laboratory testing
                                                                       in the last 5 years, or a statement that no such
         Print out and take the following information to a
         Quest Laboratory diagnostic center early in the               records exist.
                                                                    This data often proves members are not drinking.
         morning (usually open at 7 am) before your first
                                                                    Occasionally it helps us decide to suspend legal
         drink. Have them send all of the following to
                                                                    action. It is not a commitment to do so. If the
         [ACF]
                                                                    data are inclusive, are you willing to take a lie
            1) Heart panel
                                                                    detector test?
            2) Liver panel
                                                                 Henry 1st Decl. Attach. H at 4; see also Doc. 58–
            3) State exactly how many drinks of (hard
                                                                 11 (Henry 1st Decl. Attach. J at 8–9).
               liquor, wine, beer) you have consumed in
                                                                 At least one consumer submitted nearly all
               the preceding 24 hours.
                                                                 of the required information (except the hair
            4) Patient states they have taken the following
                                                                 sample and five notarized statements of friends)
               nutraceuticals in the preceding 48 hours:
                                                                 and ACF refunded approximately $5,800 of the
            a. List your ingredients
                                                                 $13,378 charge on her credit card when she
            b. Each one you are taking
                                                                 attempted to cancel. ACF kept the remaining
            5) Patient states they have taken the following
                                                                 $7,578. Additionally, ACF did not “allow” the
               in the last two days
                                                                 consumer to cancel unless she paid a lump sum
            a. Beers—12 ounce—# yesterday, day before
                                                                 $4,000 representing a “discount” to “pay off” her
            b. Type of Liquor (brand and # of ounces—
                                                                 “commitment.” JR Deposition at 48, 53–55, 57–
               vodka, whiskey, scotch, other)—yesterday,
                                                                 58, 66, 80–81; see also (Doc. 58–33; Consumer 1
               day before
                                                                 Decl. ¶ 15 (“In June 2007, Dr. Doug informed me
            c. Wine [red or white]—# yesterday, day
                                                                 that the Board had agreed to refund 50% of the
               before
                                                                 $13,378, minus three months that I owed, under
            6) Do not use cloves, mint or lemon for
                                                                 the condition that I sign a notarized settlement
               24 hours, and have them complete this
                                                                 agreement committing to continue my membership
               statement: “I have smelled the patient's
                                                                 with ACF and make regular monthly payments
               breath, from a distance of less that [sic] two
                                                                 until March 2010.... On August 2, 2007 I signed the
               feet, and I smell ...
                                                                 notarized settlement agreement because I wanted
            a. No perfume, cologne, toothpaste or other
                                                                 to avoid a lawsuit as the ACF had previously
               commercial scent
                                                                 threatened, and I could not afford to make such a
            b. Cloves
                                                                 large single payment.... As a result, I received a
            c. Mint
                                                                 refund from the ACF for $5,879.12.”)).
            d. Lemon
            e. Beer
            f. Other readily identifiable alcoholic
                                                                                   7. Finances
               drink” [sic]




              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                    15
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 47 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

 *13 Krotzer advises the consumer that “disclaimers”
contained in the ACF Website create a “contract” which            13     The “Heavy Drinker” PayPal Website for
authorizes him to place charges amounting to the “full cost” of          Alcoholism Cure Foundation sets forth the above-
the Permanent Cure Program on consumers' accounts because
                                                                         stated costs, and represents that the payment
the customers were “cured” or they cancelled “prematurely.”              was for “Very Heavy Drinker Membership
Then, unbeknownst to the consumer, and without their                     +Free Assessment, $3.33/Day, Increases ONLY if
express authorization, Krotzer actually charges thousands of             Drinking Down: By Half–$6/Day, Social Drinker–
dollars to the consumers' credit accounts. See LS Deposition             $9D.” The link also represents that “Amounts
at 24–25, 35 (upon the consumer's attempted cancellation,                CHEERFULLY REFUNDED unless mostly paid
Krotzer charged the consumer's credit card twice, once for
                                                                         by CURE DIVIDEND [sic] as explained.” The
$800, and a second time for $12,000 without authorization);              second PayPal link represents “ 'VIRTUALLY
JR Deposition at 48 (charging consumer's credit card $13,378             FREE”—Savings pay all but a few hundred
without authorization); (Doc. 58–11 (Henry 1st Decl. Attach.             dollars [sic]. Have Read & Accept All Terms &
J; 11/6/08 E-Mail at 1–9, and Attachment K 1/6/08 Breach                 Conditions.” PayPal Websites
of Contract E-Mail at 1–9; Doc. 58–55 (Consumer 3 Decl. ¶
9–10 (Krotzer stating to consumer that consumer had agreed        Based on financial records recovered, the FTC determined
to immediately pay 52 months in fees; charging consumer's         that as of October 2008, ACF received $425,396 in credit
credit card $7,000 without authorization, and threatening that    card payments from consumers, and as of January 2010,
consumer still owed $13,527.96 which he would collect by          ACF received approximately $291,084 in payments from
                                                                  consumers through PayPal. Henry 2d Decl. ¶¶ 4, 5. “The
agreement or by suing consumer) 12 ); (Doc. 59 (Consumer
                                                                  financial records ... show that Defendants' total revenue,
5 Declaration ¶ 7 (Krotzer told Consumer 5 that he “had
                                                                  including refunds, from May 2005 to January 2010 from
charged me $13,527.96 for violating a so-called contract
                                                                  all sources ... was approximately $716,480.” Id. ¶ 6; accord
by canceling”)); (Doc. 58–16 (Henry 1st Decl. Attach. O
                                                                  (Doc. 53 at 3 (Krotzer Amended Answer ¶ 7 (“$700,00 gross
(internal ACF flow chart showing cancellation practices)).
                                                                  revenue over 5 years”)). ACF documents contain the names
                                                                  of 405 individual consumers, with 155 of those consumers
12     On February 2, 2007, Krotzer wrote to Consumer             making at least one entry in their ACF “diary.” Henry 2d
       3 in part as follows:                                      Decl. ¶ 7. Krotzer admits that approximately 450 consumers
          By the way, you may have noticed when you               purchased the Permanent Cure Program. Krotzer Admission
          refuse to follow the program for 5 months you           123.
          are deemed cured, since you did not do your
          part. That is the essence of why we will win.
          DD
                                                                                 8. Relations With Consumers
          Hopefully you are reading this not right after
          you “12 beers” and you might try thinking
          before your next moves.                                              a. FTC's Investigator's Phone
       (Doc. 58–58 (Consumer 3 Decl. Ex. C at 3)).                          Conversation With Defendant Krotzer
At various times, Defendants had credit card processing
                                                                  On September 12, 2008, FTC investigator Henry conducted
accounts with Independent Bankers Bank and First Data Card
                                                                  an undercover phone call to ACF, calling the number
Services. Krotzer Admission 126, 128. However, because
                                                                  listed on the ACF Website, posing as a potential customer,
of a high rate of consumer “charge backs” of Defendants'
                                                                  and recording the conversation. She spoke with a man
fees, First Data Card Services and Independent Bankers Bank
                                                                  who identified himself as “Dr. Doug.” Henry 1st Decl.
terminated the accounts. Henry 1st Decl. ¶ 15. Defendants
                                                                  ¶¶ 19, 20, 21; (Doc. 58–17 (Henry 1st Decl. Attach. P;
also had a PayPal account for internet payments. Henry 1st
                                                                  9/12/08 Telephone Conversation Transcript (Tr.)). While
Decl. ¶¶ 9, 10; (Doc. 58–6 at 2; Henry 1st Decl. Atts. E
                                                                  acknowledging that he is not a medical doctor, “Dr. Doug”
and F; PayPal Websites). 13 On January 31, 2010, PayPal           said that “my doctorate is from Harvard.” 9/12/08 Telephone
informed the FTC they had terminated Defendants' account          Conversation Tr. at 5. Later in the conversation, “Dr. Doug”
on December 19, 2009, for violating their ‘Acceptable Use         stated that “quite frankly, medical doctors know very little ...
Policy.’ ” Henry 1st Decl. ¶ 11.                                  about how to cure alcoholism.... We do have a medical doctor



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            16
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 48 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

who's available. He's a guy that we cured from alcohol. And
he's available if we'd need him. But quite frankly, we don't.”
Id. at 25–26. “Dr. Doug” told the prospective customer that                   [T]he monthly fee starts off low and
he has been an alcoholic all of his life, as had members                      it steps up as you're cured. If we're
of his family, and that in 1996, he began researching “the                    slow in curing you, you can get a
nutraceutical area.” Id. at 5. “Dr. Doug” said that he spent                  partial refund to keep the fee at the
                                                                              same base level.... And then once
                                                                              you're cured, it goes to the full amount,
             *14 about $150,000 having a team of                              which is almost always less than
            top-notch scientists go over everything                           you're already spending on alcohol so
            that was known at the time. And                                   that you actually save money every
            we isolated 15 different ingredients                              month... The only thing that is extra is
            with 50 different molecules, all of                               the ingredients ....”
            which had some effect on alcoholism
            and that's been proven by very
            reputable scientific experiments. The                Id. at 29. “Dr. Doug” stated that the cost for the “heavy
            bibliography is on the website. There's              drinker” program starts at $3 a day, climbing to $6 a day in the
            about a thousand medical journal                     fourth month. Id. at 35. When asked about cancellation, “Dr.
            articles that say that these ingredients             Doug” responded, “No, once we have you ... once you have
            have some effect on alcohol some                     started on the program, you have what will cure you... And
            of the time.... [T]he basic principle                so, the ... the only reason you can cancel is if that does not
            was that by using combinations, about                cure you.” Id. at 38–39. “Dr. Doug” represented that ACF is a
            which we can make pretty good                        “charitable foundation,” but that payments “are tax deductible
            guesses based on your assessment.                    as medical expenses.” Id. at 46. Additionally, he assured the
                                                                 prospective customer that ACF “guards” the names of its
                                                                 members “jealously” using “ironclad security”; “our security
Id. at 6. “[C]ombining them is so important. We call it          is second to none” Id. at 46–47.
molecule multiplicity.” Id. at 17. “Dr. Doug” stated: “the
guarantee that we give you is that you'll be at least drinking
down half within five months, but about half of our members
                                                                                  b. Consumers' Statements
are cured within one to ten weeks. Id. at 7. But
                                                                 In the course of her investigation, FTC investigator Henry
                                                                 identified 235 consumer complaints regarding ACF and the
            once we get your drinking down,                      Permanent Cure Program. Henry 1st Decl. ¶ 12. 14 Krotzer
            that doesn't mean you're permanently                 was aware of consumer complaints against Alcoholism Cure
            cured.... It takes us quite a bit of time            Corporation made to the Florida Office of the Attorney
            to be sure that they're long-term, and               General and to the Better Business Bureau, as well as
            during that time, we do all of this for              the “chargeback” requests made by consumers. Krotzer
            almost no money at the beginning. And                Admissions 117, 118, 120.
            so, while you're paying us money out
            of the money that you're saving from                 14     Investigator Henry stated:
            not drinking alcohol, we're learning
                                                                          I identified(13) complaints of which three
            exactly what it takes to make sure
                                                                          complaints had been filed using [the
            you're permanently cured.
                                                                          FTC's Consumer Information System] and
                                                                          eleven (11) complaints had been filed
                                                                          with the [Better Business Bureau]. I also
Id. at 7.
                                                                          identified approximately 200 complaints in
                                                                          the Documentation provided by Defendants
As to costs, “Dr. Doug” stated:


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           17
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 49 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

         in response to the FTC's Civil Investigative            proof that she was not cured in order to cancel. JR Dep. at
         Demand (“CID”) issued to ACF on September               16–18; see also R.J. Dep. at 11, 19 (“I saw it as being five
         11, 2008. In addition to these 224 complaints,          months” and then cancellable). “The web site was explicit in
         the Florida Department of Agriculture and               numerous locations that that was cancellable at any time....
         Consumer Services provided the FTC with four            That if I chose not to continue the treatment, that I would
         (4) consumer complaints. Also, the Florida State        just notify them and it would be cancelled,” without having
         Attorney General's Office provided the FTC              to meet any special qualifications first. LS Dep. at 17 (who
         with seven (7) consumer declarations concerning         does not recall reading “Terms and Conditions” section of the
         grievances with ACF.                                    Website); see also RJ Dep. at 35 (does not recall seeing terms
       Henry 1st Decl. ¶ 12.                                     and conditions); accord (Doc. 58–33; Consumer 1 Decl. ¶ 4
                                                                 (“I did not see any terms and conditions on the website”). LS
Plaintiffs have submitted evidence that consumers relied
                                                                 said that he did not read on the Website before he signed up
upon the ACF Website representations relating to scientific
                                                                 that if he was committing to a long-term contract, that if he
and medical support for the Permanent Cure Program. See
                                                                 cancelled the Program, he would subjected to having to pay
Docs. 123–1 at 932, 956, 1013 (Henry 2d Decl. Attachs.
D, E and F (LS Dep. at 12, 14; JR Dep. at 11; RJ Dep.            advanced or accelerated fees, or that he would have to submit
                                                                 proof of continued drinking in order to cancel. LS Dep. at
at 14)). Specifically, Plaintiffs have submitted excerpts from
                                                                 18–19. LS testified that he did not authorize ACF to charge
the depositions of three consumers, and Declarations of nine
                                                                 his credit card for 52 weeks of fees or for life. Id. at 28, 40.
consumers. One of those consumers thought Krotzer was
                                                                 Krotzer never told the Consumers, nor did the Consumers
a medical doctor based upon the ACF Website, only to
                                                                 have any understanding that by continuing to participate in the
learn after he signed up for the Permanent Cure Program
                                                                 Permanent Cure Program, they were agreeing to pay $13,000
that Krotzer was not. LS Dep. at 16. Another believed
                                                                 or more ($22,000) if they cancelled or that they were agreeing
medical doctors were involved in the Program based upon
                                                                 to pay for the program for 52 or 76 months. JR Dep. at 44;
the photos of a man in a white jacket on the ACF
                                                                 RJ Dep. at 33–34.
Website and references to “Dr. Doug.” JR Dep. at 11–12;
see also RJ Dep. at 15 (Website left customer with the
                                                                 Plaintiffs also submitted Consumer Declarations (with the
“impression” that he was being “treat[ed]” by an “actual
                                                                 customers' names redacted). Each consumer recounted how
doctor”); Doc. 58–61 (Consumer 4 Decl. ¶ 5 (“[w]hile I did
                                                                 they attempted to cancel the Permanent Cure Program,
not expect my recommendations to come from a medical
                                                                 and how ACF placed unauthorized charges on their credit
doctor, I thought that my recommendations would come
                                                                 cards as a result. The first consumer recounted how ACF
from an individual with a PhD in a field related to the
                                                                 charged her credit card $13,378 when she attempted to
treatment of alcohol”). Moreover, the consumers believed
                                                                 cancel her “membership,” and that she attempted to have
that their personal information would remain anonymous and
                                                                 $13,378 charged back from her credit card which was denied
confidential, based upon the representations made in the ACF
                                                                 because she “had entered into a binding subscription with
Website. See LS Dep. at 16–17; JR Dep. at 14–15; RJ Dep.
                                                                 ACF.” (Doc. 58–33; Consumer 1 Decl. ¶ 13). In total, the
at 17.
                                                                 consumer paid ACF a sum of $18,300; her Declaration and
                                                                 the exhibits attached thereto, including e-mail exchanges with
 *15 As to costs and cancellation, the consumers deposed
                                                                 “Dr. Doug,” recount the financial ruin that resulted from this
testified as to their understandings, based upon the ACF
Website. “I assumed in order to participate, an individual ...   ACF expenditure. See Consumer 1 Decl. and Exs. 15
needed to participate for 5 months and see how it went,” and
that if the Program did not cure alcoholism, the customer        15     “So far, we sold my husbands [sic] truck, borrowed
could cancel after five months without having to pay any                all available funds against my teacher's retirement
additional money. JR Dep. at 12–13. JR said that when she               accounts, and opened a line of credit to cover the
signed up for the Permanent Cure Program, she believed she              ‘accelerated payments.’ ” (Doc. 58–37; Consumer
was committed to five months costing $99 a month. She                   1 Decl. Ex. D at 5)). “My involvement with your
testified that she did not read the “Terms and Conditions”              organization has been financially draining and a
on the ACF Website, and did not read any representation                 source of dispute in my marriage.” (Doc. 58–45;
that she would be subject to accelerated payments if she                Consumer 1 Decl. Ex. L at 2)).
cancelled the Program, or that she would have to submit



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           18
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 50 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

A second consumer recounted how he signed up for                 62, 63; Consumer 4 Decl. Exs. A and B)). The consumer
the Permanent Cure Program over the phone (including             followed the Permanent Cure Program recommendations for
providing his credit card information and e-mail address)        six months, paying his monthly fee with a Visa credit card
in February 2007, after having seen the ACF Website.             through PayPal. Id ¶ 6. On August 10, 2006, the consumer
Although his medical doctor expressed concern that some          sent an e-mail requesting that ACF cancel his account because
of the ACF recommended dietary supplements would                 “the recommendations were not working.” Id. ¶ 8. The next
interfere with his prescription medication and suggested some    month, ACF informed him that because his “exit interview”
changes, “Dr. Doug advised me to follow all of the ACF           indicated that “ACF had cured my alcoholism,” the consumer
recommendations.” (Doc. 58–48; Consumer 2 Decl. ¶ 7;             was obligated to pay $14,000 in order to cancel, or face a
Doc. 58–50; Consumer 2 Decl. Ex. B). By April, 2007,             lawsuit. Id. at ¶ 10; (Doc. 58–65; Consumer 4 Decl. Ex.
the consumer requested that his “membership be cancelled         D at 8). The consumer then “received an email from ACF
because Dr. Doug's recommendations were not working for          informing me that they had charged $8,400 to my Visa credit
me.” Consumer 2 Decl. ¶ 8; Doc. 58–51, Consumer 2 Decl.          card as a settlement fee.” Consumer 4 Decl. ¶ 11; (Doc. 58–
Ex. C). Krotzer responded with the form letter to requests       66; Consumer 4 Decl. Ex. E). In order to avoid his family
for cancellation, saying “You have violated your contract        and co-workers learning about his relationship with ACF, the
with us by demanding to cancel.” (Doc. 58–52; Consumer 2         consumer paid ACF the $8,400 “settlement,” bringing his
Decl. Ex. D). Krotzer stated in the e-mail response that “you    total payments to ACF to approximately $9,000. Consumer 4
preauthorized us to charge the unpaid balance of your fees       Decl. ¶¶ 12, 14; Ex. E.
to your credit card.” Id. The consumer closed his bank VISA
card in May 2007 to terminate his relationship with ACF. He      Consumer 5 signed her pilot husband up for membership with
had paid ACF a total of approximately $5,550. Consumer 2         the ACF on November 25, 2006. The consumer upgraded to
Decl. ¶ 12. On January 2, 2010, Krotzer sent the consumer an     the “more expensive membership” after being reassured by
e-mail threatening to sue the consumer if he did not make an     ACF employee “Pam” “that I could cancel at any time.” (Doc.
“amnesty” payment of $1,889.72. Id. at ¶ 13 and Exhibit E.       59 at 2; Consumer 5 Decl. ¶ 5). After receiving the dietary
                                                                 supplement recommendation from “Dr. Doug,” the consumer
Consumer Number 3 stated that he came across ACF after           became concerned that the side effects from the recommended
having conducted a search of the internet and signed up          supplements “would negatively effect my husband's work as
by phone using his credit card. (Doc. 58–55; Consumer 3          a pilot.” Id. ¶ 6. Despite assurances to the contrary from
Decl. ¶¶ 1, 3, 5). The consumer began to follow the ACF          Dr. Doug, the consumer learned that the Federal Aviation
recommendations on January 5, 2007, but, on January 30,          Administration (“FAA”) had determined that the “side
2007, informed “Dr. Doug” that he was terminating the            effects ... could adversely affect pilot performance,” and that
Permanent Cure Program “as my cravings for alcohol had           “supplements do not fall under FDA testing and monitoring
only increased and I could no longer tolerate the side effects   and sometimes have unlisted ingredients.” Consumer 5 Decl.
of the recommendations.” Consumer 3 Decl. ¶ 8; (Doc. 58–         ¶ 6; (Docs. 59–2, 59–3; Consumer 5 Decl. Ex. A at 10 and
57; Consumer 3 Decl. Ex. B). On February 1, 2007, Krotzer        Ex. B at 1). On November 29, 2006, the consumer e-mailed
informed the consumer that he was contractually obligated to     ACF to cancel the membership. “As a result, Dr. Doug told me
pay for the program for a minimum of five months, and to pay     that the ACF had charged me $13,527.96 for violating a so-
52 months for a permanent cure. “He also informed me that        called contract by cancelling.” Consumer 5 Decl. ¶ 7; (Docs.
he had charged $7,000 to my credit card and that I still owed    59–4, 59–5; Consumer 5 Decl. Exs. C and D at 1). A later e-
$13,527.96, which could be collected through an agreement        mail from “Dr. Doug,” dated December 20, 2006, and entitled
or he would collect it by suing me.” Consumer 3 Decl. ¶ 10;      “PLEASE DO NOT PUT YOUR HUSBANDS [sic] JOB
(Docs. 58–58–58–60; Consumer 3 Decl. Ex. C).                     IN FURTHER JEOPARDY,” threatened:

 *16 A fourth consumer recounted a similar experience. This
consumer, who did not want his wife and two children to                      As you know, a dispute will involve
know how much he drank, chose to sign up for the Very Heavy                  many people. Any one of them may
Drinker Program on-line after reading the ACF Website                        feel a moral or legal obligation to
and corresponding with “Dr. Doug” by e-mail in January                       report his alcoholism to the FAA. After
2006. (Doc. 58–61; Consumer 4 Decl. ¶¶ 3, 4); (Docs. 58–                     all, totalling [sic] a car while drunk is



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          19
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 51 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

            not what anyone wants to read about                     and would develop a plan of ingredients for me to take that
            pilots. We certainly feel that disclosure               was, supposedly, tailored to my specific physical needs.
            obligation, but we consider we are
            bound by doctor-patient privilege not                   After receiving this information and ... giving my
            to disclose it.                                         American Express card to make payments, I purchased the
                                                                    neutraceuticals (such as niacin, St. John's Wort, vitamin
                                                                    B, Kudzu) and proceeded to take them as prescribed.
                                                                    The doses recommended were far beyond what the FDA
(Doc. 59–8; Consumer 5 Decl. Ex. G at 1); see also
                                                                    suggests but I was assured this was safe. I was supposed
LS Deposition at 42 (“he was threatening to report my
                                                                    to increase my doses weekly but after the first week or
husband to the FAA”). The consumer was able to secure
                                                                    so, I began to have very uncomfortable responses (nausea,
a $12,688.12 “charge-back” credit from her credit card
                                                                    severe diarrhea, strong flushing from the niacin that would
company. Consumer 5 Decl. ¶ 10. Thereafter, in April
                                                                    not go away and I felt very uncomfortable in general. I told
2007, “Dr. Doug e-mailed the consumer proposing a reduced
                                                                    this to Doug, ... and he told me to increase at a lower rate
settlement” of “25% of the original amount you owed,” or
                                                                    which I did but I felt so lousy, I discontinued and quit a
$3,381, in order to avoid the cost and embarrassment of
                                                                    month later.
litigation. Id. ¶ 11; (Doc. 59–9; Consumer 5 Decl. Ex. H).
In a January 4, 2010 e-mail, “Dr. Doug” threatened to sue         Consumer 7 Aff. at 4. Consumer 7 attempted the treatment
the consumer for thousands of dollars unless she paid an          again, experienced the same symptoms, and quit again. On
“Amnesty Offer” of $1,889.72. Consumer 5 Decl. ¶ 11; (see         December 29, 2006, Krotzer sent Consumer 7 a certified letter
Doc. 59–10; Consumer 5 Decl. Ex. I).                              “re: Additional Strong Evidence Confirming Your Cure—
                                                                  Your Refusal to Answer Questions $14,038 Due NOW!” and
Amy Sams, investigator with the Economics Crimes                  threatened legal action. Id. at 6.
Division of the State of Florida, Office of the Attorney
General, submitted six additional consumer affidavits which       Consumer 8, who submitted a complaint to the state of
accompanied their complaints about ACF. (Doc. 60; Sams            Florida in December 2009, stated that he attempted to cancel
Decl.). Consumer 6 submitted a complaint and sworn affidavit      with ACF after having paid ACF $1,579.68, “Mr. Krotzer
and supporting documentation on March 1, 2007. Sams               threatened legal action and advised [Consumer 8] that he
Decl. ¶ 5. “When [Consumer 6] attempted to cancel her             would collect $ 22,706.00.” Sams Decl. ¶ 7. Consumer 8 also
participation in the Program, she had paid a total of $149.92.    learned of ACF through an “internet advertisement.” (Doc.
Mr. Krotzer threatened legal action and advised her that he       60–16; Sams Decl. Attach. C, Consumer 8 Aff.). Consumer
would collect $13,137.08.” Id.; (see also Docs. 60–1–60–3;        8 stated:
Sams Decl. Attach. A, Consumer 6 Aff.).

Consumer 7 learned of the ACF program through an
                                                                              After a couple of weeks of following
“internet advertisement.” (Doc. 60–14; Consumer 7 Aff. at
                                                                              the program I began to have physical
1). Consumer 7 attempted to cancel her participation in the
                                                                              symptoms of high blood pressure and
ACF Permanent Cure Program after having paid $957.87, and
                                                                              nausia [sic]. I spoke with my Dr. and he
Krotzer threatened legal action to collect $14,038.00. Sams
                                                                              advised me to stop taking any and all
Decl. ¶ 6. Consumer 7 wrote:
                                                                              of the medications recommended by
   *17 On May 4th, 2006, at a particularly difficult time of                  the foundation. I attempted to cancelle
  my life, I sought help for drinking too much by researching                 [sic] my membership several times and
  treatments on the web. I found The Alcoholism Cure                          was told I would be sued for thousands
  Foundation site and called to ask more questions. I spoke                   of dollars. The foundation claims to
  with a man who referred to himself as Dr. Doug (real name                   have cured my disease of alcoholism.
  Robert Krotzer) who claimed they had a 90% cure record
  through use of “neutraceuticals”. After talking to him, I
  decided to give it a try and signed up. I was told I would be   Id. at 2. On November 11, 2009, Krotzer wrote to Consumer
  assigned a doctor who would be in constant touch with me        8 that he should be “careful where you spread libel about us.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          20
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 52 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

Depending on how you count, that adds $100,000 or $200,000
to the amount you already cannot afford. You already know         They continue to claim they cure 100% of their “members,”
you have breached our contract, and we win regularly in court     as they responded to the complaint I filed with the Better
and arbitrations.” Id. at 26.                                     Business Bureau in Jacksonville.

                                                                  The company states that they have a five (5) month
Consumer 9 found ACF through an internet search. “When
                                                                  cancellation policy. The company states that they have a
[Consumer 9] attempted to cancel her participation in the
                                                                  scientific formula for this cure. The company states that I
Program, she had paid a total of $839.84. Mr. Krotzer
                                                                  would have to purchase the ingredients in the formula. The
threatened legal action and immediately charged her credit
                                                                  company states that they are there to support you.
card for $12,688.12.” Sams Decl. ¶ 8. Consumer 9 found
                                                                ...
ACF through an “Internet search” on November 25, 2007.
(Docs. 60–17–60–23; Sams Decl. Attach. D, Consumer 9
Aff.). Consumer 9 said he “received notice I was ‘in breach       As soon as I purchased the “formula,” and began to take it,
of contract’ and my credit card was charged $13,527.96.           I began to have adverse affects [sic]. I was nauseous, I had
($839.84 + 12,688.12)”. Id. at 2.                                 stomach pains continuously and due to the shear quantity of
                                                                  pills, I obtained acid reflux. When I called to get the support
Consumer 10 submitted a complaint to the State of Florida         that was promised, I was told I could only do so via email
on January 7, 2008. Krotzer threatened legal action against       through my diary once per month. As I continued to write,
Consumer 10 when Consumer 10 attempted to cancel his              to no avail, I again called and was told that I may not call.
participation in the ACF Program after having expended            I was told that I take up too much valuable time and I am
$2,729.56. Sams Decl. ¶ 9. Consumer 10 discovered ACF             to only send email via diary.
“while surfing the internet,” and after reading the ACF         ...
Website claims, he “decided to give it a try.” Consumer 10
followed the ACF recommendation, purchasing and taking
several varieties of over the counter “vitamins”—“ingesting       Finally I simply emailed them on the third month and let
over 30 vitamin tablets a day”—and experiencing such side         them know that this was not only not working, but I was
effects as “dizziness, sour stomach, and diarrhea.” (Doc. 60–     still very sick, (I was scared to stop taking the stuff due
24; Sams Decl. Attach. E, Consumer 10 Aff. at 5). When            to the cancellation policy) and I need to know how to get
he communicated that he wished to “exercise my 6 month            out, what the cancellation policy was. They immediately
cancellation notice,” ACF replied that Consumer 10 had            sent me an email stating that I breached the contract.
entered into a 76–month contract and was obligated to pay the     They charged my credit card another $1,000. I immediately
full amount. Id. at 5–6.                                          stopped that credit card and wrote to the company....
                                                                ...
 *18 And Consumer 11 told the State of Florida that when
she attempted to cancel her participation in the Program,
                                                                  When I called them because they took the $1,000 ...
after having paid $1,397.00, “Mr. Krotzer threatened legal
                                                                  [t]hey ... told me I could no longer take advantage of
action and advised [Consumer 11] that he would sue her
                                                                  the cancellation policy and that they would be taking the
for $13,638.00.” Sams Decl. ¶ 10; (Doc. 60–38; Sams Decl.
                                                                  $13,000 as quickly as they could.
Attach. F, Consumer 11 Aff. at 11). Consumer 11 recounts her
experience as follows:                                          Id. 5–6.
  In January 2007 I was seeking help for an alcohol problem.
                                                                Krotzer sent the same form cancellation letters to each of
  I went on line and found this organization.... They offer
                                                                the aforesaid consumers, tailoring them somewhat to the
  help and support by doctors. They state that they have a
                                                                Consumer's situation.
  cancellation policy. They state that this is a “Guaranteed
  Cure.” They lead you to believe they are a “Foundation.”
  When in fact they are a business.
                                                                                     9. Privacy breaches




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          21
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 53 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

The ACF Website stated that the “Doctor–Patient Privilege
plus high level security assurances are important benefits”
                                                                                   10. Post Complaint Activity
of the Permanent Cure Program, and (on the Assessment
page) that “Confidentiality: All your personal information          By April 9, 2010, the ACF Website, http://
is protected by doctor patient privilege and high level             www.alcoholismcure.org, appeared to be inactive, consisting
unencrypted security measures that have never been                  of a one-page “placeholder” page bearing the statement that
breached.” ACF Website at 23; see Krotzer Admissions 64,            the site was “under construction.” Henry 1st Decl. ¶ 23;
65. On the Privacy page, the Website states that “Under             (Doc. 58–20; Henry 1st Decl. Attach. S)). Henry determined
no circumstances will we sell or share your identity for            that on February 25, 2010, Krotzer had registered a new
commercial purposes to anyone, ever, period. Your records           website: http://www.enjoyafew.com (Enjoy A Few Website),
are protected by us, Norton Internet Security Systems and           which is very similar to the Alcoholism Cure Website, with
PayPal ultra secure payment technology. Each the best in their      many of the pages appearing to be the same, with the same
class.” ACF Website at 57; see Krotzer Admission 66.                pictures and multiple hyperlinks. Henry 1st Decl. ¶¶ 24, 25;
                                                                    (Doc. 58–21 at 2–29; Henry 1st Decl. Attach. T (“4/16/10
However, Krotzer made veiled threats to expose the names of         Enjoy A Few Website”). On May 26, 2010, a person named
consumers who attempted to cancel their participation in the        “Magic Krotzer” (referred to by “Dr. Doug” in the taped
ACF Program. See Henry 1st Decl. Attach. K at 4 (Krotzer            telephone conversation as his wife, registered another new
e-mail to a consumer stating “Avoid the hassle and expense          website entitled http://www.guiltfreedrinking.com (“Guilt
of messy litigation and its perhaps unwanted publicity by           Free Website”). Henry 1st Decl. ¶ 26; (Doc. 58–24; Henry
making a one-time discounted payment”); LS Dep. at 42               1st Decl. Attach. U); Krotzer Admissions 11–13; see 9/12/08
(“he was threatening to report my husband to the FAA”);             Telephone Conversation Tr. at 50. The Guilt Free Website
JR Deposition at 52 (Krotzer's threat of a lawsuit would be         was on-line throughout the summer and early fall of 2010.
“a public thing. That's a public record. Your name is out           Henry 1st Decl. ¶ 28; (Docs. 58–26, 58–27, 58–28 at 2
there with that and that ... would also have been damaging”);       (Henry 1st Decl. Attachs. W, X, Y (Guilt Free Website on
RJ Deposition at 36–37 (threat of lawsuit and resultant             7/27/10 and 9/28/10)). The Guilt Free Website consists of
publicity caused consumer, a pilot, to sign back up with ACF);      approximately six pages; a home page, assessment page,
Consumer 4 Decl. ¶¶ 10, 12 and Ex. D (consumer disturbed            terms and conditions, secure sign-up page, and privacy policy,
that ACF sent to her office a certified letter readily identified   plus 44 hyperlinks, most of which direct the user to the same
as being from Alcoholism Cure Foundation, regarding her             six pages within the Guilt Free Website, and approximately 17
attempted cancellation, “put[ting] my privacy at risk”).            hyperlinks directing the user to the assessment page. Henry
                                                                    1st Decl. ¶¶ 33–35.
 *19 Defendants disclosed consumers' sensitive health
information to third parties. For instance, several ACF             Krotzer registered the website http://www.dougkrotzer.com
responses to inquiries from credit card companies and the           on June 18, 2010. Henry 1st Decl. ¶ 27; Krotzer Admissions
Better Business Bureau attached e-mails between Krotzer and         11–13; (Doc. 58–30; Henry 1st Decl. Attach. Z (“8/27/10
the consumer that discussed the consumer's medical issues           Doug Krotzer Website”)). The five-page website promotes
and treatment. Additionally, ACF provided these entities with       Krotzer as an “innovative” “creative troubleshooter,” with
security information that gave them access to ACF's files,          “spectacular successes” in diverse industries. 8/27/10 Doug
which included sensitive consumer health information. Henry         Krotzer Website. One of the Doug Krotzer Website 36
1st Decl. ¶ 17; (Doc. 58–14; Henry 1st Decl. Attach. M              hyperlinks directs the user to the Guilt Free Website. Henry
(E-Mail to debt collector “Sean”)); (Doc. 93–1 at 43–49;            1st Decl. ¶ 36. On September 10, 2010, FTC investigator
2/8/11 Henry Decl. Attach. E at 1–7 (Krotzer Letter to credit       Henry accessed Krotzer's profile on the professional network
card company regarding charge-back, and including initial           information exchange website http://www.linkedin.com.
health and personal Assessment completed by “Complainer”            There, she found Krotzer's summary. Henry 1st Decl. ¶ 37;
Consumer). Defendants revealed the identities of at least 11        (Doc. 58–31 at 2; Henry 1st Decl. Attach. AA (Linked
purchasers of the Permanent Cure Program in small claims            In Website)). In his summary, Krotzer lists that he is
lawsuits, filed against consumers who attempted to cancel the       “Founder/President” of “Florida for profit charity at Guilt
Permanent Cure Program. Krotzer Admissions 70, 109.                 Free Drinking,” and has held that position from 1995
                                                                    to the present. He provides hyperlinks to the Guilt Free



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           22
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 54 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

Website and the Doug Krotzer Website. Krotzer represents          17     The remaining affirmative defenses were either
that Guilt Free Drinking provides “THE ONLY LONG                         stricken or re-construed as a denial of the claims.
TERM SOLUTION FOR PROBLEM DRINKERS” and that                             (Doc. 77; 12/13/10 Order at 5–6).
“Payment [is] contingent on success, making a $20,000 fee
‘Virtually Free.’ ” Linked In Website at 1–5.
                                                                    C. Stipulated Preliminary Injunction 18
Defendants started www.guiltfreedrinking.com after the            18     Section 13(b) of the FTC Act gives a court the
Stipulated Preliminary Injunction was entered. Since the entry           authority to issue a permanent injunction. 15 §
of the Preliminary Injunction, Krotzer has received at least             53(b). As an incident to that authority, the Court
$11,000 from consumers. Krotzer Admissions 132, 146.                     may also enter a preliminary injunction. FTC v.
                                                                         U.S. Oil & Gas Corp., 748 F.2d 1431, 1434 (11th
                                                                         Cir. 1984).
   B. FTC and State of Florida's Complaint
 *20 Plaintiffs initiated this action on March 29, 2010, by       Upon the filing of their Complaint, Plaintiffs indicated
filing a seven-count Complaint for Permanent Injunction           that they were prepared to file a Motion for Preliminary
and other Equitable Relief against Defendants. (Doc. 1;           Injunction. (See Docs. 2 at 1; 3 at 2; 10 at 2). However,
Complaint). In the Complaint, Plaintiffs seek injunctive          on May 6, 2010, Plaintiffs filed an Unopposed Motion For
and equitable relief against Defendants, based upon alleged       Entry Of A Stipulated Order For Preliminary Injunction, in
violations of sections 5(a) and 12 of the FTC Act and             which the Plaintiffs stated that “the parties have agreed to
FDUTPA. See Complaint at 2. Counts I through VI are               a Stipulated Order for Preliminary Injunction that obviates
brought by the FTC against Defendants alleging violations of      the need for Plaintiffs to file a Motion for Preliminary
Sections 5(a) and/or 12 of the FTC Act for various aspects of     Injunction.” (Doc. 10; Unopposed Motion for Stipulated
Defendants' conduct. The State of Florida, Office of Attorney     Preliminary Injunction at 2). The parties forwarded the
General, brings Count VII of the Complaint, alleging that         proposed Stipulated Preliminary Injunction to the Court for
Defendants violated the FDUTPA based upon Defendants'             the Court's review, (see Doc. 11), and on May 26, 2010,
various representations and charge backs. It alleges that         the Court granted Plaintiffs' Unopposed Motion for Entry
“Defendants have engaged in representations, acts, practices,     of a Stipulated Order for Preliminary Injunction. (Doc. 12;
or omissions that are material, and which are likely to mislead   05/26/10 Order). The Court signed and docketed a Stipulated
consumers under the circumstances,” constituting “deceptive       Order for Preliminary Injunction, as modified by the Court,
acts or practices” in violation of the FDUTPA. Id. ¶¶ 57–59.      which was also signed by the parties, including Krotzer,
                                                                  Alcoholism Cure by Krotzer, its president, and L. Michael
Defendant Krotzer answered the Complaint generally                Maddox, attorney for Defendants Alcoholism Cure and
                                                                  Krotzer. (Doc. 12–1; Stipulated Preliminary Injunction at 16).
denying its allegations. (Doc. 53; Answer at 2, 10). 16 Krotzer
                                                                  All sixteen pages of the Stipulated Preliminary Injunction
has asserted an estoppel affirmative defense, contending
                                                                  were initialed by Krotzer.
that Plaintiffs' “multiple stopping of investigation activity
after hearing Defendants [sic] responses, helped Defendant
                                                                  Although Defendants entered the Stipulated Preliminary
reasonably conclude the complained of activities were not
                                                                  Injunction “without admitting or denying liability for any of
viewed as materially violative of law.” Answer at 14. 17          the conduct alleged in the Complaint,” id. at 1, the parties
ACF has not answered the Complaint and thus is in default.        specifically agreed that “Plaintiffs have the authority to seek
(Doc. 47; Clerk's Default). As such, the instant motions for      the relief they have requested” pursuant to the FTC Act
summary judgment relate to Krotzer only.                          and FDUTPA. Id. ¶ 3. The Stipulated Preliminary Injunction
                                                                  prohibits five categories of representations; requires clear and
16                                                                conspicuous disclosures of all fees and costs and material
       Though listed as an affirmative defense of “Lack
       of Harm and/or Damages Fail To State A Claim               restrictions or conditions applicable to the purchase or
       No Violations of the FTC or Florida Acts As A              cancellation of the product or service; prohibits unauthorized
       Matter Of Law,” the Court determined to treat the          billing and the use or disclosure of personal consumer
       “defense” as a specific denial.” (Doc. 77; 12/13/10        information; and requires cessation of collection efforts, and
       Order at 4, 6).                                            preservation of records.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            23
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 55 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

*21 Pursuant to the Stipulated Preliminary Injunction,               or extent to which any information collected from or about
Defendants  19
                are prohibited from making a number of               consumers is used, disclosed, maintained or protected.” Id. at
specific misrepresentations, including:                              10, 11.

  making, or assisting others in making, directly or by              19     The Stipulated Preliminary Injunction reaches
  implication, including through the use of a product name,
                                                                            “Defendants, directly or through any corporation,
  endorsement, depiction, or illustration, any representation
                                                                            partnership, subsidiary, division, trade name, or
  that a covered product or service: 20                                     other device, and their officers, agents, servants,
                                                                            representatives, employees, and all persons or
  A. Cures alcoholism for most alcoholics who use it;
                                                                            entities in active concert or participation with
  B. Cures alcoholism while allowing alcoholics to drink                    them who receive actual notice of the Order ...,
    socially; or                                                            in connection with the manufacturing, labeling,
                                                                            advertising, promotion, offering for sale, sale, or
  C. Is more effective than other treatments for alcoholism.                distribution of any covered product or service, in
                                                                            or affecting commerce ....” Stipulated Preliminary
Id. at 7. The Stipulated Preliminary Injunction also prohibits              Injunction at 7.
Defendants from making                                                      “Defendants” is defined as Alcoholism Cure
                                                                            Corporation “and its successors and assigns,”
                                                                            and Krotzer, individually, collectively, or in any
             any representation about the health                            combination. Id. ¶ 1, 3.
             benefits, performance, or efficacy of
                                                                     20
             any covered product or service, unless                         “ ‘Covered product’ means any dietary supplement,
             the representation is non-misleading,                          food, or drug,” and “ ‘Covered service’ means any
             and, at the time of making such                                health-related service or program, including, but
             representation, Defendants possess                             not limited to, the Permanent Cure Program.” Id.
             and rely upon competent and                                    ¶¶ 9, 10.
             reliable scientific evidence that is                    Finally, the Stipulated Preliminary Injunction requires that
             sufficient in quality and quantity based                Defendants “shall immediately cease all collection efforts
             on standards generally accepted in                      on accounts or claims” arising from contracts or agreements
             the relevant scientific fields, when                    between Defendants and “any person who purchase or
             considered in light of the entire body                  registered for, or purportedly purchased or registered for, the
             of relevant and reliable scientific                     Permanent Cure Program prior to the date of entry of this
             evidence, to substantiate that the                      Order.” Id. at 12. This prohibition requires Defendants to
             representation is true.                                 cease all collection efforts by them or third parties, cease
                                                                     furnishing negative information relating to any ACF customer
                                                                     to any consumer reporting agency, and refraining from filing
Id. at 8. Additionally, Defendants are prohibited from               lawsuits or arbitration proceedings against any such customer.
misrepresenting directly or by implication the conclusions of        Id.
any tests, study or research including misrepresenting that the
product or service:
                                                                     II. Standard of Review 21
  A. Is scientifically proven to cure alcoholism; or                 21      The Court has subject matter jurisdiction over this
  B. Has been validated by a $35,000,000 research study.                    action pursuant to 28 U.S.C. §§ 1331, 1337(a), and
                                                                            1345, and 15 U.S.C. §§ 53(b) and 57b. This action
Id. at 9. Further, Defendants may not in any way misrepresent               arises under 15 U.S.C. § 45(a)(1). Defendants
the “cost of any product or service; ... [t]he terms or conditions          maintained a substantial course of trade in the
of any cancellation policy; and [t]he expertise, training,                  offering for sale and the sale of services, in the form
education, experience, or qualifications of Defendant Krotzer               of purported “cure” for alcoholism, in or affecting
or any employee or contractor of defendants,” or “the manner


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             24
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 56 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

       commerce, as “commerce” is defined in Section 4             facts showing that there is a genuine issue for trial.” Jeffery
       of the FTC Act. 15 U.S.C. § 44. The Court rejects           v. Sarasota White Sox, Inc., 64 F.3d 590, 593–94 (11th Cir.
       Krotzer's suggestion that “the Court exercise its           1995) (internal citations and quotation marks omitted). A non-
       discretion to refuse jurisdiction as this case is de        moving party “cannot merely rest upon his bare assertions,
       minimis, odious and unfair.” Defendant's Motion             conclusory allegations, surmises, or conjectures.” FTC v.
       for Summary Judgment at 26.                                 1st Guaranty Mortgage Corp., No. 09–cv–61840, 2011 WL
                                                                   1233207, at *17 (S.D. Fla. March 30, 2011)(citing Celotex
 *22 Under Rule 56, Federal Rules of Civil Procedure
                                                                   Corp. v. Catrett, 477 U.S. 317, 322–23 (1986)). “[T]he non-
(Rule(s)), “[t]he court shall grant summary judgment if the
                                                                   moving party cannot create a genuine issue of material fact
movant shows that there is no genuine dispute as to any
                                                                   through speculation, conjecture, or evidence that is ‘merely
material fact and the movant is entitled to judgment as a
                                                                   colorable’ or ‘not significantly probative.’ ” Bryant v. U.S.
matter of law.” Rule 56(a). The record to be considered on
                                                                   Steel Corp., No. 10–13165, 2011 WL 2150193, at *2 (11th
a motion for summary judgment may include “depositions,
                                                                   Cir. May 31, 2011)(quoting Anderson v. Liberty Lobby, Inc.,
documents, electronically stored information, affidavits or
                                                                   477 U.S. 242, 249–50 (1986)).
declarations, stipulations (including those made for purposes
of the motion only), admissions, interrogatory answers, or
                                                                   Substantive law determines the materiality of facts, and
other materials.” Rule 56(c)(1)(A). 22 An issue is genuine
                                                                   “[o]nly disputes over facts that might affect the outcome of
when the evidence is such that a reasonable jury could return
                                                                   the suit under the governing law will properly preclude the
a verdict in favor of the nonmovant. See Mize v. Jefferson
                                                                   entry of summary judgment.” Anderson, 477 U.S. at 248.
City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996) (quoting
                                                                   In determining whether summary judgment is appropriate,
Hairston v. Gainesville Sun Publ'g Co., 9 F.3d 913, 919 (11th
                                                                   a court “must view all evidence and make all reasonable
Cir. 1993)). “[A] mere scintilla of evidence in support of the
                                                                   inferences in favor of the party opposing summary judgment.”
non-moving party's position is insufficient to defeat a motion
                                                                   Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995)
for summary judgment.” Kesinger ex rel. Estate of Kesinger
                                                                   (citing Dibrell Bros. Int'l, S.A. v. Banca Nazionale Del
v. Herrington, 381 F.3d 1243, 1247 (11th Cir. 2004).
                                                                   Lavoro, 38 F.3d 1571, 1578 (11th Cir. 1994)).

22     Rule 56 was revised in 2010 “to improve the                 “The principles governing summary judgment do not change
       procedures for presenting and deciding summary-             when the parties file cross-motions for summary judgment.”
       judgment motions.” Rule 56 advisory committee's             T–Mobile South LLC v. City of Jacksonville, Fla., 564 F.
       note 2010 Amendments.                                       Supp. 2d 1337, 1340 (M.D. Fla. 2008). Upon review of cross-
          The standard for granting summary judgment               motions, “the Court must determine whether either party
          remains unchanged. The language of subdivision           deserves judgment as a matter of law on the undisputed facts.”
          (a) continues to require that there be no genuine        Id. Thus, the court must view the evidence and all factual
          dispute as to any material fact and that the             inferences therefrom in the light most favorable to the non-
          movant be entitled to judgment as a matter of            movant, and resolve all reasonable doubts about the facts in
          law. The amendments will not affect continuing           favor of the non-moving party Amer. Bankers Ins. Group v.
          development of the decisional law construing             United States, 408 F.3d 1328, 1331 (11th Cir. 2005).
          and applying these phrases.
       Id. Thus, case law construing the former Rule 56             *23 Particularly pertinent here, where the parties have
       standard of review remains viable and is applicable         flooded the Court's docket with “exhibits,” many of which
       here.                                                       include argument, charts, and summaries of information
The party seeking summary judgment bears the initial burden        compiled by Defendant Krotzer, is the new Rule 56
of demonstrating to the court, by reference to the record, that    admonition: “The court need consider only the cited
there are no genuine issues of material fact to be determined at   materials, but it may consider other materials in the
trial. See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th   record.” Rule 56(c)(3). The Court need not “undertak[e] an
Cir. 1991). “When a moving party has discharged its burden,        independent search of the record.” Rule 56(c)(3) advisory
the non-moving party must then go beyond the pleadings,            committee's note 2010 Amendments. Additionally, “[a]n
and by its own affidavits, or by depositions, answers to           affidavit or declaration used to support or oppose a motion
interrogatories, and admissions on file, designate specific        must be made on personal knowledge, set out facts that



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           25
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 57 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

would be admissible in evidence, and show that the affiant or      tandem as the basis for an FTC action against an alleged false
declarant is competent to testify on the matters stated.” Rule     advertiser; indeed, such a tandem reading is expressly allowed
56(c)(4). “A party may object that the material cited to support   by 15 U.S.C. § 52(b).” FTC v. Direct Mktg. Concepts, Inc.,
or dispute a fact cannot be presented in a form that would be      624 F.3d 1, 7–8 (1st Cir. 2010)(citing 15 U.S.C. §§ 45 and 52).
admissible in evidence.” Id. at 56(c)(2). “The burden is on
the proponent [of the evidence] to show that the material is       23     Section 12 provides:
admissible as presented or to explain the admissible form that              § 52. Dissemination of false advertisements
is anticipated.” Rule 56(c)(2) advisory committee's note 2010               (a) Unlawfulness
Amendments.                                                                 It shall be unlawful for any person, ... or
                                                                            corporation to disseminate, or cause to be
Finally, “[i]f a party fails to properly support an assertion
                                                                            disseminated, any false advertisement—
of fact or fails to properly address another party's assertion
                                                                                 (1) By United States mails, or in or having
of fact ..., the court may ... consider the fact undisputed
                                                                                 an effect upon commerce, by any means, for
for purposes of the motion; [or] grant summary judgment
                                                                                 the purpose of inducing, or which is likely to
if the motion and supporting materials—including the facts                       induce, directly or indirectly the purchase of
considered undisputed—show that the movant is entitled                           food, drugs, devices, services, or cosmetics; or
to it.” Rule 56(e)(2) and (3). Thus, “[s]ubdivision (e)(2)                       (2) By any means, for the purpose of inducing,
authorizes the court to consider a fact as undisputed for                        or which is likely to induce, directly or
purposes of the motion when response or reply requirements                       indirectly, the purchase in or having an effect
are not satisfied.” Rule 56(e)(2) advisory committee's note                      upon commerce, of food, drugs, devices,
2010 Amendments.                                                                 services, or cosmetics.
                                                                            (b) Unfair or deceptive act or practice
                                                                            The dissemination or the causing to be
III. The Federal Trade Commission Act
                                                                            disseminated of any false advertisement within
The FTC is authorized to initiate proceedings in federal
                                                                            the provisions of subsection (a) of this section
district court to enjoin violations of the FTC Act, in order
                                                                            shall be an unfair or deceptive act or practice in
to secure such equitable relief as may be appropriate, and
                                                                            or affecting commerce
to obtain consumer redress. 15 U.S.C. §§ 53(b), 57b. See
                                                                            ....
e.g. FTC v. Holiday Enter., Inc., No. 1:06–CV–2939–CAP,
                                                                          15 U.S.C. § 52.
2008 WL 953358, at *1 (N.D. Ga. Feb. 5, 2008); FTC v.
Capital Choice Consumer Credit, Inc., No. 02–21050 CIV,            *24 The FTC Act defines “false advertisement” as follows:
2004 WL 5149998, at *2 (S.D. Fla. Feb. 20, 2004), aff'd
157 Fed.Appx. 248 (11th Cir. 2005). The FTC's arguments
on summary judgment are premised upon its allegations that                     The term “false advertisement” means
Krotzer and ACF violated Sections 5 and 12 of the FTC                          an advertisement, other than labeling,
Act. Section 5 of the FTC Act prohibits unfair or deceptive                    which is misleading in a material
acts or practices in or affecting commerce. 15 U.S.C. §                        respect; and in determining whether
45(a). Section 12 addresses false advertising and provides                     any advertisement is misleading, there
that the dissemination of false advertisements—defined as                      shall be taken into account (among
advertisements that are misleading in a material respect—is                    other things) not only representations
an unfair or deceptive practice. 15 U.S.C. §§ 52(b) and 55. 23                 made or suggested by statement,
A violation of Section 12, dissemination of false advertising,                 word, design, device, sound, or any
constitutes a deceptive act or practice in violation of Section                combination thereof, but also the
5(a). FTC v. Nat'l Urological Group, Inc., 645 F. Supp.2d                      extent to which the advertisement fails
1167, 1188 (N.D. Ga. 2008), aff'd 356 Fed.Appx. 358 (11th                      to reveal facts material in the light
Cir. 2009), reh'g denied en banc, 401 Fed.Appx. 522 (11th Cir.                 of such representations or material
2010; cert. denied, 131 S.Ct. 505 (2010). “Given the strong                    with respect to consequences which
similarity between the terms ‘deceptive' and misleading’, it is                may result from the use of the
no surprise that sections 45 and 52 are sometimes applied in                   commodity which the advertisement



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            26
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 58 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

             relates under the conditions prescribed                 F. Supp.2d 285, 299 (D. Mass. 2008)(citation omitted), aff'd,
             in said advertisement, or under such                    624 F.3d 1 (1st Cir. 2010); 15 U.S.C. § 45(n). “While conduct
             conditions as are customary or usual....                must meet each of these prongs to be deemed unfair, 15 U.S.C.
                                                                     § 45(n), conduct that is unfair violates section 5(a) of the FTC
                                                                     Act.” FTC v. Capital Choice Consumer Credit, Inc., 2004
15 U.S.C. § 55(a)(1). “Two types of false advertising are            WL 5149998, at *37 (citing Orkin Exterminating Co., 849
actionable: ‘(1) advertising which makes claims which are            F.2d at 1364). Unlike a “deceptive practice” claim, proof of
literally false on their face, and (2) advertising which,            consumer injury is required to establish liability for an “unfair
although literally true on its face, is perceived by a significant   practice.” See FTC v. Braswell, 2005 WL 4227194, at *4.
proportion of the relevant market as making “subliminal” or
“implicit” claims which are provably false. With regard to the
                                                                        A. Representation
second type of false advertising, the courts sometimes say that
                                                                      *25 The first element in a deceptive act or practices
the advertising has a tendency to mislead, confuse or deceive.’
                                                                     claim under Section 5 of the FTC, is that there was
” FTC v. Bronson Partners, LLC, 564 F. Supp.2d 119, 124 (D.
                                                                     a misrepresentation. Although “[t]he meaning of an
Conn. 2008)(quoting Schering Corp. v. Pfizer Inc., 189 F.3d
                                                                     advertisement, the claims or net impressions communicated
218, 229 (2d Cir. 1999)). Thus, even if individual statements
                                                                     to reasonable consumers is fundamentally a question of
in an advertisement are literally true, a representation will be
                                                                     fact,” the question “may be resolved by the terms of the
found to be deceptive and in violation of Section 5 of the FTC
                                                                     advertisement itself or by evidence of what consumers
Act if its net impression is likely to mislead consumers. FTC v.
                                                                     interpreted the advertisement to convey.” FTC v. Nat'l
Braswell, No. CV 03–3700 DT (PJWX), 2005 WL 4227194,
                                                                     Urological Group, Inc., 645 F. Supp.2d at 1189. “When
at *5 (C.D. Cal. Sept. 27, 2005)
                                                                     assessing the meaning and representations conveyed by the
                                                                     advertisement, the court must look to the advertisement's
To establish liability under Sections 5 and 12 of the FTC Act
                                                                     overall, net impression rather than the literal truth or falsity
for deception and false advertising, the FTC must prove: (1)
                                                                     of the words in the advertisement.” Id. (citing FTC v. Peoples
that there was a representation; (2) that the representation
                                                                     Credit First, LLC, No. 8:03–cv–2353–T–TBM, 2005 WL
was likely to mislead customers acting reasonably under the
                                                                     3468588, at *5–6 (M.D. Fla. Dec. 18, 2005)(finding that an
circumstances; and (3) that the representation was material.
                                                                     advertisement was implicitly deceptive by looking at the net
FTC v. Tashman, 318 F.3d 1273, 1277 (11th Cir. 2003); see
                                                                     impression that it was likely to make on the general public),
also FTC v. Peoples Credit First, LLC, 244 Fed.Appx. 942,
                                                                     aff'd, 244 Fed.Appx. 942 (11th Cir. 2007)); see also FTC v.
944 (11th Cir. 2007). “Section 5 of the FTC Act is to be
                                                                     RCA Credit Serv., LLC, 727 F. Supp.2d 1320, 1329 (M.D.
applied broadly to protect the public interest ....” FTC v.
                                                                     Fla. 2010); FTC v. Capital Choice Consumer Credit, Inc.,
Capital Choice Consumer Credit, Inc., 2004 WL 5149998,
                                                                     2004 WL 5149998, at *32. “[W]hether a representation is
at *32. “[C]aveat emptor is simply not the law ....” FTC
                                                                     likely to mislead reasonable consumers, must be determined
v. Tashman, 318 F.3d at 1277. The FTC alleges deception
                                                                     ‘by viewing it as a whole, without emphasizing isolated words
and false advertising claims in Counts I–V of the Complaint.
                                                                     or phrases apart from their context.’ ” FTC v. Peoples Credit
In Count VI, the FTC alleges an “unfair practice” claim.
                                                                     First, LLC, 2005 WL 3468588, at *6 (internal quotations and
“[S]ection 5 [of the FTC Act] by its very terms makes
                                                                     citations omitted).
deceptive and unfair practices distinct lines of inquiry ....
[W]hile a practice may be both deceptive and unfair, it may be         [T]he important criterion in determining the meaning of an
unfair without being deceptive.” Orkin Exterminating Co. v.            advertisement [or representation] is the net impression that
FTC, 849 F.2d 1354, 1367 (11th Cir. 1988)(citation omitted).           it is likely to make on the general populace.
“[T]he unfairness doctrine ‘differs from and supplements,
the prohibition against consumer deception.’ ” Id. (citation           [T]he determination is not restricted to a consideration
omitted). “ ‘To justify a finding of unfairness the injury             of what impression an expert or careful reader would
must satisfy three tests. It must be substantial; it must not          draw from the advertisement [or representation], but rather
be outweighed by any countervailing benefits to consumers              involves viewing the [representation] as it would be seen
or competition that the practice produces; and it must be              by the public generally which includes the ignorant, the
an injury that consumers themselves could not reasonably               unthinking and incredulous, who, in making purchases,
have avoided.’ ” FTC v. Direct Mktg. Concepts, Inc., 569               do not stop to analyze but too often are governed by



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              27
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 59 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

  appearances and general impressions. Thus, being mindful          78 (N.D. Cal. 2009). However, if an advertisement implies
  of the fact that the buying public does not weigh each            a claim, the court need not conclude that the advertisement
  word in an advertisement or a representation, the Court will      makes such a representation without evidence of consumer
  consider the impression that is likely to be created upon the     perceptions. FTC v. Nat'l Urological Group, Inc., 645 F.
  prospective purchaser.                                            Supp.2d at 1189.

FTC v. Peoples Credit First, LLC, 2005 WL 3468588, at *6
(quoting FTC v. Think Achievement Corp., 144 F. Supp.2d                B. Likely to Mislead
993, 1010 (N.D. Ind. 2000)).                                         *26 To demonstrate the second element, whether a claim
                                                                    made is likely to mislead a reasonable customer, the FTC
“Thus, implied claims as well as express claims may be              “may proceed under a ‘falsity theory,’ a ‘reasonable basis
deceptive, and a claim may be deceptive even though it              theory,’ or both.” FTC v. Nat'l Urological Group, Inc., 645 F.
is literally true.” FTC v. Capital Choice Consumer Credit,          Supp.2d at 1190 (citation omitted); see also FTC v. Garvey,
Inc., 2004 WL 5149998, at *32. Indeed, “[d]eception may             383 F.3d 891, 901 (9th Cir. 2004); FTC v. Pantron I Corp.,
be accomplished by innuendo rather than by outright false           33 F.3d 1088, 1096 (9th Cir. 1994). “If the FTC proceeds
statements ....” Id. (internal quotations and citations omitted);   under a falsity theory, it ‘must demonstrate either that the
see also FTC v. Peoples Credit First, LLC, 2005 WL 3468588,         express or implied message conveyed by the ad is false.’ ... If
at *6.                                                              the FTC proceeds under a ‘reasonable basis’ theory, it must
                                                                    demonstrate that the advertiser lacked a reasonable basis—or
                                                                    adequate substantiation—for asserting that the message was
             The elements of a sales presentation                   true.” FTC v. Nat'l Urological Group, Inc., 645 F. Supp.2d
             that contribute to the net impression,                 at 1190 (citations omitted); FTC v. Garvey, 383 F.3d at 901;
             and so to the representations conveyed,                FTC v. Pantron I Corp., 33 F.3d at 1096.
             include the headline, general tone,
             the presence or absence of elements                    The “reasonable basis” theory is particularly applicable
             contradicting a general impression or                  to efficacy claims made about health-related products.
             tone, the interaction of all the different             An advertisement that makes an objective product claim,
             elements, and the juxtaposition of                     containing affirmative information about a product's
             phrases within the presentation.                       attributes, performance or efficacy, implies support by a
                                                                    reasonable basis. FTC v. Braswell, 2005 WL 4227194, at *8
                                                                    (citing In the Matter of Thompson Medical Co., 104 F.T.C.
                                                                    648, 813 (1984), aff'd 791 F.2d 189 (D.C. Cir. 1986), cert.
FTC v. Capital Choice Consumer Credit, Inc., 2004 WL
                                                                    denied, 479 U.S. 1086 (1987)).
5149998, at *32. Additionally, “fine print notices” appearing
“on the reverse side” of a solicitation do not preclude liability
for deceptive advertising; “[a] solicitation may be likely to
mislead by virtue of the net impression it creates even though                  If    the    ad     contains    express
the solicitation also contains truthful disclosures.” FTC v.                    representations       regarding     the
Cyberspace.com LLC, 453 F.3d 1196, 1200 (9th Cir. 2006).                        particular level of support that the
                                                                                advertiser has for the claim or implies
“If the advertisement explicitly states or clearly and                          a particular level of substantiation
conspicuously implies a claim, the court need not look to                       to reasonable consumers, then the
extrinsic evidence to ascertain whether the advertisement                       reasonable basis consists of the
made the claim.” FTC v. Nat'l Urological Group, Inc., 645 F.                    amount and type of substantiation
Supp.2d at 1189; see also FTC v. QT, Inc., 448 F. Supp.2d                       the advertiser claimed to have....
908, 958 (N.D. Ill. 2006), amended in part on other grounds,                    Typically, advertising that expressly
472 F. Supp.2d 990 (N.D. Ill. 2007), aff'd, 512 F.3d 858 (7th                   or impliedly represents support by
Cir. 2008). Indeed, consumer survey evidence is not required                    a scientific level of substantiation
to support a finding that an advertisement has a tendency to                    contains such words as “tested,”
deceive. FTC v. Medlab, Inc., 615 F. Supp.2d 1068, 1077–                        “established,” “here's proof” or



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            28
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 60 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

            “medically proven.” ... If such                               of substantiation was required.... The factors
            advertisement represents that a                               include: (1) the type of claim; (2) the product;
            particular claim has been scientifically                      (3) the consequences of a false claim; (4) the
            established, then the advertiser must                         benefits of a truthful claim; (5) the cost of
            possess a level of proof sufficient                           developing substantiation for the claim; and (6)
            to satisfy the relevant scientific                            the amount of substantiation experts in the field
            community of the claim's truth.                               believe is reasonable....
                                                                        FTC v. QT, Inc., 448 F. Supp.2d at 959 (citations
                                                                        omitted).
FTC v. Braswell, 2005 WL 4227194, at *8 (citations               *27 “[I]n the case of health-related claims or claims
omitted). “When the FTC brings an action based on the           concerning the efficacy or safety of dietary supplements, this
theory that advertising is deceptive because the advertisers    reasonable basis must, at minimum, consist of competent
lacked a reasonable basis for their claims, the FTC must:       and reliable scientific evidence.” FTC v. Nat'l Urological
(1) demonstrate ‘what evidence would in fact establish          Group, Inc., 645 F. Supp.2d at 1190 (citing FTC v. OT,
such a claim in the relevant scientific community’; and (2)     Inc., 448 F. Supp.2d at 961). “[W]hat constitutes competent
‘compare ... the advertisers' substantiation evidence to that   and reliable scientific evidence ... is a question of fact for
required by the scientific community to see if the claims       expert interpretation.” Id. In the case of dietary supplements
have been established.’ ” FTC v. Direct Mktg. Concepts,         or health related claims, “competent and reliable scientific
Inc., 624 F.3d at 8 (quoting Removatron Int'l Corp. v. FTC,     evidence” consists of “ ‘tests, analyses, research, studies, or
884 F.2d 1489, 1498 (1st Cir. 1989)). Where advertisers lack    other evidence based on the expertise of professionals in
a reasonable basis, their advertisements are deceptive as a     the relevant area, that have been conducted and evaluated
matter of law. Id., 624 F.3d at 8 (citing Removatron, 884       in an objective manner by persons qualified to do so, using
F.2d at 1498). “Defendants have the burden of establishing      procedures generally accepted in the profession to yield
what substantiation they relied on for their product claims.    accurate and reliable results.’ ” Id. (quoting Bureau of
The FTC has the burden of proving that Defendants' purposed     Consumer Protection, Federal Trade Commission, Dietary
substantiation is inadequate, and the FTC need not conduct      Supplements, An Advertising Guide for the Industry at 9
or present clinical studies showing that the product does not   (2001)). “The Court can look to what experts in the relevant
work as claimed.” FTC v. QT, Inc., 448 F. Supp.2d at 959. 24    area of study would consider to be adequate in determining
                                                                the amount and type of evidence that is sufficient” for
24                                                              scientific validation of the advertisement's claims. FTC v.
       A “reasonable basis” inquiry may apply to
                                                                Braswell, 2005 WL 4227194, at *10.
       specific claims of scientific support, and to simple
       “efficacy” claims as follows:
                                                                Notably, the FTC need not show Defendant intended to
         In assessing reasonable basis arguments, two
                                                                deceive the consumer; intent is not an element of a Section 5
         different types of advertising claims may be
                                                                FTC Act violation. FTC v. Capital Choice Consumer Credit,
         at issue: (1) establishment claims and (2) non-
                                                                Inc., 2004 WL 5149998, at *33, 34. Thus, an advertiser's
         establishment claims.... Establishment claims
                                                                “good faith” does not immunize it from responsibility for
         contain express or implied representations about
                                                                its misrepresentations, and is not a defense. Id., 2004 WL
         the level of support for a particular claim (i.e.,
                                                                5149998, at *34.
         the claim states that a product has been found
         to be superior by scientific tests).... For such
         claims, the advertiser must possess the level of          C. Materiality
         proof claimed in the ad.... For non-establishment      As to the third element, a representation or omission is
         claims, claims that do not assert a specific           “material” “ ‘if it is the kind usually relied on by a reasonably
         level of substantiations (i.e. a simple claim          prudent person.’ ” FTC v. Nat'l Urological Group, Inc., 645
         of efficacy), “the reasonable basis inquiry has        F. Supp.2d at 1190 (citation omitted). “ ‘Express claims, or
         been defined more flexibly.” ... For such non-         deliberately made implied claims, used to induce the purchase
         establishment claims, the Court can look to            of a particular product or service are presumptively material.’
         a number of factors to determine what level            ” Id.; FTC v. Peoples Credit First, LLC, 2005 WL 3468588,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          29
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 61 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

at *7; FTC v. Capital Choice Consumer Credit, Inc., 2004
WL 5149998, at *34. Likewise, an inference of materiality
may reasonably be made when a deceptive omission is found.                       the FTC demonstrates that (1) the
Id. at *33. Claims that “ ‘significantly involve health, safety,                 corporate defendant violated the FTC
or other issues, that would concern reasonable customers’ ”                      Act; (2) the individual defendants
are presumptively material. FTC v. Nat'l Urological Group,                       participated directly in the wrongful
Inc., 645 F. Supp.2d at 1190 (quoting FTC v. QT, Inc., 448 F.                    acts or practices or the individual
Supp.2d at 960, 965–66). Indeed, “when a customer makes a                        defendants had authority to control
decision to purchase a health product that he or she will ingest                 the corporate defendants; and (3)
for purported health benefits, any claim on the label regarding                  the individual defendants had some
the health benefits (i.e., any product efficacy claims) or any                   knowledge of the wrongful acts or
claims regarding the safety of the product can be presumed                       practices.
material.” FTC v. Nat'l Urological Group, Inc., 645 F. Supp.2d
at 1191. Moreover, representations are material to consumers
if “they were instrumental in affecting consumers' decisions         Id. (emphasis in original); see also FTC v. Nat'l Urological
to pay for goods and services.” FTC v. 1st Guaranty Mortgage         Group, Inc., 645 F. Supp.2d at 1207; FTC v. Peoples
Corp., 2011 WL 1233207, at *13. Thus, “[e]xpress claims and          Credit First, LLC, 2005 WL 3468588, at *7; FTC v.
deliberately-implied claims used to induce the purchase of a         Capital Choice Consumer Credit, Inc., 2004 WL 5149998,
product or service are presumed to be material to consumers          at *46. “If a defendant was a corporate officer of a small,
as a matter of law.” Id. at *12; see generally Kraft, Inc. v. FTC,   closely-held corporation, that individual's status gives rise
970 F.2d 311, 322 (7th Cir. 1992).                                   to a presumption of ability to control the corporation.”
                                                                     FTC v. Nat'l Urological Group, Inc., 645 F. Supp.2d
Reliance may be presumed to be reasonable when it is                 at 1207. “To establish the knowledge requirement, the
in response to an express claim or to a deliberately made            FTC need not demonstrate actual knowledge of material
implied claim. FTC v. Capital Choice Consumer Credit, Inc.,          misrepresentations; instead, the FTC may meet this element
2004 WL 5149998, at *33. Indeed, the Eleventh Circuit has            by ‘showing that [an] individual had “actual knowledge of
held that a “ ‘presumption of actual reliance arises once            material misrepresentations, reckless indifference to the truth
the [FTC] has proved that the defendant made material                or falsity of such misrepresentations, or an awareness of a
misrepresentations, that they were widely disseminated,              high probability of fraud along with an intentional avoidance
and that consumers purchased the defendant's product.’ ”             of truth.” ’ ” Id. (citations omitted); see also FTC v. 1st
McGregor v. Chierico, 206 F.3d 1378, 1388 (11th Cir.                 Guaranty Mortgage Corp., 2011 WL 1233207, at *14–15.
2000)(citation omitted). “[O]nce the Commission shows
that the representations were of the type ordinarily relied          Section 13(b) of the FTC Act “authorizes the FTC to seek,
on by reasonably prudent persons, that they were widely              and the district courts to grant, preliminary and permanent
disseminated, and that consumers purchased the product,              injunctions against practices that violate any of the laws
the burden then shifts to Defendants to show there was no            enforced by the Commission.” FTC v. Gem Merchandising
reliance.” FTC v. Capital Choice Consumer Credit, Inc., 2004         Corp., 87 F.3d 466, 468 (11th Cir. 1996); see also 15 U.S.C.
WL 5149998, at *323. (citations omitted); see also FTC v.            § 53(b). “Pursuant to this statute, the Commission may
World Traveler Vacation Brokers, Inc., 861 F.2d 1020, 1029           bring suit for injunctive relief when it has reason to believe
(7th Cir. 1988)); FTC v. Phoenix Avatar, LLC, No. 04 C 2897,         ‘that any person, partnership, or corporation is violating or
2004 WL 1746698, at *10 (N.D. Ill. July 30, 2004).                   is about to violate, any provision of law enforced by the
                                                                     Federal Trade Commission.’ ” FTC v. Citigroup, Inc., 239
                                                                     F. Supp.2d 1302, 1304 (N.D. Ga. 2001)(citing 15 U.S.C.
   D. Individual Liability
                                                                     § 53(b)(1)). Additionally, “[t]he Court can order injunctive
 *28 In a case brought by the FTC, individual defendants may
                                                                     relief against individual defendants for violations of Section
be held directly liable for their own violations of §§ 5 and
                                                                     5(a) of the FTC Act if the individuals participated directly
12 of the FTC Act. FTC v. Windward Mktg., Ltd., No. Civ.A
                                                                     in the deceptive acts or practices or had the authority to
1:96–CV–615F, 1997 WL 33642380, at *13 (N.D. Ga. Sept.
                                                                     control them.” FTC v. 1st Guaranty Mortgage Corp., 2011
30, 1997)). Additionally, an individual may be held liable for
                                                                     WL 1233207, at *15 (citing FTC v. Gem Merchandising
a corporate defendant's violation of the FTC Act if:


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             30
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 62 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

Corp., 87 F.3d at 470). Lastly, “the Court may order monetary        entitled “Countervailing Benefits Pages Intentionally Hidden
relief against the individual defendants if they had or should       From This Court,” (Doc. 96–15); and DX–106 entitled
have had knowledge or awareness of the misrepresentations.”          “Selected Countervailing Benefits Testimonials From 50% of
Id.                                                                  Members ....” (Doc, 96–16).

                                                                     Defendant Krotzer has flooded this record with numerous
IV. Evidentiary Issues                                               “exhibits” which are no more than his own re-typed rendition
                                                                     of what he considers to be evidence, as opposed to any
   A. Plaintiffs' Motion to Strike Portions of Defendant's
                                                                     actual evidence. For example, DX–30 (Doc. 68–2; 96–5;
   Motion for Summary Judgment and Exhibits (Doc.
                                                                     “Clinical Survey Alcoholism Cure Foundation; 29 Subjects
   99)
                                                                     Chosen By the State of Florida August 23, 2009” (authored
Plaintiffs have moved to strike portions of Krotzer's
submissions filed with his Motion for Summary Judgment,              by Krotzer 25 )), and DX–31 (Doc. 96–6 (a chart entitled
contending that the Motion is not in compliance with the             “Alcoholism Cure Foundation; Clinical Survey of 27 Case
provisions of the Local Rules of the United States District          Sample Chosen by Independent Researchers”; a chart
Court, Middle District of Florida (Local Rule(s)). (Doc. 99;         prepared by Krotzer bearing the date and time “1/25/20113:44
Plaintiffs' Motion to Strike). Specifically, Plaintiffs argue that   AM”)); see Defendant's Response to Plaintiffs' Motion for
five exhibits attached to Defendant's motion are actually “57        Summary Judgment at 8, 17), are unsworn statements and
additional pages of argument” rather than evidence, and thus,        “opinions” by Defendant Krotzer prepared in the context
violate Local Rule 3.01(a) which restricts the length of a           of this litigation, and are not as the titles might suggest
motion to twenty-five (25) pages. Plaintiffs' Motion to Strike       reliable scientific evidence. (See Doc. 123–2; Hutchinson
at 3. Additionally, Plaintiffs contend that text and exhibits        3/30/11 Decl. ¶ 25). As such, these exhibits are not competent
added to Defendant's Motion for Summary Judgment, which              evidence on the question of whether the Permanent Cure
is an “amended” motion, supplanting Defendant's original             Program in fact “cures” alcoholism. See Rule 56(c)(1)(A) and
motion for summary judgment, (see Doc. 84), is actually              (c)(4).
a “reply” to Plaintiffs' response to the original motion for
summary judgment, (see Doc. 93), filed without leave of              25     See Krotzer Admission 46.
Court as required by Local Rule 3.01(c). Plaintiffs also argue
                                                                     Turning to the Krotzer exhibits that Plaintiffs object
that Defendant's Motion for Summary Judgment requests
                                                                     to, Krotzer's Exhibit 102, DX–102, entitled “Krotzer's
a panoply of improper affirmative relief, lacks citation to
                                                                     Fundamental Integrity Literal and Implied Truthfulness,” is
authority, and “amounts to 84 pages of rambling, repetitious,
                                                                     an 18 page memorandum of argument—a “point by point
and indecipherable musings ....” Plaintiff's Response to
                                                                     analysis”—as to why he should prevail in this lawsuit.
Plaintiff's Motion for Summary Judgment at 3–6.
                                                                     (Docs. 96–12 and 136–1; DX–102; “Krotzer's Fundamental
                                                                     Integrity Literal and Implied Truthfulness Counts I–VII”).
 *29 Defendant Krotzer responds to Plaintiff's Motion to
                                                                     See Defendant's Response to Plaintiffs' Motion for Summary
Strike that he “has done his best to fit this case within the
                                                                     Judgment at 20. Krotzer asserts he did not include this
Local Rules,” that “[t]he Court does not need his permission
                                                                     “explanation” of his Website claims in his “Amended Answer,
to ignore any parts the Court may not understand,” that
                                                                     since [sic] not considered central issues.” Defendant's Motion
“[t]here is no reasonable way Krotzer has the ability to
                                                                     for Summary Judgment at 10. The exhibit is not competent
condense or alter the form of those facts to fit any better than
                                                                     evidence and constitutes nothing more than additional
he already thinks they do within the local rules encouraging
                                                                     argument well beyond that permitted for Defendant's Motion
clarity,” and “[l]et's stop quibbling.” Defendant's Response to
                                                                     and Response. Similarly, DX–3, (Doc. 96–3), is a two-
Motion to Strike at 10, 16.
                                                                     page “history” recounting that Krotzer started his first
                                                                     website in 2005. DX–104, (Doc. 96–14), is three pages
Plaintiffs take issue with the following exhibits as
                                                                     of extractions from the ACF Website, with Krotzer's own
being improper argument: DX–3 entitled “History and
                                                                     commentary regarding sign-up for and cancellation of the
Development,” (Doc. 96–3); DX–102 entitled “Krotzer's
                                                                     Permanent Cure Program. And DX 105, (Doc. 96–15), is
Fundamental Integrity Literal and Implied Truthfulness
                                                                     three pages of Krotzer commentary about the “countervailing
Counts I–VII,” (Doc. 96–12); DX–104 entitled “One–
                                                                     benefits” of the Permanent Cure Program, and four pages of
Sentence–Clickwrap–Contract,” (Doc. 96–14); DX–105


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            31
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 63 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

attached “enews” computer screens showing files dated 2008,    If indeed these “testimonials” were a part of the ACF
which have no meaning standing alone. These submissions        Website, they are relevant to whether the advertisement was
constitute argument and rhetoric, and thus are not competent   deceptive or false. “ ‘[W]hen an advertisement contains a
evidence. See Turnquist v. Noll, No. 10–80030–CIV, 2010        testimonial reflecting the experience of an individual with
WL 3522011, at *4 (S.D. Fla. Aug. 11, 2010). Unsworn           a product, there is an implicit representation that such
and conclusory statements from litigants are not competent     experience reflects the typical or ordinary results anyone may
evidence and should not be considered in determining the       anticipate from the use of the product.’ ” FTC v. Bronson
propriety of summary judgment. West v. Higgins, 346            Partners, LLC, 564 F. Supp.2d at 125 (citation omitted)
Fed.Appx. 423, 425–26 (11th Cir. 2009)(citing Gordon v.        (“the testimonials in the Chinese Diet Tea advertisement are
Watson, 622 F.2d 120, 123 (5th Cir. 1980)); cf. McCaskill      clearly tiles contributing to the mosaic”); see (Doc. 58–48;
v. Ray, 279 Fed.Appx. 913, 915 (11th Cir. 2008)(litigant's     Consumer 2 Decl. ¶ 4 (“I browsed the website and read
unsworn allegations not admissible on motion for summary       several customer testimonials”)). However, if the anonymous
judgment); Nieves v. Univ. of Puerto Rico, 7 F.3d 270,         testimonial statements are being offered for the truth of the
276 n.9 (1st Cir. 1993)(“[f]actual assertions by counsel       matter asserted, that is, that the ACF Permanent Cure Program
in motion papers, memoranda, briefs, or other such ‘self-      “cures” alcoholism, in their present form they constitute
serving’ documents, are generally insufficient to establish    inadmissible hearsay, which cannot be reduced to admissible
the existence of a genuine issue of material fact at summary   form at trial short of the actual customer testifying. See Rule
judgment”). “[C]onclusory statements of ultimate facts ...     56(c)(2); see also Macuba v. DeBoer. 193 F.3d 1316, 1322–
are not considered competent evidence to defeat summary        23 (11th Cir. 1999). Moreover, Krotzer has failed to meet his
judgment.' ” Nisbet v. George, No. 1:05–cv–570–WKW, 2006       burden of establishing that the selected “testimonial” excerpts
WL 2345884, at *3 (M.D. Ala. Aug. 11, 2006)(citation           are admissible, nor has he explained how he might submit
omitted). Likewise, “[a] nonmoving party, opposing a motion    the evidence in admissible form. See Rule 56(c)(2) advisory
for summary judgment supported by affidavits cannot meet       committee's note 2010 Amendments.
the burden of coming forth with relevant competent evidence
by simply relying on legal conclusions or evidence which       As to Plaintiffs' request that the Court strike portions of
would be inadmissible at trial.” Avirgan v. Hull, 932 F.2d     Defendant's Motion for Summary Judgment and Exhibits
1572, 1577 (11th Cir. 1991). These “exhibits” are not proper   because they constitute a “de facto reply” to an earlier filed
evidence and will not be considered by the Court. As such,     response by Plaintiffs, Plaintiffs have failed to designate the
the Court need not strike them.                                portions of the motion which are “new” and the Court declines
                                                               to cull through the lengthy motion and exhibits to make
 *30 Krotzer's exhibit DX–106, (Doc. 96–16), is a 27–          that determination. Accordingly, the Court will consider the
page exhibit of customer “testimonial” statements excerpted    Defendant's Motion for Summary Judgment and remaining
by Krotzer. Krotzer contends that these testimonials are       exhibits in their entirety. See Loren v. Sasser, 309 F.3d 1296,
statements by satisfied customers, and were a part of the      1301 (11th Cir. 2002)(in the summary judgment context, the
ACF Website, which Plaintiffs failed to include in their ACF   court must construe pro se pleadings more liberally than those
Website exhibit. See e.g. Defendant's Motion for Summary       of a party represented by an attorney”). 27
Judgment at 12; Defendant's Response to Plaintiffs' Motion
for Summary Judgment at 5. 26 The Exhibit bears the heading    27     The Court does not consider Krotzer's Emergency
“Selected Countervailing Benefits” at the top of each page,
                                                                      Dispositive Motion #1: Summary Judgment,
and cites to “http://AlcoholismCure.org/successes __” and
                                                                      Failure to State a Claim, and Judgment as a Matter
“ENews” DX–106 at 1. Krotzer asserts that it “shows,
                                                                      of Law (Doc. 84; Defendant's First Motion for
exact member quotes expressing wonderful enlightment in
                                                                      Summary Judgment), which was superceded by his
27 densely packed pages.” Defendant's Motion for Summary
                                                                      second, amended motion for summary judgment
Judgment at 11.
                                                                      (Doc. 96; Defendant's Motion for Summary
                                                                      Judgment). Nor does it consider Plaintiffs' first
26     Krotzer acknowledges that Plaintiffs did submit a              response, (Doc. 93), as it was a response to a motion
       CD–ROM of the ACF Website which included the                   which has been superceded.
       testimonials. See supra n.6.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        32
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 64 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

Finally, the affirmative relief requested by Krotzer in his       Plaintiffs move to strike Edwards' Affidavit contending
Motion for Summary Judgment, beyond judgment in his               that the affidavit “is permeated by inadmissible purported
favor and “dismissal of this lawsuit with prejudice,” including   evidence, including undesignated and unqualified expert
granting his pending Motion to Vacate Preliminary Injunction      opinion testimony, misplaced legal argument, and rank
(Doc. 56); arranging meetings with officers of the “National      hearsay attributed to alleged, though unidentified, customers
Institutes of Health (‘NIH’),” the “National Institutes of        of Defendant.” (Doc. 135; Plaintiffs' Motion to Strike
Alcohol Addiction and Abuse (NIAAA'),” the Governor and           Edwards' Affidavit at 1). Plaintiffs also note that Defendant
Attorney General of the State of Florida; ordering the NIH        Krotzer has not disclosed what the Edwards Affidavit is
to fund a $5 million grant to study the efficacy of his           intended to support. Id. at 4. Additionally, Plaintiffs move
Molecule Multiplicity theory; and ordering the withdrawal         to exclude both the Krotzer Affidavit and the Edwards
of all prejudicial pretrial publicity, Defendant's Motion for     Affidavit, arguing that both affidavits “fail[ ] to meet
Summary Judgment at 3–4, is disregarded, as being beyond          admissibility standards, including qualifications, reliability,
the scope of the pending cross motions for summary judgment       and relevance.” (Doc. 143; Plaintiffs' Motion to Exclude
under consideration here, and thus improperly sought.             Krotzer and Edwards Expert Testimony at 1 (citing Fed. R.
                                                                  Evid. 702 and Daubert v. Merrell Dow Pharms., Inc., 509 U.S.
 *31 For the foregoing reasons, Plaintiffs' Motion To Strike      579 (1993), and Kumho Tire Co. v. Carmichael, 526 U.S. 137
Added Text And Certain Exhibits To Defendant Krotzer's            (1999)).
“Amendment & Corrected Emergency Dispositive Motion
#1: Summary Judgment, Failure To State A Claim, And               Krotzer does not rely on either affidavit as support for his
Judgment As A Matter Of Law” (Doc. 99; Plaintiffs' Motion         Motion for Summary Judgment. He mentions the affidavits
to Strike) is due to be GRANTED IN PART to the extent that        in his Response to Plaintiffs' Motion for Summary Judgment,
the Court will not consider Exhibits to Defendant's Motion        but does not actually cite to them as expert opinion supporting
for Summary Judgment that are not competent evidence, and         his position. First, Krotzer cites to a chart entitled “Evidence
otherwise DENIED.                                                 of Cure,” which he calls “my summary” and which is attached
                                                                  as an exhibit to the Krotzer Affidavit, see Krotzer Affidavit at
                                                                  3 ¶ 3; (Doc. 122–3; DX–502; “Evidence of Cure” Chart), in
   B. Plaintiffs' Motions to Strike or to Exclude                 support for his argument that “it appears the few complainers
   Defendant's Proffered “Expert” Testimony (Docs. 135,           were mostly cured quite quickly.” Defendant's Response
   143)                                                           to Plaintiff's Motion for Summary Judgment at 17 (citing
After filing his Motion for Summary Judgment (Doc. 96),           DX–502; “Evidence of Cure” Chart). Citing the “Evidence
Defendant Krotzer filed what he has labeled “Affidavit of         of Cure” Chart, Krotzer argues that “Only 11 answered
Robert Douglas Krotzer,” (Doc. 122; Krotzer Affidavit), and       the governments [sic] search for complaining affidavits,
“Affidavit of Carl Edwards.” (Doc. 133; Edwards Affidavit).       most had already confirmed they were cured.” Response to
Krotzer subsequently filed his Second Motion for Summary          Plaintiff's Motion for Summary Judgment at 8 (citing DX–
Judgment (Doc. 140), Defendant's Supplemental Memo of             502 “Evidence of Cure” Chart). The “Evidence of Cure”
Law, (Doc. 152), and Defendant's Response to Plaintiff's          Chart appears to refer to 12 unnamed consumers labeled
Motion for Summary Judgment. (Doc. 136). In the Krotzer           “Cancelled Before Five Months?”, and who Krotzer contends
Affidavit, Defendant Krotzer professes to be an expert in         in the “summary” Chart, with no citation to actual admissible
curing alcoholism and repeats arguments that he has presented     evidence, were “cured.” The “Evidence of Cure” Chart is not
extensively in his motion papers. Krotzer Affidavit ¶ 1.          admissible evidence. Fed. R. Evid. 1006; see also Peat, Inc. v.
Edwards is a former ACF employee, paid consultant of              Vanguard Research, Inc., 378 F.3d 1154, 1160–61 (11th Cir.
ACF, and then an unpaid consultant. Edwards Affidavit ¶           2004)(materials or documents on which a Rule 1006 exhibit
II.A.3. He alleges that he is an “expert in evaluating and        is based must be admissible; the chart or summary cannot be
adjusting consumer issues.” Id. at ¶ 1.B. Edwards states his      based upon hearsay statements or conclusory allegations).
belief that ACF customers with whom he communicated
“understood the One Sentence Clickwrap Contract.” Id. ¶            *32 Krotzer also includes a reference to the Krotzer and
II.A.3. Additionally, as support for his opinion, Edwards         Edwards Affidavits as part of a string-cite in support of
recounts his experience with ACF, and repeats arguments           his argument that he has adduced “admissible evidence”
made by Krotzer in his papers.                                    to oppose Plaintiffs' Motion for Summary Judgment.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            33
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 65 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

Defendant's Response to Plaintiffs' Motion for Summary                      sense among non-lawyers, aka “reasonable
                 28
Judgment at 19. This broad brush citation to the affidavits                 consumers”).
does not invoke the alleged “expertise” of Krotzer or Edwards             Defendant's Response for Plaintiffs' Motion for
sufficient to require the Court to consider the affidavits as             Summary Judgment at 20.
“expert” testimony. Nor does Krotzer cite to any particular        Rule 56 provides that a party must support all assertions
paragraphs of the 25–page Krotzer Affidavit or 22–page             made in support of or in opposition to a motion for
Edwards affidavit in support of his assertion.                     summary judgment by “citing to particular parts of materials
                                                                   in the record, including ... affidavits or declarations ....”
28                                                                 Rule 56(c)(1)(A). Moreover, while the Court may consider
       Specifically, Krotzer argues in response to
       Plaintiffs' Motion for Summary Judgment that                other evidence, “[t]he court need consider only the cited
       Plaintiffs' argument that he has not presented “            materials ....” Rule 56(c)(3). Here, Krotzer has filed two
       ‘admissible evidence’ ” is:                                 “expert” affidavits, but has not connected them with any
         CLEARLY NOT TRUE unless the Court buys                    other pending filings. The Court will not scour un-cited
         Plaintiffs [sic] argument actual facts do not             portions of the summary judgment record, including lengthy
         matter and applies that to many categories of             affidavits, searching for evidence that might bolster either
         facts. ADMISSIBLE EVIDENCE INCLUDES                       side's argument.
         over 10,000 unalterable Yahoo email admissions
         of cure, details of cure and payment negotiations,        Moreover, the Court has serious doubts whether Krotzer can
         also, expert Affidavits of Krotzer (Doc # 122)            meet his burden of establishing that his and Edwards opinions
         and Edwards, (Doc # 133, and the business                 are supported by the necessary qualifications, reliability
         records too numerous to mention of direct                 and helpfulness to render them admissible expert testimony.
         probative value attached to Defendant various             See McClain v. Metabolife Int'l, Inc., 401 F.3d 1233, 1238
         filings as well as the physical filings of CDs,           (11th Cir. 2005). Nevertheless, inasmuch as Krotzer did
         DVD, and books.                                           not rely upon any of the opinions expressed by Krotzer
       Defendant's Response to Plaintiffs' Motion for              and Edwards in the Affidavits, the Court will not consider
       Summary Judgment at 19.                                     them in conjunction with the pending cross motions for
                                                                   summary judgment, and will not engage in a Daubert analysis
Finally Krotzer cites to the Edwards Affidavit in connection
with his denial that he has violated the Stipulated Preliminary    of the proffered testimony at this time. 30 Accordingly,
Injunction regarding continued collections of fees from            Plaintiffs' Motion to Strike Edwards' Affidavit at 1. (Doc.
consumers. Id. at 20. Again, Krotzer simply cites generally        135), and Plaintiffs' Motion to Exclude Krotzer and Edwards
to the Edwards Affidavit to support his assertion that             Expert Testimony at 1 (Doc. 143) are due to be DENIED
the consumers “understood” the payment terms of the                WITHOUT PREJUDICE to renewal.
Permanent Cure Program. In addition to not relying upon any
specific “expert” opinion by Edwards, Krotzer concedes that        30     It is also not necessary for the Court to determine
Edwards states “what is common sense among ... ‘reasonable                at this time whether Krotzer provided the required
consumers.’ ” Id. 29 Such a common sense determination                    expert disclosure by January 25, 2011, (see
requires no technical or specialized assistance from an expert.           Doc. 62; 10/25/10 Case Management Order), and
See United States v. Frazier, 387 F.3d 1244, 1260 (11th                   whether the proffered testimony is inadmissible
Cir. 2004)(expert testimony must “assist[ ] the trier of fact             based upon inadequate expert disclosure. See Fed.
through the application of scientific, technical, or specialized          R. Civ. P. 26(2). Nor does the Court make a
expertise, to understand evidence or to determine a fact                  determination at this time whether the proffered
in issue”). Thus, it is not an appropriate area for expert                affidavits meet the requirements of Rule 56(c)(4)
testimony.                                                                which requires that “[a]n affidavit or declaration
                                                                          used to support or oppose a motion must be made
29                                                                        on personal knowledge, set out facts that would be
       Specifically, Krotzer responded:
                                                                          admissible in evidence, and show that the affiant
         ... the One–Sentence–Clickwrap Contract terms
                                                                          or declarant is competent to testify on the matters
         reasonable consumers understand. (Edwards
                                                                          stated.”
         Affidavit Doc # 133 stating what is common


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         34
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 66 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

                                                                                  prong two and prong four would be
V. Discussion of Cross–Motions for Summary Judgment                               redundant.
 *33 Plaintiffs have alleged seven claims against Defendant
Krotzer, and Krotzer has one remaining affirmative defense.
Plaintiffs have moved for summary judgment against Krotzer
                                                                      United States v. McCorkle, 321 F.3d at 1297; see also Savoury
on their claims, and Krotzer has moved for summary
                                                                      v. U.S. Atty. Gen., 449 F.3d 1307, 1318–19 (11th Cir. 2006).
judgment, requesting “immediate dismissal of this lawsuit
                                                                      The burden on the private party seeking to assert equitable
with prejudice.” The parties' arguments in their respective
                                                                      estoppel against the government is heavy; equitable estoppel
motions for summary judgment and responses repeat
                                                                      will be applied against the government only in extreme
themselves and overlap. Accordingly, the Court will draw
                                                                      circumstances. Ellinger v. United States, 470 F.3d 1325,
on their arguments and cited evidence from all of their
                                                                      1336 n.9 (11th Cir. 2006); Feldman v. C.I.R. 20 F.3d 1128,
submissions on these cross-motions. The Court will address
                                                                      1134 (11th Cir. 1994). Krotzer has not cited to any evidence
each claim individually, but opts first to dispense with
                                                                      in the record of any action by the Plaintiffs which could
Krotzer's remaining affirmative defense.
                                                                      have induced his reasonable reliance, or to any affirmative
                                                                      misconduct on the part of Plaintiffs. See Feldman, 20 F.3d at
   A. Defendant's Affirmative Defense: Estoppel                       1134. Accordingly, judgment is due to be entered in favor of
Krotzer has asserted an affirmative defense of “estoppel,”            Plaintiffs as to Krotzer's one remaining affirmative defense.
contending that Plaintiffs' “multiple stopping of investigation
activity after hearing Defendants [sic] responses, helped
                                                                        B. False or Unsubstantiated Efficacy Claims (Count I)
Defendant reasonably conclude the complained of activities
                                                                      The FTC alleges in Count I of the Complaint, that Defendants
were not viewed as materially violative of law.” Answer at 14.
                                                                      ACF and Krotzer directly or indirectly, expressly or by
Krotzer alleges that Plaintiffs have damaged him “thru [sic]
                                                                      implication represented that the Permeant Cure Program:
years of harassment and diversion,” and that Plaintiffs should
be “estopped from legal relief whose only and announced                 a. Cures alcoholism for most alcoholics who sign up for the
effect will be to assure the destruction of such promising                 Program;
technology.” Id. at 14–15. The parties did not address this
defense in their motions or responses seeking or opposing               b. Cures alcoholism while allowing alcoholics to drink
summary judgment.                                                          socially; and

                                                                        C. Is more effective than other treatments for alcoholism.
Krotzer's estoppel defense is meritless. “As a matter of law,
mere inaction, i.e., failing to enforce a statute, cannot give rise   Complaint ¶ 38 (“ ‘cure’ claims”). The FTC alleges that the
to an estoppel claim against [the government].” United States         representations were “false or were not substantiated at the
v. Carver, No. 10–11599, 2011 WL 1304757, at *3 (11th
                                                                      time the representations were made,” and thus, constituted
Cir. April 6, 2011)(citing United States v. McCorkle, 321             “a deceptive act or practice” and “false advertisement,” in
F.3d 1292, 1297 (11th Cir. 2003)). As noted by the Eleventh           violation of §§ 5(a) and 12 of the FTC Act. 15 U.S.C. §§ 45(a)
Circuit,                                                              and 52. Complaint ¶¶ 39, 40.

                                                                       *34 Krotzer contends that Plaintiffs' claims fail because “1.)
             To make out a claim of estoppel against                  Reasonable consumers could have easily avoided harm AND
             the Government, a party must adduce                      enough members were helped or cured of abusing alcohol to
             evidence of the following: (1) words,                    qualify as Countervailing Benefits.” Defendant's Motion for
             conduct, or acquiescence that induces                    Summary Judgment at 6, 8–9. Krotzer argues that the FTC
             reliance; (2) willfulness or negligence                  Act §§ 5(n) and 12 “not only require [the FTC] to prove
             with regards to the acts, conduct, or                    falsity, they require them [sic] to prove no countervailing
             acquiescence; (3) detrimental reliance;                  benefit, and that reasonable consumers were not able to
             and (4) affirmative misconduct                           avoid substantial harm.” Defendant's Response to Plaintiffs'
             by the Government.... Affirmative                        Motion for Summary Judgment at 24. Krotzer's argument
             misconduct requires more than                            that he is entitled to judgment on Count I (and also as to
             negligence or inaction; otherwise


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              35
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 67 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

Counts II through V) because any harm caused to consumers
was “reasonably avoidable” “outweighed by countervailing
                                                                     You can really enjoy a few drinks. No cravings!
benefits,” 15 U.S.C. § 45(n), 31 is misdirected to the FTC's
                                                                   ...
deception and false advertising claims found in Counts I
through V of the Complaint, which are brought pursuant to
§§ 5(a) and 12. Section 5(n) of the FTC Act, 15 U.S.C. §             Welcome to your only chance to have it all—
45(n), sets forth the elements for an “unfair practices” claim,
which is pertinent only to Count VI of the Complaint. Rather,        You can Enjoy A Few Drinks, without wanting more.
to establish liability under §§ 5(a) and 12 of the FTC Act for     ...
deceptive practices and false advertising, the FTC must prove:
(1) that there was a representation; (2) that the representation
was likely to mislead customers acting reasonably under the          We will cure you ... guaranteed. Often within 1–10 weeks,
circumstances; and (3) that the representation was material.         nearly always by 5 months.
FTC v. Tashman, 318 F.3d at 1277.                                  ...


31     Section 5(n) of the FTC Act, 15 U.S.C. § 45,                  Our program can guarantee success
       provides:                                                   ...
         (n) Standard of proof: public policy
         consideration
         The Commission shall have no authority under                Over the years nearly all have been cured.
         this section ... to declare unlawful an act               ...
         or practice on the grounds that such act or
         practice is unfair unless the act or practice
                                                                     Lowest cost program anywhere that really works.
         causes or is likely to cause substantial injury
         to consumers which is not reasonably avoidable            5/4/09 ACF Website at 1. Additionally, the first page advises:
         by consumers themselves and not outweighed                “Expect a long term cure rate 50% better than expensive
         by countervailing benefits to consumers or to             clinics.” Id. Nearly every page of the Website contains
         competition. In determining whether an act or             similar “cure” representations: “Permanent Cure;” “Most
         practice is unfair, the Commission may consider           importantly, everyone who faithfully follows their program is
         established public policies as evidence to be             Permanently Cured!;” and “only we permanently cure nearly
         considered with all other evidence. Such public           everyone.” Id. at 5. ACF touts a “Success Rate” of “Above
         policy considerations may not serve as a primary          97%.” Id. “Permanent Cure is many times more effective
         basis for such determination.                             than any other treatment, and the only treatment with a truly
       15 U.S.C. § 45(n).                                          permanent cure.” Id. at 3; see also id. at 6, 31. As to social
                                                                   drinking, the ACF Website represents:

                      1. Representation                              Can I Drink Socially?

The first page of ACF's printed Website states in boldface           in your brain much of the stimulation you now seek in
type that the ACF Program offers the “Best Technology to             alcohol. We give you a stable good mood and eliminate
End Alcohol Abuse Permanently ... Enjoy A Few Drinks”—               your cravings for “something better.” Then, if you want a
Without Cravings.” Other representations on the first page           buzz, have a drink or two. When your brain chemistry is
include:                                                             in balance, you won't need more.

  Will We Work for You?                                            Id. at 16 (emphasis in original); see also id. at 37 (“Social
                                                                   Drinking is actually part of your cure. You will feel better
  Yes, beyond our PhDs' wildest dreams. We have cured
                                                                   about yourself ... One drink cannot make you need another ...
  nearly all members—many hundreds. Your guarantees are
                                                                   Two Drinks: Great Buzz No Cravings”); 46 (same). The
  explained below.
                                                                   Court concludes from the face of the ACF Website that the
...


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          36
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 68 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

advertisement makes the alleged claims. Defendants' repeated       Motion for Summary Judgment at 20 (emphasis in original).
representations are express and not subtle; there is no question   Plaintiffs also argue that Defendant's claims of “cure” are
as to the “net impression” of Defendants' “cure claims.”           false, contending that the “1000 Diary reports” to which
Defendants do not “imply” or employ innuendo to claim that         Krotzer points are not of record, and anecdotal statements
the Permanent Cure Program cures alcoholism for most who           (testimonials) of unidentified customers summarized by
subscribe. ACF unequivocally and indisputably represents           Defendant, have never been evaluated by an independent
that its Permanent Cure Program “cures” alcoholism while           reviewer or scientist. As such, Plaintiffs contend that
allowing for “social drinking,” and that its program is superior   Defendant has not adduced “any admissible evidence to
to all others.                                                     support his claim that the diaries prove his program cures
                                                                   alcoholism.” Plaintiffs' Response to Defendant's Motion for
                                                                   Summary Judgment at 13–14.

                        2. Materiality
                                                                   Plaintiffs present evidence in the form of a declaration by
 *35 It is also undisputed that the “cure” representations         their expert witness, Dr. Kent E. Hutchinson. 32 Hutchinson
are “material.” ACF's claims were widely disseminated              states in his Declaration that “adequate scientific evidence”
via the internet, and easily located using popular search          to support the efficacy of a proffered treatment of alcoholism
engines. Approximately 450 consumers across the country            by “intervention agents” such as those contained in the ACF
subscribed, confirming the presumption of actual reliance          Permanent Cure Program, requires two or more double-
by consumers. See Krotzer Admission 123. The claims of a           blind placebo-controlled 12–week clinical studies, each
“cure” were indisputably used to induce consumers to sign          consisting of 150 to 1,000 human participants, with follow-
up for the Permanent Cure Program. Because the “cure”              up three to six months after the study's conclusion, and
representations addressed in Count I of the Complaint center       with accepted scientific measurement and data analysis.
on the efficacy claim that ACF's Permanent Cure Program            (Doc. 123–2; Hutchinson 3/30/11 Decl. ¶ 23). 33 Hutchinson
“cures” alcoholism, the claims are health related and therefore    avers that no well-designed, well-controlled, human clinical
material. FTC v. Nat'l Urological Group, Inc., 645 F. Supp.2d      study, or scientific study of any kind, or any scientific
at 1191; see also Kraft. Inc. v. FTC, 970 F.2d at 322–24; FTC      literature, shows that any of the ingredients used in the
v. SlimAmerica, Inc., 77 F. Supp.2d 1263, 1272 (S.D. Fla.          ACF Permanent Cure Program, alone or in combination:
1999)(“Express claims or deliberately made implied claims          (1) cure alcoholism for most persons; (2) cure alcoholism
used to induce the purchase of a particular product or service     while allowing alcoholics to drink socially; or are (3) more
are presumed to be material”). No reasonable juror could           effective than other treatments for alcoholism. Hutchinson
conclude, after reading the ACF Website, that the “cure”           3/30/11 Decl. ¶¶ 24–29, 35. Specifically, Hutchinson states
claims were not important to consumers and not likely to           that his review of materials provided by Krotzer, and his
affect the consumer's choice regarding the product. Thus, the      search of available scientific evidence, failed to identify any
only significant question with respect to these efficacy claims    peer-reviewed articles supporting the proposition that any of
is whether ACF and Krotzer had sufficient substantiation           ACF's ingredients, alone or in combination, cure alcoholism
for the claims asserted, or whether the claims of “cure”           in humans. Id. ¶ 24.
were false. See FTC v. Pantron I Corp., 33 F.3d at 1095–
96 (discussing “likely to mislead” element where no dispute        32
about representation and materiality).                                    Dr. Hutchinson received his doctorate in clinical
                                                                          psychology from Oklahoma State University in
                                                                          1995, and completed a three-year post-doctoral
                                                                          fellowship at the Center for Alcohol Treatment
                    3. Likely To Mislead                                  and Addiction Studies at Brown University. He
                                                                          is currently Chief Science Officer and Director
The FTC argues that Krotzer has provided “no evidence
                                                                          of Neurogenetics Core, Mind Research Network,
whatsoever to support his assertion that the majority of
                                                                          and Professor of Psychology at the University
users were ‘cured’ by any reasonable definition,” Plaintiffs'
                                                                          of Colorado (on leave). He has participated in a
Response to Defendant's Motion for Summary Judgment at
                                                                          number of research grant projects involving alcohol
10 (emphasis in original), and “no scientific evidence to
                                                                          dependence and substance abuse, among other
support any of the challenged efficacy claims.” Plaintiffs'



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           37
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 69 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

       topics. (Doc. 123–2 at 16; Hutchinson Curriculum            of a clinical study. Hutchinson notes that there does not
       Vitae). Inasmuch as Krotzer has not challenged Dr.          appear to be a control group treated with a placebo for
       Hutchinson's expertise, (see Doc. 147; Defendant's          comparison purposes; that it is unclear whether the self-
       Response to Motion to Exclude Testimony at 6), the          reported “diaries” were collected from a random sample of
       Court considers Dr. Hutchinson's expert testimony.          subjects where a non-random sample will likely introduce
       See generally Am. Gen. Life Ins. Co. v. Schoenthal          bias in the data; that there did not appear to be reasonable
       Family, LLC, 555 F.3d 1331, 1338–39 (11th Cir.              standard measures; and that the collection of consumer diaries
       2009).                                                      lacks any scientific control, verification, analysis, or follow-
33                                                                 up. Id. ¶ 26. 35 Finally, Hutchinson notes that published
       A placebo-controlled double-blind study is “a
                                                                   studies on humans of certain individual ingredients used by
       study in which some persons are given the product
                                                                   ACF in its recommended Permanent Cure Program, “did
       whose effects are being investigated while others
                                                                   not include alcoholism or its treatment and therefore do not
       are given a placebo (with the allocation made at
                                                                   provide adequate scientific evidence” in support of ACF's
       random), and neither the person who distributes the
                                                                   claim that its Permanent Cure Program “cures” alcoholism.
       product nor the person who measures the effects
                                                                   Hutchinson Decl. ¶ 29.
       knows which received the real product.” FTC v.
       QT, Inc., 512 F.3d 858, 861 (7th Cir. 2008).
                                                                   35     Specifically, Hutchinson reviewed two compact
 *36 According to Hutchinson, Krotzer's “Clinical Study:
                                                                          disks containing Excel spreadsheets. The first CD
Alcoholism Cure Foundation, 29 Subjects Chosen By the
                                                                          contained 283 spreadsheets totaling 1,063 pages;
State of Florida,” and a chart entitled “Clinical Study
                                                                          Hutchinson does not specify the size of the material
results,” authored by Krotzer, see (Docs. 61–30, 34 61–                   on the second CD. Hutchinson 3/30/11 Decl. ¶
31), “appear to be conclusions drawn about 29 consumer                    20, 21. He said that the spreadsheet “Diaries” do
complaints about the ‘Permanent Cure’ Program,” and “do                   not constitute “competent and reliable scientific
not constitute competent and reliable scientific evidence”                evidence” for the following reasons:
because the documents are not peer-reviewed reports of a                       a. The information is not peer-reviewed or the
controlled clinical study. Id. ¶ 25. Rather, Krotzer's “clinical                  published report of a clinical study.
study” involved an insufficient number of subjects to measure                  b. There appears to be no control group
an intervention; did not employ reasonable and standard                           that was treated with an alternative (e.g.,
measures at designated points during and after the treatment                      placebo) that may be used as a comparison
period; did not involve a sufficiently long trial period                          point for the effects of the “Permanent
or follow-up; and did not employ the standard scientific                          Cure” Program.
approach to data analysis. Id.                                                 c. It is not clear whether information was
                                                                                  collected from a random sample of subjects.
34                                                                                As noted above, random assignment of
       Krotzer's “Clinical Study: Alcoholism Cure
       Foundation,” dated August 23, 2009, (Doc. 61–                              subjects to one or more intervention groups,
       30), discussed by Hutchinson, is nearly identical                          the assignment of which is unknown to
       to Krotzer's “Clinical Survey Alcoholism Cure                              both the author and the subjects, would
       Foundation; 29 Subjects Chosen By the State                                permit comparing, without bias, the effect
       of Florida,” also dated August 23, 2009, but                               of intervention upon cravings for alcohol
       displaying a “Revised 1/3/2010,” cited by Krotzer                          and drinking over a period of time. A non-
       in support of his Motion for Summary Judgment.                             random sample is likely to introduce bias
       See (Doc. 68–2; 96–5; DX–30). The later “Clinical                          in the data (e.g., individuals who submit
       Survey” adds to the “Methodology and Results”                              diaries may have a different experience than
       discussion.                                                                individuals who do not)
                                                                               d. It does not appear that the author of
Hutchinson also rejects Krotzer's reliance on the self-reported
                                                                                  the spreadsheets or the individuals filling
diaries of Permanent Cure Program customers who were
                                                                                  out the spreadsheets employed reasonable
reporting their experiences with the ACF Program. The
                                                                                  and standard measures, across subjects,
information is not peer-reviewed nor is it a published report
                                                                                  of alcohol use, alcohol related problems,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            38
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 70 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

                and the efficacy of the intervention at            Admissions 38, 39. 36 In his response to the FTC's request for
                baseline, during and at the conclusion of          documents, Krotzer wrote that his and ACF's substantiation
                the treatment period, and during a follow-         for the claim that the ACF Program “cures” alcoholism:
                up period.                                         “PRIMARY SUPPORT IS All Diaries.” (Doc. 123–1 at 1094;
             e. The drinking outcome information does not
                                                                   Krotzer Response to FTC Request for Documents 11). 37
                appear to be verified biochemically or by
                                                                   “FTC ignores what really matters,—475 Individual Results:
                others (e.g., relatives or friends) close to the
                                                                   Why Krotzer won't quit.” Defendant's Response to Plaintiffs'
                subject.
                                                                   Motion for Summary Judgment at 11; see also id. at 17
             f. It does not appear the author employed
                                                                   (“Plaintiffs ignoring—100 (20%) testimonials onsite ... and
                a consistent trial period or conducted any
                                                                   —100% of the diaries reporting success”).
                follow-up at any specific periods thereafter.
                It is unclear precisely how long the trial
                                                                   36
                period was for any given subject, but the                 In another admission, Krotzer stated that
                period seemed to vary by subject.                         approximately 450 consumers purchased the
             g. It does not appear that the author compiled               Permanent Cure Program. He does not explain the
                the data in a format that would allow                     discrepancy. Krotzer Admission 123.
                for a statistical analysis or employed a           37     On March 15, 2011, Krotzer turned over to the FTC
                standard approach to such an analysis. Even
                                                                          a CD containing “purported consumer diaries....
                if compiled in such a fashion, such an
                                                                          The CD contains the records of 405 individual
                analysis would not be meaningful, given the
                                                                          consumers. Of the 405 individual consumers, 155
                concerns mentioned above.
                                                                          made at least one entry in their diary, 238 made no
       Id. ¶ 26.
                                                                          entry in their diary, and 12 were not accessible for
 *37 Krotzer responds to these observations by stating,                   viewing as they were password protected.” Henry
“[s]trictly speaking, ... science does not support the                    2d Decl. ¶ 7.
constituent parts, and has nothing to do with the ‘Easy
                                                                   Krotzer contends that by relying upon the customer diaries,
to Avoid Substantial Harm’ and ‘Countervailing Benefits’
                                                                   his case presents one of “first impression,” distinguishing
allegations required by § 5(n)” of the FTC Act. Defendant's
                                                                   it from decisions cited by the FTC involving “inherently
Motion for Summary Judgment at 16; see also id. at 24
                                                                   unknowable fact situations” “where actual results were not
(“the vast amount of good Molecule Multiplicity has done
                                                                   provable.” Id. at 5, 21–24. Krotzer argues that existing case-
the Act under § 5(n) wipes away any of the relatively
                                                                   law requiring clinical studies is distinguishable because he
small sins alleged—offset by massive ‘COUNTERVAILING
                                                                   provides “information about individual results as reported
BENEFITS’ ”). Indeed, Krotzer admits that ACF's claims
                                                                   by the individuals in their own words.” Defendant's Motion
that the Permanent Cure Program cures alcoholism “are not
                                                                   for Summary Judgment at 7 (emphasis in original). He cites
supported by traditional science.” Krotzer Admission 45.
                                                                   no legal authority in support of his argument that anecdotal
In response to FTC's request for production of documents
                                                                   customer testimonials and self-documentation may supplant
Krotzer acknowledged that neither he nor ACF have
                                                                   competent and reliable scientific evidence to substantiate his
conducted any “[r]andomized double blind studies.” (Doc.
                                                                   health-related claims.
123–1 at 1099–1100; Krotzer Response to FTC Request
for Documents 8). Krotzer further states: “Of course,
                                                                   Krotzer also dismisses Hutchinson's opinions as
Molecule Multiplicity has not been reviewed by scientists.
                                                                   “[u]nremarkable expert testimony” that confirms what
DEFENDANT NEVER CLAIMED IT WAS. NOWHERE
                                                                   Krotzer has already disclosed, that is, that Krotzer “has not
IN THE STATUTE DOES IT SAY IT MUST BE. New
                                                                   yet proven it [Molecular Multiplicity theory] to near the
technologies by definition are not generally accepted ....”
                                                                   standards of a prescription drug.” Defendant's Response to
Defendant's Response to Plaintiffs' Motion for Summary
                                                                   Plaintiffs' Motion for Summary Judgment at 22. He argues
Judgment at 2 (emphasis in original).
                                                                   that Plaintiffs' evidence is inadequate to dispute ACF's “cure”
                                                                   claims, stating that “[o]nly 11” consumers answered “the
Krotzer's chief argument is that customer records, “actions,”
                                                                   governments [sic] search for complaining affidavits,” most of
e-mails, testimonials, and “about 1000” customer diaries
                                                                   whom had “confirmed” they were “mostly cured,” and notes
substantiate the efficacy of ACF's “cure” claims. Krotzer



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            39
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 71 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

that only three consumers submitted to a deposition. Id. at 2,           by the Food and Drug Administration (FDA”); 6,
8, 18–19, 24.                                                            14, 17, 30, 32, 34, 36, 38, 40, 42, 44, 47, 49,
                                                                         52, 54, 58 (“Pharmas No Cure—FDA” hyperlink).
With leave of Court, Krotzer later supplemented his argument             Additionally, the statements “Patent Pending,” id.
to contend that the “double-blind, randomized, placebo                   at 4, 7, 25, 28; “Patents Applied For,” id. at 9, 11,
controlled” clinical study is not required to substantiate the           17, 22, 30, 32, 36, 38, 40, 47, 52, 56, 58 and a
efficacy of “natural medicines” “since the costs are huge                hyperlink entitled “Patents,” id. at 6, 14, 17, 19, 32,
and the ‘Gold Standard’ will prevent any major inventions                34, 36, 38, 40, 42, 44, 47, 49, 52, 54, 58 tend to
like Molecule Multiplicity ....” Defendant's Supplemental                bolster the legitimacy of the “cure” claims made as
Memo of Law at 4. Krotzer argues that the “INHERENTLY                    opposed to disclaiming them.
SAFE NATURAL MOLECULES USED IN MOLECULE                           *38 Plaintiffs have pleaded Count I in the alternative,
MULTIPLICITY NEED NO SUCH TESTING ....” Id.                      alleging that ACF's “cure” claims are either unsubstantiated
at 5 (emphasis in original). As support, Krotzer cites           or are false. (See Doc. 153; Plaintiffs' Response
to an article recently published in Scientific American          to Defendant's Supplemental Memo of Law at 2–3).
magazine, that argues in favor of less costly and less           Accordingly, the Court will analyze whether ACF has a
time-consuming “comparative effectiveness research,” which       reasonable basis for claiming that the Permanent Cure
involves combing computerized medical records of actual          Program “cured” alcoholism for most alcoholics who
patients to determine the “comparative effectiveness” of         subscribed while permitting them to drink socially, and
various treatments. Id. at 5–6 (citing (Doc. 152–1; Sharon       whether the Program was more effective than other treatments
Begley, The Best Medicine, Scientific American, July 2011,       for alcoholism. Additionally, the Court will address whether
at 50–55)). 38                                                   ACF's “cure” claims are false.

38     Krotzer's argument that the “disclaimers” in
       the ACF Website—“not FDA approved” and                     a. Reasonable Basis—Lack of Scientific Substantiation
       “patent pending”—accord him First Amendment
       protection from allegations of deceptive                  ACF's Website, Krotzer's Recommendation of dietary
       representations and false advertising is unavailing.      supplements sent to consumers, and follow-up e-mail
       See Defendant's Response to Plaintiffs' Motion            “consultations” all represented that the Permanent Cure
       for Summary Judgment at 6–7 (citing cases);               Program will successfully “cure” alcoholism. Because ACF
       Defendant's Supplemental Memo of Law at 2, 7–8.           and Krotzer's representations implicate health concerns, they
       Krotzer did not plead or raise the First Amendment        must be supported by “competent and reliable scientific
       as a defense, (See Docs. 53, 77), nor has he              evidence.” FTC v. Nat'l Urological Group, Inc., 645 F.
       presented evidence or sought judgment based upon          Supp.2d at 1190; FTC v. Direct Mktg. Concepts, Inc.,
       this defense. See Defendant's Motion for Summary          569 F. Supp.2d at 300–01. “ ‘In determining whether an
       Judgment.                                                 advertiser has satisfied the reasonable basis requirement,
       Moreover, inherently deceptive claims, and false          the ... court must first determine what level of substantiation
       advertising are due no First Amendment protection.        the advertiser is required to have for his advertising claims.
       See Friedman v. Rogers, 440 U.S. 1, 9–                    Then the adjudicator must determine whether the advertiser
       10 (1979)(“restrictions on false, deceptive and           possessed that level of substantiation.’ ” FTC v. Braswell,
       misleading commercial speech” are permissible).           2005 WL 4227194, at *8 (quoting FTC v. Pantron I Corp.,
       Finally, references to the Food and Drug                  33 F.3d at 1096. “[W]hat constitutes competent and reliable
       Administration (“FDA”) on the ACF Website do              scientific evidence in this case is a question of fact for expert
       not in anyway disclaim Defendants' claim that the         interpretation.” FTC v. Nat'l Urological Group, Inc., 645 F.
       Permanent Cure Program “cures” alcoholism. See            Supp.2d at 1190. “The Court can look to what experts in
       5/4/09 ACF Website at 1 (“All our ingredients have        the relevant area of study would consider to be adequate
       been used safely for centuries by millions of people      in determining the amount of and type of evidence that is
       as recognized by the FDA”); 4, 7, 9, 11, 15, 22, 25,      sufficient.” FTC v. Braswell, 2005 WL 4227194, at *10.
       28, 30, 34, 36, 38, 40, 42, 44, 47, 52, 56, 58 (“No
       statements on this website have been evaluated


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          40
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 72 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

Plaintiffs produced evidence establishing the application of a      *39 Given the absence of clinical support for his claims,
rigorous standard of scientific reliability via the testimony of   Krotzer argues that the clinical study requirement does not
their expert, Dr. Hutchinson. Hutchinson stated that “adequate     apply to “natural medicines.” “While it seems well-accepted
scientific evidence proving the efficacy of intervention           that double-blind, placebo-controlled studies are necessary
agents ... for treating or curing alcohol dependence should,       to substantiate health-related efficacy claims, it is not firmly
at minimum, consist of two or more studies” that are               accepted by the courts how many such studies must be
“double-blinded and placebo-controlled” involving 150 to           offered.” FTC v. Direct Mktg. Concepts, Inc., 569 F. Supp.2d
1,000 human participants and lasting at least 12 weeks,            at 303. Cases embracing the placebo-controlled, double-blind
with standard measures and data analysis, and follow-              clinical study as the most basic and fundamental requirement
up three to six months later. Hutchinson 3/30/11 Decl. ¶           for scientific validity and reliability to support health-related
23. Hutchinson stated that the ACF customer self-reported          claims (including dietary supplements) include: FTC v. Direct
“diaries” (compact disks containing Excel spreadsheets) “do        Mktg. Concepts, Inc., 624 F.3d at 9 (claims of multiple
not constitute competent and reliable scientific evidence.”        health benefits from coral calcium dietary supplement
Hutchinson 3/30/11 Decl. ¶ 26. The record reveals that ACF         could have been substantiated by double-blind, placebo-
fell unquestionably short of the accepted scientific standard,     controlled human studies); FTC v. Patron I Corp., 33 F.3d
and indeed, Defendant Krotzer admitted that ACF's claims are       at 1096 n.23 (“Pantron should be required to possess some
not substantiated by a controlled scientific study. Krotzer has    controlled clinical evidence that the Helsinki Formula [hair
proffered no legal or scientific support for his assertion that    loss product] is effective,” calling such a study a “minimal
uncontrolled self-reported “diaries” in Excel chart format, and    requirement”); FTC v. Nat'l Urological Group, Inc., 645
non-randomly selected anonymous testimonials are sufficient        F. Supp.2d at 1202–03 (inasmuch as defendants did not
to substantiate his claims of a “cure” of alcoholism such that     counter FTC expert testimony that substantiation required
they are not deceptive. Krotzer cites to his own opinion of        for dietary supplement claims involved an “independent,
the efficacy the Permanent Cure Program, Krotzer's “Clinical       well-designed, well-conducted, randomized, double-blind,
Study: Alcoholism Cure Foundation,” and a chart entitled           placebo-controlled clinical trial[ ],” no issue of fact regarding
“Clinical Study results,” authored by Krotzer, selected            requisite level of substantiation and court will rely on
customer “diaries” and testimonials, and two articles, 39 none     the standards set forth by FTC's experts); FTC v. Direct
of which constitute reliable scientific evidence substantiating    Mktg. Concepts, Inc., 569 F. Supp.2d at 303–04 (dietary
ACF's claims, as confirmed by Plaintiffs' expert witness           supplements producing multiple health benefits requires
Hutchinson.                                                        substantiation by a double-blind, placebo-controlled study);
                                                                   FTC v. Braswell, 2005 WL 4227194, at *10 (controlled study
39                                                                 required to substantiate claims regarding dietary supplements
       Krotzer cites to two publications as support for
                                                                   and other health-related products); FTC v. SlimAmerica,
       his argument that “natural medicines” in the
                                                                   Inc., 77 F. Supp.2d at 1274 (“[s]cientific validation of the
       form of “nutritional deficiency-support methods,”
                                                                   defendants' [weight loss] product claims requires a double
       which are “very similar to Molecule Multiplicity,”
                                                                   blind study of the combination of ingredients used in Super–
       are superior to traditional medical science in
                                                                   Formula”). The Court need not determine how many studies
       combating alcoholism. See Defendant's Response
                                                                   or the size or length of a scientifically controlled clinical study
       to Plaintiffs' Motion for Summary Judgment at
                                                                   with human participants must be because the undisputed fact
       4 (citing The Vitamin Cure for Alcoholism, by
                                                                   is that ACF and Krotzer fail to substantiate ACF's claims
       Dr. Abram Hoffer, and Seven Weeks to Sobriety:
                                                                   with any scientific evidence. Krotzer has not countered the
       The Proven Program To Fight Alcoholism through
                                                                   testimony of Hutchinson, except to argue that in this case
       Nutrition, by Joan Mathews Larson; Dr. Joan
                                                                   of “first impression,” anonymous customer testimonials and
       Matthews–Larson, Ph.D. and Robert A. Parker,
                                                                   self-reported diaries substantiate ACF's claims of “cure.”
       M.Sc., “Alcoholism Treatment with Biochemical
                                                                   Krotzer has offered no legal authority or scientific support
       Restoration as a Major Component,” 9 Int'l J.
                                                                   for this position. Indeed, “the existence of some ‘satisfied’
       of Biosocial Research 92–106 (1987)(see Docs.
                                                                   customers is not a defense to FTC Act liability.” FTC
       96–18–96–20)); see also Defendant's Motion for
                                                                   v. SlimAmerica, Inc., 77 F. Supp.2d at 1273. Moreover,
       Summary Judgment at 13–14, 24.
                                                                   Plaintiffs' expert Hutchinson states that these customer
                                                                   responses are not scientifically reliable and do not rise to the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              41
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 73 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

level of competent reliable scientific study required. See FTC   addresses the specific combinations of dietary supplements
v. Direct Mktg. Concepts, Inc., 624 F.3d at 9 (no evidence       recommended by ACF. Moreover, the only study attached
advertiser received or reviewed any scientific substantiation    to his Motion for Summary Judgment warns that “[t]he
for claims); FTC v. QT, Inc., 512 F.3d 858, 862 (7th Cir.        nature of our study demands [the] reader's restraint in
2008)(advertiser who relied in part on testimonials, had no      extrapolating them to other alcoholism treatment programs”
proof of ionized bracelet's pain-relieving efficacy). Indeed,    and that the “present study supports the hypothesis that
in Daniel Chapter One v. FTC, 405 F.App'x 505 (D.C.              a program emphasizing a biochemical based out-patient,
Cir. 2010), cert. denied, No. 10–1292, 2011 WL 1527273           non-drug, treatment modality will be more successful in
(U.S. May 23, 2011), a case involving “natural” dietary          producing long-term sobriety, than conventional therapy-only
supplements represented to prevent, treat and cure cancer, the   based programs. However, as these results are preliminary,
Circuit Court of Appeals for the District of Columbia stated:    controlled studies testing this approach under more rigid
                                                                 scientific controls are required.” (Docs. 96–19, 96–20; DX–
  ... [T]he [FTC] did not exceed its statutory authority by      109B, 109C; Larson and Parker, Alcoholism Treatment with
  requiring [the marketer] to have a reasonable basis for its    Biochemical Restoration as a Major Component at 101, 104)
  claims. See Thompson Med. Co., Inc. v. FTC, 791 F.2d           (emphasis added)). Likewise, the cited Scientific American
  189, 193 (D.C. Cir. 1986)(“in general an advertisement is      article advocating comparative research based upon a review
  considered deceptive if the advertiser lacks a ‘reasonable     of medical records, is not applicable here. The article does
  basis’ to support the claims made in it”). Nor is there        not present a scientific study, nor does it address alcoholism
  anything unreasonable about the specific type of basis         generally, or ACF's Permanent Cure Program specifically.
  required by the Commission, namely “competent and              Moreover, it is unclear how scanning existing medical records
  reliable scientific evidence” including clinical trials with   to compare alternative treatments of a disease would apply
  human subjects. Contrary to [the marketer's] claim the         to ascertaining the safety and efficacy of a new and untested
  FTC is “raising the bar” as to the type of support             health-related product, such as the Permanent Cure Program.
  necessary for a reasonable basis, ... the Commission
  applied the analysis it has consistently used and which this   *40 Making “guesses” based on an internet Assessment
  court approved in Thompson Medical, 791 F.2d at 195.
                                                                 Form completed by consumers, 41 Krotzer “prescribed”
  The Commission's published compliance guide, moreover,
                                                                 massive amounts of “natural” dietary supplements, to be
  gave notice that a reasonable basis for a claim concerning
                                                                 ingested in combination, to consumers who believed the
  a dietary supplement consists of scientific evidence,
                                                                 Permanent Cure Program could “cure” their alcoholism.
  including clinical trials. See FTC, Dietary Supplements:
                                                                 He acknowledges the dietary supplements could and did
  An Advertising Guide for Industry (April 2001). 40 As          cause adverse reactions among consumers, including but not
  noted in the guide, the Commission generally relies upon       limited to nausea, vomiting, diarrhea, difficulty sleeping,
  experts for evidence of the “accepted norms in the relevant    mental status changes, rigidity, hot flashes, rapidly fluctuating
  field,” id., and the expert testimony before the Commission    blood pressure and heart rate, and possible dangerous
  in the present case supports the type of substantiation it     interactions with prescription drugs. Under Krotzer's theory,
  requires of [the marketer].                                    “natural medicines” or dietary supplements are appropriate
                                                                 for prescription and dissemination without any prior scientific
405 Fed.Appx. at 506 (denying marketer's petition for review
                                                                 study as to their efficacy and safety; Krotzer would rather
of FTC Order prohibiting marketer from representing its
                                                                 the consumer rely on post-use reports and medical records.
herbal formula prevents, treats or cures cancer).
                                                                 This argument has been rejected by the FTC, the Eleventh
                                                                 Circuit, and by other courts, who consistently require that a
40     [available at http://business ftc.gov/documents/          “reasonable basis” for a representation about the efficacy of
       bus09-dietary-supplements-advertising-guide-              “natural” dietary supplements must include an “independent,
       industry (visited Sept. 9, 2011) ].                       well-designed, well-conducted, randomized, double-blind,
Krotzer's citation to two articles, with nothing more, does      placebo-controlled clinical trial.” FTC v. Nat'l Urological
not constitute evidence of scientific substantiation for the     Group, Inc., 645 F. Supp.2d at 1202.
Permanent Cure Program. See FTC v. Direct Mktg. Concepts,
Inc., 624 F.3d at 10–11; FTC v. Direct Mktg. Concepts,           41      See 9/12/08 Telephone Conversation Tr. at 6.
Inc., 569 F. Supp.2d at 300–01. Neither study actually


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           42
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 74 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

In conclusion, the strong evidence establishing a scientific         product effectiveness is ‘false’ for purposes of section 12
standard for evaluating ACF's claims of “cure,” and the fact         of the Federal Trade Commission Act if evidence developed
that Krotzer acknowledges that ACF lacked any scientific             under accepted standards of scientific research demonstrates
substantiation for the Permanent Cure Program, establish that        that the product has no force beyond its placebo effect.”
there is no dispute that ACF lacked reliable and competent           FTC v. Pantron I Corp., 33 F.3d at 1097–98; see also id.
scientific substantiation for its claims that its Permanent          at 1098 (“Pantron's evidence of consumer satisfaction is the
Cure Program “cures” alcoholism for most participants, cures         most obviously flawed”). 42 Here, where there is no scientific
alcoholism while allowing alcoholics to drink socially, and is       evidence suggesting that ACF's Molecule Multiplicity theory
more effective than other treatments for alcoholism compels          is effective and actually “cures” alcoholism, and no evidence
the legal conclusion that Defendant lacked a basis for the           that the Permanent Cure Program was responsible for
health claims it used to sell its product. Where advertisers         reducing alcohol consumption or cravings, Krotzer failed to
lack a reasonable basis, their advertisements are deceptive as       disprove the “placebo” effect. Accordingly, Krotzer ACF's
a matter of law. FTC v. Direct Mktg. Concepts, Inc., 624 F.3d        claims of “cure” are materially misleading, and thus false. See
at 8.                                                                FTC v. Patrron I Corp. 33 F.3d at 1101; cf FTC v, Bronson
                                                                     Partners, LLC, 564 F. Supp.2d at 133–34 (defendant's expert's
                                                                     opinion about weight loss efficacy of green tea was not as
                           b. Falsity                                strong as advertisement's claims about green tea, and thus
                                                                     representation was false; advertisement's objective claims
A “false advertisement” is one which is “misleading in               were “wholly without support or patently false”). Indeed,
a material respect.” 15 U.S.C. § 55. ACF represents that             the FTC “is not required to prove that a product is ‘wholly
its Permanent Cure program cures alcoholism for most                 ineffective’ in order to carry its burden of showing that the
alcoholics who sign up, permits social drinking while curing         seller's representations of product efficacy are ‘false.’ ” FTC
alcoholism, and is more effective than other treatments.             v. Pantron I Corp., 33 F.3d at 1100.

Plaintiffs' unrebutted expert Hutchinson opined that the             42     As observed by one court, testimonials “are not a
Permanent Cure Program and other alcohol-related services
                                                                            form of proof [of product efficacy] because most
offered by ACF and Krotzer are not scientifically proven
                                                                            testimonials represent logical fallacy: post hoc ergo
to treat or cure alcoholism. Hutchinson 3/30/11 Decl. ¶
                                                                            propter hoc. (A person who experiences a reduction
35. Specifically, no well-designed, well-controlled, human
                                                                            in pain after donning the bracelet may have enjoyed
clinical study, or scientific study of any kind, or any scientific
                                                                            the same reduction without it ....).” FTC v. QT, Inc.,
literature, shows that any of the ingredients used in the
                                                                            512 F.3d at 862.
ACF Permanent Cure Program, alone or in combination,
cures alcoholism for most persons who sign up for the                 *41 Krotzer's self-serving statements about cure do not
program; cures alcoholism while allowing alcoholics to drink         create a genuine issue of fact on this issue. See FTC v. Career
socially; or is more effective than other treatments for             Assistance Planning, Inc., No. 1:96–CV–2187–MHS, 1996
alcoholism. Hutchinson 3/30/11 Decl. ¶¶ 24–29, 35; cf. FTC           WL 929696, at *3 (N.D. Ga. Sept. 19, 1996). Nor is Krotzer's
v. SlimAmerica, Inc., 77 F. Supp.2d at 1274 (advertiser's            broad-brush citation to “over 10,000 unalterable Yahoo email
representations were false where the “vast majority of the           admissions of cure, details of cure and payment negotiations,”
materials purportedly relied on by defendants for support            affidavits, business records, CDs, DVD, and books sufficient
of their product efficacy claims, to the extent they purport         to create a material issue of fact. Krotzer does not cite to any
to be studies, contain serious methodological and technical          competent, relevant or admissible evidence, and his citation
flaws, and therefore cannot be characterized as serious              to the record does not comply with the Rule 56, Federal
scientific research,” including animal studies without medical       Rules of Civil Procedure requirement that he make specific
proof that the effects would be the same in humans).                 citation to the record and designate specific facts. See Rule
Moreover, because of the lack of scientific substantiation,          56(c)(3)(“[t]he court need consider only the cited materials”).
Krotzer is unable to show that the Permanent Cure Program            The undisputed competent evidence in the record supports
recommended dietary supplements actually caused any of               a finding that ACF's “cure” claims are false. See FTC v.
the customers self-reporting their experiences in “diaries”          Medlab, Inc., 615 F. Supp.2d at 1079–80 (defendants' claims
and “testimonials” to overcome alcoholism. “[A] claim of             are false where FTC experts state that the claims are outside



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              43
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 75 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

the realm of plausible science, and defendants failed to put
forth evidence establishing the existence of a factual dispute       • PhD teams at Harvard University's prestigious Bert L.
on the falsity of the representations).                                 Vallee Foundation

                                                                     • Many prominent Universities
   C. False Establishment Claims (Count II)
                                                                     • Thousands of well recognized research doctors (PhDs)
In Count II of the Complaint, the FTC alleges that ACF's and
Krotzer's express or implied claims that the Permanent Cure          • PhD teams at worldwide consulting firms Governments
Program:                                                                (US and Canada)

  a. Is scientifically proven to cure alcoholism; and                • Clinical experience of hundreds and hundreds of cured
                                                                       members including many doctors (MD, PhD, CD, JD),
  b. Has been validated by a $35,000,000 research study
                                                                       executives and other professionals
constitute a deceptive act or practice, and the making of a
                                                                     • Dr. Johns A. Krasney, MD, PhD, Professor, University
false advertisement, in violation of Sections 5(a) and 12 of the
                                                                        of Buffalo School of Medicine and Biomedical
FTC Act. 15 U.S.C. §§ 45(a) and 52. Complaint ¶¶ 41–43.
                                                                        Sciences a long time cured member of Alcoholism Cure
The “scientific support” claims are first developed on Page 2
                                                                        Foundation
of the printed Website, which states that the Permanent Cure
Program's “Molecule Multiplicity” theory was:                        • Dr. Linus Pauling, two times Nobel Prize winner known
                                                                        for nutraceutical work
  Developed by:
                                                                     • Expensive clinics use some of our technology
  • Two times Nobel prize winner known for nutraceutical
     work Dr. Linus Pauling                                          • PayPal division of EBay vouches we have large numbers
                                                                        of satisfied members
  • PhD teams at worldwide consulting firms
                                                                     • Huge Number of Testimonials
  • Harvard University Medical School
                                                                   Id. at 8 (emphasis in original). “The Science is
  • $35,000,000 validating research study
                                                                   Overwhelming.” Id. Later in the Website, ACF represents
  • Expensive clinics use some of our technology                   that “The American Journal of Psychiatry (the most
                                                                   respected independent source of information for MDs who
  Backed up by:                                                    treat alcoholism) and The Wall Street Journal” support the
                                                                   “ ‘Molecule Multiplicity’ ” theory. Id. at 22 (emphasis in
  • Over $200,000,000 in research                                  original). Defendants encourage consumers to join “our:

  • Clinical experience of many hundreds of cured                                  Science Based Programs
    members including many doctors, executives and other                            Tested and Validated
    professionals                                                       Permanent Cures to Alcohol Abuse and Addiction”

  • FTC determination supported by substantial science ....        Id. at 42 (emphasis in original). Additionally, the ACF
                                                                   Website repeats that “Alcoholism Cure spent a fortune
Id. at 2; see also e.g. id. at 3 (“A $35 million study validates
                                                                   learning to use over $200,000,000 in medical research
our molecule multiplicity method”); 6, 11, 13, 14, 16; 17,
                                                                   on how alcohol works.” Id. at 9 (emphasis in original);
31, 35, 41, 43, 47, 49 55. The Website displays more similar
                                                                   see also id. 17, 31, 33, 41, 51. The ACF Website states
representations:
                                                                   that “Many research PhD's (including Nobel prize winners)
  • Wall Street Journal article validates Molecule                 have proven our Molecule Multiplicity methods really
    Multiplicity methods, but in language too technical for        work.” Id. at 27. The Website provides a hyperlink to a
    most                                                           “bibliography” which ACF represents “is a sampling of
                                                                   100 major scientific articles from well respected medical
                                                                   publications in our Research Library. There are 1,000s of


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      44
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 76 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

such addiction articles.” Id. at 9 (emphasis in original); see       Declaration ¶ 28. However, according to Hutchinson, “such
also id. at 14 (“We spent $500,000 with 2 prominent groups           research does not, by itself, provide scientific support for
of PhDs to tell us which nutraceuticals really cure alcoholism       claims regarding the efficacy of that ingredient in treating
for some”); 35 (“Over 100 Scientific articles showing                alcoholism in humans.” Id. Of the published studies involving
our Formulas act like alcohol in Safely Stimulating                  individual ingredients on humans, “the outcomes examined
Brain Pleasure Centers” (emphasis in original)); 51.                 did not include alcoholism or its treatment and therefore do
Page 39 of the printed ACF Website is entitled “Medical              not provide adequate scientific evidence” of ACF's “cure”
Science Journal Reports” and lists “Many Pages of Journal            claims. Id. ¶ 29; see also id. ¶¶ 30, 31, 32, 33. Hutchinson
Articles Supporting our technology.” Id. at 39–40. The ACF           concluded that “[a] review of the available scientific evidence
Assessment Page, which is the sign-up page on the ACF                revealed no published study validating the ‘Permanent Cure’
Website, reiterates: “$35,000,000 Scientific Validation by           Program” and that “[t]he ‘Permanent Cure’ Program and
the American Psychiatric Association.” Id. at 25.                    other alcohol-related services offered by ... Krotzer have not
                                                                     been validated by a $35,000,000 research study.” Id. ¶ 34 and
 *42 The FTC argues that “[n]o study, scientific or otherwise,       at 13.
proves that Defendant's Program cures alcoholism” and
that “Defendant's Program has not been validated by                  Krotzer responds that “[t]he actual text [of the ACF
a $35,000,000 research study, or any study.” Plaintiffs'             Website] shows Krotzer never claimed science accepted
Motion for Summary Judgment at 8. Plaintiffs cite to                 Molecule Multiplicity.” Defendant's Response to Plaintiffs'
the Declaration of Dr. Hutchinson. Hutchinson states that            Motion for Summary Judgment at 12 (emphasis in original).
he reviewed an eight-page bibliography of studies and                Rather, Krotzer argues that the ACF Website represents that
abstracts downloaded from ACF's Website; copies of certain
studies and abstracts listed in that bibliography; materials           12. Molecule Multiplicity is successful “beyond our
prepared for Krotzer by The Weinberg Group; an article                 PhD's wildest dreams.” That sure doesn't claim Molecule
from the Wall Street Journal, dated January 3, 2006,                   Multiplicy is generally accepted!
entitled “Antidepressant Use Evaluated,” which discusses
                                                                       13. Then the claim our PhDs combined “vast amounts
a government-funded $35 million study of anti-depression
                                                                       of accepted science.” That's indisputably true. See ~900
medication; and a peer-reviewed article from the American
                                                                       medical journal reported studies, the “gold standard of
Journal of Psychiatry, dated January 2006, and entitled
                                                                       medical science” at alcoholismcure.org/medical science/1,
“Lower Serotonin Transporter Binding Potential in the
                                                                       and the three following pages /2, /3 and /4 (Plaintiffs
Human Brain During Major Depressive Episodes,” authoried
                                                                       purported “exact copy” omits /3 and /4 referred to at
by eleven researchers. 3/30/11 Hutchinson Decl. §§ 13.b,
                                                                       the top of /1 and /2.)(quoted directly from the Weinberg
13.c, 13.d, 18.a and 18.b and (Docs. 61–3, 61–4, 61–5, 61–33,
                                                                       report redacting names of natural medicines to avoid the
61–34; 10/15/10 Hutchinson Decl. Attachs. 3, 4, 5, 10, 11). In
                                                                       dangers of do-it-yourselfers. Plaintiffs would have the
addition, at the request of the FTC, Hutchinson “searched for
                                                                       Court believe Defendant routinely represented scientists
applicable published studies.” 3/30/11 Hutchinson Decl. ¶ 22.
                                                                       supported Molecule Multiplicity, a proposition for which
Hutchinson stated that his “review of the materials provided
                                                                       there is no support anywhere in the website.
and my search of the available scientific evidence failed to
identify any peer-reviewed articles supporting the proposition       Id. at 13. Krotzer cites to the two publications by Dr. Abram
that any of the ingredients [recommended by ACF], alone              Hoffer and Dr. Joan Mathews Larsen, discussed above,
or in combination, cure alcoholism in humans.” Id. ¶ 24.             but offers no evidence as to whether these publications
Hutchinson said that “[t]he American Journal of Psychiatry           appeared on the ACF Website, or that these publications
study ... referenced in the Wall Street Journal article... did not   actually support ACF's claims of scientific substantiation.
examine alcohol dependence or its treatment as an outcome            See Defendant's Motion for Summary Judgment at 13–14,
and therefore does not provide adequate scientific evidence”         24. Additionally, Krotzer continues to maintain that “Harvard
that the Permanent Cure Program can “cure” alcoholism. Id.           Medical School studies” have established the efficacy of
¶ 27; see also Krotzer Admission 26. Other studies reviewed          “Molecule Multiplicity” in curing alcoholism in humans,
by Hutchinson examined the effects of certain individual             without citing the alleged report or evidence or testimony
ingredients included in the ACF recommended Permanent                that the “report” in anyway relates to or is supportive
Cure Program on alcohol use by animals. 3/30/11 Hutchinson



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             45
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 77 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

of the Permanent Cure Program's recommended dietary              also Plaintiffs' Response to Defendant's Supplemental Memo
supplements. Id. at 20, 24.                                      of Law at 2–3. This case is similar to the case FTC v.
                                                                 Nat'l Urological Group, Inc., supra, involving weight loss
As set forth above, the ACF Website repeatedly represents,       dietary supplements. There, the court found that defendants'
expressly and impliedly, that the Permanent Cure Program         advertising claim that a clinical test was performed on
is supported by scientific study. Indeed, ACF's claim that       the product was inherently false and likely to mislead
“molecule multiplicity” was “validated” by a $35 million         consumers because the defendants admitted that the products
study appears on nearly every page of the Website. Krotzer       had not been clinically tested. 645 F. Supp.2d at 1203.
on the one hand, denies that the ACF Website contains any        The court determined that defendants did not concisely and
representation that “science accepted Molecule Multiplicity.”    with competent evidence counter the FTC's expert testimony
On the other hand, he refers to “900 medical journal             that there was no evidence that the active ingredients
reported studies” and to Harvard Medical School, without         in defendants' products could accomplish the weight loss
further elucidation or evidence, as supporting “molecule         promised. Id.
multiplicity.” The Court finds that construing the evidence
in favor of Krotzer the ACF Website, and Krotzer himself,        Here, ACF's claims that the Permanent Cure Program has
see 9/12/08 Telephone Conversation Tr. at 6, 16–17,              been scientifically validated, cannot be construed as anything
expressly and impliedly represented that the Permanent Cure      but an express representation. The undisputed evidence is
Program is scientifically proven to cure alcoholism and          that the oft-referred-to “$35 million study,” which apparently
has been validated by a $35 million study. See FTC v.            refers to the study chronicled in the American Journal of
Nat'l Urological Group, Inc., 645 F. Supp.2d at 1202 n.21        Psychiatry, cited above, has nothing to do with alcoholism,
(rejecting defendants' argument that the claims were not         “molecule multiplicity,” or with the dietary supplements
made, and defendants' continued position that numerous           individually or in combination that are recommended to
studies regarding their products' ingredients support their      consumers by ACF and Krotzer. Moreover, Krotzer can cite to
ingredient-specific claims).                                     no study or scientific proof to counter Plaintiffs' evidence that
                                                                 such scientific validation does not exist. Krotzer's citation to a
 *43 Inasmuch as the representations regarding scientific        bibliography, which is included as an exhibit to Hutchinson's
support relate to health claims, they are presumed to be         10/15/10 Declaration, without more, is insufficient citation to
material. See Kraft, Inc. v. FTC, 970 F.2d at 320, 322; FTC      the record to direct the Court to any evidence which disputes
v. Nat'l Urological Group, Inc., 645 F. Supp.2d at 1190–91;      Hutchinson's opinion. See Rule 56(c) and (e).
see generally FTC v. Capital Choice Consumer Credit, Inc.,
2004 WL 5149998, at *34(“[e]xpress claims and deliberately       Additionally, Krotzer's reliance on “1000 medical journal
made implied claims are presumed material”). While not           article reports about alcoholism,” compiled by The Weinberg
required to do so to establish materiality or actual consumer    Group, (see Doc. 96–3; DX–3; “History and Development”),
reliance in this context, see FTC v. Phoenix Avatar, LLC,        Defendant's Response to Plaintiff's Motion for Summary
2004 WL 1746698, at *10 (quoting FTC v. World Traveler           Judgment at 13, see also Defendant's Supplemental Memo
Vacation Brokers, Inc., 861 F.2d 1020, 1029 (7th Cir. 1988));    at 7 (“Weinberg Group long ago determined each molecules
see generally FTC v. FTN Promotions, Inc., No. 8:07–CV–          [sic] of Molecule Multiplicity has signficant scientific support
1279–T–30TGW, 2008 WL 151888, at *7 (M.D. Fla. Jan. 15,          for curing some alcoholics”), is rebutted by evidence in
2008), the FTC proffered evidence that consumers believed        the record that the work of the Weinberg Group does
and relied upon the science claims and that the science claims   not support ACF's claims that the recommended dietary
were instrumental in inducing them to sign up for the ACF        supplements of the Permanent Cure Program can “cure”
Permanent Cure Program. See LS Deposition at 13–14; JR           alcoholism. Indeed, at deposition, (Doc. 123–1 at 1060;
Deposition at 13; RJ Deposition at 14. The Court concludes       Weinberg Dep.), Matthew Weinberg, testified that The
that there exists no dispute as to whether the representations   Weinberg Group conducted a scientific literature review
regarding scientific validation are material.                    and analysis, and presented its results to Krotzer; it
                                                                 did not conduct any clinical studies of the ingredients
As to whether the representations were likely to mislead,        recommended by ACF in the Permanent Cure Program, nor
in Count II the FTC is proceeding under the “falsity”            did it conduct any original scientific research. Weinberg
theory. Plaintiffs' Motion for Summary Judgment at 27; see       Dep. at 33; (see generally Docs.61–14–61–28; 10/15/10



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            46
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 78 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

Hutchinson Declaration, Attach. 5, Reports, each of which
includes a bibliography of publications, prepared by The          constitute a deceptive act or practice, and false advertising,
Weinberg Group for Adams Beverages, Ltd. in connection            in violation of §§ 5(a) and 12 of the FTC Act. 15 U.S.C.
with an alcohol-free drink, and regarding individual dietary      §§ 45(a) and 52. Complaint ¶¶ 44, 46. The FTC alleges that
supplements). After reviewing the available literature, the       in truth, “Defendants claim that consumers owe from $9,350
Weinberg Group reported to Krotzer that “ ‘[t]o date, no study    to more than $20,000 for the ‘Permanent Cure’ Program”
has evaluated the effect of the combination of ingredients        and that “consumers cannot cancel the ‘Permanent Cure’
included in Alcohol Free to stimulate the brain reward center.”   Program anytime if not being cured because, when they
Rather, the Weinberg Group's evaluation focused upon each         cancel, Defendants attempt to collect additional fees up to
ingredient individually, and did not review a “mixture” of        the full cost of the Program by, among other things, sending
the ingredients. Weinberg Dep. at 51–52. The Weinberg's           dunning notices, billing consumers without authorization, and
Group's role was to “provide[ ] advice and counsel in how         filing lawsuits.” Id. ¶ 45. The evidence and argument relating
to stay within DSHEA [the Dietary Supplement Health               to Count III is extensive.
and Education Act], the dietary supplement regulations
with regard to this product.” Id. at 41. Weinberg testified       Again, the FTC proceeds under the falsity theory. When
in deposition that The Weinberg Group's analysis was on           assessing whether an advertisement is “deceptive,” in
individual ingredients and whether the levels proposed by         violation of § 5 of the FTC Act, “the court must look to
ACF were safe, and that no conclusions could be reached           the advertisement's overall, net impression rather than the
from its research about whether the mixture of ingredients        literal truth or falsity of the words of the advertisement.”
was safe. Id. at 53, 56. Moreover, Weinberg testified: “I don't   FTC v. Nat'l Urological Group, Inc., 645 F. Supp.2d at 1189;
believe you can take what we wrote and use It to say that         see also FTC v. Capital Choice Consumer Credit, Inc., 2004
alcoholism can be cured.” Id. at 43; see also id. at 50, 58–59.   WL 549998, at *32 “[W]hether a representation is likely
Weinberg further acknowledged that the Weinberg Group did         to mislead reasonable consumers must be determined ‘by
not evaluate ACF's “proposed cure” for alcoholism. Id. at 59–     viewing it as a whole, without emphasizing isolated words
60, 73–74; see also Krotzer Admission 31.                         or phrases apart from their context.’ ” FTC v. Peoples Credit
                                                                  First, LLC, 2005 WL 3468588, at *6 (internal quotations
 *44 Viewing the facts and representations in the light most      and citations omitted). Deception may be accomplished
favorable to Krotzer, the Court is nevertheless compelled         by innuendo rather than outright false statements. FTC v.
to find that the undisputed evidence establishes that ACF         Capital Choice Consumer Credit, Inc., 2004 WL 5149998,
and Krotzer made material representations, express and            at *32. Additionally, headline, general tone, juxtaposition
implied, regarding scientific validation of the Permanent Cure    of phrases, and contradictions may all contribute to the
Program, that were likely to mislead reasonable consumers.        “net impression” of a presentation. Id. Fine print notices
These representations were patently false and deceptive as a      placed in obscure locations of an advertisement will not
matter of law, and no reasonable fact-finder could conclude       preclude liability for deceptive practices under § 5 of the
otherwise. See FTC v, Bronson Partners, LLC, 564 F. Supp.2d       FTC Act. FTC v. Cyberspace.com LLC, 453 F.3d at 1200;
at 133–34.                                                        see also FTC v. Medlab, Inc., 615 F. Supp.2d at 1077
                                                                  (qualifying and cautionary statement in “minuscule type”
                                                                  does not excuse defendant from representations in the body
  D. False Claims About Cost and Cancellation Policy              of the text). Disclaimers or qualifications “are not adequate
  (Count III)                                                     to avoid liability unless they are sufficiently prominent and
In Count III, Plaintiff FTC alleges that ACF and Krotzer's        unambiguous to change the apparent meaning of the claims
representations that:                                             and to leave an accurate impression.” FTC v. Direct Mktg.
                                                                  Concepts, Inc., 624 F.3d at 12. Finally, “[w]hile ‘[p]roof of
  a The “Permanent Cure” Program is virtually free, costing       actual deception is unnecessary to establish a violation of
    only $350 or, at most, a few hundred dollars more; and        Section 5, such proof is highly probative to show a practice
                                                                  is likely to mislead consumers acting reasonably under the
  b. Consumers can cancel the “Permanent Cure” Program
                                                                  circumstances.’ ” FTC v. USA Financial, LLC, No.10–12152,
     anytime if not being cured.
                                                                  2011 WL 679430, at *2 (11th Cir. Feb. 25, 2011)(quoting FTC
                                                                  v. Cyberspace.com LLC, 453 F.3d at 1201.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          47
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 79 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

 *45 The ACF Website representations about cost and               8, 10, 13, 21 (“little cost to you”), 31, 33, 43 (“Many reasons
cancellation are legion. Page 1 of the printed ACF Website        for Low Cost”), 45, 46, 51. ACF claims:
announces in bold print, “Our Program is Virtually Free!
Pay Little Until You See Results! Most fees payable from               • Most member's monthly fees plus ingredients total less
savings on alcohol not used.” 5/4/09 ACF Website at 1                    than $500 ($2 or $3/Day) until Drinking Down Half.
(emphasis in original). The first page claims, in bold-faced
                                                                       • Overall cost almost never exceeds $750 compared to
type:
                                                                          next best treatment—clinics costing $30,000.
  We will cure you ... guaranteed. Often within 1–10
                                                                       • Fees mostly payable only when you are cured
  weeks, nearly always by 5 months.
                                                                       • Fees mostly paid from Cure Dividend Savings ...
  You may cancel anytime you are not being cured as we
  describe.                                                       Id. at 16; see also id. at 47. The Website also distinguishes
                                                                  its Permanent Cure Program from other expensive treatments:
  Virtually cost free. Cure dividends Savings typically
                                                                  “Not the $15,000–$30,000 in advance fees you may have
  exceed regular monthly fees.
                                                                  thought about for a recovery ... Not the $5,000–$10,000 cost
Id. This is followed by:                                          of psychiatrists who have no drugs to permanently cure
                                                                  you.” Id. at 5 (emphasis in original); see also id. at 21, 36, 37.
     Costs—Virtually free                                         The Website offers the following unclear explanation about
                                                                  cancellation, directly following the claim: “Costs: you may
     1–10 weeks. Difficult cases spend a few hundred dollars      cancel anytime if not being cured as we tell you”:
     more. This includes the cost of ingredients which are
     purchased separately from major manufacturers of your
     choice to assure highest quality and freshness. Typically
                                                                                  • $2,600 Resignup fee When
     your costs are paid by your Cure Dividend Savings,
                                                                                    you join the first time, we
     the alcohol you no longer drink. You must follow your
                                                                                    invest a lot of money in
     program for 5 months, since you may be a difficult case
                                                                                    you, counting on your being
     and may cancel anytime after 5 months if not being cured
                                                                                    able to stick with our program
     as we describe.
                                                                                    for many months. Cancelling is
     Base fees are—Heavy Drinker $2/day—Very Heavy                                  a strong symptom of alcohol
     Drinker $3.33/day. Fees step up by less than typical                           caused brain damage. Once you
     Cure Dividend Savings, cost savings as your alcohol                            demonstrate we cannot count on
     consumption goes down. Daily fees step up a little                             you, you must pay our costs for
     after the first month, again in the third month to HD                          curing you up front.
     $6/day (VHD $9/day). We cheerfully refund step up
     amounts if results are slower than typical and to help
     make sure your fees are paid from Cure Dividends. The         *46 Id. at 6 (emphasis in original). “You should plan on more
     conditions? You must take your ingredients and submit        than a year to be sure of your Safety Net Formula.” Id.
     reports....
                                                                  43      “You may cancel anytime if not being cured as
Id. at 2; see also id. at 10, 26, 27, 43; see also id. e.g. at
                                                                          we tell you on seven month's notice.”
6, 7, 26, 27, 31, 33 (“cure dividend”). Later, the Website
proclaims: “Our programs are Virtually Free / Most spend          44      “• You may cancel anytime you are not cured after
less than $350 (fees plus ingredients) before starting to save            following the program for five months.
money on alcohol within 1–10 weeks.” Id. at 43. The phrase
                                                                  45
“Costs: You may cancel anytime if not being cured as we                   “You may cancel anytime you are not at
tell you” appears repeatedly. Id. at 6, 10 43 , 21 44 , 26 45 ,           least Drinking Down Half after following your
                                                                          program for five months, or if we can not bring you
27 46 , 29 47 , 43 48 . Other bold-faced representations (and
                                                                          down to Social Drinking within a reasonable time
sometimes larger font) include: “Low Cost Cure,” id. at 3, 5,



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             48
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 80 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

       afterwards.... “You may quit anytime if not being        not being cured as we describe.” The Sign–Up Page offers
       cured as we describe.”.                                  multiple hyper-links to enable a consumer to sign-up for the
                                                                Permanent Cure Program: “Yes! I Want My Life Back,”
46     “Monthly payments you can cancel unless you              “Buy Now!” “Yes,” and “PayPal Subscribe.” Id. at 26–
       are being cured should make your decision so
                                                                28. 50
       simple you can comfortably sign up Right Now.”
47                                                              50
       “You may cancel at any time on seven months                       The “Secure Sign Up” page does not have a
       notice if you are not being cured as we describe....              hyperlink to the “Terms and Conditions.” Sign–
       We discourage canceling ....”                                     up hyperlinks in bold print announcing “Sign Up
48                                                                       Now” “Join Now, “Secure Sign Up,” and “Yes! I
       “You may cancel anytime if not being cured as we
                                                                         Want My Life Back!” appear on nearly every page
       tell you.”
                                                                         of the 5/4/09 ACF Website.
The ACF Website invites consumers to receive a “Free
                                                                The actual “Terms and Conditions Refunds and Cancellation
Assessment,” by submitting their health histories and other
                                                                Policies” pages consist of 110 paragraphs filled with very
personal information through ACF's on-line form. The
                                                                small print, reviewable on a computer screen two paragraphs
Assessment page, which is headlined: “Do Your Assessment
                                                                at a time, appearing at the end of the ACF Website, thirty
—Then Sign Up, states the following:
                                                                printed pages after the Assessment and Sign–Up pages.
  • Costs are typically under $350 until you see results in     Id. at 53–55; Krotzer Admissions 85, 86. In the “Terms
     1–10 weeks. Difficult cases only a few hundred more        and Conditions” ACF repeats the phrase: “You may cancel
                                                                anytime if not being cured as described after following
  • We cheerfully refund step up fees if you are not drinking   your program for five months,” Id. at 54, but then later states
    Down Half in the typical 1–10 weeks. This typically         in very fine print that “you are an indefinite commitment
    keeps your costs (including ingredients) less than a        if your long term drinking stops for any reason” and that
    single bar drink/day.                                       “You may stop your membership only by meeting the unlikely
                                                                conditions described below.” Id. The “unlikely conditions”
  • You may cancel anytime you are not at least Drinking        for proof of continued drinking to establish that the customer
     Down Half after following your program for five            is not “cured” of alcoholism and thus eligible for cancellation,
     months, or we can not bring you down to Social Drinking    are represented to be: submitting “a hair sample for analysis
     within a reasonable time afterwards. The Cure Dividend     which will disclose your drinking over an [sic] 90 day
     Savings typically exceed all costs, and your program is    period, or your choice of two from our standard list of
     virtually cost free until you are Permanently Cured.       simple and inexpensive ‘Proofs of Continued Drinking.’ In
                                                                extreme cases, we will require the hair test, which costs over
Id. at 23 (emphasis in original). The Assessment page states,
                                                                $500.” Id. at 55. The Website never discloses the draconian
at the bottom of page 2: “By submitting your Free Assessment
                                                                proof later required by Krotzer for cancellation including a
you agree to terms and conditions. A small hyperlink to
                                                                notarized letter from a doctor and five friends, liquor receipts,
“Terms and Conditions” appears at the bottom of the third
                                                                extensive laboratory testing done at the customer's expense,
page of the Assessment page. Id. at 25. 49                      and submission of pubic hair, and that Krotzer requires “as
                                                                many as possible.” See supra at 32 and n.9 (citing Doc. 58–11;
49                                                              Henry 1st Decl. Attach. J at 8–9). This same fine-print Terms
       The 5/4/09 ACF Website repeats hyperlinks which
       direct consumers to key pages, many times                and Conditions states:
       appearing in a list of some 90 minuscule-type
       hyperlinks streaming down the margins of multiple
       pages in the 5/4/09 ACF Website.                                       *47 You authorize us now to charge
The “Secure Sign–Up” page appears directly following the                     then for part or all of your remaining
Assessment page. Id. at 26. The Sign–Up Page repeats the                     fees totaling 76 months.... If you
cancellation claim, stating “You may cancel anytime you                      attempt to cancel prematurely, denying
are not at least Drinking Down Half after following your                     us the chance to permanently cure you,
program for five months,” and “You may quit anytime if                       or fail to follow your program, you



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          49
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 81 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

             are considered cured for all purposes                 Permanent Cure Program at any time after the first five
             and our fees are fully earned.... That                months. None of the consumers believed that they would be
             means you have a legal obligation to                  liable for years of financial commitment, totaling anywhere
             follow these Cancellations and Refund                 from $13,000 to $20,000. None said that they read about
             Policies.                                             the “accelerated payments” or a 76–month commitment, nor
                                                                   did they see the “Terms and Conditions section. E.g. JR
                                                                   Deposition at 12–13, 16–18, 44; RJ Deposition at 11, 19, 33–
Id. at 54; see also id. at 55 (“you [sic] obligation to pay        35; LS Deposition at 17–19; Consumer 1 Decl. ¶ 4.
us for 76 months”). More fine-print speaks of cancellation
“triggering the acceleration of your entire obligation as          Plaintiffs argue that while the ACF Website expressly
happens if you just quit paying.” Id.                              represents to consumers that they may cancel at any time
                                                                   after five months participation, and that their costs will remain
In his conversation with FTC investigator Henry, Krotzer           “typically” under $350, Krotzer admits that the “Program
alluded to a consumer's inability to cancel after receiving        really costs $20,000 and being able to cancel is ‘unlikely.’
ACF's dietary supplement recommendation. “That's like              ” Plaintiffs' Motion for Summary Judgment at 22 (citations
getting the car from the car manufacturer and then saying, I've    omitted). Plaintiffs contend that “Defendant's intentionally
decided I'd rather not pay for it, but you'll let me keep the      buried, confusing, and inconsistent terms ... are insufficient
car, won't you?” 9/12/08 Telephone Conversation Tr. at 40.         to modify his express cost and cancellation claims.” Id.
He went on to say, however, that “if we don't cure you, then       (citations omitted). “Defendant's admissions, combined with
you can cancel.” Id. at 42. No where in the conversation did       his unauthorized billing practices, ... reveal that his advertised
he suggest to the “consumer” that she would be contractually       cost and cancellation claims are blatantly false and therefore
committed to pay thousands of dollars more if she signed up        deceptive.” Id. Moreover, argue Plaintiffs, “Defendant has
for the Permanent Cure Program.                                    not shown ... that any of his alleged disclaimers effectively
                                                                   corrected the deceptive net impression created by his
Krotzer's method patent application is prescient. It talks about   express cost and cancellation claims.” Plaintiffs' Response to
designing an “internet methodology” to “captur[e] the client       Defendant's Motion for Summary Judgment at 14–15.
during a short window of opportunity” by “providing a
means to join the voluntary treatment program immediately           *48 In response, Krotzer asserts that the “One–Sentence–
online through acceptance of credit cards as payment; ...          Clickwrap–Contract” is “prominently featured many places,
and providing a long-term contract that is executed by the         including where members read most carefully, right above
individual, wherein the individual agrees to acceleration of       where members clicked to sign up and make their first
all charges in the event of a cancellation request by the          payment.” Defendant's Motion for Summary Judgment at
individual.” Internet Patent Appl. at 1–2. “The request for        17 (emphasis omitted)(citing DX–104 (displaying Website
cancellation is the trigger for acceleration ....” Id. at 6.       excerpts with hyperlink nomenclature “Heavy Drinker” and
Krotzer's patent application describes providing an Internet       “Very Heavy Drinker”; the word “contract” does not appear
website “with multiple pages of text, the text ending beyond       on the Website excerpts displayed in the exhibit)); see also
a single visible screen” to require the reader to continue         Defendant's Response to Plaintiffs' Motion for Summary
scrolling. Id. at 2. “The client should find it very easy to       Judgment at 16. Krotzer argues that this “One–Sentence–
sign up by credit card, with ample linking via many Express        Clickwrap–Contract” “was sufficient notice to establish
buttons to the sign-up [page].” Id. at 6. Krotzer explained that   the contingent payment contract and its acceleration ...,”
the consumers “need to be eased into pricing by avoiding the       and “adequate disclosure to support $20,000 charges ....”
significance of the expense ....” Id.                              Defendant's Motion for Summary Judgment at 17 and n.12;
                                                                   Defendant's Response to Plaintiffs' Motion for Summary
While not necessarily required to do so in order to prove          Judgment at 16. Krotzer states:
deception, see FTC v. USA Financial, LLC, 2011 WL 679430,
                                                                     Perhaps ‘You May Quit Anytime Not Being Cured as
at *2, Plaintiffs have submitted consumer evidence in which
                                                                     Described Following Your Customized Program for Five
the customers consistently stated, either by declaration or
                                                                     Months.’ is not totally clear, but it describes and suggests
in deposition, that they were misled by the ACF Website
                                                                     the most important major terms. At the very least, it
to believe that they could cancel their participation in the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             50
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 82 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

  gives glaring Inquiry Notice of the terms and conditions        of their commitment could be more than $13,000 and as
  page accessible by hyperlinks on nearly every page.             much as $20,000; nothing in the “One–Sentence–Clickwrap–
                                                                  Contract” sign-up hyperlinks cited by Krotzer puts any
Defendant's Motion for Summary Judgment at 22. Krotzer            consumer on notice that they may be liable for $20,000
contends that the ACF Website's Terms and Conditions              in accelerated fees if they request to cancel the Program.
pages contain “language suggesting a long term commitment.        The closest the Website comes to disclosing the $20,000
Any reasonable consumers [sic] about to spend a lot of            financial liability espoused by Krotzer is the mention of a
money could not fail understand he was authorizing long           76–month commitment, buried in fine print on the fifty-fifth
term payments unless he could prove he was not cured.”            page of the printed ACF Website, in the incomprehensible
Defendant's Response to Plaintiffs' Motion for Summary            small print Terms and Conditions section, following repeated
Judgment at 14.                                                   claims of “virtually free,” “low cost,” “no more than $350,”
                                                                  and “you can cancel at any time.” A careful reading of
Additionally, Krotzer argues that “members could have             the “Terms and Conditions” section found at the end of
avoided damages easily” by submitting “their choice of one        the voluminous Website, reveals confusing and contradictory
in five simple proofs they continued to abuse alcohol.”           terms, none of which set forth the true total cost of the
Defendant's Motion for Summary Judgment at 10. He                 Program. The inconspicious “Terms and Conditions” section
contends “it was everywhere apparent ACF warned potential         in the ACF Website did nothing to affect, disclaim or qualify
members it expected to cure them” and that if they “could         the repeated, highlighted and bold-faced claims of low cost
not prove their continued abuse of alcohol, they owed many        and easy cancellation. Krotzer's assertion that the “Terms and
months of fees, quickly amounting to thousands of dollars/        Conditions” pages are “accessible by hyperlinks on nearly
year (but less than their savings on alcohol no longer used.).”   every page” and thus the consumer is on “inquiry notice” to
Id. at 10–11. 51                                                  read the Terms and Conditions is belied by the structure of the
                                                                  ACF Website and Krotzer's own admissions. The hyperlinks
51                                                                to which Krotzer refers appear at the end of a list of more
       Indeed, Krotzer laments that:
          [t]he unavoidable weakness of Krotzer's                 than 90 hyperlinks presented in minuscule type along the
          business model is once alcoholics know how              right-hand margin of a number of web pages, and appear as
          to stop they would rather save an additional            “Cancellation Policy,” and “Refund Policy.” The consumer is
          $19,000. There is no car to reposses, so they           never guided to navigate to the Terms and Conditions pages,
          thought they could get away with it—until               and, no where is the consumer specifically advised of the total
          Krotzer won many arbitrations and in Court.             cost of the Permanent Cure Program. Nor does the Website
       Defendant's Motion for Summary Judgment at                 advise of the unrealistic and impossible conditions Krotzer
       15. He contends that “[t]he only complaint from            later demands in order for a customer to establish that he or
       members is that they do not want to pay as agreed in       she is not “cured” in order to cancel.
       their One–Sentence–Clickwrap–Contract.” Id.
       at 18 (emphasis in original).                               *49 The Court concludes that no issue of fact exists
                                                                  regarding Count III. The indisputable net impression to be
The indisputable net impression of the ACF Website is that        derived from the ACF Website is that the Permanent Care
the Permanent Cure Program is not expensive, and that the         Program is low-cost, and that the customer may cancel
consumer can cancel at any time, after five months, if they are   the Program at anytime after five months if his or her
not being cured. Indeed, the ACF Website distinguishes the        alcoholism is not cured. This impression is borne out by
Permanent Cure Program from “other expensive treatments,”         evidence of consumers, who stated under oath that they
such as “the $5,000–$10,000 cost of psychiatrists.” 5/4/09        were misled to believe those repeated representations. Such
ACF Website at 5. Thus, the overall net impression is that        express and deliberately implied claims used to induce the
the cost of the program to consumers never exceeds $350,          purchase of a product or service are presumed to be material
or $750, depending on which cost representation read. See         to consumers as a matter of law. FTC v. 1st Guaranty
e.g. id. at 16, 23. Moreover, the “you may cancel anytime         Mortgage Corp., 2011 WL 1233207, at *12. Moreover, the
if not being cured” representation is repeated in bold-faced      testimony of the consumers confirms that the representations
font throughout the Website, never disclosing how impossible      were material to their subscribing to the Permanent Cure
it is to actually establish that you are not being cured. The     Program. And, it is undisputed that the “virtually free,” “low
ACF Website never informs consumers that the total cost


                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                       51
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 83 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

cost” and “cancel anytime” claims were likely to mislead,        The Website refers to “our specialized knowledge,
and in fact did mislead. Krotzer himself has stated that the     experience and monitoring,” Id. at 1, and cautions: “No
customer “[n]eeds to be eased into pricing by avoiding the       Lists of Ingredients in Advance. Without supervision by our
significance of the expense.” Internet Patent Appl. at 6. The    doctors ....” Id. at 1; see also id. at 6. The Website represents:
ACF Website not only “avoided” the significance of the
expense, it captured vulnerable and unsuspecting consumers,        Your Personal Doctor (PhD, ND, JD, not MD) studies
with deceptive representations which in no way disclosed           your assessment answers for many insights into what
that they would be liable for up to $20,000 in costs even          you brain seeks in alcohol. He screens to avoid any
if not cured of alcoholism. The FTC is entitled to summary         adverse interactions with your medications. Based on our
judgment as to Count III.                                          successful experience, he determines the composition and
                                                                   amounts of your First Recommendation. We do that so
                                                                   well, most are cured with few further adjustments.
   E. False Claims About Professional Qualifications
   (Count IV)                                                      Doctor Monitoring 15/7 We can safely do many things
In Count IV of the Complaint, the FTC alleges that ACF             others cannot because Your World Class Specialist is only
and Krotzer represent “directly or indirectly, expressly or        minutes away.
by implication, that Krotzer and other ACF employees have        ...
doctorates or licences in areas related to the treatment of
alcohol.” Complaint ¶ 47. The FTC alleges that “[n]either
                                                                   Support Systems: We encourage members to not change
Krotzer nor any ACF employee, agent, or independent
                                                                   their minds in several ways:
contractor holds any doctorates or licenses related to the
treatment of alcoholism.” Id. ¶ 13. This, contends the FTC,           • Personal relationship with your same doctor for your
constitutes a deceptive act or practice, and the making of a             entire program
false advertisement, in violation of §§ 5(a) and 12 of the FTC
Act. 15 U.S.C. §§ 45(a), 52.                                          • Weekly support—ENews. Free to members

                                                                 Id. at 2; see also id. at 5 (“Doctor Monitoring Your doctor
Photographs of men in white coats appear 20 times in the
                                                                 is always available to answer your questions ... you talk
ACF Website. See 5/4/09 ACF Website at 9, 10, 11, 14,
                                                                 to your doctor as soon as you need to”); 14 (15/7 doctor
17, 19–20, 21, 22, 29, 35, 37, 44, 47, 51–52, 58. 52 In
                                                                 monitoring”). ACF promises that “Complex analysis of
the first instance, a caption reading: “The team of doctors
                                                                 your reactions to many Formulas by World Class Specialists
employed by Alcoholism Cure did the research in the sciences
                                                                 is the very heart of how we find out what your brain
of Alcoholism and Nutraceuticals ... Our clinical successes
                                                                 needs.” Id. at 7. The Website exhorts that “The team of
have been beyond their wildest dreams.” Id. at 9; see also
                                                                 doctors employed by Alcoholism Cure are expert in addictive
id. at 31 (“The team of doctors employed by Alcoholism
                                                                 diseases and nutraceutical medicine.” Id. at 3; see also id.
Cure did the research in the two sciences”); 33 (“Doug hired
                                                                 at 13 (“• Our Doctors” and “Only our experts can safely
a prestigious group of doctors and spent a fortune learning
                                                                 cure you”); 47 (“you need our doctors reliably available to
from all the research ...”).
                                                                 advise and support your, without the delay and cost of doctor
                                                                 appointments”); 48 (“Only Our Doctors ...). The Website
52     There are actually three different photographs that       proclaims (next to a photograph of the smiling man in a white
       are repeated throughout the Website. A photograph         coat):
       of a smiling man wearing a white coat appears 12
       times. See 5/4/09 Website at 9, 10, 14, 17, 19–              *50 • A World Class Doctor who regularly cures
       20, 21, 29–30, 35, 37, 47, 51–52, 58. A second                almost everyone is assigned as your personal doctor for
       photograph, this of a man in a white coat peering             the duration of your program.
       into an illuminated screen of a skull appears eight
                                                                   • His experience and careful detailed analysis of your
       times. Id. at 11, 17, 22, 29, 44. A third image, a man
                                                                     information determine your First Recommendations
       holding a model of a brain in what appears to be a
                                                                     ingredients. different for every individual.
       research laboratory, appears eight times. Id. at 1, 6,
       16, 26, 27, 38, 41, 49.



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            52
             Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 84 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

                                                                             was under the impression that those
  • We immediately have invested in your actual doctoring                    recommendations would come from a
    more than 15 times what the best clinics spend in 30–                    specialist with a Ph.D in chemistry or
    45 days....                                                              another field relevant to alcoholism or
                                                                             addictive disease.
Id. at 21.

Notably, the “not MD” disclaimer rarely appears with
                                                                 Consumer 1 Decl. ¶ 5.
the “doctor” and “specialist” representations. 53 Indeed,
at at least one point, the Website actually claims “MD”
                                                                 According to Plaintiffs, “Defendant refers more than 500
involvement, stating: “Our MDs do a great job at a reasonable
                                                                 times on his website to ‘doctor,’ ‘world class specialist,’
price, since counseling by internet is available much more
                                                                 and other specialized and scientific knowledge.” Plaintiffs'
when you need it, and much more efficiently, maximizing the
                                                                 Motion for Summary Judgment at 8. Plaintiffs argue
benefits of your counselors [sic] expensive time.” Id. at 5.
                                                                 that “Defendant's professional qualification claims ... are
                                                                 false. ‘Dr. Doug’ and ACF's employees do not hold
53      The Court located several “not MD” disclaimers,          any scientific degree or license relevant to treating or
        all of which were in fine print. 5/4/09 Website at       curing alcoholism.” Id. at 23 (citations omitted). Although
        1 (“Doctor (not MD) 15/7 monitored programs); 2          Defendants sometimes parenthetically indicated that “the
        (Your Personal Doctor (PhD, ND, JD, not MD)”);           ‘doctors’ are ‘PhD ND JD, not MD,’ ” Plaintiffs argue that
        27 (Talk to Your Alcoholism Cure Doctor (not             “such disclaimers are ineffective because they do not correct
        MD)($180/half hour)” and “monitoring by world            consumers' false notion that they will be treated by someone
        class doctor”)). At page 57 of the Website, there        with relevant scientific or professional qualifications.” Id.
        appears the following, in fine print: “Alcoholism        (citations omitted).
        Cure advisors hold doctorate degrees (PhD, ND,
        JD) but are not medical doctors (MD).” Id. at 57.         *51 Krotzer argues only that there is “no support anywhere
Consumer testimony submitted by Plaintiffs consistently          in the website” that “Defendant routinely represented
establishes that consumers believed from the representations     scientists supported Molecule Multiplicity.” Defendant's
they read on the ACF Website that they were being monitored      Response to Plaintiffs' Motion for Summary Judgment at
by professionals, including medical doctors, trained in health   13. Defendant does not otherwise specifically deny the
care and curing alcoholism. See LS Dep. at 12, 14, 16–17         allegations in Count IV other than to say that “[l]arge
(“it was asserted that ... your results would be monitored       numbers” of customers “thanked him profusely, or compared
by medical professionals”); JR Dep. at 11–12; RJ Dep. at         him to God.” Id. at 21.
14–15; Consumer 1 Decl. ¶ 5; Consumer 4 Decl. ¶ 5. For
example, one consumer stated that “I was told I would be         There is no factual dispute that the ACF Website, and
assigned a doctor who would be in constant touch with me and     subsequent communications between consumers and “Dr.
would develop a plan of ingredients for me to take that was,     Doug” represented that “doctors,” “world class specialists,”
supposedly, tailored to my specific physical needs.” (Doc 60–    “world class doctors,” and “experts,” would develop each
14; Consumer 7 Aff. at 4). Even after becoming involved in       customer's Permanent Cure Program recommended dietary
the Permanent Cure Program, consumers believed that they         supplement dosages; be available to answer customers'
were being monitored by specialists:                             questions; and monitor and oversee each and every customer's
                                                                 use of the recommended dietary supplements. These
                                                                 representations were indisputably made to induce consumers
                                                                 to purchase Krotzer's service and were health related,
             I noticed that in Dr. Doug's emails
                                                                 and thus were presumptively material. FTC v. Urological
             he included “not md” after his
                                                                 Group, Inc., 645 F. Supp.2d at 1190. Defendant has offered
             signature. I did not necessarily expect
                                                                 no evidence or argument to overcome that presumption.
             the ACF recommendations to come
                                                                 Moreover, the representations regarding the involvement of
             from a medical doctor, as the ACF
                                                                 professionally qualified specialists were likely to mislead.
             implied that medical doctors could
                                                                 There is no dispute that the net impression of the ACF Website
             not cure alcoholism. However, I


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         53
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 85 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

and the subsequent communications between Krotzer and
consumers was that customers would be cared for via e-mail          With Alcoholism Cure, you are inherently protected by
communications by qualified professionals, with doctorates          Internet anonymity. Although we would rather deal with
or licenses in relevant scientific or health-related fields.        you by name, if you wish further secrecy, we accept aliases,
The representations made in the ACF Website were not                other than on credit or contractual information.
subtle; they were repeated hundreds of times, and displayed
                                                                    Under no circumstances will we sell or share your
prominently in bold-faced type, explicitly and, by innuendo,
                                                                    identity for commercial purposes to anyone, ever,
impliedly representing medical oversight. The fine-print “not
                                                                    period.
MD” disclaimers were not adequate to dispel the unavoidable
“net impression” of the ACF Website and subsequent                  Your records are protected by us, Norton Internet
communications. Accordingly, the Court determines that              Security Systems and PayPal ultra secure payment
there is no triable issue as to whether Defendant's                 technology. Each the best in their class.
representations regarding the professional qualifications of
Krotzer or ACF employees, agents or independent contractors       5/4/09 ACF Website at 57. The Privacy Policy advises that
were deceptive and false, in violation of § 5 of the FTC          “Alcoholism Cure advisors hold doctorate degrees (PhD, ND,
Act. See FTC v. Medlab, Inc., 615 F. Supp. 2d at 1079–            JD) but are not medical doctors (MD). We strongly believe
81 (advertiser's representations which included claim that        the DSHEA [the Dietary Supplement Health and Education
weight loss supplement was a “ ‘doctor-designed’ ” therapy        Act] law gives us the right to extend to you the same total
was a deceptive act or practice under the FTC Act); see           privacy rights extended by all medical doctors.” Id. Small
also Stanley Lab., Inc. v. FTC, 138 F.2d 388, 390–91 (9th         hyperlinks to the “Privacy Policy” appear on the right margin
Cir. 1943)(evidence sustained FTC's findings that use of the      of pages throughout the ACF Website. Under “Benefits of
letters “MD” or “M.D.,” either alone or in conjunction with       Membership,” the Website represents that the relationship
picturization of a doctor, nurse, or cross, in connection with    between ACF and the consumer is “Totally confidential
medicated douche powder, was deceptive in leading public to       and private.” Id. at 21. “As doctors, we have a stronger
believe that powder was endorsed by medical profession or         privacy policy than anywhere on the Internet.” Id. Krotzer
by the Red Cross, justifying FTC's cease and desist order).       personally reassured Investigator Henry, who was posing as
                                                                  an interested consumer, that ACF “guards” the names of its
                                                                  members “jealously,” and that ACF's “security is second to
   F. False Privacy Claims (Count V)                              none.” 9/12/08 Telephone Conversation Tr. at 46–47.
In Count V of the Complaint, the FTC alleges that ACF
and Krotzer, directly or indirectly, made representations “that   The privacy representations were material and important to
they would keep consumers' personal health information            consumers who actually did sign up for the Permanent Cure
private, confidential, and anonymous.” Complaint ¶ 50.            Program. See JR Dep. at 14–15 (“I live in a small town. I'm
Instead, according to the Plaintiffs' allegations, “in numerous   a professional. My husband's a professional. It's [privacy]
instances, ... Defendants disclosed the personal and health       very important”). They believed that they were going to be
information they collected from consumers to the Better           anonymous and that their privacy would be protected by the
Business Bureau, credit card companies, PayPal, other             “doctor/patient” privilege. See LS Dep. at 17; JR Dep. at 14;
consumers, and the public, among others.” Id. ¶ 51. Plaintiffs    RJ Dep. at 17.
allege that the representations of privacy were false, and
constituted a deceptive act or practice. Id. ¶ 52.                Despite the repeated assurances of privacy, Krotzer
                                                                  threatened customers wishing to cancel their “membership”
 *52 The last page of the printed 5/4/09 ACF Website is a         in the Permanent Cure Program, with filing a lawsuit which
page devoted to ACF's “Privacy Policy.” 5/4/09 ACF Website        would involve the “local media.” (Doc. 58–13; Henry 1st
at 57. It states:                                                 Decl. Att. L; 2/2/07 E-Mail); see also JR Dep. at 52 (“felt
                                                                  threatened” that his name would become public if ACF and
  We recognize that many alcohol abusers cannot
                                                                  Krotzer filed a lawsuit); Consumer 3 Decl. ¶ 10. Krotzer
  participate in most recovery programs because they are
                                                                  also threatened to expose the alcoholism of a pilot to the
  prominent citizens, or work for government or large
                                                                  FAA. LS Dep. at 42; RJ Dep. at 37; (Doc. 59–8; Consumer
  corporations. Disclosure would put their careers at risk, or
                                                                  5 Decl. Ex. G; 12/20/06 E-mail from Krotzer to Consumer 5
  otherwise jeopardise [sic] their social lives.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          54
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 86 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

at 1). Additionally, ACF sent a “dunning” letter by certified      routinely used disclosure of personal and health information
mail to another consumer's office, which made the consumer         as a threat to extract payment from consumers who expressed
concerned that his or her privacy was at risk. Consumer 4          a desire to withdraw from the Program, and actually followed-
Decl. ¶ 10.                                                        through on those threats by revealing consumers' personal
                                                                   information to third parties. The Court concludes that there
The undisputed evidence further establishes that Krotzer           exist no triable issues as to Count V of the Complaint, and
exposed consumers' sensitive health information to third           that the FTC is entitled to summary judgment. Cf. Dorfman v.
parties. For example, in response to inquiries from the Better     FTC, 144 F.2d 737, 740 (8th Cir. 1944)(“threats to sue for the
Business Bureau with the State of Florida, or from credit card     purpose of extorting money from customers where no money
companies inquiring about customer chargeback requests,            is due may be forbidden by the Federal Trade Commission”).
Krotzer would send the agency or company e-mails between
Krotzer and the customer which included sensitive personal
and health information. Further, Krotzer revealed the names           G. Unauthorized Billing (Count VI)
of at least 11 consumers and purchasers of the Permanent Cure      Count VI of the Complaint presents an “unfair practices”
Program in small claims lawsuits filed against consumers           claim. The FTC alleges that in connection with their
who attempted to cancel. Krotzer Admissions 70, 109; Henry         advertising, promotion and sale of the Permanent Cure
1st Decl. ¶ 17 and Attach. M (Doc. 58–14; Krotzer letter to        Program, ACF and Krotzer “have caused charges to be
“Sean”).                                                           submitted for payment to financial institutions without
                                                                   obtaining the express informed consent of consumers.”
 *53 Krotzer does not specifically address Plaintiffs'             Complaint ¶ 53. The FTC alleges that ACF and Krotzer's
arguments as to the allegations of Count V of the Complaint.       “actions cause or are likely to cause substantial injury to
Instead he appears to rest upon his argument that “1.)             consumers that consumers cannot reasonably avoid and that
Damages if they existed were easily avoidable by consumers         is not outweighed by countervailing benefits to consumers
and 2.) massive countervailing benefits.” Defendant's Motion       or competition.” Id. ¶ 54. As such, the FTC contends that
for Summary Judgment at 9. Krotzer argues that “Plaintiffs         Krotzer's conduct violated § 5, of the FTC Act, 15 U.S.C. §§
are still groping for a single credible, reasonable consumer       45(a), 45(n).
who was materially harmed.” Krotzer Motion for Summary
Judgment at 19 (emphasis omitted).                                 The FTC's factual allegations track the legal requirements
                                                                   for an “unfair practices” claim. “ ‘To justify a finding of
Section 12 of the FTC Act addresses false advertising              unfairness the injury must satisfy three tests. It must be
and provides that “dissemination of false advertisements—          substantial; it must not be outweighed by any countervailing
defined as advertisements that are misleading in a material        benefits to consumers or competition that the practice
respect—is an unfair or deceptive practice in commerce.”           produces; and it must be an injury that consumers themselves
FTC v. Nat'l Urological Group, 645 F. Supp.2d at 1188              could not reasonably have avoided.’ ” FTC v. Direct Mktg.
(citing 15 U.S.C. §§ 52(b) and 55). Thus a violation of § 12       Concepts, Inc., 569 F. Supp.2d at 299 (citation omitted); 15
constitutes a violation of Section 5. Id. Consumer injury is not   U.S.C. § 45(n); see also Orkin Exterminating Co. v. FTC,
an element of a § 5 claim of deception and false advertising.      849 F.2d at 1364. “Consumer injury” is required to establish
FTC v. Braswell, 2005 WL 4227194, at *4.                           liability for an “unfair practice.” See FTC v. Braswell, 2005
                                                                   WL 4227194, at *4. “In most cases ‘substantial injury’
Here, it is undisputed that ACF and Krotzer, through the           involves monetary harm.” FTC v. Direct Mktg. Concepts,
ACF Website, made representations that consumers' sensitive        Inc., 569 F. Supp.2d at 299; see also FTC v. Global Mktg.
personal and health information would remain private, and          Group, Inc., 594 F. Supp.2d 1281, 1288 (M.D. Fla. 2008). As
that these representations were material to a consumer's           to the second prong of the unfairness standard, while certain
decision to purchase the Permanent Cure Program product.           practices can create a mixture of both beneficial and adverse
Krotzer does not deny that he disclosed private information        consequences, “when a practice produces clear adverse
to third parties, and cites to no evidence establishing that he    consequences for consumers that are not accompanied by an
did not do so. As such, there is no dispute that the “privacy”     increase in services or benefits to consumers or by benefits to
representations were “likely to mislead.” ACF and Krotzer's        competition, the unfairness of the practice is not outweighed.”
representations of privacy were “false” because Krotzer            FTC v. Windward Mktg., Ltd, 1997 WL 33642380, at *11
                                                                   (citing Orkin Exterminating Co., 849 F.2d at 1365). Finally,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           55
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 87 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

“ ‘[c]onsumers may act to avoid injury before it occurs if                    monthly payments and meant not
they have reason to anticipate the impending harm and the                     all got off “Virtually Free”. This
means to avoid it.’ ” FTC v. Global Mktg. Group, Inc.,                        class of customers, the cheaters and
594 F. Supp.2d at 1289 (quoting Orkin Exterminating Co v.                     scofflaws, are entitled to no weight—
FTC, 849 F.2d at 1365). As such, when evaluating whether                      they are Plaintiffs' whole case.
consumers reasonably could have avoided the injury, “the
Court focuses on whether the consumers had a free and
informed choice that would have enabled them to avoid the         Id. at 16. He contends that “No reasonable member was
unfair practice.” FTC v. Windward Mktg., Ltd., 1997 WL            ever harmed other than being pressured to keep their
33642380, at *11 (citing Amer. Fin. Servs. Ass'n v. FTC, 767      One–Sentence–Clickwrap–Contract and the Cancellation
F.2d 957, 976 (D.C. Cir. 1985)).                                  Policies/Terms and Conditions of which it gave notice.”
                                                                  Defendant's Response to Plaintiffs' Motion for Summary
 *54 Plaintiffs argue Krotzer and ACF's “buried disclaimers”      Judgment at 17.
do not entitle Krotzer to declare dissatisfied customers
as “cured” and to place charges on their credit accounts,         54     Although citing no evidence in support, Krotzer
unbeknownst to the consumer. Plaintiffs' Motion for
                                                                         asserts that ACF “won the majority of its
Summary Judgment at 12, 25. Further, argue Plaintiffs,
                                                                         chargeback cases amounting to about $100,000.”
“Consumers cannot avoid the harm where, as here, Defendant
                                                                         See Defendant's Motion for Summary Judgment
does not notify them of, and give them an opportunity to
                                                                         at 17(indicating that consumers disputed charges
reject, the charges.” Id. at 25. Plaintiffs reiterate that the
                                                                         placed on their credit cards).
cost and cancellation terms were deceptive and incoherent
to consumers, making it impossible for consumers to discern       Undisputed consumer testimony illustrates Krotzer's scheme
that their credit cards would be charged thousands of dollars     in action, and its devastating effects. Consumers consistently
if they wished to cancel. Plaintiffs' Response to Defendant's     testified that they believed they were signing up for a five or
Motion for Summary Judgment at 16–21.                             six-month membership costing approximately $100 a month,
                                                                  and that they could cancel at anytime thereafter if not cured,
In response, Krotzer again contends that “[t]he                   without paying any additional money. LS Dep. at 17; JR Dep.
prominently featured One–Sentence–Clickwrap–Contract              at 12–13; RJ Dep. at 11, 19; Consumer 4 Decl. ¶ 5; Consumer
was sufficient notice to establish the contingent payment         5 Decl. ¶¶ 4, 5. They did not see or read the Terms and
contract and its acceleration with great regularity by credit     Conditions, or accelerated payments or proof of cure. JR Dep.
card companies, mediators and arbitrators, pre trial mediators    at 16–18; LS Dep. at 17; RJ Dep. at 35; Consumer 1 Decl. ¶
and others,” and that it was “adequate disclosure to support      4. They had no idea they were signing a “long-term contract”
$20,000 charges as made more clear in the formal terms and        that committed them to thousands of dollars in accelerated
conditions.” Defendant's Motion for Summary Judgment at           fees if they attempted to cancel. LS Deposition at 18–19.
17, 23; see also Defendant's Response to Plaintiffs' Motion for
Summary Judgment at 16. 54 Krotzer argues that consumers          Consumers also testified they did not authorize ACF or
could have “avoided” injury by providing “one of five simple      Krotzer to charge their credit card for 52 weeks, 76 weeks, or
proofs they continued to abuse alcohol.” Defendant's Motion       for life, or for anywhere between $13,000 to $22,000. LS Dep.
for Summary Judgment at 10, 23. Indeed, Krotzer contends          at 18–19, 28; JR Dep. at 44; RJ Dep. at 33–34. Nonetheless,
that “cured” customers—those who could not prove they were        ACF and Krotzer placed charges on the consumers' credit
continuing to abuse alcohol—were improperly trying to avoid       cards when they attempted to cancel. LS Dep. at 24–25,
their financial obligations:                                      28, 35 ($12,800); JR Deposition at 48 ($13,378); Consumer
                                                                  1 Decl. ¶¶ 13, 15, 16 ($13,378, securing a $5,879.12 “
                                                                  ‘refund”)’ Consumer 2 Decl. ¶ 12 ($3,950); Consumer 3
                                                                  Decl. ¶ 10 ($7,000 charged to credit card and $13,527.96
            Unreasonable Consumers (Members)
                                                                  still “owed”); Consumer 4 Decl. ¶ 11 ($8,400 “settlement
            Same benefits, Nearly all positively
                                                                  fee”); Consumer 5 Decl. ¶¶ 7, 10 ($13,527.96, securing a
            or negatively confirmed their cure.
                                                                  $12,688.12 “charge-back” from her credit card company);
            Their refusal to pay once cured
                                                                  (Doc. 59–5; Consumer 11 Aff., Ex. D; 11/29/06 e-mail from
            lead to acceleration of otherwise


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           56
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 88 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

Krotzer to consumer stating: “You have pre-authorized              Finally, under the facts presented here, consumers could
these charges on your credit card. The sums of $839.84 for         not have reasonably avoided their injuries because the ACF
the five month commitment and $12,688.12 for the remaining         Website makes no mention of and gives consumers absolutely
47 months of your contract have been charged today”).              no reason to anticipate that their credit cards would be
                                                                   charged thousands of dollars if they wished to cancel or
 *55 In the context of this unfair practices claim, Krotzer's      withdraw from the Permanent Cure Program. In Krotzer's
position amounts to an argument that the billing was with          own words, the consumers were unknowingly “captured”
authorization, and thus was not an “unfair practice.” This         and “retained” in a “long-term contract,” by representations
position is contradicted by the undisputed facts. The first        which “avoided” the significance of the expense, where it
prong of the unfairness standard requires a finding of             was more costly to the consumer to drop the program due to
substantial injury to consumers. The undisputed evidence           automatic acceleration of credit card charges. Internet Patent
establishes that consumers were monetarily injured by ACF          Appl. at 1–2. While perhaps the repeated representations on
and Krotzer's practices for which they did not bargain.            the ACF Website could have been reasonably construed by
Consumers testified they were charged as much as $13,000.          consumers as providing for a five-month contract, nothing
While Krotzer contends that the FTC did not proffer sufficient     in the lengthy Website, and certainly nothing in the so-
consumer testimony regarding unauthorized charges, see             called “one-sentence-clickwrap-contract” where consumers
Defendant's Response to Plaintiffs' Motion for Summary             clicked a hyperlink to the Sign–Up page, could have given
Judgment at 8, he does not deny that he did in fact                consumers a reason to anticipate that they were signing up
charge consumers' credit cards when they attempted to              for a multi-year $20,000 contract which in essence could not
cancel, and that he was aware of charge-back requests from         be cancelled, and which subjected them to instant accelerated
consumers. Krotzer Admission 120. Once he obtained credit          charges on their credit cards if they expressed a desire to
card information, Krotzer maintains that he was entitled           cancel. Rather, consumers were led to believe they would be
to “accelerate” charges on it if the consumer expressed an         liable only for a monthly subscription fee of approximately
interest in cancelling his or her “membership.” Alternatively,     $100 a month, for at least five months, and could cancel at any
he would threaten to bring a lawsuit or to expose the consumer     time thereafter if they were not “cured.” The inconspicuous
in an attempt to secure a “settlement.” Remarkably, Krotzer        fine-print “Terms and Conditions” found at the end of the
continues to justify the practice, the effects of which are far-   lengthy ACF Website, well beyond the Assessment and Sign–
reaching.                                                          Up pages were confusing and self-contradictory. Mention of
                                                                   “legal obligation,” “contract,” “long term commitment” and
Second, consumer injury outweighed any countervailing              “fees are fully earned” if the consumer “attempts” to cancel,
benefits to consumers or competitors. Krotzer has adduced no       5/4/09 ACF Website at 53–54, and “obligation to pay us for 76
admissible evidence that consumers were indeed “cured” of          months” and “acceleration,” id. at 55, all appear in fine print
their alcoholism as a result of following the Permanent Cure       and fail to set forth any explanatory terms to put the consumer
Program dietary supplement regimen. Indeed, those wishing          on notice of any obligation to pay thousands of dollars if
to cancel wanted to do so because the Program at best, was         they wish to cancel because they are not cured, as repeatedly
not working, and at worst, was making them sick. Krotzer           claimed in boldface type. Moreover, the conclusion that
has only proffered his conclusory statements on this point and     consumers could not reasonably avoid the injury is supported
inadmissible anonymous purported testimonials of persons he        by the fact that so many consumers sought cancellation of
maintains were ACF customers. He has adduced no scientific         payment and charge-backs from their credit card companies
evidence to substantiate any benefit to consumers caused by        and PayPal, complained to state and federal authorities, and
the Permanent Cure Program. Even if the ACF Permanent              sought refunds from Defendant. Indeed, Krotzer's argument
Cure Program has “cured” some consumers (of which there is         that consumers could have avoided injury by submitting
no evidence in this record), the evidence submitted regarding      “one of five simple proofs” is belied by his own impossible
the high volume of consumer complaints, charge-backs and           demands on consumers that they submit notarized statements,
credits shows that Krotzer deceived many others who were           expensive lab test results, product labels, and hair samples.
not “cured.” Thus any alleged benefits do not offset the harm      See supra at 36–39.
Defendants have done. See FTC v. The Crescent Publ'g Co.,
129 F. Supp.2d 311, 322 (S.D. N.Y. 2001).                           *56 The Court concludes that ACF and Krotzer engaged
                                                                   in an unfair practice, in violation of § 5(a) of the FTC Act,



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           57
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 89 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

15 U.S.C. § 45(a), by charging consumer credit accounts             Plaintiffs argue that the State of Florida is entitled to summary
without authorization. See FTC v. Global Mktg. Group, Inc.,         judgment as to Count VII because “Deceptive or unfair
594 F. Supp.2d at 1288–89 (defendant engaged in unfair              acts or practices that violate Section 5 of the FTC Act
acts and practices in violation of FTC Act by withdrawing           also violated the FDUTPA.” Plaintiffs' Motion for Summary
funds from consumers' bank accounts for purchase of credit          Judgment at 17; Plaintiffs' Response to Defendant's Motion
cards and credit card loss protection which consumers never         for Summary Judgment at 19 (citing Fla. Stat. § 501.203(3)
received); FTC v. Capital Choice Consumer Credit, Inc., 2004        (a)–(c)). Defendant Krotzer does not discuss Count VII in his
WL 5149998, at *37–38 (unauthorized debits were a violation         papers.
of § 5 of the FTC Act, where consumers were tricked into
providing authorizations by a nearly unintelligible recording       The Florida Deceptive and Unfair Trade Practices Act makes
which shows that consumers could not have reasonably                clear that conduct which constitutes a “deceptive” act or
avoided having their accounts debited); FTC v. The Crescent         practice, false advertising, and/or an “unfair” act or practice
Publ'g Co., 129 F. Supp.2d at 322 (enjoining as an unfair           under the FTC Act is a violation of FDUPTA. Specifically,
practice internet pornographic websites which billed site           the Act provides that:
visitors' credit cards without authorization through deliberate
confusion as to when “free tour” ended); FTC v. Windward              501.202. Purposes; rules of construction
Mktg., LTD, 1997 WL 33642380, at *11–13 (unfair practices
                                                                      The provisions of this part shall be construed liberally to
where defendants obtained victims' banking information
                                                                      promote the following policies:
by phone and illegitimately debited accounts for magazine
subscriptions consumers did not realize they were purchasing;         (1) to simplify, clarify, and modernize the law governing
unauthorized billing practice (bank drafts) found to be               consumer protection, unfair methods of competition, and
“unfair”). The FTC is entitled to summary judgment as to              unconscionable, deceptive, and unfair trade practices.
Count VI of the Complaint.
                                                                      (2) To protect the consuming public and legitimate business
                                                                      enterprises from those who engage in unfair methods of
   H. Violation of Florida Deceptive and Unfair Trade                 competition, or unconscionable, deceptive, or unfair acts or
   Practices Act (Count VII)                                          practices in the conduct of any trade or commerce.
The State of Florida brings Count VII of the Complaint. The
State of Florida alleges that Defendant violated FDUTPA               (3) to make state consumer protection and enforcement
based upon Defendants' representations that the Permanent             consistent with established policies of federal law relating
Cure Program “cures alcoholism” while allowing alcoholics             to consumer protection.
to drink socially; is “scientifically proven to cure alcoholism;”
                                                                     *57 Fla. Stat. § 501.202. Additionally, FDUPTA provides
and is “virtually free” and can be cancelled at any time if
                                                                    that “Violation of this part” may be based upon any of the
the customer is not cured. Complaint ¶ 57 a.–c. Additionally,
                                                                    following:
the State of Florida alleges Defendants violated FDUTPA
                                                                    ...
by representing that Krotzer and others with ACF “hold
doctorates or licenses in areas related to the treatment
of alcoholism,” and by representing that consumers gave               (b) The standards of unfairness and deception set forth and
authorization for their credit card or PayPal accounts to be          interpreted by the Federal Trade Commission or the federal
charged for Defendants' services and accelerated payments             courts;
without obtaining the express informed consent of consumers.
Id. ¶ 57 d.–e. The State of Florida alleges that based upon           (c) Any law, statute, rule, regulation, or ordinance which
these activities, “Defendants have engaged in representations,        proscribes unfair methods of competition, or unfair
acts, practices, or omissions that are material, and which            deceptive, or unconscionable acts or practices.
are likely to mislead consumers under the circumstances,”
constituting “deceptive acts or practices” in violation of          Fla. Stat. § 501.203(3)(b) and (c). FDUPTA makes
FDUTPA. Id. ¶¶ 58–59. In essence, Count VII compiles all of         “unlawful”:
the allegations contained in Counts I through VI to allege a
violation of FDUPTA.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             58
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 90 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

                                                                  Act, the Court concludes that there are no triable issues and
  (1) Unfair methods of competition, unconscionable acts or       that the State of Florida is entitled to summary judgment as
  practices, and unfair or deceptive acts or practices in the     to Count VII.
  conduct of any trade or commerce ....

  (2) It is the intent of the Legislature that, in construing        I. Krotzer's Individual Liability
  subsection (1), due consideration and great weight shall         *58 An individual may be held directly liable for his own
  be given to the interpretations of the Federal Trade            violations of the FTC Act, or jointly and severally liable
  Commission and the federal courts relating to s. 5(a)(1) of     for a corporation's violation. FTC v. Windward Mktg., Ltd.,
  the Federal Trade Commission Act, 15 U.S.C. s. 45(a)(1)         1997 WL 33642380, at *13; see also FTC v. Nat'l Urological
  as of July 1, 2006.                                             Group, Inc., 645 F. Supp.2d at 1207. FTC v. Capital Choice
                                                                  Consumer Credit, Inc. 2004 WL 5149998, at *46.
Fla. Stat. § 501.204(1) and (2).

                                                                  It is undisputed that Krotzer communicated directly with
“The Florida legislature enacted FDUPTA in 1973 to protect
                                                                  consumers, repeating the same representations that appeared
consumers against commercial wrongdoing and it is patterned
                                                                  on the ACF Website. Additionally, he made representations
after the [FTC Act], 15 U.S.C. §§ 45 et. seq.” Millennium
                                                                  to consumers which were not on the Website, including
Commc'ns & Fulfillment, Inc. v. Office of the Atty. Gen., 761
                                                                  additional requirements for establishing that the consumer
So.2d 1256, 1260 (Fla. 3d DCA 2000). Florida courts have
                                                                  was “not cured”; representations regarding thousands of
determined that “subsection 501.204(2) should be interpreted
                                                                  dollars owed; and threats of legal action and public disclosure.
to mean that, in determining whether particular conduct
                                                                  Because of these representations, Krotzer may be held
violates the Florida DTPA, a court should consider whether
                                                                  individually liable for his direct violations of the FTC Act.
the FTC and federal courts deem such conduct to be an
unfair method of competition or an unconscionable, unfair
                                                                  The undisputed evidence also establishes that Krotzer may
or deceptive act or practice under section 5(a)(1) of the FTC
                                                                  be held liable for ACF's violations of the FTC Act. Krotzer
Act.” Mack v. Bristol–Myers Squibb Co., 673 So.2d 100, 104
                                                                  is the 100 percent owner and sole corporate officer of ACF,
(Fla. 1st DCA 1996). “Because the legislature did not define
                                                                  and is literally the face of Alcoholism Cure Foundation,
what is an unfair or deceptive act, a practice which ‘offends
                                                                  the fictitious name for Alcoholism Cure Corporation. He
established public policy or is immoral, unethical, oppressive,
                                                                  is singularly responsible for the ACF Website and the
unscrupulous or substantially injurious to consumers may
                                                                  representations made thereon; he authored and signed all
violate [F]DUPTA.’ ” State of Fla., Office of the Atty.
                                                                  correspondence to consumers; and he initiated collection
Gen. v. Tenet Healthcare Corp., 420 F. Supp.2d 1288, 1310
                                                                  efforts against them. Krotzer does not dispute his singular
(S.D. Fla. 2005)(citation omitted); see also Trent v. Mortgage
                                                                  control of ACF. As such, there is no triable issue as to whether
Electronic Registration Sys., Inc., 618 F. Supp.2d 1356,
                                                                  Krotzer both participated directly in the deceptive acts or
1365 (M.D. Fla. 2007). “ ‘[D]eception occurs if there is a
                                                                  practices, false advertising and unfair acts and practices of
representation, omission, or practice that is likely to mislead
                                                                  ACF, had knowledge of ACF's wrongful acts and practices,
the consumer acting reasonably in the circumstances, to the
                                                                  and was in control of ACF at all times. On this record, Krotzer
consumer's detriment.’ ” Zlotnick v. Premier Sales Group,
                                                                  may be held personally liable for his own violations of the
Inc., 480 F.3d 1281, 1284 (11th Cir. 2007)(quoting PNR,
                                                                  FTC as well as for ACF's violations. Accordingly, judgment is
Inc. v. Beacon Prop. Mgmt., Inc., 842 So.2d 773, 777 (Fla.
                                                                  due to be entered in favor of Plaintiffs and against Defendant
2003). FDUPTA empowers the State of Florida, Office of the
Attorney General, Department of Legal Affairs to bring an         Krotzer as to Counts I through VII of the Complaint. 55
action to “enjoin any person who has violated, is violating,
or is otherwise likely to violate” FDUPTA. Fla. Stat. §§          55     The Court has previously denied without prejudice
501.203(2), 501.207(1)(b); see also Millennium Commc'ns,                 Plaintiffs' Motion for Entry of Default Judgment
761 So.2d at 1257, 1260.                                                 against Defendant ACF. (Doc. 141; 05/10/11
                                                                         Order). In doing so, the Court did not address the
For the reasons set forth above in the Court's analysis of               merits of the motion, but rather denied it without
Counts I through VI, in which the Court determined that                  prejudice based upon the procedural posture of
Plaintiff FTC is entitled to summary judgment under the FTC              the case. The Court specified that the Motion for



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            59
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 91 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

       Default Judgment was “[d]enied without prejudice                (Doc. 74; Defendant's Response to Motion for
       to refiling after the Court has made a final                    Order to Show Cause); Defendant's Motion To
       determination on the merits in this case as to                  Permit Speaking And Book Writing (Doc. 144;
       Defendant Krotzer.” Id. at 4.                                   Defendant's Motion To Give Speeches and Publish
                                                                       Books); Plaintiffs' Response in opposition (Doc.
  J. Conclusion                                                        146; Plaintiffs' Response to Motion to Give
For the foregoing reasons, Plaintiffs' Motion for Summary              Speeches and Publish Books)
Judgment (Doc. 123) will be GRANTED, and Defendant's
Motion for Summary Judgment (Doc. 96) will be                     A. Defendant's Motion to Vacate the Stipulated
DENIED.   56                                                      Preliminary Injunction (Doc. 56)
                                                               On October 16, 2010, Defendant Krotzer, proceeding pro se
56                                                             after having dismissed his attorney on July 14, 2010, (see
       Defendant has filed a second motion for summary
                                                               Docs. 17 and 18; Motion to Withdraw and 7/19/10 Order),
       judgment, entitled Dispositive Motion #2: One
                                                               filed a Motion to Vacate the Stipulated Preliminary Judgment,
       Piece Of Paper Capsulizes Injustice—Need For
                                                               or alternatively to “interpret” the injunction. Motion to
       Defendant's Judgment Without Delay Criticality
                                                               Vacate. Krotzer contends that the Stipulated Preliminary
       Continues: Welfare will not fund advance of
                                                               Injunction, which was entered on May 26, 2010, should be
       groundbreaking technology (Doc. 140; Krotzer's
                                                               vacated because it was “obtained under false pretenses, by
       Second Motion for Summary Judgment). Krotzer's
                                                               fraud, and by intentional infliction of severe economic and
       Second Motion for Summary Judgment repeats the
                                                               emotional distress.” Id. at 2. As support, Krotzer cites to a
       arguments made in his first motion for summary
                                                               July 26, 2010 e-mail from counsel for the FTC to Krotzer
       judgment considered above, including the “one
                                                               saying that the FTC “would be happy to discuss with you
       piece of paper” citation to a testimonial by “Pam,”
                                                               any compliance issues with the Stipulated Final Judgment
       which Krotzer says appears on the ACF Website.
                                                               and Order ... after you sign and return it to us,” which
       See id. at 7–8, 18. Having already considered
                                                               Krotzer terms as “sign first and ask questions later ... unethical
       the arguments of the parties, and determined
                                                               legal advice trying to rush” him into signing an injunction
       that Plaintiffs' Motion for Summary Judgment
                                                               order. Id. at 2 (citing Doc. 56–1; Motion to Vacate Ex. A).
       is due to be granted and Krotzer's Motion for
                                                               Krotzer argues that he was assured when he negotiated the
       Summary Judgment is due to be denied, Krotzer's
                                                               Stipulated Preliminary Injunction, that he could continue
       Second Motion for Summary Judgment (Doc. 140),
                                                               making “minimal health claims that accurately described” the
       will be DENIED AS MOOT. In light of this
                                                               results of the Permanent Cure Program “without additional
       determination, Plaintiffs' Motion to Strike Krotzer's
                                                               scientific support Plaintiff knew well Defendant cannot
       Second Motion for Summary Judgment (Doc. 142,
                                                               afford.” Id. at 3.
       will be DENIED AS MOOT.
                                                                *60 Plaintiffs oppose the Motion to Vacate, arguing that
VI. The Stipulated Preliminary Injunction                      Krotzer voluntarily agreed to the terms of the Stipulated
 *59 Several of the pending motions and responses are          Preliminary Injunction, while represented by counsel.
directed to the Stipulated Order for Preliminary Injunction    Plaintiffs' Response to Motion to Vacate at 2–3. Plaintiffs
previously entered in this case. (Doc. 12–1; Stipulated        contend that the Stipulated Preliminary Injunction is a “valid
Preliminary Injunction). 57                                    order entered by the Court pursuant to agreement among all
                                                               the parties when represented by counsel,” and that Krotzer's
57                                                             contentions of “false pretenses, fraud, and duress” are not
       See Defendants' Motion to Vacate the Preliminary
       Injunction (Doc. 56; Motion to Vacate), and             supported by the facts or any evidence. Id. at 3. As to
       Plaintiffs' Response in opposition (Doc. 71;            Krotzer's argument of fraud, Plaintiffs respond that there is no
       Plaintiffs' Response to Motion to Vacate);              evidence that Plaintiffs' counsel ever communicated directly
       Plaintiffs' Motion for Order to Show Cause              with Krotzer, inasmuch as he was represented by counsel prior
       to Hold Defendant Krotzer in Civil Contempt             to and upon the entry of the Stipulated Preliminary Injunction.
       (Doc. 58; Motion for Order to Show Cause)               Id. at 4–5. Plaintiffs argue that Krotzer cannot make a claim of
       and Defendant Krotzer's Response in opposition          fraud in the inducement and that Krotzer's “unilateral mistake



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          60
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 92 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

provides no rationale for invalidating the Court's Order.” Id.            Congress by passing 28 U.S.C. § 1292 created
at 5–6.                                                                   an exception to the rule that an appeal will
                                                                          lie only after final judgment.” Alabama v. U.S.
Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), authorizes               Army Corps of Eng'rs, 424 F.3d 1117, 1128
the Court to enter a preliminary injunction upon proper                   (11th Cir. 2005). Thus, a preliminary injunction
showing by the FTC. 15 U.S.C. § 53(b). This section invokes               order takes on many of the characteristics of
the full equitable jurisdiction of the district court. See FTC v.         a final order, and in that respect, is amenable
U.S. Oil & Gas Corp., 748 F.2d 1431, 1434 (11th Cir. 1984);               to analysis pursuant to Rule 60(b). See Valpak
FTC v. Home Assure, LLC., No. 8:09–cv–547–T–23TBM,                        Direct Mktg. Sys. v. Hyde, No. 8:06–cv–347–T–
2009 WL 1043956, at *2 (M.D. Fla. April 16, 2009); see also               26–EAJ, 2006 WL 1982877, at *2 (M.D. Fla.
Fla. Stat. § 501.207(1)(b).                                               July 13, 2006)(applying Rule 60(b)(1) analysis
                                                                          to deny request to vacate a Consent Preliminary
Inasmuch as the Stipulated Preliminary Injunction is an                   Injunction); but see FTC v. Magui Publishers,
interlocutory Court Order, it is unclear whether the standards            Inc., No. CV 89–3818–RSWL, 1990 WL 132719,
for vacatur or modification set forth in Rule 60, Federal                 at *2 (C.D. Cal. April 24, 1990)(declining to
Rules of Civil Procedure, govern the Court's analysis of                  grant relief from preliminary injunction pursuant
the question, see FTC v. Amer. Entertainment Distributors,                to Rule 60(b) because rule is expressly applicable
Inc., No. 11–10150, 2011 WL 2672545, at *1 (11th Cir.                     only to a “final judgment, order or proceeding,”
July 8, 2011)(whether settlement agreement in the form of                 and interlocutory orders such as a preliminary
a proposed consent decree is a valid contract is determined               injunction are not within the provisions of Rule
by the substantive law of contracts of the forum state, but               60(b)). The fact that the preliminary injunction is
the court's authority to enter a consent decree is a question             stipulated would not change a Rule 60(b) analysis.
of federal procedural law); Reynolds v. McInnes, 338 F.3d                 See Reynolds v. McInnes, 338 F.3d 1221, 1225
1221, 1225–27 (11th Cir. 2003)(applying Rule 60(b)(5) to                  (11th Cir. 2003)(“[f]or modification purposes, a
analyze motion to modify a consent decree); Sierra Club v.                consent decree is not treated as a contract, but as a
Meiburg, 296 F.3d 1021, 1033 (11th Cir. 2002)(citing Rule                 judicial act akin to an injunction”).
60(b)(5) as providing the district court with power to modify             In the event Rule 60(b) standards are not
a consent decree); Doe, 1–13 v. Bush, 261 F.3d 1037, 1063                 applicable, alternatively the Court may afford
n.22 (11th Cir. 2001)(“a consent decree is treated as ‘a judicial         such relief from an interlocutory order “as justice
decree that is subject to the rules generally applicable to other         requires.” Rule 60 1946 advisory committee's
judgments and decrees’ ” (citation omitted)), or whether the              note. A district court, in the exercise of its own
determination to vacate or modify the Stipulated Preliminary              discretion, may reconsider or readdress any order
Injunction is left to the sound discretion of the Court as with           prior to the entry of final judgment. See Harper
any interlocutory order. 58                                               v. Lawrence County, Ala., 592 F.3d 1227, 1231
                                                                          (11th Cir. 2010)(“[i]t is permissible for a district
58                                                                        court to rescind its own interlocutory order”);
        Rule 60(b) provides the “Grounds for Relief from a
                                                                          Hardin v. Hayes, 52 F.3d 934, 938 (11th Cir.
        Final Judgment, Order, or Proceeding.” However,
                                                                          1995). However, reconsideration of a previous
        “[t]he addition of the qualifying word ‘final’
                                                                          order is “an extraordinary measure and should be
        emphasizes the character of the judgments, orders
                                                                          applied sparingly in the interests of finality and
        or proceedings from which Rule 60(b) affords
                                                                          conservation of scarce judicial resources.” Scelta
        relief; and hence interlocutory judgments are not
                                                                          v. Delicatessen Support Servs., Inc., 89 F. Supp.2d
        brought within the restrictions of the rule, but rather
                                                                          1311, 1320 (M.D. Fla. 2000).
        they are left subject to the complete power of the
        court rendering them to afford such relief from             *61 Rule 60(b) provides:
        them as justice requires.” Rule 60 1946 advisory
                                                                     (b) ... On motion and just terms, the court may relieve a
        committee's note. However, “[b]ecause of the
                                                                        party ... from a final judgment, order, or proceeding for
        extraordinary nature of a preliminary injunction,
                                                                        the following reasons:
        and the possibility of error when an action is
        predicated on less than a full and complete trial,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          61
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 93 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

                                                                    Krotzer's first argument that he was mistaken about
      (1) mistake, inadvertence, surprise, or excusable neglect;    the interpretation of terms in the Stipulated Preliminary
...                                                                 Injunction is insufficient to support vacatur here. Krotzer's
                                                                    alleged mistaken belief that he could make minimal health
                                                                    claims without further scientific support is not a “mistake
      (3) fraud (whether previously called intrinsic or
                                                                    of fact” that can be rectified under Rule 60(b)(1). “ ‘Rule
         extrinsic), misrepresentation, or misconduct by an
                                                                    60(b)(1) was not intended to relieve a litigant from the
         opposing party;
                                                                    consequences of ... a conscious decision, however unwise
      (4) the judgment is void;                                     the decision may appear in retrospect.’ ” Valpak Direct
                                                                    Mktg. Sys. v. Hyde, No. 8:06–cv–347–T–26EAJ, 2006 WL
      (5) ... applying [the judgment] prospectively is no longer    1982877, at *2 (M.D. Fla. July 13, 2006)(quoting Parrilla–
         equitable; or                                              Lopez v. United States, 841 F.2d 16, 20 (1st Cir. 1988));
                                                                    see also Citibank, N.A. v. Data Lease Fin. Corp., 700 F.
      (6) any other reason that justifies relief.                   Supp. 1099, 1103 (S.D. Fla. 1988)(defendant may not amend
Fed. R. Civ. P. 60(b). Rule 60(b) “should be construed in           stipulation and order of dismissal pursuant to rule 60(b)
                                                                    (1); “ ‘an attorney's failure to evaluate carefully the legal
order to do substantial justice.” Griffin v. Swim–Tech Corp.,
                                                                    consequences of a chosen course of action provides no basis
722 F.2d 677, 680 (11th Cir. 1984). “Motions under the rule
                                                                    for relief from judgment’ ” (quoting Nemaizer, 793 F.2d
are directed to the sound discretion of the district court.”
                                                                    at 62), aff'd 904 F.2d 1498, 1505 (11th Cir. 1990)(“Data
Id.; see also Conn. State Dental Ass'n v. Anthem Health
                                                                    Lease, represented by counsel, entered into the stipulation
Plans, Inc., 591 F.3d 1337, 1355 (11th Cir. 2009). As the
                                                                    dismissing its claims against agent directors ‘with prejudice.’
party seeking modification or vacation of the Stipulated
                                                                    Represented by new counsel, Data Lease cannot avoid the
Preliminary Injunction, Krotzer bears the burden of proof. 59
                                                                    consequences of such a prior act”). Krotzer cannot use Rule
See Johnson v. Florida, 348 F.3d 1334, 1345 (11th Cir.
                                                                    60(b)(1) to vacate the prior Stipulated Preliminary Injunction
2003)(citing Rufo v. Inmates of Suffolk County Jail, 502 U.S.
                                                                    based upon his “mistaken” understanding of it.
367, 393 (1992)); The Atlanta Journal and Constitution v. City
of Atlanta Dep't of Aviation, 6 F. Supp.2d 1359 (N.D. Ga.
                                                                     *62 Krotzer argues that he was induced to agree to
1998)(“[o]n a motion to dissolve preliminary injunction, the
                                                                    the Stipulated Preliminary Injunction by fraud and “false
movant has the burden of proof”). “Because the rule allows
                                                                    pretenses” on the part of Plaintiffs. Relief under Rule 60(b)
extraordinary judicial relief, it should be invoked only upon
                                                                    (3) is appropriate only if the movant establishes “by clear
a showing of ‘exceptional circumstances.’ ” Larsen Co. v.
                                                                    and convincing evidence (1) that the adverse party engaged
Consol. Mktg., Inc., 148 F.R.D. 664 (N.D. Ga. 1993)(citing
                                                                    in fraud or other misconduct and (2) that this misconduct
Nemaizer v. Baker, 793 F.2d 58, 61 (2d Cir. 1986)), aff'd 15
                                                                    prevented the moving party from fully and fairly presenting
F.3d 1098 (11th Cir. 1994). “Moreover, ‘[w]hen the parties
                                                                    his case.” Montgomery v. Hall, 592 F.2d 278, 278–79 (5th
submit to an agreed-upon disposition instead of seeking a
                                                                    Cir. 1979); accord Waddell v. Hendry County Sheriff's Office,
resolution on the merits ... the burden to obtain Rule 60(b)
                                                                    329 F.3d 1300, 1309 (11th Cir. 2003); Taylor v. Texgas Corp.,
relief is heavier than if one party proceeded to trial, lost, and
                                                                    831 F.2d 255, 259 (11th Cir. 1987). Even if applicable to
failed to appeal.’ ” Id. (quoting Nemaizer, 793 F.2d at 63).
                                                                    the Stipulated Preliminary Injunction, Krotzer has presented
                                                                    no more than conclusory allegations that he was the victim
59      The Court has continuing jurisdiction over                  of “fraud” or “false pretenses.” 60 The Stipulation was
        the Stipulated Preliminary Injunction. Stipulated           negotiated by lawyers for the Plaintiffs and Defendants, and
        Preliminary Injunction at 15–16; see also Hodge v.          there is no evidence whatsoever that Plaintiffs misrepresented
        Dep't of Housing and Urban Dev., 862 F.2d 859,              any aspect of the Stipulation to Krotzer's attorney (or to
        861–62 (11th Cir. 1989); Canal Auth. of State of
                                                                    Krotzer himself) during the course of these negotiations. 61
        Fla. v. Callaway, 489 F.2d 567, 578 (5th Cir. 1974);
        Atlanta Journal and Constitution v. City of Atlanta
                                                                    60
        Dep't of Aviation, 6 F. Supp.2d 1359, 1364 (N.D.                   Krotzer's reference to an e-mail sent by counsel
        Ga. 1998).                                                         for Plaintiff FTC is unavailing. The e-mail was
                                                                           sent during negotiations concerning a possible final



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           62
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 94 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

       judgment in this case, occurring two months after         scientific verification of the Permanent Cure Program does
       entry of the Stipulated Preliminary Injunction. (See      not represent a good-faith attempt to comply with the
       Doc. 56–1; Motion to Vacate Ex. A). As such, the          provisions of the Stipulated Preliminary Injunction, nor is it
       e-mail is irrelevant to the question presented here.      sufficient evidence that the Stipulated Preliminary Injunction
                                                                 is unworkable. See Reynolds, 338 F.3d at 1226–29.
61     Rule 60(b)(4) refers to judgments that are void. A
       judgment is void for Rule 60(b)(4) purposes “if the        *63 Finally, relief pursuant to Rule 60(b)(6) is available only
       rendering court was powerless to enter it.” Burke         “in the most ‘extraordinary’ circumstances,” and “only in
       v. Smith, 252 F.3d 1260, 1263 (11th Cir. 2001).           dealing with a request for relief not falling within clauses one
       This Court had jurisdiction to enter a preliminary        through five.” Harduvel v. Gen. Dynamics Corp., 801 F. Supp.
       injunction pursuant to 15 U.S.C. § 53(b). FTC             597, 612–13 (M.D. Fla. 1992); accord Beavers v. A.O. Smith
       v. U.S. Oil & Gas Corp., 748 F.2d at 1434–                Elec. Products Co., 265 Fed.Appx. 772, 779 (11th Cir. 2008);
       35 (“preliminary injunction ... founded on the            Solaroll Shade & Shutter Corp., Inc. v. Bio–Energy Sys., Inc.,
       Court's equitable powers to provide relief ancillary      803 F.2d 1130, 1133 (11th Cir. 1986). “The party seeking
       to the Commission's complaint for permanent               relief has the burden of showing that absent such relief, an
       injunction”); see also FTC v. Bishop, No. 10–             ‘extreme’ and ‘unexpected’ hardship will result.” Griffin, 772
       10715, 10–12901, 2011 WL 1560656, at *1                   F.2d at 680. Krotzer has not presented the “extraordinary
       (11th Cir. April 25, 2011), Krotzer's argument            circumstances” that require that the Stipulated Preliminary
       notwithstanding. See Motion to Vacate at 13–16.           Injunction be vacated or modified. Nothing has changed since
Rule 60(b)(5) “permits a party to obtain relief from a           the entry of the Stipulated Preliminary Injunction other than
judgment or order if, among other things, ‘applying [the         the passage of time.
judgment or order] prospectively is no longer equitable.’ ”
Horne v. Flores, 129 S.Ct. 2579, 2593 (2009)(quoting Fed.        Alternatively, if the Stipulated Preliminary Injunction is to
R. Civ. P. 60(b)(5)). “[T]he Rule provides a means by which      be considered interlocutory, the Court, in the exercise of
a party can ask a court to modify or vacate a judgment or        its discretion, may reconsider or readdress it prior to the
order if ‘a significant change either in factual conditions or   entry of final judgment. Hardin v. Hayes, 52 F.3d 934,
in law’ renders continued enforcement ‘detrimental to the        938 (11th Cir. 1995). “Principles governing general contract
public interest.’ ” Horne, 129 S.Ct. at 2593 (quoting Rufo,      law apply to interpret settlement agreements,” and even
502 U.S. at 384). “Changed circumstances” justifying vacatur     though the Stipulated Preliminary Injunction arises under
or modification of a consent decree are those that “have         federal law, state contract law directs the Court's analysis.
caused compliance with the decree to become substantially        Resnick v. Uccello Immobilien, GMBH, Inc., 227 F.3d 1347,
more onerous, or have rendered the decree impracticable, or      1350 (11th Cir. 2000). 62 Thus, Florida contract principles
its continued enforcement inimical to the public interest.”      apply to evaluate Krotzer's attempt to vacate the Stipulated
Johnson, 348 F.3d at 1344. Generally invoked in litigation       Preliminary Injunction in this case. Cf Shepard v. Fla. Power
involving institutional reform and covering a span of years,     Corp., No. 8:09–CV–2398–T–27TGW, 2011 WL 1465995,
under Rule 60(b)(5) the “ ‘party seeking modification of         at *2 (M.D. Fla. April 18, 2011)(“[a] settlement agreement
a consent decree bears the burden of establishing that a         is a contract and, as such, its construction and enforcement
significant change in circumstances warrants revision of         are generally governed by state law”). Indeed, “ ‘[t]he rules
the decree’ ” by showing a “significant change either in         we use to interpret a consent decree are the same ones we
factual conditions or in law.' ” Reynolds, 338 F.3d at           use to interpret a contract—since a consent decree is a form
1226 (quoting Rufo, 502 U.S. at 383–84). Krotzer has             of contract.’ ” FTC v. Leshin, 618 F.3d 1221, 1231 (11th
failed to adduce any evidence to carry his burden of             Cir. 2010)(quoting Sierra Club v. Meiburg, 296 F.3d 1021,
establishing any changed circumstances. Krotzer's reference      1029 (11th Cir. 2002)). “ ‘One who attacks a settlement must
to a “new” website does not eliminate the “basic purpose”        bear the burden of showing that the contract he has made
of the Stipulated Preliminary Injunction. Nor has Krotzer        is tainted with invalidity, either by fraud practiced upon him
established changed factual conditions which have made           or by a mutual mistake under which both parties acted.’ ”
compliance with the Preliminary Injunction “substantially        Mid–South Towing Co. v. Har–Win, Inc., 733 F.2d 386, 392
more onerous” or “unworkable,” or detrimental to the public      (5th Cir. 1984)(quoting Callen v. Pa. R.R. Co., 332 U.S. 625,
interest. Krotzer's conclusory statement that he cannot afford   630 (1948)). “[A]bsent claims of fraud or duress, a [party]



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           63
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 95 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

who executes a settlement agreement pursuant to the advice          Aug. 31, 1994). Here, Plaintiffs had a legal right to pursue a
of independent counsel is presumed to have executed the             preliminary injunction. See FTC v. U.S. Oil & Gas Corp., 748
agreement knowingly and voluntarily.” Shepard, 2011 WL              F.2d at 1434–35. The fact that Krotzer faced the possibility of
1465995, at *2 (citing Myricks v. Fed. Reserve Bank of Am.,         opposing Plaintiffs' Motion for Preliminary Injunction does
480 F.3d 1036, 1041 (11th Cir. 2007)).                              not create the type of duress necessary to vacate an agreed
                                                                    Stipulated Preliminary Injunction.
62      “Federal common law may govern a state claim
                                                                    Alternatively, “[t]he doctrine of economic duress permits an
        based on a contract with the United States, which
                                                                    aggrieved party to rescind an agreement that was entered
        was entered into under authority of a federal statute,
                                                                    into under severe financial anxiety or pressure.” Amoco
        if a national uniform rule is necessary to further
                                                                    Oil Co. v. Gomez, 125 F.Supp.2d 492, 503 (S.D. Fla.
        the interests of the federal government.” City of
                                                                    2000). Assuming arguendo that “economic duress” can
        Huntsville v. City of Madison, 24 F.3d 169, 172
                                                                    provide a basis for invalidating a settlement agreement,
        n.3 (11th Cir. 1994). The Court is aware of no
                                                                    see Edwards v. Kia Motors of Am., Inc., 486 F.3d 1229,
        authority mandating the application of “federal
                                                                    1235–37 (11th Cir. 2007)(analyzing the defense of economic
        common law” to determine the validity of a
                                                                    duress under Alabama law to determine whether release
        settlement agreement such as the one embodied by
                                                                    was voidable), establishing economic duress, is “extremely
        the Stipulated Preliminary Injunction, where the
                                                                    difficult.” Amoco Oil, 125 F. Supp.2d at 503. The aggrieved
        FTC is a party to the agreement. Moreover, it does
        not appear to the Court that independent federal            party must show: “(1) wrongful acts or threats, (2) financial
        common law is necessary to protect uniquely                 distress caused by the wrongful acts or threats, and (3)
        federal interests in this matter or to further a            absence of a reasonable alternative course of action.” Id.
        uniform national rule. See FTC v. Leshin, 618               Krotzer has presented no evidence that Plaintiffs, by pursuing
        F.3d 1221, 1231 (11th Cir. 2010)(applying contract          a Motion for Preliminary Injunction, were engaged in
        principles to interpret a stipulated injunction             any “wrongful acts or threats.” Moreover, because Krotzer
                                                                    could have opposed the impending Motion for Preliminary
        entered pursuant to the FTC Act).
                                                                    Injunction, he had available to him a reasonable alternative
 *64 Krotzer alleges that the Stipulated Preliminary                to entering into the Stipulation. Accordingly, Krotzer does
Injunction was obtained “by intentional infliction of severe        not establish a basis to invalidate or modify the Stipulated
economic and emotional duress.” Motion to Vacate at 2. “            Preliminary Injunction because he entered the agreement
‘Duress is a condition of mind produced by an improper              under “economic duress.”
external pressure or influence that practically destroys the free
agency of a party and causes him to do an act or make a             Additionally, Krotzer contends that he was fraudulently
contract not of his own volition.’ ” Peralta v. Peralta Food,       induced to enter into the Stipulated Preliminary Injunction
Corp., 506 F. Supp.2d 1274, 1280 (S.D. Fla. 2007)(quoting           by Plaintiffs' reassurances that he could continue making
City of Miami v. Kory, 394 So.2d 494, 497 (Fla. 3d DCA              “minimal health claims,” Motion to Vacate at 3–4. Under
1981)).                                                             Florida law, the elements of fraudulent inducement are: “(1)
                                                                    a false statement regarding a material fact; (2) the statement
  Florida courts have articulated two factors that must coexist
                                                                    maker's knowledge that the representation is false; (3) intent
  when setting aside a contract or settlement on the grounds
                                                                    that the representation induces another's reliance; and (4)
  of duress ... Specifically, “[i]t must be shown (a) that the
                                                                    consequent injury to the party acting in reliance.” Thompkins
  act sought to be set aside was effected involuntarily and
                                                                    v. Lil' Joe Records, Inc., 476 F.3d 1294, 1315 (11th Cir. 2007)
  thus not as an exercise of free choice or will and (b) that
                                                                    (citing Wadlington v. Cont'l Med. Servs., Inc., 907 So.2d 631,
  this condition of mind was caused by some improper and
                                                                    632 (Fla. 4th DCA 2005); and Biscayne Inv. Group, Ltd.
  coercive conduct of the opposite side.”
                                                                    v. Guarantee Mgmt. Servs., Inc., 903 So.2d 251, 255 (Fla.
Id. (quoting Kory, 394 So.2d at 497). “ ‘[I]t is not improper       3d DCA 2005)). Again, Krotzer has cited to no evidence of
and therefore not duress to threaten what one has a legal           any allegedly false statement made by Plaintiffs' counsel in
right to do.’ ” Id. (quoting Kory, 394 So.2d at 498); see also      negotiating the Stipulated Preliminary Injunction. Moreover,
G.E.E.N. Corp. v. Southeast Toyota Distributors, Inc., No.          even assuming false statements were made, Krotzer, who
93–632–CIV–ORL–19, 1994 WL 695364, at *4–5 (M.D. Fla.               was represented by his own counsel at the time, has not



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            64
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 96 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

established that he was entitled to justifiably rely upon the       within the context of a settlement pursuant to the advice
representations made by Plaintiffs' counsel. See Pettinelli,        of independent counsel is presumed to have executed the
722 F.2d at 709–10 (parties in adversarial relationship not         document knowingly and voluntarily absent claims of fraud
entitled to rely upon representations of opposing counsel in        or duress”). Defendant Krotzer is presumed to have known
settlement negotiations (citing Columbus Hotel Corp. v. Hotel       what he was agreeing too, and he has not presented any basis
Mgmt. Co., 156 So. 893, 900 (1934)); see also Austin v.             for believing otherwise. Having “paid a high price for this
Spirit Airlines, Inc., No. 08–60540–CIV–COHN, 2008 WL               lesson,” Motion to Vacate at 11, is not a basis for vacating
4927003, at *2 (S.D. Fla. Nov. 17, 2008)(citing Mergens             the Stipulated Preliminary Injunction. The Motion to Vacate
v. Dreyfoos, 166 F.3d 1114, 1117–18 (11th Cir. 1999));              (Doc. 56) will be DENIED.
Somerset Pharms., Inc. v. Kimball, 49 F. Supp.2d 1335, 1340
(M.D. Fla. 1999)(“In Mergens, the Eleventh Circuit held that        Alternatively, Krotzer moves to modify the terms of the
reliance on misrepresentations or omissions by the opposing         Stipulated Preliminary Injunction. 63 Although the Stipulated
parties negotiating a settlement agreement in the context of a      Preliminary Injunction was agreed to by the parties, for
contentious and adversarial relationship is unreasonable as a       modification purposes, it is treated as a judicial act, as
matter of law.”).                                                   opposed to a contract. Reynolds, 338 F.3d at 1226. If the
                                                                    Stipulated Preliminary Injunction is to be treated similarly
 *65 Finally, Krotzer argues that he was mistaken as to             to a consent decree, “Rule 60(b) ... allows a district court
the meaning of the term “implied” found in the Stipulated           to modify a consent decree when ‘it is no longer equitable
Preliminary Injunction, and Plaintiffs' broad construction          that the judgment should have prospective application.’ ”
of that term which he argues reaches beyond Krotzer's               Id. at 1226 (quoting Fed. R. Civ. P. 60(b)(5) prior to the
understanding of the agreement. Motion to Vacate at 3–4.            2007 Amendment re-wording the provision). However, as
“[A] unilateral mistake of fact is not a basis for avoidance of a   previously noted, Krotzer has failed to establish any change in
settlement agreement....” Mid–South Towing Co., 733 F.2d at         law or factual circumstances, other than that he has discovered
391. In this vein, “ ‘[a] party to a settlement who has the means   that he cannot continue marketing his alcoholism “cure”
in hand of ascertaining the facts, but neglects to use those        product. The fact that the Stipulated Preliminary Injunction
means cannot thereafter have the settlement set aside because       may have turned out to be disadvantageous to Defendants
of mistake.’ ” Peralta, 506 F. Supp.2d at 1283 (quoting             is not a basis to modify it. Thus, to the extent Defendant's
Davis v. Huskipower Outdoor Equip. Corp., 936 F.2d 193,             Motion to Vacate seeks to modify the Stipulated Preliminary
197–98 (5th Cir. 1991)). Krotzer, who says he has a Juris           Injunction, it it is due to be DENIED.
Doctorate degree himself, (see Doc. 17; Motion to Withdraw
at 1), was represented by counsel during the negotiations           63     This becomes abundantly clear in the context of
which led to the Stipulated Preliminary Injunction. He later
                                                                           his response to the Plaintiffs' Motion for Order to
“dismissed his counsel so he could negotiate a Proposed
                                                                           Show Cause why Krotzer should not be held in civil
Final Order directly with Plaintiff [sic] counsel that would
                                                                           contempt for alleged violations of the Stipulated
not be marred by possible communication difficulties, which
                                                                           Preliminary Injunction. See Defendant's Response
he feared since Plaintiff FTC steadfastly refused to talk with
                                                                           to Motion for Order to Show Cause at 9, 15.
or confront Defendant.” Motion to Vacate at 8. Moreover
Krotzer cannot prevail based upon his claim that he did             The Stipulated Preliminary Injunction remains in full force
not understand the implication of the terms of the Proposed         and effect.
Preliminary Injunction because of an alleged communications
breakdown between Plaintiffs and Krotzer, through Krotzer's
former attorney. “[M]ere dissatisfaction with the advice of            B. Plaintiff's Motion To Give Speeches and Publish
[an] attorney cannot support a finding that [the] agreement            Books (Doc. 144)
to settle ... was not knowing or voluntary.” Shephard, 2011         On June 2, 2011, Defendant Krotzer filed a motion entitled
WL 1465995, at *4; see also Myricks, 480 F.3d at 1041 (“an          Opposed Motion to Permit Unfettered Speaking and Book
employee's decision to consult an attorney before signing           Writing. (Doc. 144; Motion to Give Speeches and Publish
a clear release creates a presumption that the release is           Books). In it, Krotzer asks the Court to give “Krotzer the
enforceable”); Riley v. Am. Family Mut. Ins. Co., 881 F.2d          peace of mind and unfettered freedom to give speeches
368, 373 (7th Cir. 1989)(“a plaintiff who executes a release        and publish books describing Molecule Multiplicity and the
                                                                    results of his—500 members, without risking violating the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            65
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 97 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

Preliminary Injunction.” Id. at 1–2. Alternatively, Krotzer         of the injunction, and declines to issue an “advisory opinion”
requests that the Court “dismiss the Preliminary Injunction,        to address the “future possibility” that Plaintiff may wish
in whole or in part” as “unconstitutional,” or for the grounds      to provide news summaries to clients). The Court declines
set forth in his previous Motion to Vacate. Id. at 2, 11. Krotzer   Krotzer's invitation to enter an advisory opinion as to whether
states that he is “nearing completion of a book,” and he            hypothetical situations might be contrary to the Stipulated
wishes to speak publically as part of marketing this yet-to-be      Preliminary Injunction.
published book. Id. at 3, 4. He contends that the Stipulated
Preliminary Injunction is unconstitutional because it extends       Finally, as to Krotzer's apparent First Amendment challenge
an order “enjoining sales of medicines to include preventing        to the Stipulated Preliminary Injunction, the government may
Speeches or Books,” “chilling” his First Amendment right to         ban commercial speech which is deceptive and misleading,
free speech. Id. at 6, 10, 13. Krotzer complains that Plaintiffs    and “more likely to deceive the public than to inform
seek to assert a right to approve speeches, or read any books       it.” Central Hudson Gas & Electric Corp. v. Pub. Serv
by Krotzer “before deciding whether to ask the Court to             Comm'n of N.Y., 447 U.S. 557, 563, 566 (1980); FTC v.
issue a Contempt Order for violation of the Preliminary             Direct Mktg. Concepts, Inc., 648 F.Supp.2d at 213. 64 The
Injunction.” Id. at 9–10.                                           provisions of the Stipulated Preliminary Injunction do not
                                                                    raise First Amendment constitutional concerns because they
 *66 Plaintiffs oppose Krotzer's motion, arguing that Krotzer       prohibit only the dissemination of deceptive and misleading
cannot receive a “guarantee that under no conceivable               advertising which, by definition, does not have any First
scenario,” he be permitted to publish a book and give               Amendment protection. FTC v. Direct Mktg. Concepts, Inc.,
speeches. (Doc. 146; Response to Motion to Give Speeches            648 F. Supp.2d at 217. Moreover, the Stipulated Preliminary
and Publish Books at 1). Plaintiffs argue that Krotzer's motion     Injunction preserves the distinction between prior restraint
should be denied because it fails to comply with the Local          of speech before it occurs, which is presumptively unlawful
Rules by not stating a basis for the request or citing legal        under the First Amendment, and subsequent punishment for
authority, and because it includes no evidentiary support. Id.      deceptive speech. See Alexander v. United States, 509 U.S.
at 2.                                                               544, 553–54 (1993). Nothing in the Stipulated Preliminary
                                                                    Injunction requires Krotzer to obtain a permit or license
To the extent Krotzer asks the court to “dismiss” or vacate         or permission from Plaintiffs before he speaks or writes,
the Stipulated Preliminary Injunction, the motion is denied,        nor does it suggest outright suppression of all speech on
for the reasons already set forth above in connection               the part of Krotzer. Rather, it prohibits five categories of
with Krotzer's Motion to Vacate the Stipulated Preliminary          misleading and deceptive representations; requires clear and
Injunction. Likewise, to the extent Krotzer requests that the       conspicuous disclosure of all costs and fees and conditions
Court advise that his yet to be published book and unspecified      applicable to the purchase or cancellation of the product or
hypothetical speeches are exempt from the provisions of the         service; prohibits unauthorized billing; and requires cessation
Stipulated Preliminary Injunction, the motion must also be          of collection efforts. Stipulated Preliminary Injunction at 7–
denied. While it may be within the discretion of the Court          12. It is only after the speech is uttered that, if Krotzer has
to entertain a petition for modification or construction of         violated the Stipulated Preliminary Injunction, he may be
an injunction order “in the light of a concrete situation,” it      brought into court by Plaintiffs to face possible subsequent
may not determine the operation of the Stipulated Preliminary       punishment, after a hearing and an opportunity to be heard.
Injunction in the face of a “sterile” or “abstract controversy”     Compare Suntrust Bank v. Houghton Mifflin Co., 252 F.3d
such as Krotzer presents here. See Regal Knitwear Co. v.            1165, 1166 (11th Cir. 2001)(unwarranted grant of preliminary
Nat'l Labor Relations Bd., 324 U.S. 9, 15–16 (1945); see            injunction preventing publication of a specified book by
Kaimowitz v. The Florida Bar, 996 F.2d 1151, 1153 (11th Cir.        copyright infringement defendant amounted to unlawful prior
1993)(affirming denial of motion requesting to enjoin The           restraint in violation of the First Amendment). Nor is there
Florida Bar's future interference with attorney's federal court     any evidence that the provisions of the Stipulated Preliminary
practice, where The Florida Bar had taken no action to do           Injunction burden more speech than necessary to serve the
so; “adjudication of the issue would constitute an advisory         government's significant interest in preventing deceptive and
opinion treating a hypothetical case rather than an actual          false advertising. See United States v. Kahn, 244 Fed.Appx.
controversy”); Pac. and Southern Co. v. Duncan, 792 F.2d            270, 273–74 (11th Cir. 2007)(permanent injunction barring
1013, 1015 (11th Cir. 1986)(court refuses to alter the wording      tax consultant from preparing frivolous letters and complaints



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            66
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 98 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

to the Internal Revenue Service, falsely advising client, and    Stipulated Preliminary Injunction, and that the Injunction
frustrating federal tax administration was not prior restraint   was not meant to prevent him from continuing his business,
on consultant's speech because the injunction burdened no        but rather to “to regularize his representations.” (Doc.
more speech than necessary to serve significant government       74; Response to Motion for Order to Show Cause at 3).
interest in administration and enforcement of internal revenue   Krotzer denies Plaintiffs' allegation that he has violated
laws). Finally, the Stipulated Preliminary Injunction, entered   the Stipulated Preliminary Injunction. Id. at 8. He wishes
with the consent of Plaintiffs and Defendant Krotzer, provides   to communicate with “existing customers” and to continue
that the “Entry of this Order is in the public interest.”        to receive payments from them, contending that “cease
Stipulated Preliminary Injunction ¶ 9. While not conceding       collection efforts” does not prohibit him from receiving
in the Stipulated Preliminary Injunction any liability for       money from satisfied customers. Id. at 9. He also contends
the conduct alleged in Plaintiffs' Complaint, Krotzer does       that the Stipulated Preliminary Injunction infringes on his
acknowledge that the Complaint does state a claim upon           First Amendment right of free speech because, according to
which relief may be granted, and that the Plaintiffs have the    Plaintiffs, it prevents Krotzer from “publicly talking about
authority to seek the relief they have requested. Id. at 1 and   alcohol.” Id. at 11; see also id. at 14, 15.
¶ 3. Thus, the Stipulated Preliminary Injunction is properly
remedial in purpose, and not an improper prior restraint on      District courts have inherent and statutory power to enforce
speech. See Lucero v. Trosch, 121 F.3d 591, 600 (11th Cir.       their Orders and to punish violators for contempt. Roadway
1997). Accordingly, for these reasons, Krotzer's Motion to       Express Inc. v. Piper, 447 U.S. 752, 764–65 (1980). “Civil as
Give Speeches and Publish Books (Doc. 144) is due to be          distinguished from criminal contempt is a sanction to enforce
DENIED.                                                          compliance with an order of the court or to compensate for
                                                                 losses or damages sustained by reason of noncompliance.”
64                                                               McComb v. Jacksonville Paper Co., 336 U.S. 187, 191 (1949).
       The four-part test to determine whether
       government regulation of commercial speech is             “An injunction can be enforced, if necessary, through a
       permissible is set forth by the Supreme Court in          contempt proceeding.” Riccard v. Prudential Ins. Co., 307
       Central Hudson as follows:                                F.3d 1277, 1296 (11th Cir. 2002).
          At the outset, we must determine whether the
          expression is protected by the First Amendment.        The Stipulated Preliminary Injunction was entered on May
          For commercial speech to come within that              26, 2010. Plaintiffs' Motion was filed on October 21, 2010.
          provision, it at least must concern lawful activity    Plaintiffs contend that Krotzer's conduct as of that date
          and not be misleading. Next, we ask whether            violated the Stipulated Preliminary Injunction. Plaintiffs cite
          the asserted governmental interest is substantial.     to a new website, www.guiltfreedrinking.com, (“Guiltfree
          If both inquiries yield positive answers, we           Website”) which was registered on May 26, 2010, by a person
          must determine whether the regulation directly         named “Magic Krotzer,” believed to be Defendant Krotzer's
          advances the governmental interest asserted, and       wife, and which is “substantially similar” to the ACF Website
          whether it is not more extensive than is necessary     challenged in the Complaint. The Guilt Free Website, though
          to serve that interest.                                shorter, with six pages and 42 hyperlinks, has many of the
       Central Hudson, 447 U.S. at 566. Thus, misleading         same features, photographs and representations as the ACF
       commercial speech receives no First Amendment             Website. Motion for Order to Show Cause at 1, 4–8, 10–
       protection. FTC v. Direct Mktg. Concepts, Inc., 648       15; Henry 1st Decl. ¶¶ 26, 28–34. Plaintiffs also contend
                                                                 that Krotzer has made other violative representations on other
       F. Supp.2d at 213.
                                                                 websites, www.dougkrotzer.com, and www.linkedin.com.
                                                                 Motion for Order to Show Cause at 1, 4–8, 10–15. Plaintiffs
   C. Plaintiffs' Motion for Order to Show Cause to Hold
                                                                 cite to e-mail correspondence by Krotzer, dated June 26,
   Defendant Krotzer in Civil Contempt (Doc. 58)
                                                                 2010, July 27, 2010, and August 24, 2010, as support for
 *67 In their Motion, Plaintiffs ask the Court “to issue an
                                                                 their argument that Krotzer has contacted consumers for
order to show cause why Defendant ... Krotzer ... should
                                                                 both advertising and debt collection purposes, in violation of
not be held in civil contempt for multiple violations” of
                                                                 the Stipulated Preliminary Injunction. Id. at 1, 16. Plaintiffs
the Stipulated Preliminary Injunction. (Doc. 58; Motion for
                                                                 seek an Order requiring “a daily fine” of $1,000.00 to
Order to Show Cause at 1). Krotzer responds in opposition
that Plaintiffs have “[o]verly strict interpretations” of the


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          67
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 99 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

coerce Krotzer's compliance and that Krotzer “redress to all         that the “appropriate measure for redress is the aggregate
consumers injured by Defendant's violations.” Id. at 1–2, 21.        amount paid by consumers less refunds made by Defendants.”
                                                                     Id. at 29 (citing FTC v. Nat'l Urological Group, 645 F.
As set forth above, the Court has determined that the                Supp.2d at 1212 and FTC v. SlimAmerica, 77 F. Supp.2d at
Plaintiffs are entitled to summary final judgment on Counts          1276). Plaintiffs cite to evidence in the record that indicates
I through VII of the Complaint against Defendant Krotzer.            that “Krotzer, alone and with ACF, took in $732,480 from
Now that liability has been determined, the Court will enter         consumers.” Id. Krotzer responds that should he be found to
the remedial phase of this litigation. Among the possible            be liable, he “hopes for a token penalty” that rejects Plaintiffs'
remedies to be considered, are: permanent injunction,                “ ‘fencing out’ ” provisions which he contends would deny
freezing of Defendants' assets, and awarding consumers               him reasonable job prospects AND assure no legitimate
redress or restitution. E.g. FTC v. USA Financial, LLC, 2011         scientist, responsible corporation, foundation or government
WL 679430, at *3–4; FTC v. RCA Credit Servs., LLC, 727               will help him ....” Defendant's Response to Plaintiff's Motion
F. Supp.2d at 1335–40.                                               for Summary Judgment at 7.

In light of the current posture of this case, the fact that the      The parties have not fully briefed the issue of remedies. Issues
Stipulated Preliminary Injunction remains in place, and the          which remain pending include whether permanent injunction
time that has passed since the filing of Plaintiffs' Motion          should be entered, and if so, the scope of that permanent
for Order to Show Cause and the basis therefore, the Court           injunction; the proper baseline amount of Defendants'
determines that the better course at this time is to deny            unjust gains; what reductions, if any, are appropriate when
Plaintiffs' Motion for Order to Show Cause without prejudice.        calculating Defendants' ultimate liability; the proper amount
If Plaintiffs believe it necessary to file an updated Motion         of equitable restitution or disgorgement; whether the Court
for Order to Show Cause, they may do so, with supporting             should order an asset freeze; future monitoring; and costs
citation to alleged violations of the Stipulated Preliminary         recoverable by Plaintiffs. “To calculate the appropriate size
Injunction, and to a basis for the remedies sought. Krotzer          of disgorgement relief, a district court must engage in a
is cautioned that, in the interim, the Court intends for the         two-step burden shifting analysis. The FTC must first ‘show
mandates of the Stipulated Preliminary Injunction to be              that its calculations reasonably approximated the amount
followed strictly. To the extent the findings in this Order assist   of customers' net losses, and then the burden shifts to the
Krotzer in interpreting the Stipulated Preliminary Injunction,       defendants to show that those figures were inaccurate.’ ” FTC
he should carefully review it. The Court will not hesitate to        v. QT, Inc., 448 F. Supp.2d at 974 (quoting FTC v. Febre,
find Krotzer in civil contempt if he chooses to disregard the        128 F.3d 530, 535 (7th Cir. 1997)). The burden for showing
Court's mandate.                                                     the amount of assets subject to disgorgement is light: “a
                                                                     reasonable approximation of a defendant's ill-gotten gains is
                                                                     required.... Exactitude is not a requirement.” FTC v. Bishop,
VII. Remedies                                                        No. 10–10715, 2011 WL 1560656, at *1 (11th Cir. April 25,
 *68 Having concluded that judgment should be entered in             2011)(citation and internal quotations omitted).
favor of Plaintiffs and against Defendant Krotzer on all claims
and affirmative defenses, the Court must now determine the           In consideration of the state of the record, the Court
appropriate remedies. In their Complaint, Plaintiffs seek a          will require additional briefing to address the appropriate
permanent injunction against ACF and Krotzer, an award               remedies in this case. Plaintiffs shall file their Motion for
to redress consumers for injuries resulting from Defendants          Remedies, setting forth legal and factual support for remedies
ACF and Krotzer's violations of the FTC Act and FDUPTA,              sought, and including a proposed permanent injunction order,
“including, but not limited to, rescission or reformation of         no later than October 31, 2011. Defendant shall file his
contracts, restitution, the refund of monies paid, and the
                                                                     response no later than November 25, 2011. 65
disgorgement of ill-gotten monies,” and costs of bringing this
action. Complaint at 26.
                                                                     65      Additionally, now that liability has been
In their Motion for Summary Judgment, Plaintiffs argued                      determined as to Defendant Krotzer, Plaintiffs may
for entry of a permanent injunction with “broad fencing-in                   re-file their Motion for Entry of Default Judgment
provisions” that would reach “other health-related claims.”
Motion for Summary Judgment at 28. Plaintiffs contend


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               68
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 100 of 192
Federal Trade Commission v. Alcoholism Cure Corporation, Not Reported in Fed....
2011 WL 13137951

                                                                   (Doc. 135; Plaintiffs' Motion to Strike Edwards' Affidavit) is
       Against Defendant Alcoholism Cure Corporation.
                                                                   DENIED WITHOUT PREJUDICE.
       (See Doc. 141; 5/10/11 Order).
Upon due consideration, and for the foregoing reasons, it is       9. Defendant's Dispositive Motion #2: One Piece Of
hereby                                                             Paper Capsulizes Injustice—Need For Defendant's Judgment
                                                                   Without Delay Criticality Continues: Welfare will not fund
ORDERED:                                                           advance of groundbreaking technology (Doc. 140; Krotzer's
                                                                   Second Motion for Summary Judgment) is DENIED AS
1. The Stipulated Order For Preliminary Injunction (Doc. 12–       MOOT.
1) remains in full force and effect.
                                                                   10. Plaintiffs' Motion To Strike Defendant Robert Douglas
 *69 2. Defendant's Opposed Motion to Vacate Preliminary           Krotzer's “Dispositive Motion #2: One Piece Of Paper
Injunction Stipulated Under False Pretenses and Without            Capsulizes Injustice—Need For Defendant's Judgment
Statutory Authority Or Jurisdiction. Alternatively Request         Without Delay Criticality Continues: Welfare will not fund
For Order Interpreting The Injunction (Doc. 56; Motion to          advance of groundbreaking technology” (Doc 142; Plaintiffs'
Vacate) is DENIED.                                                 Motion to Strike Krotzer's Second Motion for Summary
                                                                   Judgment) is DENIED AS MOOT.
3. Plaintiffs' Motion For An Order To Show Cause Why
Defendant Robert Douglas Krotzer Should Not Be Held In             11. Plaintiffs' Motion To Exclude The Proffered Expert
Civil Contempt, And Memorandum In Support (Doc. 58;                Testimony Of Defendant Robert Douglas Krotzer And Carl
Motion for Order to Show Cause) is DENIED WITHOUT                  Edwards, And Memorandum In Support (Doc. 143; Plaintiffs'
PREJUDICE.                                                         Motion to Exclude Krotzer and Edwards Expert Testimony)
                                                                   is DENIED WITHOUT PREJUDICE.
4. Amendment & Corrected Emergency Dispositive Motion
#1: Summary Judgment, Failure To State A Claim, And                12. Defendant's Opposed Motion To Permit Unfettered
Judgment As A Matter Of Law; Oral Hearing Requested                Speaking And Book Writing (Doc. 144; Plaintiff's Motion To
(Doc. 96; Defendant's Motion for Summary Judgment) is              Give Speeches and Publish Books) is DENIED.
DENIED.
                                                                   13. Plaintiffs may re-file their Motion for Entry of Default
5. Plaintiffs' Motion To Strike Added Text And Certain             Judgment Against Defendant Alcoholism Cure Corporation.
Exhibits To Defendant Krotzer's “Amendment & Corrected
Emergency Dispositive Motion #1: Summary Judgment,                 14. Plaintiffs Federal Trade Commission and Office of the
Failure To State A Claim, And Judgment As A Matter Of              Attorney General, Department of Legal Affairs, State of
Law” (Doc. 99; Plaintiffs' Motion to Strike) is GRANTED            Florida shall file their Motion for Remedies, setting forth
IN PART, AND DENIED IN PART.                                       legal and factual support for remedies sought, and including a
                                                                   proposed Permanent Injunction order, no later than October
6. Plaintiffs' Motion For Summary Judgment And                     31, 2011. Defendant Robert Douglas Krotzer shall filed his
Memorandum In Support, Dispositive Motion (Doc. 123;               response no later than November 25, 2011.
Plaintiffs' Motion for Summary Judgment) is GRANTED as
to liability.                                                      DONE AND ORDERED in Jacksonville, Florida, this 16th
                                                                   day of September, 2011.
7. Defendant's Motion To Strike Plaintiffs' Amended
Documents (Doc #126, #128) (Doc. 131; Defendant's Motion
to Strike) is DENIED.                                              All Citations

8. Plaintiffs' Amended Motion To Strike The Affidavit Of           Not Reported in Fed. Supp., 2011 WL 13137951
Carl Edwards Filed By Defendant Robert Douglas Krotzer

End of Document                                                © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            69
Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 101 of 192




                           E
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 102 of 192
Federal Trade Commission v. Amazon.com, Inc., Not Reported in Fed. Supp. (2016)
2016 WL 10654030

                                                                FTC’s Motion with respect to liability. The Court ORDERS
                                                                further briefing with respect to the appropriate remedy.
                  2016 WL 10654030
    Only the Westlaw citation is currently available.
    United States District Court, W.D. Washington,              I. BACKGROUND
                       at Seattle.
                                                                A. In-App Purchases
      FEDERAL TRADE COMMISSION, Plaintiff,                      Defendant Amazon.com, Inc. (“Amazon”) operates an
                     v.                                         Appstore in which customers can view and download apps to
         AMAZON.COM, INC., Defendant.                           use on Android mobile devices or Kindle Fire tablets. (Dkt.
                                                                No. 1 at 3.) Apps take many forms, but include functions that
                 CASE NO. C14-1038-JCC                          allow users to read books, play games, stream movies, check
                            |                                   weather, and organize files. (Dkt. No. 1 at 3; Dkt. No. 15
                   Signed 04/26/2016                            at 2.) Apps may be free or come at a cost to download and
                            |                                   install. (Dkt. No. 15 at 3.) Certain user activities within some
                    Filed 07/22/2016                            apps also come with monetary charges, starting at $0.99 and
Attorneys and Law Firms                                         ranging up to $99.99. (Id.) These charges are known as “in-
                                                                app purchases.” (Id.) Amazon started charging customers for
Jason Adler, Duane C. Pozza, Heather Allen, Helen P. Wong,      “in-app purchases” or “IAPs” in November 2011. (Id.)
Jane M. Ricci, Katharine Roller, Miya Sarah Tandon, Federal
Trade Commission, Washington, DC, Laura Marie Solis,            While the app developers set the price for apps and in-app
Federal Trade Commission, Seattle, WA, for Plaintiff.           purchases, Amazon retains 30% of the revenue from every in-
                                                                app sale. (Dkt. No. 1 at 4; Dkt. No. 15 at 3.)
Danielle R. Foley, J. Douglas Baldridge, Venable LLP,
Washington, DC, James C. Grant, John Goldmark, Davis            Many apps geared towards children, and likely to be used
Wright Tremaine, David J. Burman, Eric J. Weiss, Harry H.       by children, offer in-app purchases. (Dkt. No. 15 at 2-3,
Schneider, Jr., Jeffrey M. Hanson, Perkins Coie, Seattle, WA,   7.) For example, a child may be prompted to use or
for Defendant.                                                  acquire seemingly-fictitious currency, including a “boatload
                                                                of doughnuts, a can of stars, and bars of gold,” but in reality
                                                                the child is making an in-app purchase using real money. (Dkt.
   ORDER GRANTING AMAZON'S MOTION FOR                           No. 100 at 11.) In fact, in developing its Kindle Fire tablet,
 PARTIAL SUMMARY JUDGMENT AND GRANTING                          Amazon identified “soccer parents” as a key target customer
  THE FTC'S MOTION FOR SUMMARY JUDGMENT                         base, referring to them as “low-hanging fruit.” (Dkt. No. 121
                                                                at 8; see also Dkt. No. 122 at 3.)
                       REDACTED
                                                                Moreover, the evidence demonstrates that Amazon was aware
John C. Coughenour, UNITED STATES DISTRICT JUDGE                that many customers did not understand in-app purchases
                                                                when they were first implemented. In a confidential document
 *1 This matter comes before the Court on Amazon’s Motion       regarding Amazon’s marketing plan for launching in-app
for Partial Summary Judgment (Dkt. Nos. 92 and 93), the         purchases, the company acknowledged that “ ‘IAP’ isn't a
FTC’s Response (Dkt. Nos. 156 and 158), Amazon’s Reply          concept widely known by customers.” (Dkt. No. 120 at 5.)
in Support (Dkt. Nos. 188 and 189), the FTC’s Motion for        And, despite its assertion that “[c]ustomers are not looking
Summary Judgment (Dkt. Nos. 109 and 138), Amazon’s              for apps based on how much they cost,” the company was
Opposition (Dkt. Nos. 167 and 179), and the FTC’s Reply         aware that customers' top searches in selecting apps indicate
(Dkt. Nos. 182 and 184). The Court held oral argument on the    that customers were seeking free apps to use. (Id. at n. 2;
FTC’s Motion on Thursday, April 21, 2016.                       five of the top searches included the word “free.”) Amazon
                                                                was aware that in many instances, the person initiating the in-
Having thoroughly considered the parties' briefing, argument,   app purchase was a child: in a document discussing company
and the relevant record, the Court hereby GRANTS Amazon’s       strategy to promote increases in in-app purchasing, Amazon
Motion with respect to injunctive relief, and GRANTS the        acknowledged “the disconnect between the account owner


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           1
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 103 of 192
Federal Trade Commission v. Amazon.com, Inc., Not Reported in Fed. Supp. (2016)
2016 WL 10654030

(e.g., parent) and the app user (e.g., child).” (Dkt. No. 118 at
7.) On February 11, 2011, Amazon Appstore Director Aaron
Rubenson forwarded an article discussing scrutiny that Apple
faced for enabling children to accrue in-app purchases to
Johanna May, who was working on designing the IAP user
experience. (Dkt. No. 127 at 158.) Rubenson said to May, “We
need to think this through for our IAP implementation.” (Dkt.
No. 115 at 10.)

 *2 When Amazon’s Appstore first implemented in-app
purchases in November 2011, the default setting did not
require account holder approval, by entry of a password or         (Id. at 4-5.) Within the Note is language, about two-thirds of
any other means, prior to completion of an in-app purchase.        the way towards the bottom, beginning, “PLEASE NOTE.”
(Dkt. No. 127 at 160, 180.) Only if a customer had previously      Prior to October 2012, the insertion of this language, warning
enabled parental controls would the IAP require entry of           users that the app enables users to “purchase digital content
a pin code or password. (Dkt. No. 127 at 161.) As one              using actual money,” was inserted manually and in some
Amazon employee explained, “If a parent gives the device to        instances omitted altogether. (Dkt. No. 127 at 299-300.) After
a child and the child is playing the game and they—they just       making an in-app purchase, Amazon customers were always
decide, you know, outside of the parent’s view or whatever,        notified via an e-mail. (See, e.g., Dkt. No. 181 at 305.)
to purchase, they could do that.” (Dkt. No. 181 at 304.)

In the Amazon Appstore, individual apps were displayed             B. Fallout from In-App Purchases Made By Children
using what is called a “detail page,” containing information       Amazon has received many complaints from adults who were
relating to the app. (Dkt. No. 15 at ¶ 14; Dkt. No. 1 at ¶ 14.)    surprised to find themselves charged for in-app purchases
When in-app purchases were launched in November 2011, the          made by children. By December 2011, Aaron Rubenson
detail page looked like this:                                      referred to the amount of customer complaints as “near house
                                                                   on fire.” (Dkt. No. 115 at 19.) Rubenson also referred to
                                                                   “accidental purchasing by kids” as one of two issues the
                                                                   company needed to solve. (Id.) Rubenson additionally stated
                                                                   that “we're clearly causing problems for a large percentage
                                                                   of our customers.” (Id. at 14.) In the first two months of the
                                                                   Amazon Appstore offering IAPs, Amazon received [redacted
                                                                   text] customer service contacts requesting refunds for IAPs.
                                                                   (Dkt. No. 122 at 16.) The “primary root of the contacts was
                                                                   accidental purchases due to parent control issues.” (Id. at 14.)

                                                                   In March 2012, Amazon introduced a password prompt
                                                                   feature for in-app charges of $20 or more. (See Dkt. No. 1 at
(See Dkt. No. 100 at 3.) A button below the name of the app in     ¶ 20, Dkt. No. 15 at ¶ 20.) This initial step did not include
the upper-left corner included the price of the app download:      charges below $20 or charges that, in combination, exceeded
either “FREE” or a set dollar amount. (Id.) The price button       $20. (Dkt. No. 127 at 169-170; Dkt. No. 115 at 13.)
itself did not acknowledge the existence of in-app charges.
(Id.) Underneath the header, “Description” was a long note         In August 2012, the FTC notified Amazon that it was
providing more information about the app. While the “Note”         investigating its in-app billing practices. (Dkt. No. 158 at 7;
included information about the presence of in-app purchases,       Dkt. No. 215 at 3; Dkt. No. 216 at 2.) In February 2013, in
a user often had to scroll down “below the fold” to read it:       response to this investigation and high refund rates, Amazon
                                                                   began to require password prompts more frequently, though
                                                                   not consistently. (Dkt. No. 15 at ¶ 21.) Passwords became
                                                                   required when: a purchase over $20 was initiated, a second
                                                                   IAP purchase attempt was made within five minutes of a first,


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             2
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 104 of 192
Federal Trade Commission v. Amazon.com, Inc., Not Reported in Fed. Supp. (2016)
2016 WL 10654030

and when parental controls were enabled. (Dkt. No. 124 at
15.) And once a password was entered, in-app purchases were
often then authorized for the next sixty minutes. (Dkt. No. 15
at ¶ 21.) The fact that one password entry authorized in-app
purchases for an additional window of time was not explained
during the process. (Dkt. No. 127 at 117.) When asked
in a Rule 30(b)(6) deposition whether the rules regarding
when password prompts appeared was likely “transparent to
consumers,” Aaron Rubenson said, “they are not.” (Dkt. No.
127 at 126.)

 *3 In October 2012, Amazon released software entitled
Kindle FreeTime, which allowed parents to control tablet
usage by children in a variety of ways. (Dkt. No. 95 at 7.)
Within Kindle FreeTime, in-app purchasing was disabled.
(Id.) FreeTime was available on Kindle Fire tablets sold after
September 2012. (Id.)
                                                                  (Dkt. No. 200 at 6.) The words, “In-App Purchasing” are
In March 2013, Amazon developed a list of “High-Risk              smaller than the remainder of the text on the screen and in
Apps,” those that had a refund rate of greater than 15 percent    the same font and color. Notably, though the words “In-App
of its revenue, and those that were targeted at children. (Dkt.   Purchasing” represented a clickable hyperlink which users
No. 127 at 114-115.) In-app purchases in High-Risk Apps           could click on to learn more about in-app charges, the lettering
then required entry of a password. (Dkt. No. 124 at 15.)          is not presented in such a way as to make that obvious, such
                                                                  as setting the words in a different color or underlining them.
In May 2013, Amazon added a password requirement for all
first-time in-app purchases on Kindle Fire tablets. (Dkt. No.     In June, after the FTC announced a settlement with Apple
95 at 8.) The prompt is pictured below:                           regarding its in-app purchases, Amazon refined its password
                                                                  prompt for first-time in-app purchases to be consistent with
                                                                  the terms of the Apple settlement. (Dkt. No. 95 at 9.) This new
                                                                  prompt enabled customers to select whether they would like
                                                                  to require a password for future IAPs:




(Dkt. No. 97 at 103.) The prompt refers to authorization of a
singular “in-app purchase.”

In June 2013, Amazon changed the configuration of the
AppStore so that the words “In-App Purchasing” would
appear on an app’s description page:



                                                                  To date, Kindle devices of the “First Generation,” for which
                                                                  software updates are no longer available, enable customers to




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             3
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 105 of 192
Federal Trade Commission v. Amazon.com, Inc., Not Reported in Fed. Supp. (2016)
2016 WL 10654030

make in-app purchases of $1 or less without authorization via     FTC argues that “[t]he rate at which users faced with such
entry of a password. (Dkt. No. 160 at 4-6.)                       [password entry] prompts in a kids' app failed to enter the
                                                                  correct password and abandoned the charge attempt ... is a
                                                                  reasonable proxy for the rate at which children would incur
C. The Total Damage                                               an in-app charge without consent when a password entry was
The FTC has calculated its estimate of consumer damages           not required.” (Dkt. No. 182 at 18.) Ms. Miller identified the
due to unauthorized billing on in-app purchases. As discussed     unauthorized charge rate as [redacted text] (Id.)
below, Amazon objects to the inclusion of the declarations of
Julie Miller, the FTC employee who summarized and assessed        By applying the unauthorized charge rate to the total un-
the damages data as untimely and/or speculative. Amazon’s         refunded revenue, and revising in light of charges that were
objections are unwarranted.                                       later deemed to have been authorized, the FTC estimates the
                                                                  total customer injury as $26,242,025.30. (Dkt. No. 183 at 2.)
To reach its estimate, the FTC summarized transactional and
aggregate data produced by Amazon pertaining to “High-
Risk” Apps. In so doing, The FTC omitted apps with the            D. The Present Litigation
category “Casino,” and added other apps that “would have          The Federal Trade Commission (“FTC”) brings suit against
qualified as High-Risk” before April 2013 (“High-Risk Non-        Amazon, alleging that the billing of parents and other account
Casino apps”). (Dkt. No. 110 at 2.) Julie Miller, a lead FTC      holders for in-app purchases incurred by children “without
data analyst, calculated the total in-app purchase revenue and    having obtained the account holders' express informed
refund amounts for seven different categories: (1) orders of      consent” is unlawful under Section 5 of the FTC Act,
$20 or more in High-Risk Non-Casino apps from the earliest        15 U.S.C. § 45(n). (Dkt. No. 1 at 11.) The FTC argues,
date available to March 25, 2012, 1 (2) orders of $19.99 and      on summary judgment, that there is no remaining genuine
below in High-Risk Non-Casino apps from the earliest date         dispute of material fact as to whether Amazon’s billing
available to February 5, 2013, (3) orders of $19.99 and below     practices for in-app purchases violated the FTC Act and seeks
in High-Risk Non-Casino apps from February 6-April 30,            monetary and injunctive relief. (Dkt. No. 109.) Amazon also
2013 excluding those on the “Otter” device, (4) orders of         moves for partial summary judgment, solely over the FTC’s
$19.99 and below in High-Risk Non-Casino apps from May            request for injunctive relief. (Dkt. Nos. 92 and 93.)
1-July 30, 2013 excluding those on the Otter device, (5) orders
of $19.98 and below in High-Risk Non-Casino apps from July
                                                                  II. DISCUSSION
31, 2013-June 3, 2014 excluding those on the Otter device,
(6) orders of $19.99 and below in High-Risk Non-Casino               A. Standard of Review
apps from February 6-October 9, 2013 on the Otter device,         Pursuant to Rule 56 of the Federal Rules of Civil Procedure,
and (7) orders of $0.99 and below in High-Risk Non-Casino         “[t]he court shall grant summary judgment if the movant
apps from October 10, 2013 to the latest date available on the    shows that there is no genuine dispute as to any material fact
Otter device. (Id.) These categories were selected in order to    and the movant is entitled to judgment as a matter of law.”
omit authorized charges. This calculation gave Ms. Miller a       Fed. R. Civ. P. 56(a). In making such a determination, the
total of charges made without authorization by password. Ms.      Court must view the facts and justifiable inferences to be
Miller calculated [redacted text] in revenue and also found       drawn therefrom in the light most favorable to the nonmoving
that [redacted text] was provided in refunds. (Dkt. No. 110 at    party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
3.)                                                               (1986). Once a motion for summary judgment is properly
                                                                  made and supported, the opposing party “must come forward
1                                                                 with ‘specific facts showing that there is a genuine issue for
       As discussed above, Amazon began to require a
       password entry for all purchases of $20 or more in         trial.’ ” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
       March 2012. (Dkt. No. 1 at ¶ 20, Dkt. No. 15 at ¶          U.S. 574, 587 (1986) (quoting Fed. R. Civ. P. 56(e)). Material
       20.)                                                       facts are those that may affect the outcome of the case, and a
                                                                  dispute about a material fact is genuine if there is sufficient
 *4 Ms. Miller then calculated an “unauthorized charge rate,”
                                                                  evidence for a reasonable jury to return a verdict for the
the rate at which users failed to properly enter a password in
                                                                  non-moving party. Anderson, 477 U.S. at 248-49. Ultimately,
initiating an in-app purchase as a percentage of the overall
                                                                  summary judgment is appropriate against a party who “fails
total of password entry attempts. (Dkt. No. 110 at 4.) The


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 106 of 192
Federal Trade Commission v. Amazon.com, Inc., Not Reported in Fed. Supp. (2016)
2016 WL 10654030

to make a showing sufficient to establish the existence of an        Affordable Media, LLC, 179 F.3d 1228, 1238 (9th Cir. 1999)
element essential to that party’s case, and on which that party      (quoting United States v. Concentrated Phosphate Export
will bear the burden of proof at trial.” Celotex Corp. v. Catrett,   Ass'n, Inc., 393 U.S. 199, 203 (1968)). However, the Court’s
477 U.S. 317, 324 (1986).                                            inquiry upon Amazon’s motion for partial summary judgment
                                                                     hinges upon whether the FTC has established, with evidence,
Contrary to Amazon’s assertion, the material facts on record         a cognizable danger of a recurring violation: not whether
are not in meaningful dispute. Amazon’s dispute pertains to          Amazon has met a mootness burden. See, e.g., Sheely v. MRI
whether the facts in the present case constitute an unfair           Radiology Network, P.A., 505 F.3d 1173, 1182 n. 10 (11th Cir.
practice under Section 5 of the FTC Act.                             2007) (“To be sure, the analysis of whether a case is moot
                                                                     overlaps with the analysis of whether a permanent injunction
                                                                     is appropriate on the merits because both are concerned
  B. Injunctive Relief                                               with the likelihood of future unlawful conduct. But the two
The Court first turns to Amazon’s Motion for Partial                 inquiries are strikingly different.”).
Summary Judgment. In its Complaint, the FTC seeks
permanent injunctive relief, asserting that, absent such relief,     While permanent injunctions are often awarded in cases
Amazon “is likely to continue to injure consumers, reap unjust       where liability under the FTC Act is determined, Amazon
enrichment, and harm the public interest.” (Dkt. No. 1 at 11.)       correctly distinguishes those cases from the facts of this
Such injunctive relief is authorized under Section 13(b) of the      case. For example, in FTC v. Gill, the Ninth Circuit
FTC Act. 15 U.S.C. § 53(b) (“in proper cases the Commission          upheld a permanent injunction where defendants engaged
may seek, and after proper proof, the court may issue, a             in continuous, fraudulent practices and were deemed likely
permanent injunction.”). The injunction sought would subject         to reoffend based on the “systemic nature” of their
Amazon to government oversight for twenty years. (Dkt. No.           misrepresentations. 265 F.3d 944, 950, 957 (9th Cir. 2001).
188 at 4.)                                                           Other cases in which a permanent injunction has been entered
                                                                     involved deceptive, ongoing practices. See FTC v. Loewen,
 *5 A court may permanently enjoin defendants from                   2013 WL 5816420, at *7 (W.D. Wash. Oct. 29, 2013); FTC v.
violating the FTC Act where there exists “some cognizable            Commerce Planet, Inc., 878 F. Supp. 2d 1048, 1086 (C.D. Cal
danger of recurring violation.” FTC v. Gill, 71 F. Supp. 2d          2012), aff'd in part and reversed on other grounds, 815 F.3d
1030, 1047 (C.D. Cal. 1999), aff'd, 265 F.3d 944 (9th Cir.           593 (9th Cir. 2016); FTC v. Inc21.com Corp., 745 F. Supp. 2d
2001) (citing United States v. W.T. Grant, 345 U.S. 629, 633         975, 1010 (N.D. Cal. 2010).
(1953)). “The determination that such danger exists must
be based on appropriate findings supported by the record.”           The only potential ongoing violation of the FTC Act alleged
United States v. Laerdal Mfg. Corp., 73 F.3d 852, 854 (9th           is the fact that Amazon customers are still billed for in-app
Cir. 1995) (internal citation omitted).                              purchases under $1 without authorization on First Generation
                                                                     Kindle devices. The First Generation Kindle has not been sold
Past violations of the FTC Act do not justify the imposition of      since August 2012. (Dkt. No. 94 at 7.) The First Generation
a permanent injunction. United States v. ACB Sales & Serv.,          Kindle no longer receives software updates. (Id.) And the total
Inc., 683 F. Supp. 734, 741 (D. Ariz. 1987) (citing FTC v.           in-app purchases for 99-cent items on the First Generation
Evans Products Co., 775 F.2d 1084, 1087 (9th Cir. 1985)).            Kindle are, all told, very low. For each month since August
However, the Court may consider past conduct in determining          2015, the total refunds for such purchases have been [redacted
the likelihood of a future, recurring violation. FTC v. Sharp,       text] (Dkt. No. 168 at 28.) Similarly, the total number of users
782 F. Supp. 1445, 1454 (D. Nev. 1991) (citing C.FTC v.              making in-app purchases for 99-cents on First Generation
Co. Petro Marketing, 502 F.Supp. 806, 818 (C.D. Cal. 1980),          Kindles has been steadily declining. (Id.)
aff'd, 680 F.2d 573 (9th Cir. 1981)). “In drawing the inference
from past violations that future violations may occur, the            *6 While unauthorized billing of customers, even for
Court should look at the ‘totality of circumstances, and factors     small purchases, constitutes part of the substantial harm that
suggesting that the infraction might not have been an isolated       Amazon caused customers, and for which monetary damages
occurrence are always relevant.’ ” Id.                               should be assessed, the Court does not find this to represent a
                                                                     cognizable danger of a recurring violation. Accordingly, the
The FTC correctly asserts that “[m]ere voluntary cessation           Court finds that injunctive relief is not warranted here, and
of allegedly illegal conduct does not moot a case ...” FTC v.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               5
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 107 of 192
Federal Trade Commission v. Amazon.com, Inc., Not Reported in Fed. Supp. (2016)
2016 WL 10654030

GRANTS Amazon’s Motion for Partial Summary Judgment                 As another preliminary matter, Amazon objects to the
(Dkt. Nos. 92 and 93.)                                              testimony of Ms. Miller, who calculated the damages
                                                                    estimates, claiming that (1) she was not timely disclosed as a
                                                                    witness and (2) that her statements are based on inadmissible
   C. Liability Under the FTC Act                                   conjecture. (Dkt. No. 179 at 16-21.)
The Court now turns to the FTC’s Motion for Summary
Judgment and Amazon’s opposition. The FTC presents strong
support for its entitlement to judgment as a matter of law. In         a. Timeliness of Disclosure
opposition, Amazon argues that (1) the FTC is applying the          First, Amazon argues that Ms. Miller was disclosed as a
wrong legal test for unfair business practices, (2) the witness     witness after the discovery cutoff. (Dkt. No. 179 at 17; Dkt.
employed by the FTC to calculate money damages was not              No. 172 at 2.) The calculated damages estimate was disclosed
timely disclosed and therefore her testimony should not be          to Amazon on January 7, 2016. (Dkt. No. 172 at 2, 26-27.)
admitted or considered, and (3) its business practices around       The discovery cut-off date was originally September 28,
in-app purchases did not violate Section 5.                         2015 (Dkt. No. 23), but after considering several discovery
                                                                    disputes, the Court extended it to December 23, 2015. 2 (Dkt.
                                                                    No. 77.)
   1. Proper Test for Liability Under the FTC Act
Section 5 of the FTC Act prohibits “unfair or deceptive acts
                                                                    2
or practices in or affecting commerce.” 15 U.S.C. § 45(a)(1).              While the Court extended the discovery cutoff
Acts or practices are considered unfair if (1) they cause or are           pursuant to several motions, it did not specify that
likely to cause substantial injury to consumers, (2) the injury            the extension of the cut-off was limited in any way.
is not reasonably avoidable by consumers, and (3) the injury is      *7 However, the FTC has made its intentions to seek
not outweighed by any countervailing benefits to consumers          monetary relief known since the beginning of this case.
or competition. 15 U.S.C. § 45(n).                                  In September 2014, in its initial disclosures, the FTC
                                                                    identified monetary relief as “all charges consumers incurred
Amazon classifies the three-part test for unfair business           in connection with [Amazon’s] unfair billing practices, less
practices as a “necessary but not sufficient prerequisite[ ] for    any such charges that [Amazon] has already refunded.” (Dkt.
unfairness.” (Dkt. No. 179 at 10.) However, Amazon does             No. 172 at 33.) On November 6, 2014, the FTC requested, via
not point the Court towards any concrete additional factors to      interrogatories, the data upon which the damages calculations
incorporate into its review for unfairness. Rather, in its effort   would be based. (Id.) Amazon objected and did not provide
to urge the Court to adopt a more searching inquiry under 15        the information. (Id.) This request was eventually the subject
U.S.C. § 45(n), Amazon cites to a Third Circuit case in which       of a motion to compel (Dkt. No. 24) which the Court granted
the defendant suggested additional requirements for a practice      (Dkt. No. 48.) On August 3, 2015, the Court ordered Amazon
to be deemed “unfair,” such as unscrupulous or unethical            to provide the charge data by August 18, 2015. (Dkt. No. 48 at
behavior, and the court declined to adopt those additional          5.) Amazon did not provide this data until nearly two months
requirements. FTC v. Wyndham, 799 F.3d 235, 244 (3rd Cir.           later on October 14, 2015. (Dkt. No. 172 at 34.)
2015).
                                                                    A party must make its initial disclosures “based on the
While accusing the FTC of adopting an expanded version of           information then reasonably available to it,” including those
the FTC Act, it is Amazon that advocates for a new, more            pertaining to the calculation of relief. Fed. R. Civ. P. 26(a)
searching, definition of “unfair” practices. (See Dkt. No. 179      (1)(E). Moreover, “a party is not expected to provide a
at 1.) The three-part test for whether a practice is “unfair”       calculation of damages which depends on information in the
under the FTC Act, found in the statute itself, is followed         possession of another party or person.” United States ex rel.
without embellishment by courts in this Circuit. See FTC            Parikh v. Premera Blue Cross, 2006 WL 2927699, at *1 (W.D.
v. Neovi, Inc., 604 F.3d 1150, 1153 (9th Cir. 2010); Davis          Wash. Oct. 11, 2006) (quoting Fed. R. Civ. P. 26(a) advisory
v. HSBC Bank Nevada, N.A., 691 F.3d 1152, 1169 (9th Cir.            committee’s note). Not only did the FTC make its intent
2012). The Court follows suit in its analysis below.                to calculate damages roughly using Ms. Miller’s methods
                                                                    well known, but it was Amazon’s own delay in turning over
                                                                    the data that contributed to the timing of the disclosure of
  2. Ms. Miller’s Declaration/Testimony
                                                                    a more specific damages estimate. In short, the Court does


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 108 of 192
Federal Trade Commission v. Amazon.com, Inc., Not Reported in Fed. Supp. (2016)
2016 WL 10654030

not exclude Ms. Miller’s declaration for a lack of timeliness.     *8 Considering that the FTC took reasonable measures
The two-week “delay” in disclosure of the FTC’s damages           to determine the rate of unauthorized charges and applied
estimate was substantially justified.                             that rate to actual charges that occurred without a password
                                                                  prompt, this is a reasonable approximation based on the
Finally, the FTC classifies Ms. Miller’s declaration as a         available data. However, the Court concludes that the
summary of data provided by Amazon, permissible under             unauthorized charge rate of [redacted text] is too inflated to
Fed. R. Evid. 1006. (Dkt. No. 184 at 20.) This is a fair          be used in determining final money damages. As discussed
assessment, given that Ms. Miller does not offer additional       below, further briefing will assist the Court in determining a
facts or opinion evidence but simply ran calculations from        more appropriate money damages award to enter in this case.
data that Amazon provided. (See Dkt. Nos. 99, 157, 159, 183.)

                                                                     3. Liability Under 15 U.S.C. § 45(n)
   b. Ms. Miller’s Methods                                        Turning now to the three-part test for an “unfair practice”
Next, Amazon argues that Ms. Miller’s estimate is so              under 15 U.S.C. § 45(n), the Court finds that all three portions
“fundamentally flawed” as to not be able to support a finding     of the test are satisfied by the FTC’s evidence. The Court
of substantial injury. (Dkt. No. 179 at 18.) In so arguing,       reviews Amazon’s billing practices around in-app purchases
Amazon primarily takes issue with Ms. Miller’s calculation        to determine whether (1) they caused (or were likely to
of an “Unauthorized charge rate.” (Id.) In dividing the number    cause) substantial injury to consumers, (2) that injury was not
of password entry “failures” and dividing that by the total       reasonably avoidable by consumers, and (3) the injury was
number of password prompts presented, the FTC argues              not outweighed by any countervailing benefits to consumers
that it identified a “reasonable proxy for the rate at which      or competition. 15 U.S.C. § 45(n).
children would incur an in-app charge without consent ..
when password entry was not required.” (Dkt. No. 184 at 18.)
Amazon asserts that this rate calculation “assumes that every        a. Substantial Injury
single password failure was an attempt by a child that would      An act or practice may cause substantial injury either by doing
otherwise have been a completed in-app purchase.” (Dkt. No.       “small harm to a large number of people, or if it raises a
179 at 18.) This point is well taken: many password “failures”    significant risk of concrete harm.” FTC v. Neovi, Inc., 604
could have occurred because the user got distracted, changed      F.3d 1150, 1157 (9th Cir. 2010). Consumer injury can occur in
his or her mind, or simply could not remember their password.     “a variety of ways.” Id. at 1156. While courts should look to
However, it is reasonable to assume that of the group of          any deception on the part of businesses, “the absence of deceit
users faced with a password prompt who ultimately failed          is not dispositive.” Id. Nor is actual knowledge on the part
to provide a password, many were children who, absent a           of the consumer a requirement to establish substantial harm.
password prompt, would have gone on to complete an in-app         Id. Injury can be shown where consumers are “injured by a
purchase.                                                         practice for which they did not bargain.” Neovi, 604 F.3d at
                                                                  1157.
The FTC’s burden is to “reasonably approximate” monetary
relief. FTC v. Inc12.com Corp, 475 Fed.Appx. 106, 110 (9th        Courts have repeatedly held that billing customers without
Cir. 2012); see also FTC v. Febre, 128 F.3d 530, 535 (7th         permission causes injury for the purposes of asserting a claim
Cir. 1997) (“The Commission must show that its calculations       under Section 5 of the FTC Act. See, e.g., Neovi, 604 F.3d. at
reasonably approximated the amount of customers' net losses,      1153; FTC v. Ideal Fin. Solutions, Inc., 2014 WL 2565688, at
and then the burden shifts to the defendants to show that those   *5 (D. Nev. June 5, 2014); FTC v. Commerce Planet, Inc., 878
figures were inaccurate.”) (citing SEC v. Lorin, 76 F.3d 458,     F. Supp. 2d 1048, 1078 (C.D. Cal. 2012); FTC v. Inc21.com
462 (2nd Cir. 1996)); United States Department of Housing         Corp., 745 F. Supp. 2d 975, 1004 (N.D. Cal. 2010), aff'd,
& Urban Development v. Cost Control Marketing & Sales             475 Fed.Appx. 106 (9th Cir. 2012); FTC v. Crescent Publ'g
Mgmt. of Virginia, Inc., 64 F.3d 920, 927 (4th Cir. 1995); FTC    Group, Inc., 129 F. Supp. 2d 311, 322 (S.D.N.Y. 2001); FTC v.
v. Direct Mktg. Concepts, Inc., 648 F. Supp. 2d 202, 214 (D.      J.K. Publications, Inc., 99 F. Supp. 2d 1176, 1191-1192 (C.D.
Mass. 2009), aff'd, 624 F.3d 1 (1st Cir. 2010); FTC v. Verity     Cal. 2000); FTC v. Willms, 2011 WL 4103542, at *9 (W.D.
Intern., Ltd., 443 F.3d 48, 69 (2nd Cir. 2006).                   Wash. Sept. 13, 2011); FTC v. Kennedy, 574 F. Supp. 2d 714,
                                                                  719-720 (S.D. Tex. 2008).




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             7
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 109 of 192
Federal Trade Commission v. Amazon.com, Inc., Not Reported in Fed. Supp. (2016)
2016 WL 10654030

The millions of dollars billed to Amazon customers without        complaining customers often received refunds for their in-app
a mechanism for consent, the thousands of customers               purchases.
complaining about unauthorized charges, and the time spent
seeking refunds for those charges, all demonstrate substantial    Amazon argues that a reasonable consumer would
injury. Amazon argues that because of its liberal practices       preemptively “identify and sidestep a potential injury.” (Dkt.
around providing refunds, its customers were not injured.         No. 179 at 29.) However, evidence establishes that, when
Amazon’s argument conflates complaints with the total             in-app purchases were introduced, most customers were
universe of injury. However, given the design of the Appstore     unaware of their existence. (Dkt. No. 120 at 5.) Accordingly,
and procedures around in-app purchases, it is reasonable to       it is unreasonable to expect customers to be familiar with
conclude that many customers were never aware that they           the potential to accrue in-app purchases while using apps
had made an in-app purchase. Moreover, regardless of its          labeled as “FREE.” Many of Amazon’s arguments improperly
reputation for customer service, it is Amazon’s stated policy     assume a familiarity with in-app purchases on the part of
that in-app purchases are final and non-refundable, likely        consumers. For example, Amazon cites to a case determining
discouraging much of its customer base from attempting            that a “reasonable Amazon customer is accustomed to online
to seek refunds in the first place. (See Dkt. No. 127 at          shopping,” but online shopping and spending real currency
275.) (“Yeah, that’s the—that’s our official policy, is digital   while obtaining virtual items in a game are completely
content’s not refundable.”)                                       different user activities. (Dkt. No. 179 at 29) (citing Multi
                                                                  Time Mach., Inc. v. Amazon.com, Inc., 804 F.3d 930, 939 (9th
Finally, the time spent pursuing those refunds constitutes        Cir. 2015)). In other words, while entering a password linking
additional injury to Amazon’s customers. Neovi, 598 F. Supp.      her Amazon account to a new device, a reasonable consumer
2d 1104 at 1115 (noting that “harm need not be monetary           unaware of the possibility of in-app purchases would not
to qualify as injury” and finding that time consumers spent       assume she was authorizing unforeseen charges. Nor would a
contesting unauthorized checks and “attempting to get their       reasonable consumer have seen any connection between IAPs
money back” contributed to substantial injury).                   and parental controls until Amazon changed its Appstore
                                                                  interface in June 2013.

   b. Reasonably Avoidable                                        Amazon directs the Court to Davis v. HSBC Bank Nevada,
 *9 An injury is reasonably avoidable under Section 5 of          N.A., in which the Ninth Circuit held that a consumer’s
the FTC Act if the consumer could have made a “free               injury was “certainly avoidable” because the advertisement
and informed choice” to avoid it. Neovi, 604 F.3d at 1158.        for the credit card he applied for contained the disclaimer,
Amazon contends that its customers could have mitigated           “other restrictions may apply,” and such a disclaimer “would
damages either before an in-app purchase through parental         have motivated a reasonable consumer to consult the terms
controls, or afterwards by pursuing a refund.                     and conditions.” 691 F.3d 1152, 1169 (9th Cir. 2012).
                                                                  Additionally, the Davis Court pointed to the credit card
An injury is reasonably avoidable if consumers “have reason       application process in which a “boldface and oversized font”
to anticipate the impending harm and the means to avoid it,”      alerted the consumer to the credit card’s terms and conditions
or if consumers are aware of, and are reasonably capable of       and instructed him to “read the notice below carefully.”
pursuing potential avenues toward mitigating the injury after     Id. The text alerting the customer to read the terms and
the fact. Davis v. HSBC Bank Nevada, N.A., 691 F.3d 1152,         conditions of the card was twice the size as the remaining
1168-69 (9th Cir. 2012) (citing Orkin Exterminating Co., Inc.     text on the page. Id. at 1158. Finally, the consumer in Davis
v. FTC, 849 F.2d 1354, 1365-66 (11th Cir. 1988); Neovi, 604       had to affirmatively check a box agreeing to the terms and
F.3d at 1158).                                                    conditions, and certifying that he read them. Id. at 1169.

Amazon argues that the harm to consumers was “reasonably           *10 The notice that Amazon customers were given
avoidable” because (1) upon first linking their mobile device     regarding in-app purchases is distinct from the notices in
to their Amazon account a password entry was required, (2)        Davis. From 2011 until June 2013, the only warning about in-
the Appstore “Terms of Use” mentioned in-app purchasing,          app purchases that customers would see during the download
(3) in-app purchasing is mentioned on the app-description         process on the Appstore was towards the bottom of a long
pages, (4) parental controls could always be activated, and (5)



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           8
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 110 of 192
Federal Trade Commission v. Amazon.com, Inc., Not Reported in Fed. Supp. (2016)
2016 WL 10654030

“description” note that a user would have to scroll down to       that in-app charges are refundable. (Dkt. No. 102 at 54.) The
see, in the same size and color font as the rest of the text:     confirmation email Amazon sends to consumers following an
                                                                  in-app charge is consistent with this policy: it does not provide
                                                                  any information about whether refunds for in-app charges are
                                                                  available or how to obtain one. (Dkt. No. 127 at 138; Dkt. No.
                                                                  125 at 41-43.)

                                                                  Third, the time customers spent seeking refunds actually
                                                                  constitutes additional injury to them. Neovi, 598 F. Supp.
                                                                  2d 1104 at 1115 (noting that “harm need not be monetary
                                                                  to qualify as injury” and finding that time consumers spent
                                                                  contesting unauthorized checks and “attempting to get their
                                                                  money back” contributed to substantial injury). Fourth, 1,573
                                                                  known customers who sought re fluids did not receive them.
Moreover, until Amazon began to introduce password                (Dkt. No. 167 at 21.)
prompts for in-app purchases in March 2012, no affirmative
assent to the charges was required, like the check-box
in Davis. And the password prompts introduced, asking                c. Countervailing Benefits
customers to “confirm in-app purchase,” did not make it clear     Finally, Amazon’s billing practices around in-app purchases
that a single password entry served to authorize multiple         did not benefit consumers or competition. Amazon’s
IAPs within a certain timeframe. Even in June 2013 when the       argument to the contrary is twofold: (1) “consumers prefer
Appstore was reconfigured, the notice that an app included        a seamless, efficient mobile experience,” essentially, that
“in-app purchases” was not conspicuous: the text was in a         failing to require a password was a benefit, and (2) that
smaller sized font of the same color as the rest of the text on   the general interest in innovation constitutes a benefit to
the page, and though it was a hyperlink to more information,      consumers. (Dkt. No. 179 at 37-39.)
this was not obvious from the way the text was presented:
                                                                  First, even accepting as true the notion that consumers prefer
                                                                  a seamless and efficient experience, the “benefit” of ensuring
                                                                  a streamlined experience is not incompatible with the practice
                                                                  of affirmatively seeking a customer’s authorized consent
                                                                  to a charge. In fact, a clear and conspicuous disclaimer
                                                                  regarding in-app purchases and request for authorization on
                                                                  the front-end of a customer’s process could actually prove
Finally, Amazon’s argument that customers could reasonably        to better inform customers about their risk of accruing in-
avoid their injury by seeking a refund fails for four reasons.    app purchases and be more seamless than the somewhat
First, the refund rate of [redacted text] while high by           unpredictable password prompt formulas rolled out by
Amazon’s standards (see Dkt. No. 127 at 168), does not            Amazon. Moreover, as the FTC points out, Amazon has not
account for the entirety of customer injury. (See also id. at     provided evidence of any customers who reported being upset
122, referring to [redacted text] as a “high refund rate”). For   or harmed by the existence of a password prompt.
example, the majority of in-app purchases by customers were
for $2.99 or less, and so many reasonable customers would          *11 Amazon’s second argument about stifling innovation
not have thought it worth the time to seek a refund for a         is too vague, and unsupported by any evidence, to create a
relatively minor charge. (Dkt. No. 118 at 23; Dkt. No. 127 at     genuine issue with respect to this cost-benefit analysis.
257.)
                                                                  The cost-benefit prong of the unfairness test is “easily
Second, it was Amazon’s stated policy not to provide refunds      satisfied” where, as here, “a practice produces clear adverse
for in-app purchases and so many customers would have             consequences for consumers that are not accompanied by an
reasonably believed such recourse was not available to them.      increase in services or benefits to consumers or by benefits to
(Dkt. No. 114 at 11.) Nothing on Amazon’s website states          competition.” FTC v. J.K. Publ'ns, Inc., 99 F. Supp. 2d 1176,
                                                                  1201 (C.D. Cal. 2000) (internal citation omitted); see also In


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              9
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 111 of 192
Federal Trade Commission v. Amazon.com, Inc., Not Reported in Fed. Supp. (2016)
2016 WL 10654030

                                                                            advocates in its Offer of Proof and attached declaration,
re In-app Purchase Litig., 855 F. Supp. 2d 1030, 1041 (N.D.
                                                                            including (1) which apps to include in determining the
Cal. 2012).
                                                                            scope of injury, (2) the basis for excluding purchases
                                                                            made by customers who had previously received
In summary, the FTC has met its burden to demonstrate
                                                                            refunds, and (3) the basis for excluding purchases as
Amazon’s liability under Section 5 of the FTC Act. In this
                                                                            described in paragraphs (f) and (g) of Jonathan Werner’s
respect, its motion for summary judgment is GRANTED.
                                                                            declaration. (Dkt. No. 220-1.) This brief, not to exceed
                                                                            16 pages, will be due to the Court on or before May 27,
   D. Damages                                                               2016.
While, as discussed above, the general methods used by the
                                                                         2. Plaintiff FTC shall be afforded an opportunity to respond
FTC to reasonably approximate the damages to consumers by
                                                                            to Amazon’s brief, in a response not to exceed 16 pages,
unauthorized in-app charges serve as a fair starting place, the
                                                                            due to the Court on or before June 17, 2016.
Court finds that the unauthorized charge rate of [redacted text]
is too high. The Court has received Amazon’s “Adjustments                3. The parties are to notify the Court if they wish to hold
to the FTC’s Estimates of Injury and Monetary Relief” (Dkt.                 oral argument on this issue, and if so, include proposed
No. 221 at 2) and invites further briefing on the issue of the              time limits for the hearing.
scope of appropriate monetary relief.

The Court determines that the scope of Amazon’s unfair                 III. CONCLUSION
billing practices pertains to all in-app charges made by                *12 For the foregoing reasons, Amazon’s motion for partial
account users without express, informed authorization. The             summary judgment (Dkt. Nos. 92 and 93) is GRANTED and
Court concludes that Amazon’s injurious practices lasted up            injunctive relief is denied. However, with respect to liability,
until users were clearly informed both about the existence             the FTC’s Motion for Summary Judgment (Dkt. Nos. 109 and
of in-app purchases and the scope of their consent by virtue           138) is GRANTED. Judgment is hereby entered in the FTC’s
of the revised in-app purchase prompt on June 3, 2014.                 favor. Following consideration of additional briefing and
The Court finds that continuous unauthorized purchases on              possibly oral argument, the Court will make a determination
First Generation devices, not provided the benefit of updated          as to the appropriate remedy. Amazon’s currently-pending
password prompts, constitutes additional relevant injury.              Motions in Limine (Dkt. No. 209) are hereby TERMINATED
                                                                       as moot.
The parties are hereby ORDERED to submit briefing with
respect to the appropriate methodologies and final amount of
monetary relief as follows:                                            All Citations

  1. Defendant Amazon is to submit a more detailed                     Not Reported in Fed. Supp., 2016 WL 10654030
    brief explaining all of the methodologies for which it

End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                10
Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 112 of 192




                           F
             Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 113 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

                                                                               1. On April 8, 2002, Plaintiff filed its Complaint for Injunctive
                                                                               and Other Equitable Relief against Capital Choice Consumer
      KeyCite Yellow Flag - Negative Treatment                                 Credit, Inc., Millennium Communications and Fulfillment,
Distinguished by F.T.C. v. Affiliate Strategies, Inc., D.Kan., July 26, 2011
                                                                               Inc., E-Credit Solutions, Inc., Ricardo E. Martinez, and Scott
                   2004 WL 5149998
                                                                               A. Burley, and its Application for an Ex Parte Temporary
     Only the Westlaw citation is currently available.
                                                                               Restraining Order as to those Defendants.
              United States District Court,
                     S.D. Florida.
                                                                               2. On April 9, 2002, the Court entered an Ex Parte
                                                                               Temporary Restraining order (TRO) and a show cause order
       FEDERAL TRADE COMMISSION, Plaintiff,
                                                                               against Capital Choice Consumer Credit, Inc., Millennium
                             v.
                                                                               Communications and Fulfillment, Inc., E-Credit Solutions,
               CAPITAL CHOICE CONSUMER
                                                                               Inc., Ricardo E. Martinez, and Scott A. Burley, which froze
               CREDIT, INC., et al., Defendants.                               Defendants' assets and appointed Judith Korchin, Esq., as
                                                                               Receiver for the corporate Defendants. The TRO was served
                           No. 02-21050 CIV.
                                                                               on the Defendants on April 11, 2002.
                                   |
                            Feb. 20, 2004.
                                                                               3. On April 19, 2002, Plaintiff filed its Amended Complaint
Attorneys and Law Firms                                                        adding Ecommex Corp. as a defendant.

Brenda W. Doubrava, Brinley H. Williams, Michael Milgrom,                      4. On April 19-23, 2002, a preliminary injunction hearing was
Michael B. Rose, Steven W. Balster, Federal Trade                              held before the undersigned on the show cause order of April
Commission, Cleveland, OH, for Plaintiff.                                      9, 2002.

Jose Quinon, Lisa Sharon Walsh, Gonzalez & Walsh, Howard
                                                                               5. On April 23, 2002, the Court entered a Consent Order
Milton Srebnick, Black Srebnick Kornspan & Stumpf, Diane
                                                                               Pendente Lite as to Corporate Defendants Capital Choice,
Wagner Katzen, Richman Greer Weil Brumbaugh Mirabito &
                                                                               Millennium, Ecommex Corp., and Individual Defendant
Christensen, Miami, FL, Mark Louis Mallios, R. Stuart Huff,
                                                                               Ricardo Martinez. Pursuant to the Consent Order, Defendants
R. Stuart Huff, Law Offices, Gregg Joseph Ormond, Gregg J.
                                                                               discontinued the sale of their Capital Choice and National
Ormond & Associates, Coral Gables, FL, for Defendants.
                                                                               Credit Shopper credit card programs, but were permitted to
Johnnie Smith, Miami Shores, FL, pro se.                                       continue marketing their other products and services. The
                                                                               Order directed the Receiver to transfer $2.25 million from
Willfredo Lugo, Miramar, FL, pro se.                                           the frozen bank accounts of the Corporate Defendants to the
                                                                               Court's depository account, and $1.25 million to a Receiver's
                                                                               escrow account. Individual Defendant Martinez was ordered
                AMENDED FINDINGS OF FACT                                       to place $450,000 to the trust account of Gregg J. Ormond,
                 AND CONCLUSIONS OF LAW                                        P.A. The Order appointed J. Michael Jones monitor to oversee
                                                                               tasks that needed to be done to discontinue the Capital Choice
UNGARO-BENAGES, District J.                                                    and National Credit Shopper credit card programs.

 *1 THIS CAUSE was tried before the Court between June                         6. On April 25, 2002, the Court entered a Stipulated
30, 2003 and July 10, 2003.                                                    Preliminary Injunction as to Corporate Defendant E-Credit
                                                                               Solutions, and Individual Defendant Scott Burley. The Order
THE COURT has considered the pertinent portions of the                         continued the receivership and asset freeze with respect to the
record and is otherwise fully advised in the premises.                         Corporate Defendant.

                                                                               7. On August 8, 2002, Plaintiff filed its Second Amended
                        FINDINGS OF FACT                                       Complaint for Injunctive and Other Equitable Relief, adding
                                                                               Zentel Enterprises, Inc., Hartford Auto Club, Inc., Johnnie
I. Procedural History                                                          Smith, and Wilfredo Lugo, as defendants, and alleging



                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                       1
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 114 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

additional violations of Section 5 of the FTC Act and the       14. Commencing June 30, 2003, a trial was held as to the
Telemarketing Sales Rule, 16 C.F.R. Part 310. (The Second       remaining Defendants and complaint allegations.
Amended Complaint alleges violations of the Telemarketing
Sales Rule in effect on April 8, 2002. The Rule was amended     15. On July 21, 2003, Defendants moved to dismiss and/or
in 2003, and the amendments have been codified at 16 C.F.R.     for Judgment as a Matter of Law on Counts II and VI of the
Part 310. References to the provisions of the Telemarketing     Second Amended Complaint.
Sales Rule contained in the Second Amended Complaint and
in these Findings of Fact and Conclusions of Law are to the     16. On September 29, 2003, the Court issued an Order
Rule as it appeared in the Code of Federal Regulations in       Denying Defendants' Motion For Judgment as a Matter
April 2002.)                                                    of Law on Count II and Granting Defendants' Motion for
                                                                Judgment as a Matter of Law on Count VI.
 *2 8. On September 13, 2002, Plaintiff filed a motion
for a preliminary injunction against Corporate Defendants       17. By Order dated October 3, 2003, the undersigned denied
Capital Choice, Millennium, Ecommex, Hartford Auto Club,        Defendants' Motion for Judgment on Partial Findings as to
and Individual Defendants Ricardo Martinez, Johnnie Smith,      Plaintiff's Claim for Individual Liability on the Approval
and Wilfredo Lugo relating to legal violations alleged in the   Certificate.
Second Amended Complaint.

9. On October 15-16, 2002, there was an evidentiary hearing     II. The Parties
before Magistrate Judge Brown on Plaintiff's motion for a
                                                                A. Plaintiff Federal Trade Commission
preliminary injunction.
                                                                18. Plaintiff Federal Trade Commission (Commission or
                                                                FTC) is an independent agency of the United States
10. On January 30, 2003, Judge Brown denied Plaintiff's
                                                                Government created by statute. (15 U.S.C. §§ 41-58, as
motion for a preliminary injunction and issued his Findings
                                                                amended) The Commission enforces Section 5(a) of the FTC
of Fact and Conclusions of Law. The undersigned issued an
                                                                Act, 15 U.S.C. § 45(a), which prohibits unfair or deceptive
Order affirming those findings on February 23, 2003.
                                                                acts or practices in or affecting commerce. The Commission
                                                                also enforces the Telemarketing Sales Rule (TSR or the Rule),
11. On January 27, 2003, Plaintiff filed a Motion for Partial
                                                                16 C.F.R. Part 310, which prohibits deceptive or abusive
Summary Judgment Against Defendants Capital Choice
                                                                telemarketing practices. The FTC promulgated the TSR at the
Consumer Credit, Inc., Millennium Communications and
                                                                direction of Congress to implement the Telemarketing and
Fulfillment, Inc., and Ecommex Corp.
                                                                Consumer Fraud and Abuse Prevention Act, 15 U.S.C. §§
                                                                6101-08. The Commission may initiate federal district court
12. On June 2, 2003, the undersigned issued an Order
                                                                proceedings by its own attorneys to enjoin violations of the
granting in part and denying in part Plaintiff's Motion
                                                                FTC Act and the TSR to secure such equitable relief as may
for Partial Summary Judgment against Defendants Capital
                                                                be appropriate in each case, including restitution for injured
Choice Consumer Credit, Inc., Millennium Communications
                                                                consumers. (15 U.S.C. §§ 53(b), 57b, and 6105(b))
and Fulfillment. Inc., and Ecommex Corp. Plaintiff was
granted summary judgment on Count I of the Second
Amended Complaint regarding the Defendants' so-called           B. The Defendants
Approval Certificate and granted summary judgment as to          *3 19. Defendant Capital Choice Consumer Credit, Inc.
Count III of the Second Amended Complaint. Plaintiff's          (Capital Choice), is a Florida corporation with its offices
motion for summary judgment on Counts II and IV of the          and principal place of business located at 9590 NW 25th
Second Amended Complaint was denied.                            Street, Miami, Florida. Capital Choice transacts business in
                                                                the Southern District of Florida. Capital Choice also does
13. On May 21, 2003, the Court issued a Stipulated Final        business as National Credit Shopper and NCS. (Def.'s Capital
Judgment and Order as to Defendants E-Credit Solutions,         Choice Consumer Credit, Inc., Millennium Communications
Inc., Scott A. Burley, and Zentel Enterprises, Inc.             and Fulfillment, Inc., Ecommex Corp., Hartford Auto Club,
                                                                Inc., Ricardo E. Martinez and Wilfredo Lugo's Answer




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         2
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 115 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

to Second Amended Compl. ¶ 5 (September 5, 2002)                    25. Wilfredo Lugo is the General Manager of Defendant
[hereinafter CCCC Ans.] )                                           Millennium. Lugo oversees the operations of Millennium's
                                                                    call center. He is responsible for, among other things,
20. Defendant Millennium Communications and Fulfillment,            monitoring sales representatives to assure that they follow
Inc. (Millennium), is Florida corporation with its principal        Defendants' scripts and handling customer service, including
office and place of business at 9590 NW 25th Street, Miami,         consumer complaints. (See Findings of Fact, infra at ¶ 146).
Florida. Millennium transacts business in the Southern
District of Florida. Millennium also does business as National      26. Before discontinuing sales of credit cards, Defendants
Research Group. (CCCC Ans. ¶ 6.)                                    marketed credit card programs two ways: (1) through a direct
                                                                    mail approval certificate (the Approval Certificate program),
21. Defendant Ecommex Corporation (Ecommex) is a Florida            and (2) through direct mail postcard solicitations asking
corporation with its office and principal place of business         consumers to dial an “800” number (the Earn-a-Bankcard
at 9590 NW 25th St., Miami, Florida. Ecommex transacts              program). (Joint Pretrial Stipulation at 12-13, Uncontested
business in the Southern District of Florida. Ecommex was           Fact 4 (March 7, 2003) [hereinafter Stipulation] ) Defendants
formerly known as Millennium Express Group, Inc. (CCCC              also sold secondary products as “upsales” after making a sale
Ans. ¶ 9.)                                                          on a primary product, such as a credit card program. (As
                                                                    used in these Findings, “Defendants” refers to collectively
22. Defendant Hartford Auto Club, Inc., (Hartford) is a             to Defendants Capital Choice, Millennium Communications,
Florida corporation, and it does business in the Southern           Ecommex, Hartford Auto, Ricardo Martinez, Johnnie Smith,
District of Florida. (CCCC Ans. ¶ 10.) Hartford is a shell          and Wilfredo Lugo. Where appropriate, a more specific
corporation with no employees or place of business. (1 R. at        reference will be given.)
180; PX 296, ¶ 8.) 1

                                                                    III. Count One: Whether Defendants Misrepresented That
1       The trial record appears in separate transcripts, not       Consumers Would Receive a Major Unsecured Credit Card
        sequentially page numbered, for each of the eight           (Section 5(a) FTC Act)
        days of the trial and one day of closing argument.
        For convenience, the Court will refer to the record         A. The Approval Certificate Program
        with an R. preceded by the number corresponding              *4 27. Under the Approval Certificate program, Defendant
        to the day of the trial. The record is thus cited as        Capital Choice offered a credit card to consumers through
        follows:                                                    a direct mail solicitation. In granting partial summary
         1 R. (June 30, 4 R. (July 3, 7 R. (July 9,                 judgment, the Court has already ruled that the Approval
         2003)             2003)           2003)                    Certificate was deceptive on its face. Specifically, while
         2 R. (July 1,     5 R. (July 7, 8 R. (July 10,             buyers of the Approval Certificate program received a
         2003)             2003)           2003)                    credit card they could only use to buy merchandise from a
         3 R. (July 2,     6 R. (July 8, 9 R. (October
         2003)             2003)           16, 2003).               merchandise catalog, the Court found that “[a]fter careful
                                                                    consideration of the record, this Court agrees with Plaintiff
23. Defendant Ricardo E. Martinez is the owner, officer,            that the net impression created by Defendants' certificate is
and director of Defendants Capital Choice, Millennium,              that consumers who paid the required fee would receive a
Ecommex, and Hartford. Martinez resides in Miami, Florida,          general purpose credit card and, therefore, that the certificate
and transacts business in the Southern District of Florida.         is deceptive.” (Order Grant. in Part and Den. in Part Pl's. Mot.
(CCCC Ans. ¶ 11.)                                                   Summ. J. at 8 (June 2, 2003) [hereinafter S.J. Order].)

24. Defendant Johnnie Smith is the Chief Executive Officer          28. By order dated October 3, 2003, the undersigned denied
of Defendant Millennium Although he is not an officer               Defendants' Motion For Judgment on Partial Findings as to
of Defendants Capital Choice, and Ecommex, he has                   Plaintiff's Claim for Individual Liability on the Approval
responsibilities with respect to the business activities of these   Certificate. In denying Defendants' motion, the Court
other corporate defendants, as explained at paragraph 129,          noted that, corporate liability for the Approval Certificate
infra. (Smith Test., 1 R. at 144; PX 402 at Tr. 135).               program having been established by summary judgment, “[i]t
                                                                    remained for Plaintiff to prove, at trial, that the Individual


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              3
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 116 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

Defendants had the requisite knowledge and “participated            because their credit reports contained derogatory information
directly in the practices or acts or had authority to control       or a meager credit history. (Smith Test., 5 R. at 148, ll. 17-19)
them' “ (Order Den. Defendants Ricardo Martinez, Johnnie            The postcards then invited recipients to call an “800” number
Smith and Wilfredo Lugo's Mot. for J. on Partial Findings           if they were interested in obtaining the credit card. (PX 320;
as to Pl's. Claim for Individual Liability on the Approval          PX 326; PX 348) The postcards that the Capital Choice
Certificate at 4 (Oct. 3, 2003) (quoting FTC v. Gem                 Defendants used were substantively the same for both its
Merchandising Corp., 87 F.3d 466 (11th Cir.1996)).                  direct sales from their own call centers, and for the sales made
                                                                    by the Defendants Zentel and E-Credit Solutions, differing
29. Evidence demonstrating that Individual Defendants               only with respect to the return address appearing on the card
Martinez and Smith are liable for violations of the FTC Act         and the identifying company name. (Smith Test., 3 R. at 20,
in the sale of the Approval Certificate program is contained        ll. 6-20)
in Findings of Fact at paragraphs 127-128, 137-141, infra.
                                                                    33. Between 2/2000 and 10/2000 consumers wishing to
                                                                    accept Defendants' credit card offer paid a fee of $189 and
B. The Earn-a-Bankcard Program.                                     thereafter a fee of $199.95. (PX 51 at 03-01735-37; PXs
30. The Capital Choice Defendants 2 sold the Earn-a-                286-92) (Stipulation at 13, Uncontested Fact 9) Consumers
Bankcard program from February 2000 to the commencement             then received in return, not a major, unsecured credit card,
of this action in April 2002. At first, from February 2000          but rather, what Defendants called a Diamond Select card
to November 2001, the Capital Choice Defendants sold the            or a Platinum Plus card and the “right” to “earn” a Visa
program directly through their own call centers (Joint Exh.         or Mastercard. The Diamond Select or Platinum Plus cards
1 (chart submitted to the Court on October 16, 2003)) and           did not allow consumers to make purchases from merchants
from June 2001, through April 2002, the Capital Choice              like an ordinary credit card, but only allowed consumers to
Defendants sold the program indirectly through Zentel               purchase merchandise partially on credit from the Capital
Enterprises, Inc. (Zentel), and E-Credit Solutions, Inc. (E-        Choice Defendants' catalogs. (See, e.g., 1R. at 32-33; 2 R.
Credit), whom Defendants had established as their sales             at 233) Moreover, in order to be eligible to obtain a Visa
agents or representatives. (PX 58 (Call Center Agreement);          or Mastercard, consumers had to buy merchandise from the
Joint Exh. 1), pursuant to the Call Center Agreement of May         catalogs by paying 35% down plus 15% for shipping and
29, 2001 between Millennium and Zentel. (PX 58)                     handling, carry a credit balance with Defendants of at least
                                                                    $99, and repay it in three monthly payments of at least
2                                                                   $33 each. (Stipulation at 15, Uncontested Fact 18) Thus, a
        The Court refers to “Capital Choice Defendants”
        collectively for the reasons stated in paragraphs           consumer had to buy at least $152.30 in merchandise and
        115-123, infra.                                             pay $22.85 in shipping and handling charges, for a total of
                                                                    $175.15 in addition to the initial $199.95 fee (for a grand total
31. Under the terms of the representation agreement between         of $375.10), to be eligible to receive the Visa or Mastercard.
the Capital Choice Defendants and Zentel and the E-Credit           Assuming they surmounted these hurdles, consumers then
Defendants, Defendant Millennium was required to provide            received an application for a secured Visa card with a $240
leads of potential customers, (PX 58 at ¶ 2.3.2) mail the initial   limit and a $219 money order to be sent to the issuing bank.
postcards, (Id. at ¶ 2.3.3; Smith Test., 3 R. at 20, ll. 6-9) and
provide the sales scripts. (PX 58 at ¶ 2.3.6) While Zentel          34. In order to deliver the promised credit card to the
was to make the actual sales, Zentel was required in making         few customers who completed the “program,” Defendants
the sales to strictly adhere to the sales presentation scripts      did not issue the cards themselves but contracted with an
and materials prepared or approved by Defendant Millennium          outside financial institution. Sterling Bank issued the secured
and to maintain daily communication with Millennium. (Id.           credit cards to Earn-a-Bankcard customers until the end
at ¶ 2.3.4, 2.3.6) Zentel was required to pay Defendant             of November 2001, when Sterling decided to terminate its
Millennium $25 per sale for its fulfillment services. (Id. at ¶     relationship with Defendants. (Smith Test., 5 R. at 176 l.
2.3.7) Zentel was also to pay Defendants a consulting fee of        18-177 l. 12) While Defendant Johnnie Smith did seek
$1.45 million. (Id. at ¶ 4.1).                                      another financial institution to replace Sterling Bank, no
                                                                    other financial institution issued secured credit cards to Earn-
 *5 32. Under the Earn-a-Bankcard program, the Defendants           a-Bankcard customers after November 2001. Nonetheless,
sent postcards to potential customers, who were selected


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 117 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

Defendants continued selling the program until April 2002,        to purchase merchandise from Defendants. Importantly, there
(Smith Test., 5 R. at 176 l. 1-179 l. 7), and during that time    was also no mention of a secured card with a credit limit
continued to promise consumers they would receive their Visa      of only $240. On the other hand, terms such as Platinum,
cards within 18-21 days from making their final payments.         Diamond, unsecured, and activated, which did appear in the
(PX 52) Defendants were able to do so with confidence             text of the postcard, are terms commonly associated with
because they knew that few, if any, customers would complete      credit cards and credit-card applications.
the program and apply for the credit card.
                                                                  38. An earlier version of the postcard, sent to consumers
                                                                  until October 2000, told consumers: “[y]ou have been
C. Defendants' Earn-a-Bankcard Program Misled                     identified and confirmed to receive your very own Credit
Consumers Into Believing That They Would Receive a                Card regardless of your past credit history with a credit
Major, Unsecured Credit Card.                                     limit of $4,000 Guaranteed.” (PX 320 (original emphasis))
                                                                  The postcard had boxes marked “secured” and “unsecured.”
   1. Defendants' sales materials
                                                                  The “unsecured” box was marked with an “x”. The postcard
 *6 35. The Earn-a-Bankcard sales transaction began when
                                                                  described the credit card as a “platinum” membership. (Id.)
the consumer received a postcard in the mail. One side
                                                                  The reverse side of the postcard informed the consumer: “you
of the postcard stated “THIS MAY BE YOUR FINAL
                                                                  are approved to receive a CREDIT CARD with a personal
NOTIFICATION,” and showed an “approved credit limit” of
                                                                  credit limit of $4,000 to $7,500 GUARANTEED!” (Id.)
$4,000, thereby suggesting that what was being offered was
an unsecured credit card with a credit limit of $4,000. It also
                                                                  39. The postcards reflect that the Defendants anticipated that
had boxes to indicate membership type, including boxes for
                                                                  consumers dialing the 800 number would not be able to
Platinum, Diamond, Unsecured, and Secured. The postcard
                                                                  reach sales representatives. PX 326 (“Due to overwhelming
arrived with the boxes for Diamond and Unsecured checked,
                                                                  response toll free lines may be busy during peak hours.”).
indicating that the type of card for which the consumer
                                                                  Consumers who were placed on hold heard a pre-recorded
had been pre-approved. (PXs 326, 348). Additionally, in
                                                                  “on-hold” message that reinforced Defendants' credit-card
order to add an aura of legitimacy to the solicitation, the
                                                                  theme. (PX 234 (transcript); Lugo Test., 4 R. at 104, ll. 8-11;
postcard instructed the consumer to call an “800” number
                                                                  id. at 107 l. 25-108 l. 2). The on-hold message referred several
for “activation,” provided a “confirmation number,” and
                                                                  times to major bank cards and the ability of the consumer to
contained the initials of the person who “approved” the
                                                                  qualify for a major bank card, but it omitted anything about a
extension of credit.
                                                                  catalog or a $240 Visa card. It stated, for instance:
36. The other side of the postcard had the heading “Credit           *7 a. “Thank you for calling National Credit, your
Approval Notification.” It went on to state:                        doorway to credit relief and financial freedom. Is this your
                                                                    first time calling to apply for a credit card?” (PX 234 at 3,
                                                                    ll. 5-8 (page numbers refer to transcript pages));
             We are notifying you that your credit
             card has not been activated. Our                       b. “Did you know that there are over 60 million people
             records show this card to have an                      who suffer from negative credit ratings or the inability to
             approved line of credit of $4,000.00.                  qualify for a major bank card? ” Through our Earn-a-Bank-
             THIS MAY BE YOUR FINAL                                 Card Program, you'll get the things you need with credit
             NOTIFICATION[.]                                        you qualify for regardless of bad credit, no credit or low
                                                                    income.” (Id. at 3, ll. 19-24 (emphasis added));

                                                                    c. “This is truly the easiest way to receive a major bank
(Id. (original emphasis)).
                                                                    card. If you're 18 years of age or older and have a valid
                                                                    savings or checking account, you're qualified.” (Id. at 4, ll.
In fact, this is the only notification consumers received.
                                                                    4-7 (emphasis added));

37. In addition, the card made no reference to a catalog, nor       d. “We're proud to offer a low introductory rate on your
did it provide any indication that the card could be used only      Diamond Select card of only 6 percent, the lowest in the



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            5
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 118 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

  country with no annual renewal fee.” (Id. at 4, ll. 12-13
  (emphasis added));
                                                                                Great! Based on the answers you have
  e. “Our research has confirmed that there are only three
                                                                                given me you have been approved
  ways to obtain a major bank card without rejection for
                                                                                for a credit limit of $4,000 dollars.
  negative credit ratings. You've tried applying at your local
                                                                                [sic] OK? Now through our “Earn
  bank and were turned down for poor credit or lack of
                                                                                a Bankcard” Program, there are 2
  credit. You've applied for a secured credit card, but you
                                                                                credit cards when you complete the
  had to put up your own money and pay interest on it.
                                                                                program. There's a Diamond Select
  Don't be discouraged. Your representative will explain
                                                                                merchandise card which is not a Visa®
  the benefits of the Earn-A-Bank-Card Program, proven
                                                                                or MasterCard® and there's a Visa®
  to be the simplest and most effective route to credit card
                                                                                bankcard. The first card you'll receive
  approval.” (Id. at 4 l. 21-5 l. 5 (emphasis added));
                                                                                is the Diamond Select Credit card
  f. “You'll be happy to know that there is a solution for                      issued by National Credit Shopper.
  people seeking a major bank credit card, even if they've                      Your card does not require a security
  been turned down in the past.... Find out in advance if you                   deposit, there are no annual renewal
  qualify by answering these two simple questions: Are you                      fees and the 6% interest rate is among
  18 years of age or older? Do you have a valid checking                        the lowest in the country. Also, your
  or savings account? By answering yes you'll certainly                         card will remain interest-free until the
  qualify.” (Id. at 5, ll. 7-16 (emphasis added))                               year 2002.


40. The Defendants' on-hold message used the phrase “major
bank card” four times (b, c, e and f), “credit card” two times      (Id. (original emphasis)). The telemarketer began by stating
(a and e), otherwise referred to credit four times (a, b, e), and   that the consumer had been approved for a $4,000 credit limit.
made comparisons to conventional credit cards by referring          The consumer was then told that there would be two cards,
to efforts of applying “at your local bank” (e) and having          both of which could be expected “when you complete the
“the lowest [rates] in the country with no annual fee.” (d) At      program,” but the consumer was given no explanation of what
the same time, it made no mention of any catalog or buying-         each one was, or whether the credit limit applied to both.
club program, no mention of any card with a limit of only
$240, and referred to a secured credit card only by making a        43. In the second paragraph of a typical script, the
disparaging comparison, reinforcing the impression that the         telemarketer continued by giving the consumer an
bank card Defendants were offering was unsecured .(e)               explanation of cardholder benefits, including a free credit-
                                                                    improvement booklet and a certificate for a mobile phone.
41. Consumers also were subjected to the sales pitch for            (Id.) Again, there was no further explanation of what the two
the Earn-a-Bankcard program, as reflected in Defendants'            cards were.
sales scripts. (Smith Test., 5 R. at 247-250) While the scripts
mentioned two credit cards as part of the program, they did not     44. In the third paragraph, the telemarketer mentioned two
explain that the consumer could only hope to get a Visa card        cards again, but failed to clearly state that the Diamond
with a $240 limit, or clearly explain that the Visa card could be   Select credit card was exclusively for catalog purchases.
obtained only after participating in Defendants' program for        More importantly, this paragraph suggested that the consumer
several months. (PX 51 at 03-01735-37; see also, PXs 286-92         would receive an unsecured Visa card with a “guaranteed”
(nearly identical scripts))                                         credit limit of $7,500 “to be used worldwide...” when, in fact,
                                                                    the consumer was eligible to receive only a secured credit card
 *8 42. In a typical script, the sales representative started       with a $240 limit and then only if the consumer made both
by answering the phone “National Credit authorization and           three on time payments of $33 each and maintained a $99
processing center,” and then asked “are you calling to obtain a     credit balance:
credit card?” After asking consumers a series of “qualifying”
questions, sales representatives were instructed to “wait 10-15
seconds” and then begin the sales pitch by stating:


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             6
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 119 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998




             Now with your new Diamond Select                                   I'm also positive that the program was
             Credit Card, you can charge hundreds                               fully explained to you. It is a lot of
             of high quality products through                                   information and your attention could
             our attractive catalogs. Initially, your                           have concentrated to the Major Visa
             charge purchases will include a                                    Bankcard. You WILL receive one; just
             35% down payment with a standard                                   that ... it is the second step of the
             15% shipping and handling, however,                                program.
             once you receive your Visa credit
             card through our “Earn a Bankcard”
             Program, no down payment will be                      (PX 51 at 03-01750 (original emphasis and ellipses)). The
             necessary. (Mr./Mrs.) (Last name only                 customer service representative was then required to repeat
             ) it works like this: Simply charge                   that the program is a “two-step” program. (Id.)
             $99.00 and make three on time
             monthly payments of $33.00 and two                    46. Per the sales script, the customer service representative
             important things will happen: Once                    then went on to discuss the bank-to-bank transfer for
             your first payment is received on time,               the initial $199.95 deposit, had the customer verify the
             your $4,000 credit line will be reported              authorization, and then included additional sales pitches for
             to Equifax, which is one of the largest               “up-sale” products. Nothing in the entire script informed the
             credit bureaus in the United States.                  consumer that the Visa Card that could eventually be earned
             Secondly, once all 3 payments are                     through the Earn-a-Bankcard program had a credit line of just
             received, your credit line is guaranteed              $240. (Id. at 03-01735-37) In fact, by confirming that the
             to be increased to $7,500.00; but most                consumer could expect to use the card “worldwide,” (id. at
             importantly you are guaranteed to                     03-01736) the script gave the opposite impression.
             receive your Visa credit card to be
             used worldwide, even if you've had                    47. Defendants then continued to obscure the fact that the
             problems with your credit in the past.                Visa card was a secured credit card with a $240 credit limit in
             It's that simple!                                     the “Bankcard Qualification Manual” they sent to consumers
                                                                   when they signed up for the program. It too failed to disclose
                                                                   that the credit limit on the Visa card was just $240, stating only
 *9 (Id. (original emphasis)) While Defendants argue that          cryptically that Defendants would “assume the first $240.00
this paragraph tells consumers everything they needed to           in credit on your new major bank card in the form of a
know about what was being offered, in fact, the paragraph          Preferred Customer Rebate Bonus paid to the card issuing
was misleading in what it implied and what it omitted.             bank on your behalf.” (PX 322 at 9; PX 328 at 10)

45. Defendants' own documents show that they knew that the         48. In sum, an examination of Defendants' sales materials
contents of the sales scripts were not sufficient to overcome      shows that they were likely to mislead reasonable consumers.
the net impression created that the consumer was going to get
an ordinary, unsecured Visa card. Defendants developed the
“Pull Tape Script,” which they used when customers called in          2. Consumer Witnesses
to challenge a transaction (Lugo Test., 4 R. at 119, ll. 14-17),   49. Not surprisingly, consumer witnesses testified that
in anticipation that consumers would understand that they          they were, in fact, misled by Defendants' Earn-a-Bankcard
would be receiving an unsecured Visa card with a substantial       presentation. Rebecca Rose testified, for instance, that she
credit limit. After explaining that all calls are recorded, the    participated in the Earn-a-Bankcard program, thinking that
customer service representative was instructed to state:           the postcard she received, which appears in the record as PX
                                                                   348, “was offering me a credit card with the approved credit
                                                                   of $4,000.” (4 R. at 80, ll. 5-8) This impression was confirmed
                                                                   when she called in and heard the sales script. According to



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               7
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 120 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

Rose, the telemarketer told her she had been approved for a         mention was ever made that the Visa card she could ultimately
$4,000 line of credit and that all she had to do was to pay the     get would have a limit of only $240. (2 R. at 197, ll. 1-3)
$199 activation fee. (4 R. at 80. ll. 22-25) The telemarketer       Although Lindsay agreed to set up an appointment to listen to
confirmed that she would get a credit card after paying this        the recording, Defendants never arranged to have it played.
activation fee, and never made any mention of the fact that         (2 R. at 198, ll. 11-15)
there would only be a $240 line of credit on any Visa card
she would receive. (4 R. at 81, ll. 11-13) She thus expected to     52. Similarly, Mary Witt thought she was being offered a
receive in her initial package a Visa card with a $4,000 line of    $4,000 Visa card, based on what the postcard said, (2 R. at
credit, based on both what the postcard said and on what the        230, ll. 15-17) and on what the telemarketer told her in the
telemarketer said. (4 R. at 81, ll. 5-10)                           sales presentation. (2 R. at 232, ll. 6-16; see also id. at 240 l.
                                                                    23-241 l. 10) Witt agreed to the $199 charges, and when she
 *10 50. Rose's expectations were disappointed, however,            received Defendants' Diamond Select card, she even tried to
when she received instead of a Visa or MasterCard,                  use it at a children's store. (2 R. at 233, ll. 6-11) Witt completed
Defendants' packet of materials. (4 R. at 81 l. 19-82 l. 4) After   the program, and Defendants sent her an application and
reading through those materials, she called again and heard         money order payable to Sterling for the Sterling Visa card. (2
for the first time that in order to get a Visa card, she would      R. at 238 l. 5-239 l. 21) She did not follow through by sending
first have to order merchandise from Defendants' catalog. (4        these items on to Sterling, however, since she thought she
R. at 82, ll. 12-25) At that point she decided to complete          was being deceived and would “end up giving more money
the program, since she already had $200 invested in it. (4 R.       to them and I would never get a Visa.” (2 R. at 240 ll. 8-22)
at 83, ll. 1-6) Rose never completed the program, however,          Moreover, Witt testified that one of the things she relied on in
and did not get a Visa card. Although she ordered over $200         making her purchase was Defendants' claims that they would
in merchandise, some of the items she ordered never came,           report her favorable credit to a credit bureau. Although she
while the merchandise she did receive was cheap and of poor         completed the program, she testified she ordered her credit
quality. (4 R. at 84 l. 23-86 l. 7) Despite repeated attempts,      report and was able to find no evidence that Defendants had
Rose was unable to obtain a resolution of the unshipped items.      made any favorable reports on her behalf. (2 R. at 241 l.
(4 R. at 86 l. 8-87 l. 1)                                           13-243 l. 16)

51. Similarly, Marguerette Eubanks Lindsay testified that            *11 53. Even Defendants' own consumer witness testified
she thought the postcard she received, admitted as PX 320,          that he was confused as to Defendants' offer. Defendants
offered her a Visa or MasterCard with a $4,000 line of credit.      billed Willie McCray as their “star witness.” (5 R. at 187,
(2 R. at 187 l. 23-188 l. 4) That conclusion was based on the       ll. 20-21; id. at 188 ll. 9-12 (witness to be called to testify
use of the term “Platinum,” which Lindsay associated with           that Defendants put his life back together because he can
Visa and MasterCard. (2 R. at 188, ll. 5-10) She then called the    now get credit)). Furthermore, even though Defendants admit
800 number and was told that she would get a Visa card, which       that they did nothing prior to trial to determine whether their
she noted on the postcard during the sales presentation. (2. R      services ever improved anybody's credit (id. at 195, ll. 9-14),
at 189, ll. 10-24) At no time did the telemarketer say that the     as their sales materials claimed (see, e.g., PX 51 at 03-01736),
limit on any Visa card she would get from Defendants would          Defendants assured the Court that McCray would be at least
be $240. (2 R. at 191, ll. 2-4) Instead, she thought, based on      one example of a consumer whose credit was improved.
the postcard and the script, that she would get a Visa with a       According to counsel:
$4,000 line of credit in her initial package. (2 R. at 191, ll.
5-12) She thus accepted Defendants' offer and agreed to the
$199.95 charge. (2 R. at 191 l. 24-192 l. 3) When she received                   He's our success story, Judge. He's the
her package and there was no Visa or MasterCard included,                        one who dotted all the I's, crossed all
Lindsay called to complain. (2 R. at 196, ll. 7-11) During                       the T's, got his Visa card, was thrilled
that conversation she was told that Defendants would review                      that he got it. It put him back on
a recording of her initial sales transaction, which would                        his feet. It helped him when he was
demonstrate, the telemarketer claimed, that the program had                      applying for subsequent credit to be
been fully explained to her. (2 R. at 197 l. 24-198 l. 6)                        able to say that he had complied with
Even during this second conversation, Lindsay testified, no                      all of the conditions, he had a payment



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  8
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 121 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

               history, and it was helpful to him when                credit improved and receive a credit card, such as a Visa or
               he was applying for a home loan, when                  MasterCard:
               he was applying for other financing in
               his life. That's all he's going to testify,              THE COURT: Well, first of all, what did you think you
               exactly what I indicated yesterday in                    were being offered when you saw the postcard?
               my proffer.
                                                                        THE WITNESS: When I saw-well, I looked at it this way.
                                                                        I haven't had a credit card in probably 14, 15 years. So to
                                                                        establish me some credit, I thought I'd just jump towards
(6 R. at 87)                                                            the opportunity.

54. In fact, while nothing in McCray's testimony shows                  THE COURT: So you saw on the postcard it said-
that his credit was improved because of Capital Choice, his
testimony does demonstrate that he was misled. McCray                   THE WITNESS: I saw the postcard and it said you can earn
testified that he's 46 years old, (7 R. at 47, ll. 9-11) and            a credit-whatever it was, it was a credit card. So I called the
that in years past he had bad credit because when he was                800 number, like Mr. Srebnick said.
19 or 20 he ran up about $800 or $900 in credit, and then
                                                                        THE COURT: So you thought this was something that
became delinquent on the amount. (7 R. at 49, ll. 11-20) He
                                                                        would help you to reestablish-
further testified that he had negative credit for about 15 years
after that, until 2001, when he was solicited for Defendants'           THE WITNESS: Would help me, right, reestablish my
National Credit Shopper Earn-a-Bankcard program. (7 R. at               credit, that's correct.
48, ll. 2-11) McCray further testified that for the last nine
years he has held a steady job as an educational assistant with
his local school district (7 R. at 46 l. 20-47 l. 2), has been          THE COURT: Did you understand anything about what, if
taking college classes (7 R. at 47, ll. 5-6), and is now putting        any, credit cards would be issued to you to begin with?
a daughter through college. (7 R. at 47, ll. 12-19)
                                                                        THE WITNESS: No. I just looked-no, I really can't say that.
                                                                        I just looked at it that a credit card was going to be issued to
55. Although there is no evidence that McCray actually had
                                                                        me after I made a-I had to make a down deposit and I had
impaired credit, McCray testified that, because of his poor
                                                                        to make three payments, and that deposit was kind of steep,
credit, he went without credit until 2001, when, in March of
                                                                        and I questioned it, but I said, you know what? The way
that year, he received Defendants' National Credit Shopper
                                                                        my history was in the past, I could never receive a credit
postcard offering him a credit card. (7 R. at 47 l. 23-48, l. 11)
                                                                        card. I wasn't gonna sit there and complain.
McCray testified that he jumped at the chance. He called the
800 number and signed up for the program after listening to             THE COURT: Okay. And at the time you had this initial
the offer. (7 R. at 50, ll. 12-17; id. at ll. 20-25; id. at 51, ll.     conversation, what kind of a credit card did you think you
20-23) McCray completed the program by making his three                 would get if you finished the program?
payments, and he then received his Sterling credit card. (7 R.
at 57, l. 24-58, l. 3) At roughly the same time, other credit           THE WITNESS: I didn't really know if it would be a Visa
cards came in the mail, which McCray never asked for or                 or Master. I really didn't know which one it was at the time.
applied for (7 R. at 60, ll. 8-12), and which McCray says               I knew I was gonna get a credit card to use, so I didn't know
might have come from “fate.” (7 R. at 59, ll. 23-25 (“faith,”           it was gonna be a Master or Visa. I just knew it was gonna
according to the transcript))                                           be a credit card.

 *12 56. While McCray eventually got a Sterling Visa card,            (7 R. at 50 l. 20-52 l. 25)
McCray's testimony shows that he was mistaken about what
he was going to get from Defendants' program. In the first            57. McCray, moreover, denied the importance of the catalog
place, when asked what he thought he was going to be getting,         or the Diamond Select card, denying, in fact, that he even
McCray never once mentioned the privilege of buying from              viewed the Diamond Select card as a credit card:
a catalog, but stated repeatedly that he would have his




                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                9
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 122 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998


  THE COURT: So, would it be fair to say you weren't                   THE WITNESS: Yes. By looking at the credit card, it said it
  particularly concerned about the Diamond Select card?                had $4,000 to $7,000. But the bottom line is I really wanted
  You're issue [sic] was the credit card at the end of the day?        the credit card.

  THE WITNESS: My issue was mostly the credit card.                  (Id. at 53, ll. 1-11)

  THE COURT: Okay. So you didn't-did you think of the                60. Indeed, McCray was still unaware, at the time of his
  Diamond Select card as a credit card or did you-                   testimony, that his Sterling Visa card had a credit limit of
                                                                     just $240. (7 R. at 60 l. 20-61 l. 7) McCray's confusion is
  THE WITNESS: I didn't really know. No, I didn't look at
                                                                     even further demonstrated by his apparent ignorance of the
  it like that. I just-
                                                                     secured nature of the Visa card. When asked about the money
  THE COURT: You thought the bank card was the credit                order that came along with his Sterling Bankcard application,
  card, the bank card-remember, on the postcard it said Earn-        McCray testified that he could not recall any such money
  A-Bank card.                                                       order. (7 R. at 58, ll. 21-25) Thus, McCray apparently is also
                                                                     unaware that he could have asked Sterling Bank to return the
  THE WITNESS: Yeah, it said a bank card.                            $219 that secured his Visa card.

  THE COURT: So that's what you were really focused on.
                                                                     61. Thus, McCray (1) thought he was being offered a credit
  THE WITNESS: And the three payments. Regardless, I                 card, which was not the Diamond Select card, (2) was
  was just trying to establish my credit again.                      uninterested in signing up for Defendants' catalog program,
                                                                     and (3) was only interested in establishing credit and getting
 *13 (Id. at 55 l. 15-56 l. 5; compare PX 51 at 03-01750             a Visa or MasterCard with a $4,000 to $7,000 limit. In fact,
(“your attention could have concentrated to the Major Visa           Defendants admit that the Sterling Bank card had only a $240,
Bankcard.”)).                                                        secured, limit. (5 R. at 133-35)

58. Thus, while McCray was not clear on what he thought he           62. Moreover, contrary to Defendants' claims that their
would be getting at each stage of the transaction, he joined the     services helped people restore credit, nothing in McCray's
Earn-a-Bankcard program, not to purchase from Defendants'            testimony, or anything else in the record, supports that
catalog, but to improve his credit rating and obtain a real credit   conclusion. There is no evidence that Defendants reported
card.                                                                anything to any reporting agencies on McCray's behalf,
                                                                     and no evidence of what McCray's creditors, who remain
59. Not only did McCray focus on the credit card and credit          nameless, relied on in extending him credit. While it would be
repair to the exclusion of the catalog program, he was grossly       wildly speculative to conclude that Defendants had anything
mistaken as to the credit limit on the credit card we would          to do with McCray's new-found credit, it is unremarkable that
receive:                                                             credit was extended to a person who has held a steady job for
                                                                     about seven years and has incurred no negative information
  THE COURT: And did you have any understanding from                 for about fifteen years. McCray testified, in fact, that he now
  this original conversation, this original interaction, what        has 5 or 6 credit cards. (7 R. at 69, ll. 2-3)
  the credit limit would be on the credit card?
                                                                     63. In addition to McCray, at trial, in lieu of live testimony,
  THE WITNESS: Well, the credit limit was on the postcard
                                                                     Defendants proffered that they would call consumer witnesses
  itself.
                                                                     to testify that they understood that there would be two credit
  THE COURT: And what did the postcard say?                          cards, but conceded that none of the witnesses could recall
                                                                     being told that the credit limit on the Visa card would be only
  THE WITNESS: It was like $4,000 to $7,000.                         $240. (5 R. at 132 l. 23-133 l. 19; see also id. at 186, ll. 16-23
                                                                     (establishing that 12 consumers would have testified))
  THE COURT: And is that what you thought?
                                                                     *14 64. Thus, consumer testimony shows that consumers
                                                                     were, in fact, misled by Defendants' deceptive sales pitch.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               10
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 123 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998


                                                                   (PX 240 at 2 (original emphasis); see also PX 52 at
   3. Customer Service Scripts and Sales Training Materials        04-00001.1 (rebuttal script containing same question and
65. Defendants' customer-service scripts also show that            response)).
Defendants knew that their sales pitch was misleading many
consumers into believing they would receive a Visa card in         67. The only reasonable explanation for these scripted
the initial package. Defendants' Pull-Tape Script was drafted      omissions is that the Defendants knew that even the small
to respond to consumers who called to complain that a Visa         percentage of consumers solicited by Defendants who bought
card was not in their initial package:                             into the Earn-A-Bankcard program (see paragraph 68, infra
                                                                   ) would not have done so had they known the Visa card
                                                                   would have a credit line of only $240, that the credit line
             I'm also positive that the program was                was secured and that in order to receive it they would have
             fully explained to you. It is a lot of                to advance $375.10 to the Defendants. Defendants made
             information and your attention could                  numerous sales by withholding this information. Further, by
             have concentrated to the Major Visa                   concealing the low, $240 credit limit, Defendants reinforced
             Bankcard. You WILL receive one; just                  the mis-impression created by their sales materials that
             that ... it is the second step of the                 consumers would receive an unsecured Visa card with a high
             program.                                              credit limit that could be used “worldwide.”


                                                                      4. Defendants' Admissions Regarding Customer
(PX 51 at 03-01750) (original emphasis and ellipses) This
                                                                      Performance
script was posted at numerous workstations in the Customer
                                                                    *15 68. Defendants' admissions regarding customer
Service department (Lugo Test., 4 R. at 120, ll. 3-9), showing
                                                                   performance reflect that the Earn-A-Bankcard program
that customer complaints about not receiving a Visa card in
                                                                   was intentionally designed to mislead consumers and that
the initial package must have been among the most frequent,
                                                                   Defendants knew that consumers were being misled by
if not the most frequent, complaint consumers had.
                                                                   their sales presentations. Defendants stipulate that only a
                                                                   small percentage of their Earn-a-Bankcard customers ever
66. Similarly, Defendants' sales-training materials show that
                                                                   completed the program. While a total 199,846 consumers
Defendants instructed their sales representatives to purposely
                                                                   purchased the program, only 700, or less than one half of one
withhold important information that potential customers
                                                                   percent of the purchasers, ever completed it and qualified for
asked about, such as the fact that the Visa would have a
                                                                   a Visa card. (Stipulation at 15-16, Uncontested Fact 21.) The
credit line of only $240, that the consumer would receive an
                                                                   number of consumers who actually received a Visa card is
application for a Visa card (as opposed to a Visa card), and
                                                                   even smaller, since 235 of those who qualified never cashed
that the application would be sent only if in addition to making
                                                                   the money orders Defendants supposedly sent to them. (Id.)
three on time payments of $33 the consumer also maintained
                                                                   While it would be normal to expect that some consumers
a credit balance of $99. Their National Credit Shopper Sales
                                                                   would fall behind in making some monthly payments and thus
Quiz, for instance, which Defendant Lugo testified was used
                                                                   not complete the program, surely more than one half of one
to train new employees, (4 R. at 131 l. 10-132 l. 10) shows that
                                                                   percent of the purchasers would have completed the program
Defendants instructed their sales representatives to withhold
                                                                   had they understood its requirements and limitations before
the fact that the credit line on the Visa card would have only
                                                                   paying the $189 or $199.95 fee.
be $240 and that it would be secured:

  How would you answer the following:                              69. In fact, so few customers ever qualified for the Visa card
                                                                   that Defendants and/or their distributors sold the Earn-A-
     I would like to place an order, but:                          Bankcard program from the end of November 2001 to April
                                                                   2002, without a financial institution that would provide credit
                                                                   cards to their customers. (Smith Test., 5 R. at 176, l. 18-179, l.
  5. What will be my visa or MasterCard credit line? (That         7; 244, ll. 16-19) Indeed, Defendant Smith testified that when
  will be determined by the issuing bank)                          he was assigned the task of finding a new credit card provider




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             11
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 124 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

in late 2001, he did not view it as a desperate situation. (5 R.   upsales and the Capital Choice Defendants hired Kyle Kimoto
at 178, l . 9-10)                                                  to broker Hartford Auto and PMS to outside telemarketing
                                                                   call centers. These call centers sold the upsales supplied by the
70. Further, of the 445,761 consumers who paid for the             Capital Choice Defendants after pitching their own products
Approval Certificate Program and the Earn-A-Bankcard               to consumers. (Deposition of Kyle Kimoto at 36, ll. 6-22;
Program between February 2000 and April 2002, only 12,900          54, l. 17-55, l. 2 (filed July 9, 2003)) Kimoto brokered the
ever purchased an item from one of their catalogs. (Stipulation    Hartford Auto upsale to approximately 20 call centers. The
at 14, Uncontested Facts 15-16.) That is less than 3% of           call centers were required to pitch Defendants' upsales by
all consumers who bought one of Defendants credit card             computer and record the calls. (Id. at 53, ll. 6-23) Kimoto also
programs, and would be just 6.4% of the 199,846 Earn-              brokered PMS to the same call centers. (Id. at 54, l 21-55, l. 2)
a-Bankcard program buyers. Even if all consumers who
purchased from a catalog were Earn-a-Bankcard customers,           75. The Capital Choice Defendants debited consumer
it simply is not logical to believe that nearly 94% of Earn-       accounts for all upsales regardless of what company made the
a-Bankcard purchasers would not have bought a single item          sale. Then, as explained by Kyle Kimoto, Millenium would
from Defendants' catalog had they known they were paying           remit a commission to the company that made the sale either
$189 or $199.95 for a catalog card.                                directly or, if applicable, through the broker who sold the
                                                                   upsale to the company. (Kimoto at 36-37)
71. Finally, despite Defendants' claims that consumers were
able to improve their credit ratings by participating in           76. The FTC called Carmen Cala, a consumer witness
the Earn-A-Bankcard program, there is no evidence in the           to testify at trial on the issue of unauthorized debiting
record showing that Defendants ever improved anybody's             for the upsales. 3 On direct examination, Ms. Cala denied
credit rating. In fact, the record is void of any evidence         giving authorization for the debiting of her account for the
of any substantial consumer benefit, other than the meager         PMS phone card and the Hartford Auto Club. On cross
number of cards issued though Defendants' Earn-a-Bankcard          examination, the Defendants confronted her with a tape
program. The fact that the overwhelming majority of                recording which consisted of a computer generated sales
Defendants' customers received no benefit from the fees they       pitch, computer generated questions directed to Ms. Cala, and
paid provides strong evidence of fraud.                            Ms. Cala's responses, in which, at a literal level, she appeared
                                                                   to have agreed to accept an offer of a “gift” consisting of a
72. In sum, the overall net impression that Defendants' sales      free trial membership in one of Defendants' upsale programs.
presentation created for their Earn-a-Bankcard program was         Moreover, the recorded sales pitch and questions did not
that consumers would get major, unsecured credit card, such        explain in express terms that her bank account would be
as a Visa or MasterCard and that impression was knowingly          debited, electronically or otherwise, if she did not cancel at
created by the Defendants.                                         the end of the applicable trial periods, and were so rapid fire
                                                                   as to be nearly unintelligible. Defendants agreed at trial that
                                                                   the recording was played in real time.
IV. Count Two: Whether Defendants Unfairly Debited
Consumer Bank Accounts for “Upsales” (Section 5(a) of the
                                                                   3
FTC Act)                                                                   The FTC also called Ms. Melanie Foster to testify
 *16 73. In addition to credit cards, the Defendants marketed,             as to unauthorized debiting regarding the upsales.
and continue to market, “upsale” products and services, such               Ms. Foster testified that she did not recall-but she
as the Nations Safe Drivers automobile club (Nations Safe),                did not dispute that she may have been advised-
the Hartford Auto Club (Hartford Auto), the Continental Auto               that her account would be debited for the Nation's
Rescue automobile club (CAR), the 1,000 Minute Mesa Saver                  Safe program if she failed to cancel after the free
phone card (MMS), the Premium Mega Saver phone card                        trial period. (3 R. at 76). Additionally, she testified
(PMS), and others. Defendants market these upsales both                    that the welcoming materials, which she failed to
directly to consumers using their own telemarketer employees               read until after her account was debited, “did say”
and through outside telemarketing agents.                                  that she would be billed $99 per year unless she
                                                                           cancelled prior to the expiration of the free trial
74. For instance, the Capital Choice Defendants contracted                 period. (Id. at 74).
with Defendant Zentel, Kyle Kimoto's company, to market the


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             12
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 125 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

77. The company that pitched Ms. Cala was “Advantage                 Thereafter, because Defendant Martinez knew the Capital
Capital” and the FTC did not offer any direct evidence               Choice Defendants could not reduce their unauthorized rate,
of a connection between the Capital Choice Defendants                they ceased debiting electronically. (Martinez Test. 4R. at 8,
and Advantage Capital. However, according to Defendant               ll. 7-10).
Smith, the Capital Choice Defendants had a relationship
with a company named “Advantage” that sold Hartford Auto             80. Global E-Telecom (Global) processed debits for
Club and PMS. (PX 402 at Tr. 156) Also, according to the             Defendants' upsales beginning in March 2002. (Villarreal
testimony of Kyle Kimoto, the Capital Choice Defendants              Test., 4 R. at 60, ll . 14-21) Eduardo Villarreal testified that
required call centers to which the Hartford Auto Club had            Global debited consumers' bank accounts for Hartford Auto
been brokered to pitch the upsales using the same method             and PMS pursuant to contracts with Millennium, (Id. at 60, l.
that appeared to have been utilized by Advantage Capital             4-61, l. 2) and with Style Decor (Id. at 62, ll. 8-11), a company
in its transactions with Ms. Cala, i .e. by pitching the sales       used by Defendant Martinez to debit consumers for upsales
through an IRV system. (Kimoto Dep. at 53) Additionally, the         after entry of the TRO in April 2002. (Id. at 63, ll. 7-15) In
sales script used to pitch Ms. Cala appeared to be virtually         all, Global processed approximately 690,000 transactions for
identical to those utilized by the Defendants to pitch the           Defendants, totaling $55 million. (Id. at 65, ll. 3-9)
Hartford Auto Club. Therefore, there is strong evidence
that the Capital Choice Defendants directly or through an            81. Approximately 55,000 debit transactions, or 8% of all
intermediary brokered the Hartford Auto Club and PMS                 transactions processed by Global, were charged back as
upsale programs to Advantage Capital.                                unauthorized by consumers. (Id. at 66, ll. 19-24) The rate of
                                                                     unauthorized debits ranged from 4% to 13% depending on
 *17 78. Whether sold by employees or outside                        which upsale program Global was debiting for. (Id. at 67, ll.
telemarketers, the Capital Choice Defendants' upsale                 18-24).
programs were offered on a free-trial, negative-option basis,
meaning that the consumer had to call Defendants and cancel          82. In addition, 207,000, or about 30% of the 690,000
their memberships within the free-trial period in order to           transactions processed by Global were returned for
avoid being charged for the program. If consumers failed             insufficient funds, or NSF. (Id. at 67, ll. 2-3) Mr. Villarreal
to cancel before the end of the trial period, charges for            testified that, in his opinion, there is a correlation between
upsales were debited from consumers' bank accounts. (See,            high NSF rates and high unauthorized rates in the ACH
PXs 289-90, 292, 51 at 03-01735-37, and DX 23).                      industry because if those transactions that were returned
                                                                     NSF were actually debited from consumers accounts, more
79. Electronic debits from consumers' bank accounts are              consumers would challenge the debits as being unauthorized.
processed through the automated clearing house network.              (8 R. at 27, ll. 9-17) Ms. Larimer of NACHA also testified that
The National Automated Clearing House Association, or                where there is a high NSF rate, the unauthorized rate is likely
NACHA, is an industry organization that writes and maintains         to be somewhat higher had the debits returned for insufficient
rules governing network transactions (Larimer Test., 3 R. at         funds been allowed to post. (3 R. at 90, ll. 11-13)
81, ll. 9-13). In September 2001, NACHA began permitting
oral authorization of debit transactions by telephone. (Id. at        *18 83. Mr. Villarreal testified that one of Global's ODFI's,
86, l. 20-87, l. 4). Jane Larimer, general counsel of NACHA,         or originating banks, contacted Global about Millennium's
testified that, beginning in the second quarter of 2002, the rate    debit return rates. Villarreal understood the ODFI to mean
of unauthorized for telephone, or TEL, transactions began to         that Millennium's return rates were higher than any other
“skyrocket.” (Id. at 87, ll. 23-25). In the third quarter of 2002,   merchant in doing TEL transactions. (8 R. at 39, ll.
the unauthorized rate for TEL transactions reached 1.27%             3-21) Global discontinued processing debit transactions for
compared with an unauthorized rate of .05% for direct deposit        Defendants because of the ODFI's concerns. (Id. at 39, ll.
payments. (Id. at 88, ll. 7-9) In response, NACHA changed            22-25)
its rules with respect to merchants with an unauthorized
rate of 2.5% or higher to require that the merchant's bank           84. ACH Direct processed debits for Millennium's credit card
provide certain information, explain why the merchant's              products, a phone card, and two auto clubs-Hartford Auto
unauthorized rate is so high and explain what will be done           and CAR. (Thorness Test., 8R. at 90, ll. 11) When NACHA
to bring the unauthorized rate down. (Id. at 89, ll. 11-22).         revised its rules and began scrutinizing unauthorized rates of



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              13
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 126 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

2.5% or more, ACH Direct terminated several telemarketers,         cards, and that they had not authorized Defendants to debit
including Defendants. Further, Defendant Smith received            their bank accounts. (3 R. at 34, ll. 2-14.)
daily reports from ACH Direct that contained figures showing
the number of transactions charged-back as unauthorized.            *19 89. The totality of the evidence summarized in
(Thorness Test., 8 R. at 92, l. 15-93, l. 2) Smith testified       paragraphs 73 through 88, supra, suggests strongly that while
that he reviewed these reports. (6 R. at 140, ll. 5-23) Smith      Defendants may be able to produce tape recordings which
also testified that he believed the unauthorized rate for debits   contain statements by consumers accepting Defendants' free
processed by ACH Direct was 6 or 7%. (6 R. at 137, ll. 6-17)       trial offers, the customers did not authorize, and were not
                                                                   given an opportunity to decline to authorize, the Defendants
85. Between January 2002, and May 6, 2002, Defendants              to debit their bank accounts. 4 In this regard, the undersigned
sold MMS and Hartford Auto in outbound telemarketing               is particularly persuaded that the 30% rate of transactions
calls using the script that appears in PX 51 at 03-01738.          returned for insufficient funds reflects that individuals were
(Stipulation at 16, Uncontested Fact 22) The Court has             not knowingly authorizing the debiting of their bank accounts.
already found that this script violates Section 5 of the Federal   Further, the likelihood that the high rate of transactions
Trade Commission Act by failing to disclose that the “account      returned for insufficient funds resulted from customers who
on record” referred to in the script is the consumer's bank        did not authorize the debits is reinforced by the fact that
account and not their new Capital Choice credit card. (S.J.        numerous customers whose “authorizations” were obtained
Order at 17)                                                       using the script that employed the “account on record”
                                                                   language complained to the Capital Choice Defendants that
86. Although consumers who purchased the Approval                  they believed their “credit card” would be charged for
Certificate program made their checks payable to Capital           the upsales rather than their bank accounts debited; the
Choice, the outbound upsale script directed telemarketers to       undersigned has already found that the script which referred
say they were calling from Millennium Communications, a            to the “account on record” violated Section 5 of the FTC
company consumers had never heard of before. (PX 51 at             Act. This conclusion is further buttressed by the evidence
03-01738; Smith Test., 3 R. at 31, ll. 1-6) Consumers had          respecting the manner in which Ms. Cala's agreement to the
no reason to believe that Millennium had their bank account        “free trial offers” was obtained.
information. (Smith Test., 3 R. at 31, l. 9-32, l. 8)
                                                                   4      The FTC also contends that it proved at trial that the
87. Defendants' telemarketers congratulated consumers on
                                                                          Defendants violated Section 5 by debiting customer
their “new Platinum credit card[s] from Capital Choice
                                                                          bank accounts for renewals of their auto club
Consumer Credit,” (PX 51 at 03-01738) and went on to state
                                                                          memberships without obtaining authorizations to
that, because they were new cardholders, Millennium was
                                                                          do so. See Plaintiff's Proposed Findings of Fact
sending them a “gift” of an MMS phone card for a 10-
                                                                          and Conclusions of Law at 34. The Capital Choice
day trial. Consumers were told that after the trial period,
                                                                          Defendants objected to the presentation of the
the charge would be $39 “billed ” to their “account on
                                                                          evidence relating to this claim at trial, see R. 5
record.” (Id. (emphasis added)) The script continued with a
                                                                          at 209, and now object, arguing that this claim
similar presentation for Hartford Auto. Telemarketers were
                                                                          is outside the scope of the Second Amended
to tell consumers that, after the trial period, the program was
                                                                          Complaint. See Defendants' Proposed Findings of
“just $8.25 a month charged annually in advance to your
                                                                          Fact and Conclusions of Law at 31-32. The Court
account on record with Capital Choice Consumer Credit.” (Id.
                                                                          agrees and, therefore, declines to deem the Second
(emphasis added))
                                                                          Amended Complaint amended to conform to the
                                                                          evidence. See, e.g., Borden, Inc. v. Fla. East Coast
88. The script never mentioned the consumer's bank account
                                                                          Railway, 772 F.2d 750 (11th Cir.1985); Sun-Fun
or anything about debiting. (Id.) Under these circumstances,
                                                                          Products, Inc. v. Suntan Research & Dev., Inc.,
consumers did not authorize Defendants to debit their bank
                                                                          656 F.2d 186 (5th Cir.1981); Trans-World Mfg.
accounts for Hartford Auto or MMS. Indeed, Defendant
                                                                          Corp. v. Al Nyman & Sons, Inc., 750 F.2d 1552
Smith admited that in April 2002, Defendant Lugo told him
                                                                          (Fed.Cir.1984).
that consumers were complaining that they thought fees for
Hartford Auto and MMS would be charged to their new credit



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           14
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 127 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

                                                                  are guaranteed to receive your Visa credit card to be used
V. Count Three: Whether Defendants Deceptively Sold               worldwide, even if you've had problems with your credit in
Upsale Products by Telling Consumers They Would be                the past,” and implied that the credit limit was guaranteed to
Billed on Their Account on Record Without Disclosing that         be $7,500. (PXs 51 at 03-01735-37; 286-92.)
Account on Record Meant Their Bank Accounts (Section
5(a) of the FTC Act).                                             96. Second, five consumers, including Defendants' own
90. The Court granted Plaintiff's motion for summary              witness, testified that they paid Defendants for the Earn-a-
judgment on Count Three. (S.J. Ord. at 19.)                       Bankcard program because they thought they were promised
                                                                  a Visa card. (Eubanks-Lindsay Test., 2 R. at 188, ll. 2-4; 192,
91. Evidence relating to liability of the Individual Defendants   ll. 15-24; Witt Test., 2 R. at 233, ll. 2-5; Rose Test., at 4 R. at
is discussed at Findings of Fact, paragraphs 127 through 153,     82, ll. 1-4; Foster 3 R. at 66, ll. 5-13; McCray Test., 7 R. at
infra.                                                            55, ll. 1-18) Indeed, Defendants' own witness acknowledged,
                                                                  in response to the Court's inquiry, that the “bottom line is I
                                                                  really wanted the credit card.” (7 R. 53, ll. 9-11)
VI. Count Four: Whether Defendants Misrepresented That
Consumers Would Receive a Major Unsecured Credit Card
                                                                  97. Third, Defendants' assertion that what they sell is a catalog
(Telemarketing Sales Rule “TSR” Section 310.3(a)(2)(iii)).
                                                                  card is disproved by their admission that less than 3% of all
92. Plaintiff alleged in Count Four of the Second Amended
                                                                  their customers have ever ordered a single item from their
Complaint that Defendants violated the Telemarketing Sale
                                                                  catalog. (See Findings of Fact, supra at ¶ 70) Obviously, if
Rule by misrepresenting their Earn-a-Bankcard program. The
                                                                  consumers thought they were buying a catalog card, most
facts set forth supra in Findings of Facts, paragraphs 30
                                                                  would have bought from the catalog after sending in their
through 72 establish misrepresentations in violation of the
                                                                  $189 or $199.95 fee.
Telemarketing Sales Rule.

                                                                  98. Finally, counsel for the Corporate Defendants, nowhere
VII. Count Five: Whether Defendants Requested and                 contradicted in the record, stated that “[t]he big difference
Accepted a Fee in Advance After Representing that                 in the Earn-A-Bank card program that comes in under these
Consumers Were Guaranteed or Highly Likely to Receive             defendants, corporate defendants' program, is that the visa
an Unsecured, Major Credit Card (Section 310.4(a)(4) of the       was indeed guaranteed.” (1 R. at 30, ll. 14-16) Counsel
TSR).                                                             furthermore reaffirmed what was set out as the most important
93. The TSR prohibits any telemarketer or seller from             part in Defendants' Earn-a-Bankcard pitch, that you are
requesting or receiving a payment in advance of obtaining any     guaranteed to receive a Visa card:
extension of credit, including an unsecured major credit card,
when the telemarketer or seller has guaranteed or represented
a high likelihood of success in obtaining or arranging such                    [M]ost importantly you're guaranteed
extension of credit. (16 C.F.R. § 310.4(a)(4))                                 to receive your Visa card, and so forth,
                                                                               even if you had credit problems in the
94. The Capital Choice Defendants like to characterize                         past. That's true. It say it's that simple
themselves as a catalog company. (9 R. at 85, ll. 20-23.)                      and that's exactly true.
It is, however, clear that the Capital Choice Defendants, as
part of the Earn-A-Bankcard program, asked for and received
advance payments from consumers after guaranteeing them a         (1 R. at 33, ll. 18-21)
Visa card.
                                                                  99. Thus, Defendants, in their Earn-a-Bankcard program,
 *20 95. First, Defendants' sales materials, including the        promised a major, unsecured credit card, and asked for and
initial postcard and subsequent telephone sales pitch, were       accepted fees in advance of those promised credit cards.
likely to lead reasonable consumers to believe that Defendants
were offering an unsecured, major credit card. (See Findings      100. Defendants maintain that Section 310.4(a)(4) of the
of Fact, supra at ¶¶ 35-48). Indeed, Defendants' Earn-a-          TSR applies only to the offering of advance-fee loans, not
Bankcard script told consumers that “most importantly you         credit cards, and that it is inapplicable to “firm offers.” These


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              15
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 128 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

arguments fail for the reasons set forth in the Conclusions of        reading of these scripts indicate that they do not stand alone,
Law at paragraphs 46 through 47, infra.                               without being attached to, or following another primary
                                                                      script or sale. See Capital Choice Defendants' Response to
                                                                      Plaintiff's Second Correction and Revised Second Correction
VIII. Count Six: Unauthorized Debiting Under the                      to Proposed Findings of Fact and Conclusions of Law at 2.
Telemarketing Sales Rule                                              Plaintiff has offered no convincing evidence showing that the
101. The Court granted Defendants Judgment as a Matter of             “seller” was not identified in the primary script or sale during
Law on Count Six. (Ord. Sept. 29, 2003.)                              the “outbound telephone call.” 16 C.F.R. 310.4(d). As a result,
                                                                      the undersigned is unable to agree with the Plaintiff that DX
                                                                      23 and DX 24 establish that the Capital Choice Defendants
IX. Count Seven: Whether the Upsale Scripts Used by the
                                                                      engaged in abusive telemarketing practices, thereby violating
Defendants and Provided to Other Telemarketers to Sell
                                                                      16 C.F.R. § 310.4(d).
Defendants' Upsales Failed to Disclose the Identity of the
Seller (Section 310.4(d) of the TSR).
 *21 102. The TSR requires that telemarketers, in outbound            X. Count Eight: Whether Corporate Defendants
telemarketing calls, disclose promptly and in a clear and             Ecommex, Millennium, Capital Choice, and Hartford, and
conspicuous manner to the person receiving the call: (1) the          Individual Defendant Martinez Assisted and Facilitated
identity of the seller; (2) that the purpose of the call is to sell   E-Credit Solutions, Inc. and Zentel Enterprises, Inc., in
goods or services; and (3) the nature of the goods or services.       Telemarketing the Earn-a-Bankcard Program (Section
(16 C.F.R. § 310.4(d).)                                               310.3(b) of the TSR).
                                                                      105. Defendant Millennium operated call centers in Tampa,
103. The script Defendants used between January and May               Lakeland, and Miami, Florida. In May 2001, it agreed to sell
6, 2002, to offer upsales to consumers who paid for the               the Tampa and Lakeland call center operations and equipment
Approval Certificate states that the telemarketer is calling          to Zentel Enterprises, Inc. The sales agreement between
from “Millennium Communications,” a company consumers                 Millennium and Zentel (“the Agreement”) appears as PX 58.
had never heard of before. (PX 51 at 03-01738; Smith Test.,           (Stipulation at 17, Uncontested Fact 28.)
3 R. at 31, ll. 1-6.) The FTC contends that because these
consumers had already done business with Defendants under             106. Under the terms of the Agreement, Zentel was required
the name Capital Choice Consumer Credit, the Capital Choice           to use and occupy the call centers solely to sell the Earn-
Defendants' identification of Defendant Millennium as the             a-Bankcard program and the Capital Choice Defendants'
maker of the call was an abusive telemarketing practice.              “upsales,” with the exception of one of Zentel's own upsales.
While the Court agrees with the FTC that there was no reason          (Stipulation at 17-18, Uncontested Fact 29; PX 58 at ¶ 2.3.1.)
for consumers to know that Millennium was affiliated with             Defendant Millennium reserved the right to set the prices to
Capital Choice, the FTC has not offered any convincing                be charged for the bankcard program and the upsales.
evidence that Defendant Millennium was not a person that
was itself providing or arranging with others to provide the           *22 107. The Agreement permitted Zentel to market the
upsale program. 5                                                     Earn-a-Bankcard program under a “private label” name.
                                                                      (PX 58 at ¶ 2.3.17.) Zentel telemarketed Defendants' Earn-
5                                                                     a-Bankcard program under the name E-Credit Solutions
        “Seller” is defined at 16 C.F.R. § 310.1(r) as “any
        person who, in connection with a telemarketing                from the Tampa and Lakeland call centers purchased from
        transaction, provides, offers to provide, or arranges         Defendant Millennium. (Kimoto Dep. at 16.) Zentel sold
        for others to provide goods or services in exchange           Defendants' Earn-a-Bankcard program under the name E-
        for consideration.”                                           Credit Solutions from mid-June 2001, until April 11, 2002.
                                                                      (Kimoto Dep. at 34, 66; Joint Exh. 1) Other than lending its
104. Defendants introduced into evidence as DX 23 and DX              name to Defendant Zentel's bankcard program, Defendant E-
24 two undated “upsale scripts” for Hartford Auto Club and            Credit Solutions handled call center back office operations,
Premium Mega Saver (8 R. at 81) stating that they were                such as bookkeeping, paying vendors, and interacting with
used after April 11, 2002. Neither of these scripts identifies        Defendant Millennium.
the seller as Millennium Communications and Fulfillment.
However, as the Capital Choice Defendants point out, a


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               16
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 129 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

108. The Agreement required Defendant Millennium to               *23 113. The Agreement required that Defendant Zentel,
provide “leads,” or the names of potential customers             upon its assumption of the operations of the call centers,
for Zentel, which would, in turn, “rent” the leads from          re-hire most of the call center employees. (Stipulation at
Millennium. (Stipulation at 18, Uncontested Fact 30) The         18, Uncontested Fact 32.) The Agreement also required that
target audience of potential customers for the Earn-a-           Zentel meet a sales quota established by Defendants in order
Bankcard program was consumers with bad credit or no             to market Defendants' Earn-a-Bankcard program. (3 R. at 18,
credit. (5 R. at 148, ll. 17-19)                                 ll. 1-3; PX 58 at ¶ 2.3.16)

109. Pursuant to the agreement, Defendant Millennium             114. Apart form the $25 per package fee, Defendant Zentel
retained the exclusive right to mail postcard solicitations      paid Defendant Millennium approximately $80,000 a month
on behalf of Zentel and to fulfill Zentel's sales of the         for consulting services under the terms of the Agreement.
National Credit Shopper Earn-a-Bankcard program and              Among other things, Millennium provided consulting and
Defendant Millennium's upsale programs. (Stipulation at 18,      training on how the credit card program should be operated,
Uncontested Fact 31) Additionally, Millennium retained the       including scripting and setting guidelines, and on the use and
exclusive right to fulfill “after sale requirements,” meaning    updating of computer software. (Kimoto Dep. at 39-41.)
the printing, mailing, personalizing and processing of mail
ready packages and catalogs, for which Zentel was charged
$25.00 per package.                                              XI. Common Enterprise: Whether Corporate Defendants
                                                                 Capital Choice, Millennium, Ecommex, and Hartford Auto
110. Defendants designed the direct mail postcard solicitation   Club Constitute a Common Enterprise
used by E-Credit and Zentel (Kimoto Dep. at 49, l. 22-50, l.     115. Defendants Capital Choice, Millennium and Ecommex
2) That postcard solicitation was the same in all substantive    operated seamlessly for the purpose of marketing the
respects as the postcard Defendants used to solicit consumers    Approval Certificate and Earn-A-Bankcard programs as
when they were selling the Earn-a-Bankcard program with          well as the upsales to consumers. Although the Approval
their own employee telemarketers. (3 R. at 20, ll. 10-20)        Certificate program may have been designed independently
                                                                 of Defendant Millennium, most consumers who purchased
111. When consumers called Zentel's call centers, the E-         the Approval Certificate Program, the Earn-A-Bankcard
Credit Defendants used a script provided by the Capital          Program or an upsale, whether directly or indirectly from
Choice Defendants to sell them the Earn-a-Bankcard               the Capital Choice Defendants, could not complete the
program, as they were required to do by the Agreement.           transaction without interacting with each of them. For
(Stipulation at 20, Uncontested Fact 7; 3 R. at 18, l. 18-20,    example, a consumer purchasing the Approval Certificate
l. 5) Defendants used the same script when they were selling     program from Capital Choice, mailed a check to Capital
the Earn-a-Bankcard program under the name National Credit       Choice which Capital Choice then used to electronically debit
Shopper using employee telemarketers. (3 R. at 20)               the customer's bank account through an ACH that contracted
                                                                 with Defendant Millenium; the customer then received
112. Defendant Zentel had the ability under the Agreement to     a “package” that was mailed from Ecommex containing
contract with its own ACH house for the purpose of debiting      materials designed by Millennium; and then the customer
the accounts of customers who bought the Earn-A-Bankcard         was pitched an upsale, like the Hartford Auto Club by
program and it did its own debiting. (PX 58 at ¶ 2.3.4.2). The   Defendant Millennium or one of its distributors using scripts
upsales, however, were debited against customer accounts by      prepared by Millenium. Likewise, a consumer purchasing
Defendant Millennium through direct access to Defendant          the EarnABankcard program also had his bank account
Zentel's database, and then Defendant Millennium remitted a      debited through an ACH that contracted with Defendant
commission of $35 per upsale to Defendant Zentel. (PX 58         Millennium, then received a “package” from Ecommex
at ¶ 2.3.8.2; Kimoto dep. at 36-37). Indeed, the Agreement       containing materials prepared by Millennium and thereafter
required Defendant Zentel to allow Defendant Millennium          was pitched an upsale, such as Hartford Auto Club, by
“full and unfettered” access to its database with “remote        Millennium or one of its distributors.
administrative control capabilities.” (PX 58 at ¶ 2.3.12)
                                                                 116. Capital Choice, Millennium, Hartford and Ecommex
                                                                 have the same owner and president. Since January 2002, all of
                                                                 these Defendant corporations have maintained their principal


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                         17
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 130 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

offices at, and have operated out of, 9590 N.W. 25th Street,      Defendants' employees. (Stipulation at 17, Uncontested Fact
Miami, Florida, the same business premises. (Stipulation at       27)
17, Uncontested Fact 26; 3 R. at 123)
                                                                  121. Prior to the time that all three businesses began doing
117. Defendant Ricardo Martinez is the owner of all four          business at 9590 N.W. 25th Street, there was a research and
corporations, and was the president of each company during        development department at the Ecommex warehouse on N.W.
the relevant time period alleged in the FTC's complaint. (3 R.    34th Street. The research and development department looked
at 121-122) Defendant appointed Miriam Montes president           for new products for all three companies. (Id. at 147, ll. 20-23)
of Ecommex and his daughter, Caridad Martinez, president
of Millennium in early 2003. (Id.) Defendant Smith has            122. Hartford Auto Club, Inc. was incorporated by Defendant
been the CEO of Defendant Millenium since November                Martinez after this action was filed in April 2002. (3 R. at
2001 and in that capacity insures that Defendant Millennium       125-26.) Mr. Martinez testified that Hartford Auto Club has
fully supports the business operations of Capital Choice,         never done business and has no employees. (Id. at 127-28)
Ecommex and Hartford Auto Club (as well as other upsale
programs) by designing and preparing marketing materials,         123. Because of the interrelationship of the companies and the
formulating marketing strategies and interacting with the         overlapping character of their interaction with the public, the
ACH houses. Defendant Smith works closely with, and               undersigned can discern no meaningful distinction that can be
reports to, Defendant Martinez.                                   made among the Capital Choice Defendants for the purpose
                                                                  of fashioning consumer redress.
 *24 118. Defendant Martinez testified that his corporations
performed specific functions in relation to sales-Millennium
was the marketing company, Capital Choice was the credit          XII. Consumer Injury
card company, and Ecommex was the fulfillment company.            124. Between October 19, 2000, and November 15,
(3 R. 148, ll. 4-8) But the three corporations shared             2001, 61,688 consumers paid Defendants $199.95, or a
responsibilities for the purpose of marketing the Approval        total of $12,334,515, for the National Credit Shopper
Certificate Program, the Earn-A-Bankcard program whether          “Diamond Select” Earn-a-Bankcard program. (Stipulation
marketed directly or indirectly by the Capital Choice             at 14, Uncontested Fact 12) Between February 23, 2000
Defendants, and the upsales made by the Capital Choice            and October 19, 2000, 11,730 consumers paid Defendants
Defendants, Defendant Zentel, and their distributors.             $189 .00, or a total of $2,216,970, for the Capital Choice
                                                                  “Platinum Plus” Earn-a-Bankcard program. (Stipulation at
119. The name National Credit Shopper is a d/b/a of Capital       13, Uncontested Fact 9) Consumers paid Defendants a
Choice. (3 R. at 123, ll. 12-15) The Capital Choice and           total of $14,551,485 for the Earn-a-Bankcard program.
National Credit Shopper Earn-a-Bankcard programs were             Another 68,562 consumers purchased the National Credit
owned by Capital Choice, but they were telemarketed by            Shopper “Diamond Select” Earn-a-Bankcard program from
Millennium and “fulfilled” by Ecommex. (Id. at 125, ll. 3-9)      E-Credit Solutions and Zentel, to whom Defendants provided
                                                                  substantial assistance and support in violation of the TSR.
120. Ecommex Corp. has been dormant since early 2003. (1          These consumers paid $199.95, or a total of $13,708,971
R. at 177) Prior to becoming dormant, Ecommex served as           for the Earn-a-Bankcard program. (Stipulation at 14,
a shipping/handling/processing/mailing company for Capital        Uncontested Fact 14)
Choice and Millennium. (Stipulation at 17, Uncontested Fact
27) In that capacity, it printed and mailed the Capital Choice     *25 125. From February 23, 2000, to April 11, 2002,
Approval Certificate (3 R. at 123, ll. 21-22.), and printed and   234, 192 consumers responded to Defendants' direct mail
mailed the postcard solicitations for the Capital Choice and      Approval Certificate by sending Defendants checks for either
National Credit Shopper Earn-a-Bankcard programs when             $39 or $43. (Stipulation at 13, Uncontested Fact 6) Assuming
those programs were being sold by Defendants' telemarketers.      all sales of the Approval Certificate were at $39, gross
(Id. at 123, l. 23-124, l. 12) Ecommex also made payroll for      revenues to Defendants from the certificate program were
Capital Choice and Millennium and obtained benefits, such as      at least $9,133,488. Approximately 12,334 consumers who
health care insurance, life insurance, and dental insurance for   purchased a Capital Choice credit card program received
                                                                  refunds. (Stipulation at 13, Uncontested Fact 8) Assuming
                                                                  all such refunds were to Approval Certificate purchasers in


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            18
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 131 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

the amount of $43, Defendants' gross receipts minus refunds        pertinent management reports.” (Id. at 130.) These reports
given for the Approval Certificate program totaled at least        have included ACH reports. (Id. at 153, ll . 19-24) He had
$8,603,126.                                                        to have known that Defendants prepared rebuttal scripts to
                                                                   respond to consumers who obviously thought they were
126. Defendants debited consumers bank accounts without            getting a major credit card, they prepared rebuttal scripts that
their authorizations for Hartford Auto and MMS using               declined to inform consumers who asked that the limit on
the script contained in PX 51 at 03-01738 in the amount            the Visa card they would ultimately get would be just $240,
of approximately $455,000. Defendant Lugo testified that           and he had to have known that only a tiny fraction of his
between January and April 2002, Defendants operated two            customers ever bought from the catalog, much less completed
shifts of five telemarketers each in their outbound call center    the program.
to sell upsales using that script. (4 R. at 134, l. 25-136 l.
4) According to Lugo, each telemarketer averaged one sale
per hour, and that each shift generated approximately 30               B. Defendant Smith had the Authority to Control the
sales. (Id. at 135, ll. 13-19) Sixty sales per day of Hartford         Activities of Corporate Defendants, Participated Directly
Auto at $99 would result in debits from consumers' bank                in the Challenged Conduct, and Knew or Should Have
accounts totaling $5,940, and sixty sales per day of MMS at            Known That it Was Illegal
$39 would result in debits from consumers' bank accounts            *26 129. Defendant Smith is the Chief Executive Officer of
totaling $2,340. If those amounts are rounded to $5,000 per        Defendant Millennium (Stipulation at 12, Uncontested Fact
day and $2,000 per day, respectively, to account for returned      2) and has been since late 2001. (1 R. at 153, ll. 15-18) Smith
transactions, Defendants debited consumers bank accounts           started with Millennium in May 1998. (1 R. at 153, ll. 19-21)
without authorization in the sum of $7,000 per day, or $35,000     He was hired by Defendant Ricardo Martinez, (1 R. at. 154,
each 5-day workweek. Assuming Defendants began using               ll. 2-4) and has always reported only to Martinez, the owner
the script on January 4, 2002, and sold from it until April        of Millennium. (1 R. at 158, ll. 9-10) Smith has oversight
5, 2002, Defendants debited consumers' accounts without            of the marketing activities of Millennium. (1 R. at 145, ll.
authorization at the rate of $35,000 per week for 13 weeks, or     5-18) Before becoming CEO in 2001, Smith had been Chief
a total of $455,000. This amount is likely the least Defendants    Operating Officer and Senior Vice President of Millennium.
received from these unauthorized debits.                           (1 R. at 155, ll. 7-10) Although he is CEO of Millennium,
                                                                   Smith also has responsibilities with regard to Ecommex and
                                                                   Capital Choice. (1 R. at 144, ll. 9-19; see also, PX 402 at Tr.
XIII. Individual Liability: Whether Defendants Martinez,           136, l. 8-137, l. 1)
Smith, Lugo Are Individually Liable
                                                                   130. Prior to his employment by Millennium, Smith was
  A. Defendant Martinez had the Authority to Control               employed by Corporate Center of Miami as sales manager.
  the Activities of Corporate Defendants, Exercised that           Corporate Center, like Millennium, marketed catalog cards to
  Control, and Knew or Should Have Know of That it was             people with bad credit. (1 R. at 155, ll. 11-21)
  Illegal
127. Defendant Martinez is the sole owner and president            131. Defendant Smith has been involved in Telemarketing
of Defendants Capital Choice, Millennium, Ecommex, and             for five years, (1 R. at 175, ll. 10-11) and claims to be very
Hartford. (Stipulation at 12, Uncontested Fact 1) At trial,        familiar with the Telemarketing Sales Rule. (6 R. at 133, ll.
Mr. Martinez stipulated that “the buck stops here.” (3 R. at       22-24)
139, ll. 17-18) That stipulation included approving the scripts,
approving the sales materials, and doing everything that Mr.       132. Simultaneous with Smith's arrival, Millennium began
Martinez's companies did. (Id. at 140, ll. 14-25)                  telemarketing the Continental Advantage credit card
                                                                   program, which was owned by a third party named Ray
128. Defendant Martinez sets the compensation of his               Evans. (1 R. at 159, ll. 3-16) Millennium was subsequently
management employees, and he can fire them at will. (3             sued by the Florida Attorney General over the sale of the
R. at 139, l. 19-140 l. 4) Martinez talks with Defendant           Continental Advantage card. (1 R. at 160, l. 24-161, l. 4)
Smith and Mr. Jose Estruch (erroneously referred to as
“Struff” in the Record), another senior manager, three to
four times a week, and receives “cash flow, sales and other


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            19
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 132 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

                                                                   (original emphasis and ellipsis.)) Smith also admits that he
   1. Defendant Smith's Liability for the Earn-A-Bankcard          developed the “sales quiz.” (PX 240; Smith Test. 5 R. At
   Program                                                         142, ll. 5-21) That quiz was used to train telemarketers and
133. Defendant Smith participated directly in the                  directed them to tell inquiring consumers that the credit limit
development and sale of the Earn-a-Bankcard programs, had          of the VISA card would be determined by the issuing bank,
management responsibilities for the programs and knew or           even though Smith admits that he knew that the secured VISA
should have known that consumers were being deceived. He           card would have a $240 credit limit. (Smith Test. 5 R. at 142
also knew that Defendants were requesting an advance fee in        l. 21-43 l. 23) Smith's responsibility for the Capital Choice
guaranteeing the acquisition of a credit card in violation of      Earn-A-Bankcard programs is also demonstrated by the fact
the TSR.                                                           that it was he who was responsible for finding a replacement
                                                                   bank when Sterling Bank ceased issuing secured credit cards.
134. The testimony is that Defendant Martinez decided              (Smith Test., 5 R ., 177 l. 7-178 l. 3)
to develop his own credit card programs to replace
the Continental Advantage credit card program. (1R., at            136. Smith was handsomely rewarded for his role in
161, ll. 14-16) As a result Martinez, Smith, and Lugo              developing and managing the Earn-a-Bankcard programs. In
jointly developed the Platinum, Platinum Plus, and National        addition to his $300,000 per year salary he received up to
Credit Shopper programs. (1 R at 163, ll. 13-23, see               a $4.00 commission on each of the nearly 200,000 Earn-a-
also, n. 2 to Defendants Capital Choice Consumer Credit,           Bankcard sales made by defendants, E-Credit Solutions and,
Inc., Millennium Communications and Fulfillment, Inc.,             by Capital Choices' other distributors. (See, Stipulations at
Ecommex Corp., Hartford Auto Club, Inc., Ricardo Martinez          13-14, Uncontested Facts 9, 12, 13, and 14) Under these facts
and Wilfredo Lugo's Proposed Findings of Fact and                  Defendant Smith is jointly and severally liable for consumer
Conclusions of Law (March 14, 2003)) The Platinum Plus             redress to Earn-A-Bankcard consumers.
and National Credit Shopper programs were the Earn-A-
Bankcard programs, and were owned by Capital Choice with
National Credit Shopper being a DBA of Capital Choice.                2. Defendant Smith's Liability for the Approval Certificate
(1 R. at 163, l. 23-164, l. 13) Smith had brought with him            Program.
from Corporate Center telemarketing scripts, which served as       137. Smith is also jointly and severally liable for the consumer
the basis for the Capital Choice Platinum Plus and National        redress due the Approval Certificate (or Platinum card)
Credit Shopper telemarketing scripts. (1 R. at 164, l. 14-165,     consumers after January 2002. Smith contends that “there
l. 2) Smith assisted in modifying the Corporate Center scripts     is not an iota of evidence that [he] had any involvement
for use in selling the Earn-a-Bankcard programs. (1R. at           whatsoever in [the] ... approval certificate program,” (1 R.
163, l. 13-165, l. 2) Smith also admits that he reviewed           at 47, ll. 3-5) and that he did not even know about the
and commented to Martinez on the direct mail post card             program. (1 R. at 48, ll. 2-8) The gravamen of Smith's
solicitation sent to prospective Earn-A-Bankcard customers.        argument is that the Approval Certificate program was
(1 R. at 165, ll 3-11) Smith also had overall responsibility for   conducted solely by Ecommex Corporation, which was
the telemarketing of the Earn-a-Bankcard programs including        managed by one Jose Estruch, and that Defendant Smith
the customer service department, which was managed by              had no management control over Ecommex. The testimony
Defendant Lugo who reported directly to Smith. (1 R. At 175        and evidence show that these contentions are wrong. The
ll. 15-19)                                                         Approval Certificate program belonged to Capital Choice,
                                                                   at least from January 2002 Smith exercised management
 *27 135. Smith must certainly have been aware of the “Pull        responsibility over all Capital Choice credit card programs,
Tape Script,” which Lugo's department used when customers          and Smith knowingly acquiesced in and participated in the
called in to challenge Earn-a-Bankcard transactions, (Lugo         Approval Certificate program. He moreover exercised some
Test, 4R at 119, ll. 14-17) and which was publicly posted at       management oversight of the certificate tasks performed by
workstations in the Customer Service Department. (Id. at 120,      Ecommex after January 2002.
ll. 3-9) The script instructed employees to tell customers “I'm
certain that the program was fully explained to you. It is a lot    *28 138. As found supra, at Findings of Fact ¶¶ 115 through
of information and your attention could have concentrated to       123, the Corporate Defendants were a joint enterprise.
the Major VISA Bankcard. You WILL receive one; just that           Defendant Martinez testified to this stating that Millennium
it is the second step of the program .” (PX 51 at 03-01750         was the marketing company, Ecommex the fulfillment


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            20
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 133 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

company and Capital Choice the credit card company and that          refers to directives discussed with “yourself” (Smith) and
Ecommex “does the dirty work the mailing, the shipping, the          “Ricardo” (Martinez) about the fulfillment department. (5 R.
printing, stuff like that.... But what happened was at the end,      at 246, ll. 11-16) Therefore as a matter of law Defendant
the two companies kind of moved under one company and                Smith is liable for consumer redress to the victims of the
that is what all this mess about creating another department.        Approval Certificate.
Sometimes I get confused.” (Martinez Test., 3 R. at 148, ll.
2-13) The companies moved under one roof in approximately
January 2002.                                                           3. Defendant Smith's Liability for Unfair and Deceptive
                                                                        Practices Resulting from the Use of the Upsale Script in
139. Consumers who purchased the Approval Certificate                   PX 51.
program made out their checks to Capital Choice and the               *29 142. Defendant Smith is also jointly and severally
electronic processing of these checks was done in the                liable for consumer redress to the consumer victims of the
name of Capital Choice. (see PX 116) For example, it was             upsale script contained in PX 51 at 03-01738, which the
Defendant Smith who wrote and submitted PX 116 to ACH                court granted summary judgment on as to Count Three
Direct. At least after January 2002, Smith was responsible           of the Second Amended Complaint, and which resulted in
for the processing of these checks through the ACH                   consumers bank accounts being unfairly debited as alleged
houses. In that document, Smith describes both the Earn-a-           in Count Two. Smith, in fact, agrees that the language of
Bankcard program, and the Approval Certificate program and           the PX 51 outbound upsale script confused and deceived
denominates them as Capital Choice programs. PX 116 thus             consumers. (3 R. at 37, l. 22-38, l. 1) Although Smith testified
demonstrates not only that the Approval Certificate program          that Defendant Martinez wrote the script, he admitted that he
was a Capital Choice program, but also that Smith knew it and        reviewed and approved it, and that it was a Millennium script.
participated in the Approval Certificate program by, among           (3 R. at 28, l. 25-29, l. 14)
other things, negotiating and maintaining the necessary ACH
relationship. At the Preliminary Injunction Hearing in April         143. Smith also testified that Defendant Lugo informed him
of 2002, moreover, it was Smith who described the Approval           in “early April” 2002, that consumers were complaining
Certificate program and how it worked to the Court. ( PX 402         that they thought that their Capital Choice credit cards, not
at Tr. 139-48)                                                       their bank accounts, would be charged for upsales. Lugo
                                                                     suggested that they change the script's language to “bank
140. Other evidence demonstrates Smith's connection to the           account on record.” (3 R. at 34, ll. 2-16.) Even so, Defendants
Approval Certificate as early as June 2001. Millennium used          continued to use the script until May 6, 2002. (Stipulation at
the information obtained from consumers checks and the               16, Uncontested Fact 22)
application forms sent in response to the Approval Certificate
to telemarket the Hartford Auto Club and Minutes Mega
                                                                        4. Defendant Smith's Liability for the Other Unfair
Saver to consumers using the script contained in PX 51 at
                                                                        Debiting Activities.
03-01738, a Millennium script. (5 R. at 165-67)
                                                                     144. Defendant Smith is also jointly and severally liable for
                                                                     the other unfair debiting involved in Defendants' upsales.
141. The evidence further shows that Smith's contention
                                                                     Millennium was responsible for upsales. (Smith Test., 1 R.
that he had no responsibility for Ecommex's fulfillment
                                                                     at 152) Smith received daily reports from the ACH houses
activities is false. Plaintiff introduced at trial three documents
                                                                     showing the rate of charge backs including the unauthorized
Ecommex personnel directed to him. (PXs 269, 270, and 282)
                                                                     rates where consumers filed affidavits with their banks stating
Two of these documents dealing with Ecommex's fulfillment
                                                                     that they had not authorized debits, (3 R. at 45 l. 10-46 l.
activities, and which were from Ecommex personnel, were
                                                                     1) and that he reviewed the reports. (6 R. at 140, ll. 9-23)
in fact on Millennium, not Ecommex letterhead. (PXs 269
                                                                     Smith testified that he did not specifically break out the rate
and 270) Smith testified that Dennis White, the author of PX
                                                                     for unauthorized debits on these reports because he believed
269 and PX 270, directed the reports to Smith because Mr.
                                                                     consumers signed sworn affidavits with their banks that were
White did not “recognize Mr. Estruch” as his boss, (5 R. at
                                                                     not true just to get their money back. (3 R. at 46, ll. 4-14)
242 l. 24-243 l. 2) showing that White, at least, viewed Smith
                                                                     Nevertheless, he believed the unauthorized rate was 6% or
as a person in charge. The reports include sales information
                                                                     7%. (6 R. at 136, ll. 6-17)
on the Approval Certificate program, and in PX 269, White



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              21
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 134 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

145. Millennium was responsible for handling customer                current practices. (Id. at 130, ll. 9-20) It's use was okay with
service and it was Millennium under the direct management            each of them. (Id. at 130, ll. 21-22)
of Defendant Lugo that listened to tapes such as the one
played in court and denied consumers refunds based on their          150. Lugo also testified that he, Smith, and Martinez, brought
alleged affirmative responses to such tapes.                         over to Millennium an answer key to a test given to potential
                                                                     sales representatives, (PX 240 (identified at Lugo Test. at
                                                                     132, ll. 6-10)) and that the three of them updated it to
C. Defendant Lugo had the Authority to Control the                   reflect Millennium's practices. (Id. at 132, ll. 11-17) Later, he
Activities of Corporate Defendants, Participated Directly in         testified that Johnny Smith had originally created the sales
the Challenged Conduct, and Knew or Should Have Know                 quiz. (5 R. at 13, ll. 22-25) Like the rebuttal script admitted
That it Was Illegal                                                  as PX 52, that answer key tells consumers who ask what their
146. Defendant Lugo started with Millennium                          credit limit will be, not the truthful answer that it will be only
Communications as a sales manager in 1998, and has since             $240, but that the issuing bank will determine the credit line.
become general manager. He oversees customer service, the
compliance managers, and the sales managers. Also as part of         151. Lugo also testified that he himself drafted PX 247, a
his duties, he reviews recordings of consumer transactions to        rebuttal script that was used for Defendants' 1000 Minute
verify authorization. (4 R. at 101 l. 5-102 l. 3)                    Mega Saver program, (4 R. at 138, ll. 18-19) and which
                                                                     answers the questions “I was debited $39 from my checking/
147. Part of Lugo's duties include finding out what customers        savings account, what for?” and “I was never told about
are calling in to complain about. (4 R. at 108, ll. 13-17)           this calling card ....” Lugo further testified that customers in
Although the Customer Service Department was trained                 fact called in with those questions or comments. (Id. at 139,
to respond to customer-service calls, Lugo would bring               ll. 8-14) Similarly, Lugo also acknowledged that he drafted
complaints to Defendant Smith's attention when necessary,            PX 246, (id. at 142, ll . 18-19) a rebuttal script Defendants
and to no one else. (4 R. at 109, ll. 9-19) His responsibilities     used for their Premium Mega Saver and Minute Mega Saver
also include reporting to Defendant Smith any problems that          programs.
might come to his attention relating to Defendants' inbound
scripts, (5 R. at 17, ll. 20-22) and outbound scripts. (Id. at 23,   152. Moreover, although Defendants characterize Lugo as the
ll. 16-22)                                                           officer in charge of Compliance, (see, e.g., Opening Arg., 1
                                                                     R. at 55, ll. 1-10) there is nothing in the record to show what
 *30 148. Lugo testified that he had approved the use of the         Lugo, or anyone else at Defendants' companies, did to instruct
pull-tape script, i.e., PX 51 at 0301750. That script responds       the sales force on the law of deception or to ensure that
to customer inquiries by telling consumers “I'm also positive        Defendants remained current on laws relating to deception as
that the program was fully explained to you. It is a lot of          well as the TSR.
information and your attention could have concentrated to the
Major Visa Bankcard. You WILL receive one; just that ... it is        *31 153. Given the depth of Lugo's involvement with
the second step of the program.” He testified that he had no         the Earn-a-Bankcard programs and the telemarketing of the
problems with it being used. (4 R. at 120, l. 16-121, l. 4)          upsales, Lugo must have known or should have known that
                                                                     consumers were being deceived.
149. Lugo also testified that he approved for use by customer
service PX 52, another rebuttal script. (4 R. at 125) That script
contains a planned response to a customer question asking
what the credit line will be on the Visa or MasterCard, not                            CONCLUSIONS OF LAW
by telling them that the credit line would be $240, but by
                                                                     I. Jurisdiction and Venue
telling the consumer that the issuing bank will determine the
                                                                     1. The District Court for the Southern District of Florida has
credit line. Lugo further testified that he had authority to make
                                                                     jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331,
recommendations as to how this script should read, and that
                                                                     1337, 1345, and 15 U.S.C. §§ 53(b), 57b, 6102(c), 6105(b).
he failed to correct it. (Id. at 126, l. 22-127, l. 2) He further
testified that the script was brought to Millennium by he and
                                                                     2. Venue is proper in the Southern District of Florida under
Defendant Smith, (id. at 129, ll. 15-19) and that he, Smith,
                                                                     28 U .S.C. § 1391(b) and (c), and under 15 U.S.C. § 53(b).
and Ricardo Martinez modified it to conform to Millennium's


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               22
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 135 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998


3. Defendants' offering and sale of credit related services have    9. An act or practice is deceptive in violation of section 5(a)
been in or affecting commerce, as “commerce” is define in           (1) of the FTC Act, 15 U.S.C. § 45(a)(1), if there is:
section 4 of the Federal Trade Commission Act, 15 U.S.C. §
44.                                                                   (1) A representation, omission or practice likely to mislead
                                                                      the consumer;

II. The Applicable Provisions of the Federal Trade                     *32 (2) the consumer is acting reasonably under the
Commission Act                                                        circumstances; and
4. The Federal Trade Commission (“Commission”) is an
                                                                      (3) the representation, omission or practice is a material one
independent agency of the United States Government created
                                                                      likely to affect the consumer's purchase decision.
by statute. 15 U.S.C. §§ 41 et seq. The Commission is
charged, inter alia, with enforcing section 5(a) of the Federal     FTC v. Tashman, 318 F.3d 1273, 1277 (11th Cir.2003);
Trade Commission Act (“FTC Act”), 15 U.S.C. § 45(a),                FTC v. Wilcox, 926 F.Supp. 1091, 1098 (S.D.Fla.1995);
which declares unlawful unfair or deceptive acts or practices       FTC v. Atlantex Assoc., 1987-2 Trade Cas. (CCH) ¶ 67,788
in or affecting commerce.                                           at 59,252-53 (S.D.Fla.1987), aff'd, 872 F.2d 966 (11th
                                                                    Cir.1989); FTC v. Pantron I Corp., 33 F.3d 1088, 1095 (9th
5. Section 16(a)(2) of the FTC Act, 15 U.S.C. § 56(a)               Cir.1994), cert. denied, 514 U.S. 1083, 115 S.Ct. 1794, 131
(2), authorizes the Commission to commence and supervise            L.Ed.2d 722 (1995); FTC v. World Travel Vacation Brokers,
litigation under sections 13 and 19 of the FTC Act.                 Inc., 861 F.2d 1020, 1029 (7th Cir.1988); In re Cliffdale
                                                                    Assoc., 103 F.T.C. 110, 164-65 (1984); FTC Deception Policy
6. Section 13(b) of the FTC Act, 15 U.S.C. § 53(b), provides        Statement, appended to Cliffdale, 103 F.T.C. at 174-84 (1984)
that, in proper cases and after proper proof, the district courts   [hereinafter Deception Policy Statement ].
are authorized to issue permanent injunctions to restrain
violations of the FTC Act.                                          10. To determine whether an act or practice is deceptive, a
                                                                    Court cannot rest on the literal truth or falsity of the sales
7. Section 19 of the FTC Act, 15 U.S.C. § 57b, provides             pitch, but must instead consider the overall net impression
that the Federal Trade Commission may bring actions in the          that Defendants' representations have had on consumers.
district courts for violations of Federal Trade Commission          FTC v. Atlantex Assocs., 1987-2 Trade Cas. (CCH) ¶ 67,788
rules, such as the Telemarketing Sales Rule. Section 19(b) of       at 59,254; see also Beneficial Corp. v. FTC, 542 F.2d
the FTC Act, 15 U.S.C. § 57b(b), provides that the district         611, 617 (3d Cir.1976); Removatron v. FTC, 884 F.2d
court is authorized to order redress to consumers for such rule     1489, 1497 (1st Cir.1989). Thus, implied claims as well
violations.                                                         as express claims may be deceptive, and a claim may be
                                                                    deceptive even though it is literally true. American Home
                                                                    Products v. FTC, 695 F.2d 618, 687 (3d Cir.1982) (“[t]he
III. Count One (Section 5(a) of the FTC Act)
                                                                    impression created by the advertising, not its literal truth or
8. Plaintiff's Second Amended Complaint states in count
                                                                    falsity, is the desideratum[.]”); Regina Corp. v. FTC, 322
one that “[i]n numerous instances, in connection with the
                                                                    F.2d 765, 768 (3d Cir.1976); FTC v. Cyberspace.com, No.
marketing of advance fee credit cards, defendants or their
                                                                    C00-1806L, 2002 U.S. Dist. LEXIS 25565 at *7 (W.D.Wash.
employees or agents have represented, expressly or by
                                                                    July 10, 2002) (deception may result from literally true
implication, that after paying defendants a fee, consumers
                                                                    statements); FTC v. Equifin Int'l, Inc., No. 97-4526, 1997
will, or are highly likely to, receive an unsecured major credit
                                                                    U.S. Dist. LEXIS 10288 at *43 (C.D.Cal. July 3, 1997)
card, such as a VISA or MasterCard credit card.” Second
                                                                    (claims deceptive when Defendants “knowingly tempted”
Amended Complaint at 9. “In truth and in fact, in numerous
                                                                    buyers with irrelevant information). As this Court explained
instances, after paying defendants a fee, consumers do not
                                                                    in Wilcox, “[e]xplicit deception is not necessary to a finding
receive an unsecured major credit card, such as a VISA of
                                                                    of violation under § 5(a). ‘Deception may be accomplished
MasterCard credit card. [ ] Therefore, the representation ...
                                                                    by innuendo rather than by outright false statements.... It is
is false and misleading and constitutes a deceptive act or
                                                                    sufficient that deception be possible.’ “ Wilcox, 926 F.Supp.
practice in violation of Section 5(a) of the FTC Act, 15 U.S.C.
§ 45(a).” Id.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            23
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 136 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

at 1098, citing Regina Corp. v. FTC, 322 F.2d 765, 768 (3d         212, 214 (8th Cir.1979). As this Court has previously
Cir.1963) (original ellipses).                                     stated, “[d]eception by omission, as in the case of deception
                                                                   by affirmative misstatement, is established by the sales
11. The elements of a sales presentation that contribute to        presentation itself. Proof of the actual materiality of the
the net impression, and so to the representations conveyed,        omitted fact through consumer testimony is unnecessary, as
include the headline, general tone, the presence or absence        an inference of materiality may reasonably be made when
of elements contradicting a general impression or tone, the        a deceptive omission is found.” FTC v. U.S. Oil & Gas
interaction of all the different elements, and the juxtaposition   Corp. 1987 U.S. Dist LEXIS 16137 at *47-48 (S.D.Fla. July
of phrases within the presentation. See Thompson Medical           10, 1987), citing FTC v. Colgate-Palmolive, 380 U.S. 374,
Corp., 104 F.T.C. 648 at 789, 793, 799-800 (1984). Section 5       391-92, 85 S.Ct. 1035, 13 L.Ed.2d 904 (1965).
of the FTC Act is to be applied broadly to protect the public
interest, and as the Eleventh Circuit has just recently stated,    14. The Commission moreover need not show intent to
“caveat emptor is simply not the law ....” Tashman, 318 F.3d       deceive, World Travel Vacation Brokers, 861 F.2d at 1029,
at 1277.                                                           citing Beneficial Corp. v. FTC, 542 F.2d at 617; Regina
                                                                   Corp. v. FTC, 322 F.2d at 768, nor must it show that
 *33 12. Reliance may be presumed to be reasonable when it         each individual consumer relied on the misrepresentations.
is in response to express claims, FTC v. Crescent Publishing       Wilcox, 926 F.Supp. at 1105; FTC v. Wolf, 1996 U.S. Dist
Group, Inc., 129 F.Supp. 311, 321 (S.D.N.Y.2001); FTC              LEXIS 1760 at *14 (S.D.Fla. Jan. 30, 1996), aff'd, 113 F.3d
v. Five-Star Auto Club, Inc., 97 F.Supp. 502, 528                  1251 (11th Cir.1997) citing FTC v. U.S. Oil & Gas Corp.,
(S.D.N.Y.2000); or when it is in response to deliberately made     1987 U.S. Dist. LEXIS 16137 at *68, (S.D.Fla.1987). “Not
implied claims. FTC v. SlimAmerica, 77 F.Supp.2d 1263,             only would such proof be ‘virtually impossible,’ [FTC ] v.
1272 (S.D.Fla.1999); Deception Policy Statement, 103 F.T.C.        Security Rare Coin [ & Bullion ], 931 F.2d [1312], 1316
at 178. As the Commission explained in its Deception Policy        [ (8th Cir.1991) ], but such a requirement ‘would thwart the
Statement, “[t]o be considered reasonable, the interpretation      effective prosecutions of large consumer redress actions and
or reaction does not have to be the only one. When a seller's      frustrate the statutory goals of the section.’ “ Wilcox, 926
representation conveys more than one meaning to reasonable         F.Supp. at 1105, quoting FTC v. Figgie Int'l Inc., 994 F.2d
consumers, one of which is false, the seller is liable for the     595, 605 (9th Cir.1993). Rather, once the Commission shows
misleading interpretation. An interpretation will be presumed      that the representations were of the type ordinarily relied
reasonable if it is the one the respondent intended to convey.”    on by reasonably prudent persons, that they were widely
Id. “An interpretation may be reasonable,” moreover, “even         disseminated, and that consumers purchased the product,
though it is not shared by a majority of consumers in the          the burden then shifts to Defendants to show there was no
relevant class, or by particularly sophisticated consumers.”       reliance. SlimAmerica, 77 F.Supp.2d at 1275; Wilcox, 926
Id. at 177 n. 20. Extrinsic evidence of deception is not           F.Supp. at 1105; Security Rare Coin, 931 F.2d at 1316; World
required, but deception may be found by reviewing the              Travel Vacation Brokers, 861 F.2d at 1029, citing FTC v. Kitco
claims themselves. Kraft Inc. v. FTC, 970 F.2d 311, 319 (7th       of Nevada, Inc. 612 F.Supp. 1282, 1293 (D.Minn.1985); FTC.
Cir.1992); FTC v. Garvey, 2001 U.S. Dist LEXIS 25,060 at           v. International Diamond Corp., 1983-2 Trade Cas. (CCH) ¶
*20 (C.D.Ca. Nov. 7, 2001). In applying these principles,          65,725 at 69,709 (N.D.Cal.1983).
the Eleventh Circuit recently found that a Court may not
ignore overwhelming evidence that reasonable consumers              *34 15. Moreover, because the FTC need not show
were likely to rely on, and in fact did rely on, Defendants        that each individual consumer was injured, evidence that
misrepresentations and impose on consumers a duty of               some consumers were not injured or were satisfied with
“walking around common sense.” Tashman, 318 F.3d at 1278.          Defendants' services is no defense and is not relevant to
As the Tashman Court explained, “[t]he FTCA does not have          the question whether consumers were injured. Wilcox, 926
an ‘extravagant claim’ defense.” Id. at 1277.                      F.Supp. at 1009, citing Amy Travel, 875 Fd. 564, 572
                                                                   (7th Cir.1989). Cf. Tashman, 318 F.3d at 1278 (evidence
13. As with affirmative misstatements, failure to disclose         of a few satisfied customers was insufficient to overcome
pertinent information is deceptive if it has a tendency or         overwhelming evidence that reasonable consumers were
capacity to deceive. Five-Star Auto Club, 97 F.Supp.2d at          likely to be and were misled, and District Court's finding to
532, citing Transworld Accounts, Inc. v. FTC, 594 F.2d             the contrary was clearly erroneous).



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          24
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 137 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

                                                                   68-71, show that Defendants deceived consumers acting
16. As stated earlier, to be actionable under section 5, the       reasonably under the circumstances about a material fact
misrepresentations or practices need not be made with an           (namely that the consumers would receive an unsecured,
intent to deceive. See Beneficial Corp. v. FTC, 542 F.2d           major credit card with at least a $4,000 credit limit) which
611, 617 (3d Cir.1976), cert. denied, 430 U.S. 983, 97 S.Ct.       affected the consumers' purchasing decisions. Therefore,
1679, 52 L.Ed.2d 377 (1977); Regina Corp. v. FTC, 322              Defendants violated section 5 of the FTC Act, 15 U.S.C. §
F.2d 765, 768 (3d Cir.1963). As such, “[a]n advertiser's           45(a).
good faith does not immunize it from responsibility for its
misrepresentations....” Chrysler Corp. v. FTC, 561 F.2d 357,        *35 19. Defendants argue, citing to the FTC's own policy
363 n. 5 (D.C.Cir.1977). Where defendants should know that         statement, that “[a] representation does not become ‘false
their conduct is wrong, that conduct cannot be sanctioned by       and deceptive’ merely because it will be unreasonably
outside advice that the conduct is legal, whether that advice      misunderstood by an insignificant and unrepresentative
comes from counsel, Amy Travel, 875 F.2d at 575 (reliance          segment of the class of persons to whom the representation
on advice of counsel [is] not a valid defense on the question      is addressed.” Defendants' Proposed Findings of Fact and
of knowledge; counsel could not sanction something that the        Conclusions of Law at 17 (emphasis and citation omitted).
defendants “should have known was wrong”), defendants'             According to Defendants, the “F.T.C.'s four consumer
probation officer, FTC v. Sharp, 782 F.Supp. 1445, 1451            witnesses cannot be considered a ‘significant representative
(D.Nev.1991), an outside marketing company, a bank, “or            segment’ of the class of persons to whom the postcard
anyone else for that matter ....” FTC v. American Standard         and telephone script were addressed,” see id., and, as a
Credit Systems, Inc., 874 F.Supp. 1080, 1089 (C.D.Ca.1994).        result, “it was incumbent on the F.T.C. to offer greater proof
                                                                   of deception,” id. at 18, which, according to Defendants,
17. Express claims and deliberately made implied claims are        should have could done through “expert testimony or survey
presumed material, SlimAmerica, 77 F.Supp.2d at 1272, citing       evidence.” Id. at 19.
Pantron I Corp., 33 F.3d at 1096; Wilcox, 926 F.Supp. at 1098;
FTC v. Wolf, 1996 U.S. Dist LEXIS 1760 at *15; Thompson            20. However, as the evidence presented at trial showed, of
Medical, 104 F.T.C. at 816; Deception Policy Statement,            a total of the 199,846 consumers who purchased the Earn-a-
103 F.T.C. at 182, as are claims that relate to the central        Bankcard program at a price of $189 or $199.95, only 700, or
characteristics of the product or service. Deception Policy        less than one half of one percent, ever completed the program
Statement at 182. Moreover, “[w]here the seller knew, or           and qualified for a Visa card. See Findings of Fact at ¶ 68.
should have known, that an ordinary consumer would need            The number of consumers who actually received a Visa card
omitted information to evaluate the product or service, or that    was even smaller, because 235 of those who qualified never
the claim was false, materiality will be presumed because the      cashed the money orders Defendants supposedly sent them.
manufacturer intended the information or omission to have an       These numbers demonstrate more graphically than a survey or
effect.” Id.                                                       expert testimony could that the consumers were deceived as
                                                                   to the requirements of the Earn-a-Bankcard program because,
18. Defendants' offering of the Earn-a-Bankcard program            although it would be normal to expect that some consumers
created the overall net impression that consumers who paid         would fall behind in making their monthly payments and
Defendants $189 or $199.95 would receive an unsecured,             thus not complete the program, surely more than one half
major credit card with a high credit limit, instead of a secured   of one percent would have completed the program had they
Visa card with a $240 limit after paying an additional $175.15     understood its requirements and limitations before paying the
for Defendants' catalog merchandise. Indeed, Defendants'           $189 or $199.95 fee.
sales materials (which included the post cards, see Findings
of Fact, supra at ¶¶ 35-38, the on-hold message, see id.           21. Additionally, of the 445,761 consumers who paid for
at ¶¶ 39-40, the sales script, see id. at ¶¶ 41-44, the pull       one of Defendants' credit card programs, only 12,900 ever
tape, see id. at ¶¶ 45-46, and the Bankcard Qualification          purchased an item from one of the catalogs. That is less
Manual, see id. at ¶ 47), the consumer witnesses, see              than 3% of all consumers who bought one of Defendants'
id. at ¶¶ 49-64, the customer service scripts and sales            credit card programs, and would be just 6.4% of the 199,846
training materials, see id. at ¶¶ 65-67, and Defendants'           Earn-a-Bankcard program buyers. This evidence shows that
admissions regarding customer performance, see id. at ¶¶           the consumers were deceived by Defendants' representations



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          25
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 138 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

as to the Earn-a-Bankcard program because, even assuming          the first appellate panel had found that Defendants' sales
that all consumers who purchased from a catalog were Earn-        materials were not deceptive as a matter of law:
a-Bankcard customers, it is illogical to believe that nearly
94% of Earn-a-Bankcard purchasers would not have bought a
single item from the catalog had they known they were paying                   Our review of “Millennium I” does
$189 or $199.95 for a catalog card.                                            not demonstrate that we made such a
                                                                               determination. We simply reversed a
22. Defendants further argue that in their presentations of                    temporary injunction based on the fact
the Earn-a-Bankcard program, they relied in good faith on                      that the postcard was not sufficiently
a state-court decision sanctioning their post card, and on                     deceptive to support the extraordinary
Florida Attorney General's approval of their sales script. Both                remedy of injunctive relief.
arguments fail.

23. In 1998, the Florida Attorney General brought suit against
                                                                  Office of the Attorney General v. Millennium
Defendants-Millennium and Martinez, alleging deception in
                                                                  Communications and Fulfillment, Inc., 800 So.2d 255,
a credit-card scheme similar to Defendants' Earn-a-Bankcard
                                                                  257 (Fla.Dist.Ct.App.2001). For the reasons explained in
program involved in this litigation. Based on the postcard
                                                                  paragraphs 27-30 below, nothing in this history supports
used in 1998-and according to the uncontroverted record,
                                                                  Defendants' argument that they were merely selling their
based solely on that postcard (Collins Test., 4 R. at 30, ll.
                                                                  Earn-a-Bankcard program in good-faith reliance on the court
16-23)-the trial court granted a temporary injunction “as to
                                                                  and the Attorney General.
use of the postcard.” (DX 28 (Ord.Grant.Pl's.Mtn.Temp.Inj.,
May 17, 1999)) The court then required the parties to confer
                                                                  27. First, the postcards used in this case and the Millennium
on acceptable postcard modifications, and also required that
                                                                  I case are different. In fact, the postcard in Millennium I does
they modify the sales script “to conform to [the] card.” (Id.)
                                                                  not include many of the misleading references involved in
                                                                  this litigation, such as “this may be your final notification,”
 *36 24. The parties then conferred over, and agreed
                                                                  “your credit card has not been activated,” and check marks
on, modifications acceptable to both sides. According to
                                                                  indicating “Platinum” and “Unsecured.”
the agreement, the post card was modified to expressly
state “let us be your gateway to a major bankcard,” and
                                                                  28. Second, Millennium I was clear in framing the issue
that “our Advantage Merchandise Card is not a Visa® or
                                                                  narrowly as to whether the postcard alone was sufficiently
MasterCard® ....” (PX 265 at 6) The script was modified to
                                                                  deceptive to support a temporary injunction. It ruled on
include the disclosure that “there are 2 credit cards if you
                                                                  neither the ultimate merits of the case, nor on the entirety of
complete the program. There's an Advantage merchandise
                                                                  Defendants' sales pitch. (Millennium I, 761 So.2d at 1263;
card which is not a Visa® or MasterCard®, and there's a
                                                                  see also 4 R. at 30, ll. 17-22 (Judge Tobin ruled on the
National Core Network Visa® bankcard.” (PX 265 at 3)
                                                                  postcard alone and did not permit additional proof)). In fact,
                                                                  the litigation in state court remains pending.
25. Defendants then appealed the grant of the temporary
injunction and the Appellate Court reversed. According to
                                                                  29. Third, while the Attorney General approved the use of
the Court, the issue was “whether the trial court correctly
                                                                  the modified script, she did so only because the postcard was
determined that Millennium's postcard was deceptive ... and
                                                                  also modified. Not only does the trial court's order state that
therefore, whether the [state] established a clear legal right
                                                                  “the script is to be changed to conform to [the] postcard,” but
to a temporary injunction.” Millennium Communications &
                                                                  the AG testified in this case that she agreed to the script only
Fulfillment, Inc., v. Office of the Attorney General, 761 So.2d
                                                                  because Defendants agreed to the disclosures in the postcard.
1256, 1263 (Fla.Dist.Ct.App.2000). The court then ruled in
                                                                  (Collins Test., 4 R. at 35, ll. 5-11) And in fact, Defendants
the negative and dissolved the injunction. Id. at 1264.
                                                                  negotiated the changes to the postcard and script together,
                                                                  (PXs 264-65) having had to have known that the two were a
26. Following the appeal, the trial court granted a protective
                                                                  package. There is no basis in the record or in logic to support
order precluding discovery, and this time, the state appealed.
                                                                  Defendants' claim that they thought the Attorney General
The court again reversed, rejecting Defendants' argument that
                                                                  approved the sales script separately from the postcard.


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            26
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 139 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

                                                                    33. As the evidence summarized at paragraphs 73 trough
 *37 30. Finally, and most importantly, any good-faith belief       89, supra, shows, the consumers who were solicited between
that Defendants may have had that their program was not             January 2002 and May 6, 2002 for the MMS and Hartford
deceptive had to have been shattered by actual performance.         upsales, in numerous instances, did not actually authorize
In fact, Defendants prepared rebuttal scripts because they          Defendants to debit their bank accounts either because they
anticipated that consumers would believe they were getting          were led to believe their credit cards would be charged for the
a major credit card, see Findings of Fact, supra at ¶ 65, they      upsales or because they otherwise were tricked into providing
prepared rebuttal scripts that failed to inform consumers that      their authorizations. Additionally, the manner in which these
the limit on the Visa card they would ultimately get would          authorizations were obtained-using the script that employed
be just $240 because they anticipated that customers would          the “account on record” language which the Court found to
expect a card with a $4,000 limit, see id. at ¶ 66, and they knew   violate section 5 of the FTC Act and using a recording played
that only a small fraction of their customers ever would buy        at such a speed so as to be nearly unintelligible-shows that
from the catalog, much less complete the program and receive        the consumers could not reasonably have avoided having their
a Visa card. See id. at ¶ 68. Regardless of what Defendants         accounts debited for the upsales. These unauthorized debits
thought the court said in Millennium I, they had to have            by the Defendants, in the aggregate, caused substantial injury
known in the face of overwhelming evidence of consumer              to consumers, see Findings of Fact, supra at ¶¶ 124-126, and
confusion that they were committing fraud. Their good faith         are not outweighed by countervailing benefits to consumers:
is simply farfetched and, if anything, their abandonment of         they are therefore unfair. As a result, Defendants violated
a more clear way to market their program, particularly when         section 5 of the FTC Act, 15 U.S.C. § 45 as alleged in count
confronted with evidence that consumers were obviously              two of the Second Amended Complaint.
misled, demonstrates fraudulent intent.

                                                                    V. Count Four 6 (Section 310.3(a)(2)(iii) of the TSR)
IV. Count Two (Section 5(a) of the FTC Act)                         6     The Court granted Plaintiff's summary judgment
31. Count two of the Second Amended states that
                                                                           motion with regards to count three.
“[i]n numerous instances, defendants cause consumers'
checking accounts to be debited for defendants' Up-Sale              *38 34. In count four of the Second Amended Complaint,
programs without having previously obtained the consumer's          Plaintiff alleges that “[i]n numerous instances, in connection
authorization for such debit. Therefore, consumers cannot           with the telemarketing of advance fee credit cards, defendants
reasonably avoid the defendants' billing for these products         or their employees or agents have misrepresented, directly or
or services. [...] Defendants' practice of debiting consumers'      by implication, that after paying defendants a fee, consumers
checking accounts without authorization causes substantial          will, or are highly likely to, receive an unsecured major
injury to consumers that is not outweighed by countervailing        credit card, such as a VISA or MasterCard credit card. [...]
benefits to consumers or competition. [...] Therefore,              Defendants have thereby violated Section 310.3(a)(2)(iii) of
defendants' practice, as outlined above, is unfair and violates     the Telemarketing Sales Rule, 16 C.F.R. § 310.3(a)(2)(iii).”
Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).” Second             Second Amended Complaint at 12.
Amended Complaint at 10.
                                                                    35. Pursuant to section 3(c) of the Telemarketing and
32. An act or practice is unfair within the meaning of              Consumer Fraud and Abuse Prevention Act, 15 U.S.C.
section 5 of the FTC Act, 15 U.S.C. § 45, if it (1)                 § 6102(c), and section 18(d)(3) of the Federal Trade
causes substantial injury to consumers (2) which is not             Commission Act, 15 U.S.C. § 57a(d)(3), violations of the
reasonably avoidable by consumers themselves, and (3) is            Telemarketing Sales Rule, 16 C.F.R. Part 310, constitute
not outweighed by countervailing benefits to consumers or to        unfair or deceptive acts or practices in or affecting commerce,
competition. (Stipulation, Uncontested Legal Issue 1 (March         in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).
7, 2003) [hereinafter UCLI] ) While conduct must meet each          (UCLI 2)
of these prongs to be deemed unfair, 15 U.S.C. § 45(n),
conduct that is unfair violates section 5(a) of the FTC Act.        36. The Second Amended Complaint alleges violations of
Orkin Exterminating Co. v. FTC, 849 F.2d 1354, 1364 (11th           the Telemarketing Sales Rule in effect on April 8, 2002. The
Cir.1988).                                                          Rule was amended in 2003, and the amendments have been
                                                                    codified at 16 C.F.R. Part 310. References to the provisions


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            27
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 140 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

of the Telemarketing Sales Rule contained in the Second             central characteristics of” the program they were offering.
Amended Complaint and in these Findings of Fact and                 Accordingly, Defendants violated Section 310.3(a)(2)(iii) of
Conclusions of Law are to the Rule as it appeared in the Code       the Telemarketing Sales Rule, 16 C.F.R. § 310.3(a)(2)(iii), as
of Federal Regulations in April 2002.                               alleged in count four of the Second Amended Complaint.

37. The Telemarketing Sales Rule (“TSR”), promulgated
by the FTC pursuant to the Telemarketing Act, defines               VI. Count Five (Section 310.4(a)(4) of the TSR)
“telemarketing” as “a plan, program, or campaign which is            *39 41. Count five of the Second Amended Complaint
conducted to induce the purchase of goods or services by            states that “[i]n numerous instances, in connection with the
use of one or more telephones and which involves more               telemarketing of advance fee credit cards, defendants or their
than one interstate telephone call.” 16 C.F.R. § 310.2(u).          employees or agents have requested and received payment of
The definition excludes catalog sales where the consumer            a fee in advance of consumers obtaining a credit card when
initiates the telephone call after receiving a catalog. Id.         defendants have guaranteed or represented a high likelihood
The Rule defines a “telemarketer as “any person who, in             of success in obtaining or arranging for the acquisition of
connection with telemarketing, initiates or receives telephone      an unsecured credit card, such as a VISA or MasterCard
calls to or from a customer.” 16 C.F.R. § 310.2(t). The             credit card, for such consumers. [...] Defendants have thereby
Rule defines a “seller” as “any person who, in connection           violated Section 310.4(a)(4) of the Telemarketing Sales Rule,
with a telemarketing transaction, provides, offers to provide,      16 C.F.R. § 310.4(a)(4).” Second Amended Complaint at 12.
or arranges for others to provide goods or services to the
customer in exchange for consideration.” 16 C.F.R. § 310.2.         42. The TSR prohibits telemarketers and sellers from
                                                                    requesting or receiving payment of any fee or consideration
38. Defendants are, and have been, telemarketers and sellers        in advance of obtaining or arranging a loan or other extension
within the meaning of the TSR since at least as early as            of credit when the seller or telemarketer has guaranteed
January 2000.                                                       or represented a high likelihood of success in obtaining or
                                                                    arranging the loan or other extension of credit. 16 C.F.R.
39. The TSR prohibits telemarketers and sellers from                § 310.4(a)(4). UCLI 3. The prohibition against taking an
misrepresenting any material aspect of the performance,             advance fee applies any time a guarantee or representation
efficacy, nature, or central characteristics of goods or services   of likelihood is made, regardless of whether it is made in
that are the subject of a sales offer. 16 C.F.R. § 310.3(a)(2)      conjunction with the sale of some other product that is not
(iii). (UCLI 4)                                                     a loan or extension of credit. FTC v. Consumer Alliance,
                                                                    Inc., 2003 U.S. Dist. LEXIS 17,423 at * 3-18 (N.D.Ill.
40. Defendants' sales presentation for the Earn-a-Bankcard          Sept. 30, 2003) (advance-fee loan provision violated where,
program misrepresented a material aspect of the performance,        in connection with sales of credit-card-protection services,
efficacy, nature or central characteristics of the goods or         Defendants promised to provide or arrange to provide low-
services they were offering by suggesting that the targeted         interest credit cards); In re National Credit Management
consumers would receive a major credit card with at least a         Group, 21 F.Supp.2d 424, 457 (D.N.J.1998) (TSR does not
$4,000 limit when they would receive a secured Visa card            violate First Amendment by restricting sales of “educational”
with a $240 limit and then only after paying an additional          materials on improving credit, “but merely regulates when
$175.15 for Defendants' catalog merchandise. In fact, as            payment may be collected in a situation where a company
stated earlier, Defendants' sales materials (which included         has represented or guaranteed a high likelihood of success
the post cards, see Findings of Fact, supra at ¶¶ 35-38,            of an extension of credit....”); New York v. Vacco, 930
the on-hold message, see id. at ¶¶ 39-40, the sales script,         F.Supp. 865, 870-71 (W.D.N.Y.1996) (state enforcement of
see id. at ¶¶ 41-44, the pull tape, see id. at ¶¶ 45-46, and        TSR) (advance-fee loan provision of TSR violated, even
the Bankcard Qualification Manual, see id. at ¶ 47), the            though Defendants claimed they were merely selling club
consumer witnesses, see id. at ¶¶ 49-64, the customer service       memberships that provided, inter alia, collateralized credit
scripts and sales training materials, see id. at ¶¶ 65-67,          cards, where initial offering claimed consumer was pre-
and Defendants' admissions regarding customer performance,          approved for a credit line). It thus prohibits the acceptance of
see id. at ¶¶ 68-71, show that Defendants misrepresented            a fee for any service after the guarantee or representation has
a “material aspect of the performance, efficacy, nature, or         been made.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             28
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 141 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

43. Defendants requested and received $189 or $199.95              Defendants' Proposed Conclusions of Law at 24. This Court
from the consumers “in advance of obtaining or arranging           disagrees. It is well settled that firm offers are limited to
[an] ... extension of credit when [Defendants] ... guaranteed      offers of such a nature that the acceptance by the offeree
or represented the high likelihood of success in obtaining or      will give rise to a binding contract. See, e.g., Webster v.
arranging the ... extension of credit.” 16 C.F.R. § 310.4(a)(4).   Bowles, 213 F.2d 417 (1st Cir.1954); see also Hoover Co.
In fact, the Earn-a-Bankcard postcard, the sales pitch and the     v. Fuqua Industries, Inc., 1979 WL 1244, *6 (N.D.Ohio
testimony of the consumer witnesses, see Findings of Fact,         1979) (“[T]he offer is ‘firm’ because acceptance of the
supra at ¶¶ 35-67, all show that Defendants represented that       offer result in a binding contract to sell.”). It is also well
the Visa card was “guaranteed” when Defendants had not             settled that in order for a binding contract to exist, a mutual
obtained or arranged for the extension of credit. Therefore,       assent or a meeting of the minds of the parties on all
Defendants violated the TSR, 16 C.F.R. § 310.4(a)(4).              essential elements of the contract must occur. See, e.g.,
                                                                   Joseph v. Donover Co., 261 F.2d 812 (9th Cir.1959); JOHN
 *40 44. Defendants characterize themselves as a catalog           EDWARD MURRAY, JR., MURRAY ON CONTRACTS §
company. However, they marketed a major, unsecured credit          29 (3d ed.1990). As the Court found earlier, see Findings
card in the form of the Earn-a-Bankcard program. See               of Fact at ¶ 72, Defendants deceived the consumers into
Findings of Fact, supra at ¶¶ 30-34. Defendants' deliberately-     believing that, by paying the $189 or $199.95 fee, they
made implied claims conveyed the impression that consumers         would receive a major unsecured credit card when, in
were purchasing an unsecured, VISA card with at least              reality, they received a catalog card and the right to earn
a $4,000 credit limit, and that is what consumers paid             a Visa or MasterCard. Therefore, the meeting of the minds
Defendants for.                                                    required for the existence of an enforceable contract between
                                                                   Defendants and the consumers never occurred. As a result,
45. Moreover, regardless of how Defendants characterize            the undersigned rejects Defendants' argument that their offers
themselves, the TSR prohibits the taking of an advance fee         to the consumers constituted “firm offers” to which the TSR,
for a credit card even if that credit card is merely one part of   16 C.F.R. § 310.4(a)(4), does not apply.
a larger package. See Conclusions of Law, supra at ¶ 42.

46. Defendants argue that Section 310.4(a)(4) of the               VII. Count Seven 7 (Section 310.4(d) of the TSR)
TSR applies only to loans and not to credit cards. That            7      The Court granted Defendants' motion for
interpretation is wrong. Section 310.4(a)(4) specifically                 judgment as a matter of law as to count six of the
covers “loans or other extension of credit.” “Credit” is defined          Second Amended Complaint.
in the Rule as “the right granted by a creditor to a debtor to
defer payment of debt or to incur debt and defer its payment,”      *41 48. Count seven of the Second Amended Complaint
§ 310.2(e), and “credit card” is defined as “any card, plate,      states that “[i]n numerous instances, in connection with the
coupon book, or other credit device existing for the purpose       telemarketing of defendants' Up-Sale programs, such as the
of obtaining money, property, labor or services on credit.” §      Hartford Auto Club, 1000 Minute Mega Saver, and Premium
310.2(f). Moreover, the Commission affirmed that the TSR           Mega Saver, defendants have failed to promptly and in a
as originally adopted prohibits advance-fee credit card offers     clear conspicuous manner to the person receiving the call, the
in its explanatory statement to the recently implemented           following information: 1) The identity of the seller, 2) That
amendments to the Rule. Notice of Proposed Rule Making,            the purpose of the call is to sell goods or services; and 3) The
67 Fed.Reg. 4492 at 4512 (January 30, 2002). Accordingly,          nature of the goods or services. [...] Defendants have thereby
the Commission has filed cases alleging the sale of advance-       violated Section 310.4(d) of the Telemarketing Sales Rule, 16
fee credit cards to be a violation of § 310.4(a)(4) of the TSR.    C.F.R. § 310.4(d).” Second Amended Complaint at 13.
See, e.g., 67 Fed.Reg. at n. 191.
                                                                   49. The TSR requires that telemarketers, in outbound
47. Defendants also argue that the TSR, 16 C.F.R. §                telemarketing calls, disclose promptly and in a clear and
310.4(a)(4), does not apply to “firm offers of credit by a         conspicuous manner to the person receiving the call: (1) the
creditor who properly uses a prescreened list” and, in this        identity of the seller, (2) that the purpose of the call is to sell
case, Defendants “were the creditor making pre-screened,           goods or services, and (3) the nature of the goods or services.
firm (“pre-approved”) offers of credit to consumers.” See          16 C .F.R. § 310.4(d). (UCLI 8.)



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              29
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 142 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

50. “Outbound telephone call” means a telephone call               any script, advertising, brochure, promotional material, or
initiated by a telemarketer to induce the purchase of goods        direct marketing piece used in telemarketing; or providing
or services or to solicit a charitable contribution. 16 C.F.R. §   an appraisal or valuation of a good or service sold through
310.2(n). (UCLI 7.)                                                telemarketing when such an appraisal or valuation has no
                                                                   reasonable basis in fact or cannot be substantiated at the time
51. As found earlier at paragraphs 102-104, supra, Plaintiff       it is rendered.” Telemarketing Sales Rule Statement of Basis
has failed to establish that the Capital Choice Defendants         and Purpose, 60 Fed.Reg. 43,842, 43,852 (August 23, 1995).
engaged in abusive telemarketing practice when using the
scripts that were admitted into evidence as PX 51, DX 23 and        *42 54. The evidence summarized at paragraphs 105
DX 24. With regards to PX 51, Plaintiff has failed to offer any    through 114 shows that Defendants Capital Choice,
convincing evidence that Defendant Millenium, identified           Millennium, Ecommex, Hartford Auto Club, and Ricardo
in the script, was not a person that was itself providing or       Martinez provided substantial assistance or support to E-
arranging with others to provide the upsale program. As to         Credit Solutions, Inc., and Zentel Enterprises, Inc., when
DX 23 and DX 24, Plaintiff has not offered any convincing          they knew or consciously avoided knowing that E-Credit and
evidence showing that the “seller” using those scripts had not     Zentel misrepresented the nature and central characteristics
been identified during that same outbound telephone call in        of the Earn-a-Bankcard program and that Defendant E-Credit
which the upsale took place. Accordingly, the Capital Choice       took a fee in advance after guaranteeing consumers would
Defendants did not engage in abusive telemarketing practices       receive an unsecured, major credit card.
violating 16 C.F.R. § 310(4)(d) by using PX 51, DX 23 and
DX 24.                                                             55. Therefore, Defendants Capital Choice, Millennium,
                                                                   Ecommex, Hartford Auto Club and Ricardo Martinez violated
                                                                   section 310.3(b) of the TSR, 16 C.F.R. § 310.3(b).
VIII. Count Eight (Section 310.3(b) of the TSR)
52. In count eight of the Second Amended Complaint,
Plaintiff alleges that “Defendants Capital Choice,                 IX. Common Enterprise
Millennium, Ecommex, Hartford and Ricardo Martinez                 56. Plaintiff has alleged in the Second Amended Complaint
provide substantial assistance or support to defendants E-         that “Defendants Capital Choice, Millennium, Ecommex
Credit and Zentel, including but not limited to, obtaining         and Hartford have operated as a common enterprise while
and paying for leads, approving scripts, and fulfilling sales      engaging in the unfair and deceptive acts and practices
of E-Credit and Zentel, when they know, or consciously             and Telemarketing Sales Rule violations alleged above.
avoid knowing that E-Credit and Zentel are engaged in acts         Defendants E-Credit and Zentel have operated as a common
or practices that violate the Telemarketing Sales Rule. [...]      enterprise while engaging in the unfair and deceptive acts
Defendants Capital Choice, Millennium, Ecommex, Hartford           and practices and Telemarketing Sales Rule violations alleged
and Martinez have thereby violated Section 310.3(b) of the         above.” Second Amended Complaint at ¶ 57.
Telemarketing Sales Rule, 16 C.F.R. § 310.3(b).” Second
Amended Complaint at 13.                                           57. When two or more corporations act as a common
                                                                   enterprise, equity demands that they be held jointly and
53. Under the TSR, any person who provides substantial             severally liable for their equitable misconduct. U.S. Oil and
assistance or support to any seller or telemarketer when that      Gas Corp., 1987 U.S. Dist LEXIS at *58. “When determining
person knows or consciously avoids knowing that the seller         whether a common enterprise exists, courts look to a variety
or telemarketer is engaged in any act or practice that violates    of factors, including: common control, Sunshine Art Studios,
§§ 310.3(a) or (c), or § 310.4 of the TSR, also is engaged in      Inc. v. FTC, 481 F.2d 1171, 1175, (1st Cir.1973), Waltham
a deceptive act or practice and is also violating the TSR. 16      Precision Instrument Co. v. FTC, 327 F.2d 427, 431 (7th
C.F.R. § 310.3(b). (UCLI 9.) Examples of what constitutes          Cir.1964); the sharing of office space and officers, Zale Corp.
assisting and facilitating include: “providing lists of contacts   and Corrigan-Republic, Inc. v. FTC, 473 F.2d 1317, 1320
to a seller or telemarketer that identify persons over the age     (5th Cir.1973); Delaware Watch Co. v. FTC, 332 F.2d 745,
of 55, persons who have bad credit histories, or persons who       746 (2d Cir.1964); whether business is transacted through ‘a
have been victimized previously by deceptive telemarketing         maze of interrelated companies,’ Delaware Watch, 322 F.2d
or direct sales; providing any certificate or coupon which         at 746; the commingling of corporate funds and failure to
may later be exchanged for travel-related services; providing      maintain separation of companies, SEC v. Elliott, 953 F.2d


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           30
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 143 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

1560, 1565 n. 1 (11th Cir.1992); unified advertising, Zale           Inc., 665 F.2d 711, 718 (5th Cir.1982); H.N. Singer, Inc., 668
Corp., 473 F.2d at 1320; and “evidence which ‘reveals that no        F.2d at 1112-1113; Wilcox, 926 F.Supp. 1103.
real distinction existed between the Corporate Defendants,’
Jordan Ashley, 1994-1 Trade Cas. (CCH) ¶ 70,570 at 72,095            62. The egregious nature of past violations of the FTC
[ (S.D.Fla.1994) ].” Wolf, 1996 U.S. Dist LEXIS at *22-23.           Act shows a likelihood of future violations and a need
                                                                     for permanent injunctive relief of a broad nature. Wilcox,
58. Defendants Millennium, Capital Choice, Ecommex,                  926 F.Supp. at 1103 (injunctive relief appropriate where
and Hartford are wholly owned by Defendant Ricardo E.                conduct continued up to the time of the litigation); Kitco,
Martinez. Among other things, they also share the same               612 F.Supp. at 1296. See generally Sterling Drug v. FTC,
business premises, commingle funds, share information about          741 F.2d 1146 (9th Cir.1984); Sears, Roebuck & Co. v.
consumers, share marketing strategies and responsibilities           FTC, 676 F.2d 385 (9th Cir.1982). Ancillary equitable relief
and have the same employees. See Findings of Fact, supra at          is necessary to provide redress to consumers, to effectuate
¶¶ 115-123. Therefore, they constitute a common enterprise as        enforcement of Section 5 of the FTC Act, and to deter future
alleged in Paragraph 57 of the Second Amended Complaint.             violations by these Defendants. Moreover, as the Eleventh
                                                                     Circuit has stated previously, “since the public interest is
                                                                     involved in a proceeding of this nature, [the Court's] equitable
X. This Court's Power to Grant Permanent Relief                      powers assume an even broader and more flexible character
 *43 59. Section 13(b) of the FTC Act, 15 U.S.C. §                   than when only a private controversy is at stake.” Gem
53(b), authorizes permanent injunctive relief against conduct        Merchandising, 87 F.3d at 469.
in violation of any provision of law enforced by the
Commission. FTC v. Gem Merchandising Corp., 87 F.3d 466,             63. There is a likelihood that Defendants' illegal conduct will
468 (11th Cir.1996); FTC v. U .S. Oil & Gas Corp., 748               recur. Defendants sold the Earn-a-Bankcard program with
F.2d 1431, 1434 (11th Cir.1984); FTC v. H.N. Singer, Inc.,           their own employees from February 2000, until November
668 F.2d 1107, 1111 (9th Cir.1982); Kitco of Nevada, 612             2001. (See Findings of Fact, supra at ¶ 30) From June
F.Supp. at 1291. Injunctive relief is appropriate where there        2001, until served with this Court's TRO of April 9, 2002,
is a cognizable danger of recurrent violation. United States v.      Defendants provided substantial assistance and support to
W.T. Grant Co., 345 U.S. 629, 633, 73 S.Ct. 894, 97 L.Ed.            E-Credit Solutions and Zentel in the sale of the Earn-a-
1303 (1953). See also SlimAmerica, 77 F. Supp 2d at 1275.            Bankcard program by, among other things, creating and
                                                                     mailing postcard solicitations and providing scripts to E-
60. Injunctive relief is appropriate even as against conduct         Credit Solutions and Zentel that were substantively identical
that may have stopped prior to the entry of relief where, as         to those used by Defendants when their own employees were
here, there is significant danger that practices will recur absent   telemarketing the program. (See id.).
an injunction. FTC v. Febre, 1996 U.S. Dist. LEXIS 9487 at
*22 (N.D.Ill. July 3, 1996), citing FTC v. Security Rare Coin,        *44 64. Further, Defendants' conduct was egregious and
1989-2 Trade Cas. at 62,205; U.S. Oil & Gas Corp. 1987 U.S.          their fraud widespread. Sales scripts for the Earn-a-Bankcard
Dist LEXIS 16137 at *52. Or as the FTC has more colorfully           program appear to have been crafted by Defendants to
stated, “a claim of abandonment is rarely sustainable as             deceive consumers. Defendants' rebuttal script shows that
a defense to a Commission complaint where, as here, the              they were well aware of the impression created in consumers'
alleged discontinuance occurred ‘only after the Commission's         minds. Approximately 200,000 consumers paid either $189
hand was on the respondent's shoulder.” ’ International Assoc.       or $199.95 for the deceptively marketed Earn-a-Bankcard
of Conf. Interpreters, 123 F.T.C. 465, 658 (1997), quoting           program, (Stipulation at 15, Uncontested Fact 17) while over
Zale Corp., 78 F.T.C. 1195, 1240 (1971).                             234,000 consumers paid Defendants either $39 or $43 for the
                                                                     Approval Certificate program. (See supra Findings of Fact at
61. The court's authority to grant permanent injunctive              ¶ 125)
relief includes all of the Court's inherent equitable powers,
including the ability to order restitution and disgorgement of       65. Therefore, entry of injunctive relief against Defendants is
improper gains. Gem Merchandising, 87 F.3d at 468-69; U.S.           warranted.
Oil & Gas Corp., 748 F.2d at 1434; Security Rare Coin, 931
F.2d at 1314-15; Amy Travel Service, 875 F.2d at 571-72;
World Travel, 861 F.2d at 1026; FTC v. Southwest Sunsites,           XI. Redress


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              31
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 144 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

66. Consumers injured as a result of Defendants' deceptive        amount, to which consumers may submit claims. (9 R. at
sales scheme are entitled to the monetary equivalent of           48-51.) Defendants reliance on Figgie is simply misplaced.
rescission and restitution, even though that amount may
exceed Defendants' unjust enrichment. As this Court has held      70. First, Figgie merely stands for the proposition that under
in a previous 13(b) consumer fraud case, “[t]he appropriate       Section 19(b), a court may not order disgorgement in excess
measure of restitution is the aggregate amount invested by        of redress. Contrary to Defendants' argument, Figgie found
customers, less refunds made by Defendants.” SlimAmerica,         that the value of what was received by consumers should not
77 F. Supp 2d at 1276, quoting Wolf, 1996 U.S. Dist.              be taken into account in determining the amount of restitution.
LEXIS at *27. See also U.S. Oil and Gas Corp., 1987 U.S.          Figgie Int'l, 994 F.2d at 606. As the Court noted, “[t]he fraud
Dist LEXIS at *64 (appropriate measure of restitution is          in the selling, not the value of the thing sold, is what entitles
aggregate amount invested by consumers, not defendants'           consumers in this case to full refunds ....” Id.
unjust enrichment); see also Security Rare Coin, 931 F.2d at
1316 ; FTC v. Windward Marketing, Ltd., No. 1:96-CV-615           71. Second, as the Eleventh Circuit has explained, Figgie,
FMH, 1997 U.S. Dist LEXIS at *45-46 (N.D.Ga.1997)                 which did not allow for disgorgement, is inapplicable to an
(proper equitable remedy is full amount paid by consumers);       action brought under Section 13(b) of the FTC Act because
Kitco of Nevada, Inc., 612 F.Supp. at 1295-96; FTC v.             redress in Figgie was made pursuant to Section 19(b) of the
International Diamond Corp., 1983-2 Trade Cas. (CCH) ¶            Act. Gem Marketing, 87 F.3d at 468-70. The case at bar was
65,725 at 69,709 (N.D.Cal.1983).                                  brought pursuant to both Sections 13(b) and Section 19(b),
                                                                  which provides restitutionary relief for violations of FTC
67. Indeed, the Eleventh Circuit has held that Courts may         Rules, such as the TSR. In FTC v. Wolf, this Court held that
order disgorgement of amounts paid to defendants under            Rule violations are also violations of Section 5 of the FTC
Section 13(b), including disgorgement of unclaimed funds          Act, which may be redressed under Section 13(b), as well as
to the United States Treasury. Gem Marketing, 87 F.3d at          Section 19(b). FTC v. Wolf, 1996 U.S. Dist LEXIS 1760 at
468-70. As the Court noted in Gem Marketing, “[t]o hold           *126 n. 4.
otherwise would permit a Defendant to retain such funds
simply by keeping poor records. Such a result would permit        72. The measure of redress is thus the amount consumers paid.
unjust enrichment and undermine the deterrence function of        The FTC has established that consumers paid Defendants
section 13(b).” Id. at 470. While consumer redress is one         a total of $14,551,485 for the Earn-a-Bankcard program.
objective of section 13(b), another is to deprive the wrongdoer   Consumers paid E-Credit Solutions, to whom Defendants
of his ill-gotten gains so as to serve deterrence. Id.            provided substantial assistance and support in violation of
                                                                  the TSR, a total of $13,708,971 for the Earn-a-Bankcard
68. Section 19(b) of the FTC Act similarly empowers the           program. E-Credit Solutions, Inc., has paid redress in
Court to fashion relief it finds necessary to redress consumer    the amount of $601,030 pursuant to the Stipulated Final
injury resulting from Defendants' Rule violations. “Such          Judgment entered on May 21, 2003. Unredressed injury
relief may include, but shall not be limited to, rescission or    flowing from E-Credit's sale of the Earn-a-Bankcard program,
reformation of contracts, the refund of money or return of        for which Defendants are liable, is therefore $13,107,941. The
property, the payment of damages, and public notification         appropriate redress amount for the Earn-a-Bankcard program
respecting the rule violation ....” 15 U.S.C. § 57b(b). Like      is the amount consumers paid directly to Defendants and the
redress under section 13(b), redress under section 19(b) is       unredressed amount paid to E-Credit for the Earn-a-Bankcard
not limited to Defendants' gains from the deceptive practices,    program, or a total of $27,659,426.
but is properly measured by the loss suffered by the victims.
Figgie Int'l, 994 F.2d at 606.                                    73. The FTC has established that consumers paid Defendants
                                                                  a total of at least $8,603,126 for the Approval Certificate
 *45 69. Relying on Figgie, Defendants argue that 1)              program after refunds given by Defendants are subtracted
the full amount consumers paid to Defendants is not the           from gross revenues for the program. This constitutes the
appropriate measure of redress because Defendants products        appropriate redress amount for the Approval Certificate
had some value, and 2) redress should be accomplished by          program.
establishing a fund, presumably of a significantly smaller




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            32
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 145 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

74. The FTC has established that Defendants, using the script       or independent contractors. U.S. Oil & Gas Co., 1987 U.S.
that appears at PX 51 at 03-01738, debited consumers' bank          Dist. LEXIS at *48-49; see also Southwest Sunsites, Inc. v.
accounts without authorization for Hartford Auto and MMS            FTC, 785 F.2d 1431, 1438-39 (9th Cir.1986) (Defendants
in an amount totaling at least $455,000.                            liable for Section 5 violations committed by independent
                                                                    broker acting within the scope of its actual and apparent
75. Therefore, the appropriate amount of consumer redress in        authority); FTC v. Five Star Auto Club, 97 F.Supp.2d 502,
this case is $36,716,000.00. In the event that the full amount      527-28 (S.D.N.Y.2000) (for purposes of holding principals
of redress cannot be distributed to purchasers of Defendants        liable under section 5, it is irrelevant whether the agents are
programs, the remaining funds shall be disgorged to the             employees or independent contractors). As this Court said in
United States Treasury.                                             U.S. Oil & Gas, “the ‘independent contractor defense’ has
                                                                    been frequently raised and invariably rejected.” 1987 U.S.
                                                                    Dist. LEXIS at *48 n. 99, citing Goodman v. FTC, 244 F.2d
XII. Individual Liability                                           584, 603-04 (9th Cir.1957).
 *46 76. An individual Defendant may be held jointly and
severally liable for redress to consumers for violations of         80. Defendants Martinez, Smith, and Lugo participated
the FTC Act when that individual (a) directly participated in       directly in the design, implementation, and telemarketing
the conduct or had the authority to control the conduct, and        of the Earn-a-Bankcard program. Defendants Martinez and
(b) had knowledge of the deceptive practices. SlimAmerica,          Smith also had the authority to control the corporate
77 F.Supp.2d at 1276; Wilcox, 926 F.Supp. at 1104; FTC v.           Defendants' activities with respect to the Earn-a-Bankcard
Jordan Ashley, 1994 Trade Cas. (CCH) ¶ 70,570 at 72,096             program. These Defendants knew or should have known
(S.D.Fla.1994), citing Amy Travel Service, 875 F.2d at 573;         that the marketing of the Earn-a-Bankcard program was
Kitco of Nevada, 612 F.Supp. at 1292.                               deceptive, and that Defendants received payment in advance
                                                                    for an extension of credit. Defendants Martinez and Smith are
77. Authority to control the company can be shown by                also liable for consumer redress for violations of section 5 of
active involvement in business affairs and the making of            the FTC Act and section 310.4(a)(4) of the TSR in connection
corporate policy, including assuming the duties of a corporate      with the Earn-a-Bankcard program.
officer. Amy Travel Service, 875 F.2d at 573; FTC v. National
Business Consultants, Inc., 1990-1 Trade Cas. (CCH) ¶                *47 81. Defendants Martinez and Smith participated directly
68,984 at 63,340 (E.D.La.1990); Kitco of Nevada, 612                in the sale and fulfillment of the Approval Certificate
F.Supp. at 1292.                                                    program. Defendants Martinez and Smith also had the
                                                                    authority to control the corporate Defendants' activities with
78. The knowledge requirement may be met by showing                 respect to the Approval Certificate program, and knew or
that the individual had “ ‘actual knowledge of material             should have known that the marketing of the Approval
misrepresentations, reckless indifference to the truth or falsity   Certificate was deceptive. However, Smith did not become
of such misrepresentations, or an awareness of a high               involved with the Approval Certificate program until after
probability of fraud along with an intentional avoidance of         January 2002. Therefore, Defendants Martinez and Smith are
the truth.’ “ SlimAmerica, 77 F.Supp.2d at 1276; Wilcox, 926        liable for consumer redress for violations of section 5 of the
F.Supp. at 1104; Amy Travel Service, 875 F.2d at 574, quoting       FTC Act in connection with the marketing of the Approval
Kitco of Nevada, 612 F.Supp. at 1292, cited with approval by        Certificate program, although Defendant Smith is responsible
Jordan Ashley, 1994 Trade Cas. at 72,096; see also Wolf, 1996       only after January 2002.
U.S. Dist LEXIS at *23-24; Atlantex Assoc., 1987-2 Trade
Cas. at 59,255; FTC v. Pantron I Corp., 33 F.3d at 1103; FTC
v. Windward Marketing, Ltd., No. 1:96-CV-615 FMH, 1997
U.S. Dist LEXIS at *29 (N.D.Ga. Sept. 30, 1997); Equifin,                          INJUNCTIVE PROVISIONS
1997 U.S. Dist LEXIS at *47; FTC v. Hayes, 1997-2 Trade
Cas. (CCH) ¶ 71,880 at 80,217 (E.D.Mo.1997).                                               DEFINITIONS

79. Principals, moreover, are liable under the FTC Act for          82. For purposes of these Injunctive Provisions, the following
their agents claims whether those agents are acting with actual     definitions apply:
or apparent authority, or whether the agents are employees


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            33
         Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 146 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998


  1. Credit means the right granted by a creditor to a debtor       *48 9. And and or have both conjunctive and disjunctive
  to defer payment of debt or to incur debt and defer its           meanings.
  payment.

  2. Credit card means any card, plate, coupon book or other
  credit device existing for the purpose of obtaining money,                    PERMANENT INJUNCTION
  property, labor, or services on credit.
                                                                83. IT IS HEREBY ORDERED that defendants, whether
  3. Document is synonymous in meaning and equal in scope       acting directly or through any corporation, limited liability
  to the usage of the term in Federal Rule of Civil Procedure   company, subsidiary, division or other device, are hereby
  34(a), and includes writings, drawings, graphs, charts,       permanently restrained and enjoined from engaging or
  photographs, audio and video recordings, computer records     participating in the advertising, offering for sale, sale or
  and other data compilations from which information can        distribution of credit cards.
  be obtained and translated, if necessary, through detection
  devices into reasonably usable form. A draft or non-
  identical copy is a separate document within the meaning                PROHIBITED BUSINESS PRACTICES
  of the term.
                                                                84. IT IS FURTHER ORDERED that defendants,
  4. Defendants means Capital Choice Consumer Credit,           individually and severally, and their agents, servants,
  Inc., Millennium Communications and Fulfillment, Inc.,        employees, attorneys and all persons or entities directly or
  Ecommex Corporation, Hartford Auto Club, Inc., Ricardo        indirectly under defendants' control, and all other persons
  E. Martinez, Johnnie Smith and Wilfredo Lugo, and each        or entities in active concert or participation with them who
  of them individually or severally.                            receive actual notice of this Order by personal service or
                                                                otherwise, and each such person, whether acting directly
  5. Corporate defendants means Capital Choice Consumer
                                                                or through any corporation, limited liability company,
  Credit, Inc.; Millennium Communications and Fulfillment,
                                                                subsidiary, division or other device, are hereby permanently
  Inc.; Ecommex Corporation; and Hartford Auto Club, Inc.;
                                                                restrained and enjoined from offering for sale, selling
  and each of them individually or severally.
                                                                or promoting any secured credit card or any debit card
  6. Individual defendants means Ricardo E. Martinez,           without disclosing clearly and conspicuously in all sales and
  Johnnie Smith and Wilfredo Lugo, and each of them             promotional materials the fact that the card is a secured credit
  individually or severally.                                    card or a debit card and the credit limit of the credit card. 8

  7. Consumer means any person, including any individual,       8       This provision is reasonable fencing-in that it
  group, unincorporated association, limited or general
                                                                        covers debit cards, which are similar to credit
  partnership, corporation or other government or business
                                                                        cards and ensures that if the ban provision is
  entity.
                                                                        unenforceable, Defendants cannot resume their
  8. Assisting others means knowingly providing any                     conduct that has already been found to be illegal.
  of the following goods or services to another entity:
  (1) performing customer service functions-including, but
  not limited to, receiving or responding to consumer                         RESTRICTION ON DEBITING
  complaints; (2) formulating or providing, or arranging                        CONSUMER ACCOUNTS
  for the formulation or provision of, any telephone
                                                                85. IT IS FURTHER ORDERED that defendants,
  sales script, mailing, electronic communication, point-of-
                                                                individually and severally, and their agents, servants,
  purchase promotional material, advertisement or any other
                                                                employees, attorneys and all persons or entities directly or
  marketing material; (3) providing names of, or assisting in
                                                                indirectly under defendants' control, and all other persons
  the generation of, potential customers; or (4) performing
                                                                or entities in active concert or participation with them who
  marketing services of any kind.
                                                                receive actual notice of this Order by personal service or
                                                                otherwise, and each such person, whether acting directly



              © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            34
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 147 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

or through any corporation, limited liability company,               of the Federal Trade Commission Act, the Telemarketing
subsidiary, division or other device, are hereby permanently         Sales Rule or the provisions of this Order, made by
restrained and enjoined from debiting or otherwise obtaining         any defendant or any of defendants' agents, or any other
funds from any consumer's bank account, savings and loan             persons acting in concert with any defendant or under
account, credit union account or any other type of money or          any defendant's authority, supervision or control, while
credit account unless, prior to making such debit or obtaining       engaged in telemarketing; and (2) any consumer so injured.
such funds, defendants have received in writing from the
consumer whose account the funds are to come from a written          3. The bond required pursuant to this Section is in addition
and signed authorization which, at a minimum, contains the           to, and not in lieu of, any other bond required by any other
amount of the debit, the date(s) of such debit(s), the goods         federal, state, or local law, or by any other court order not
and/or services for which defendants are receiving payment           entered in this action.
and the name of the entity that is authorized to make the debit
                                                                     4. At least ten days before the commencement of
or obtain the funds.
                                                                     telemarketing or assisting others engaged in telemarketing,
                                                                     defendant or defendants shall provide a copy of the bond
                                                                     required by this Section to the Director of the East Central
                    BOND PROVISION                                   Region of the FTC at the address specified in Section XII
                                                                     of this Order.
86. IT IS FURTHER ORDERED that defendants,
individually and jointly, are permanently restrained and             5. Defendant or defendants shall not disclose the
enjoined from engaging in telemarketing or assisting                 existence of the performance bond to any consumer or
others engaged in telemarketing unless they first obtain a           other purchaser or prospective purchaser of any product
performance bond in the principal sum of TEN MILLION                 or service that is advertised, promoted, offered for
DOLLARS ($10,000,000).                                               sale, sold or distributed via telemarketing, without also
                                                                     disclosing clearly and prominently, at the same time,
  1. This bond shall be conditioned upon compliance with             “AS REQUIRED BY ORDER OF THE U.S. DISTRICT
  Section 5 of the Federal Trade Commission Act, 15 U.S.C.           COURT ARISING FROM CHARGES OF FALSE AND
  § 45, the Telemarketing Sales Rule, 16 C.F.R. § 304, and           MISLEADING REPRESENTATIONS PREVIOUSLY
  the provisions of this Order. The bond shall be deemed             MADE IN TELEMARKETING SALES.”
  continuous and remain in full force and effect as long as
  defendants continue to engage in telemarketing or continue
  to assist others engaged in telemarketing, and for at least
  three years after defendants have ceased to engage in such                   TELEMARKETING SALES RULE
  activity. The bond shall cite this Order as the subject
                                                                   87. IT IS FURTHER ORDERED that defendants,
  matter of the bond, and shall provide surety thereunder
                                                                   individually and severally, and their agents, servants,
  against financial loss resulting from whole or partial failure
                                                                   employees, attorneys and all persons or entities directly or
  of performance due in whole or in part to any violation
                                                                   indirectly under defendants' control, and all other persons
  of Section 5 of the Federal Trade Commission Act, the
                                                                   or entities in active concert or participation with them who
  Telemarketing Sales Rule or the provisions of this Order,
                                                                   receive actual notice of this Order by personal service or
  or any other violation of law.
                                                                   otherwise, and each such person, whether acting directly
   *49 2. The performance bond required pursuant to                or through any corporation, limited liability company,
  this Section shall be an insurance agreement providing           subsidiary, division or other device, are hereby permanently
  surety for financial loss issued by a surety company             restrained and enjoined from violating the Telemarketing
  that is admitted to do business in each of the states in         Sales Rule, 16 C.F.R. § 310.
  which defendants do business and that holds a FEDERAL
  CERTIFICATE OF AUTHORITY AS ACCEPTABLE
  SURETY ON FEDERAL BOND AND REINSURING.                                         PROHIBITIO AGAINST
  Each such performance bond shall be in favor of both                     DISTRIBUTION OF CUSTOMER LISTS
  (1) the Federal Trade Commission for the benefit of any
  consumer injured as a result of any violation of Section 5


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            35
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 148 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

88. IT IS FURTHER ORDERED that defendants,                          90 IT IS FURTHER ORDERED that the corporate
individually and severally, and their agents, servants,             defendants and defendant Ricardo E. Martinez, jointly and
employees, attorneys and all persons or entities directly or        individually, are liable for payment of equitable monetary
indirectly under defendants' control, and all other persons         relief-including, but not limited to, consumer redress and/
or entities in active concert or participation with them who        or disgorgement, and for paying any attendant expenses
receive actual notice of this Order by personal service or          of administration of any redress fund, in the amount
otherwise, and each such person, whether acting directly            of THIRTY-SIX MILLION, SEVEN HUNDRED AND
or through any corporation, limited liability company,              SIXTEEN THOUSAND DOLLARS ($36,716,000): 9
subsidiary, division or other device, are hereby permanently
restrained and enjoined from selling, renting, leasing,             9       The amount of equitable monetary restitution
transferring or otherwise disclosing the name, address,
                                                                            equals the amount paid by the consumer victims,
telephone number, credit card number, bank account number
                                                                            less refunds. FTC v. Febre, 128 F.3d at 536. See
or other identifying information of any person who paid any
                                                                            also FTC v. Gem Merchandising, 87 F.3d 466; FTC
money to defendants at any time in connection with the
                                                                            v. Amy Travel, 875 F.2d at 570; FTC v. Renaissance
offering for sale or sale of any good or service; provided,
                                                                            Fine Arts, Ltd., 1995-2 TRADE CAS. (CCH) ¶
however, that any defendant may disclose such identifying
                                                                            71,086 at 75,194 (N.D.Ohio 1995); FTC v. Siluetas
information to a law enforcement agency or as required by
                                                                            Distribs., Inc., 1995-1 TRADE CAS. (CCH) ¶
any law, regulation or court order, and shall disclose such
                                                                            70,918 at 74,099 (N.D.Cal.1995).
identifying information to the Commission pursuant to this
Order.
                                                                        1. EIGHT MILLION, SIX HUNDRED AND THREE
                                                                        THOUSAND DOLLARS ($8,603,000) for the credit card
                                                                        sold through the certificate program also known as the
           PROHIBITION ON TRANSFERRING                                  Platinum Card;
              BUSINESS INFORMATION
                                                                          2. FOURTEEN MILLION, FIVE HUNDRED AND
 *50 89. IT IS FURTHER ORDERED that defendants,                           FIFTY ONE THOUSAND DOLLARS ($14,551,000)
individually and severally, and their agents, servants,                   for defendants' direct sale of the Earn a Bankcard
employees, attorneys and all persons or entities directly or              program, also known as the Platinum Card and NCS or
indirectly under defendants' control, and all other persons               Diamond Select program;
or entities in active concert or participation with them who
receive actual notice of this Order by personal service or                3. THIRTEEN MILLION, ONE HUNDRED AND
otherwise, and each such person, whether acting directly                  SEVEN THOUSAND DOLLARS ($13,107,000) for the
or through any corporation, limited liability company,                    sale of the Diamond Select credit card through E-Credit
subsidiary, division or other device, are hereby permanently              Solutions/Zentel Corporation;
restrained and enjoined from transferring or in any other
way providing to any person (other than a federal, state                  4. FOUR HUNDRED AND FIFTY-FIVE THOUSAND
or local law enforcement agency or pursuant to a court                    DOLLARS ($455,000) for 1,000 Minute Mega Saver
order), directly or indirectly, any books, records, tapes, disks,         and Hartford Auto Club sales made in response to the
accounting data, manuals, electronically stored data, banking             upsale script in PX 51.
records, invoices, telephone records, ledgers, payroll records,     91. IT IS FURTHER ORDERED that defendants Wilfredo
or other documents of any kind, including information stored        Lugo and Johnnie Smith are individually and jointly liable
in computer-maintained form, in the possession, custody or          with the other Defendants for payment of equitable monetary
control of defendants, or any trade secrets or knowledge,           relief-including, but not limited to, consumer redress and/
whether recorded or otherwise, that are in any way related to       or disgorgement and for paying any attendant expenses
defendants.                                                         of the administration of any redress fund-in the amount
                                                                    of SIXTEEN MILLION, SEVEN HUNDRED NINETEEN
                                                                    THOUSAND DOLLARS ($16,719,000): 10

                    MONETARY RELIEF




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          36
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 149 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

10     Corporate and individual defendants may be held
       jointly and severally liable for the total amount                      USE OF CONSUMER REDRESS
       of consumer injury. FTC v. Amy Travel, 875                             AND DISGORGEMENT FUNDS
       F.2d at 570; FTC v. Think Achievement Corp.,
       2000-2 TRADE CAS. (CCH) ¶ 73,084. Once the                 94. IT IS FURTHER ORDERED that:
       Commission shows that its calculations reasonably
                                                                    1. Plaintiff shall deposit funds received from defendants
       approximate the amount of consumers' net losses,
                                                                    pursuant to this Order in an interest-bearing account
       the defendants have the burden of showing that
                                                                    administered by plaintiff or its agent;
       the Commission's figures are inaccurate. Febre,
       128 F.3d at 535; Think Achievement Corp., 2000-2             2. All funds paid pursuant to this section shall be used
       Trade Cas. (CCH) ¶ 73,089.                                   for equitable relief-including, but not limited to, consumer
                                                                    redress and any attendant expenses for the administration
  1. FOURTEEN MILLION, FIVE HUNDRED AND                             of any redress fund. In the event that direct redress to
  FIFTY ONE THOUSAND DOLLARS ($14,551,000) for                      consumers is wholly or partially impracticable or funds
  defendants' direct sale of the Earn-a-Bankcard program,           remain after redress is completed, plaintiff may apply any
  also known as the Platinum Plus and NCS or Diamond                remaining funds to such other equitable relief (including
  Select program;                                                   consumer education remedies) as they determine to be
                                                                    reasonably related to the defendants' practices alleged in
     2. ONE MILLION, SEVEN AND THIRTEEN
                                                                    the Complaint. Any funds not used for such equitable relief
     THOUSAND DOLLARS ($1,713,000) for the sale
                                                                    shall be deposited as disgorgement to the United States
     of the Diamond Select credit card through E-Credit
                                                                    Treasury.
     Solutions/ Zentel Corporation based on TWENTY-
     FIVE DOLLARS ($25) per sale;

      *51 3. FOUR HUNDRED AND FIFTY-FIVE                                                MONITORING
     THOUSAND DOLLARS ($455,000) FOR 1,000
     Minute Mega Saver and Hartford Auto Club sales made          95. IT IS FURTHER ORDERED that, for the purpose of
     in response to the upsale script in PX 51.                   monitoring and investigating compliance with any provision
92. IT IS FURTHER ORDERED that Defendant Johnnie                  of this Order,
Smith is individually and jointly liable with the other
                                                                    1. Within ten (10) days of receipt of written notice from a
Defendants for payment of equitable monetary relief-
                                                                    representative of the Commission, defendants shall submit
including, but not limited to, consumer redress and/or
                                                                    additional written reports, sworn to under penalty of
disgorgement and for paying any attendant expenses of the
                                                                    perjury; produce documents for inspection and copying;
administration of any redress fund-in the amount of NINE
                                                                    appear for deposition; and/or provide entry during normal
HUNDRED THOUSAND DOLLARS ($900,000) for the
                                                                    business hours to any business location in such defendants'
credit card sold through the certificate program also known
                                                                    possession or direct or indirect control to inspect the
as the Platinum Card.
                                                                    business operation.

                                                                    2. In addition, the Commission is authorized to monitor
 ACKNOWLEDGMENT OF RECEIPT OF THIS ORDER                            compliance with this Order by all other lawful means-
                                                                    including, but not limited to, the following:
93. IT IS FURTHER ORDERED that, within ten (10)
business days after entry of this Order, each of the defendants       1. Obtaining discovery from any person, without further
shall submit to the Commission a truthful sworn and notarized         leave of court, using the procedures prescribed by
statement, in the form shown on Appendix A infra, that shall          Fed.R.Civ.P. 30, 31, 33, 34, 36 and 45;
acknowledge receipt of this Order as entered.
                                                                      2. Posing as consumers and suppliers to defendants'
                                                                      employees, or any other entity managed or controlled in
                                                                      whole or in part by any defendant;



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          37
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 150 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

                                                                        include the name and address of each business
provided that nothing in this Order shall limit the                     that defendant is affiliated with, employed by, or
Commission's lawful use of compulsory process, pursuant to              performs services for; a statement of the nature
Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1, to            of the business; and a statement of defendant's
obtain any documentary material, tangible things, testimony,            duties and responsibilities in connection with the
or information relevant to unfair or deceptive acts or practices        business; and
in or affecting commerce (within the meaning of 15 U.S.C.
§ 45(a)(1)).                                                            3. Any changes in defendant's name or use of any
                                                                        aliases or fictitious names; and

                                                                     2. The corporate defendants shall notify the
                *52 3. Defendants shall permit
                                                                     Commission of any changes in corporate structure
               representatives of the Commission
                                                                     that may affect compliance obligations arising under
               to     interview   any    employee,
                                                                     this Order-including, but not limited to, a dissolution,
               consultant, independent contractor,
                                                                     assignment, sale, merger, or other action that would
               representative, agent, or employee
                                                                     result in the emergence of a successor corporation;
               who has agreed to such an interview,
                                                                     the creation or dissolution of a subsidiary, parent, or
               relating in any way to any conduct
                                                                     affiliate that engages in any acts or practices subject
               subject to this Order. The person
                                                                     to this Order; the filing of a bankruptcy petition; or
               interviewed may have counsel present.
                                                                     a change in the corporate name or address, at least
                                                                     thirty (30) days prior to such change, provided that,
                                                                     with respect to any proposed change in the corporation
                                                                     about which the defendant learns less than thirty (30)
                                                                     days prior to the date such action is to take place,
                  REPORTING PROVISIONS
                                                                     defendant shall notify the Commission as soon as is
96. IT IS FURTHER ORDERED that, in order that                        practicable after obtaining such knowledge.
compliance with the provisions of this Order may be
                                                                   2. One hundred eighty (180) days after the date of entry
monitored: 11
                                                                   of this Order, defendants shall provide a written report
                                                                   to the FTC, sworn to under penalty of perjury, setting
11        Courts may order record keeping and monitoring           forth in detail the manner and form in which they have
          to ensure compliance with a permanent injunction.        complied and are complying with this Order. This report
          See, e.g., FTC v. Slim America, Inc., 77 F.Supp.2d       shall include, but not be limited to:
          1263, 1276 (S.D.Fla.1999); see also FTC v.
          U.S. Sales Corp., 785 F.Supp. 737, 753-54                     1. Any changes required to be reported pursuant to
          (N.D.Ill.1991); FTC v. Sharp, 782 F.Supp. 1445,               this Paragraph;
          1456-57 (D.Nev.1991).
                                                                        2. A copy of each acknowledgment of receipt of
                                                                        this Order obtained by defendants pursuant to this
     1. For a period of five (5) years from the date of entry of
                                                                        Paragraph.
     this Order,
                                                                   3. For the purposes of this Order, defendant shall, unless
          1. The individual defendants shall notify the
                                                                   otherwise directed by the Commission's authorized
          Commission of the following:
                                                                   representatives, mail all written notifications to the
            1. Any changes in defendant's residence, mailing       Commission to:
            addresses, and telephone numbers, within ten (10)
            days of the date of such change;                                   REGIONAL DIRECTOR

            2. Any changes in defendant's employment status
            (including self-employment) within ten (10) days                   Federal Trade Commission
            of the date of such change. Such notice shall


                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                     38
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 151 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

                                                                   98. IT IS FURTHER ORDERED that, for a period of five (5)
                                                                   years from the date of entry of this Order,
                     East Central Region
                                                                     1. Defendants shall deliver a copy of this Order to all
                         Eaton Center                                principals, officers, directors, managers, employees, agents
                                                                     and representatives having responsibilities with respect to
                                                                     the subject matter of this Order, and shall secure from each
              1111 Superior Avenue-Suite 200                         such person a signed and dated statement acknowledging
                                                                     receipt of the Order.
                Cleveland, Ohio 44114-2507
                                                                     2. Corporate defendants shall deliver this Order to current
                                                                     personnel within fifteen (15) days after the date of service
  Re: FTC v. Capital Choice Consumer Credit, Inc., et al.            of this Order, and shall deliver this Order to new personnel
                                                                     within fifteen (15) days after the person assumes such
      Case No. 02-21050-CIV, U.S.D.C., S.D. Florida                  position or responsibilities.

    *53 4. For purposes of the compliance reporting required         3. Individual defendants shall deliver a copy of this Order to
   by this Paragraph, the Commission is authorized to                the principals, officers, directors, managers and employees
   communicate directly with the individual defendants.              under his control for any business that (1) employs or
97. IT IS FURTHER ORDERED that, for a period of five (5)             contracts for personal services from him and (2) has
years from the date of entry of this Order, defendants and their     responsibilities with respect to the subject matter of this
agents, employees, officers, corporations, successors, and           Order. Each individual defendant shall secure from each
assigns, and those persons in active concert or participation        such person a signed and dated statement acknowledging
with them who receive actual notice of this Order by personal        receipt of the Order within fifteen (15) days after the
service or otherwise, are hereby restrained and enjoined from        date of service of the Order or the commencement of the
failing to create and retain the following records:                  employment relationship.

  1. Accounting records that reflect the cost of goods or          99. IT IS FURTHER ORDERED that, within thirty (30)
  services sold, revenues generated, and the disbursement of       days of the date of this Order, the Clerk of this Court
  such revenues;                                                   shall remit to the Federal Trade Commission all funds
                                                                   in the Court's depository account held in the name(s) of
  2. Personnel records accurately reflecting: the name,            Millennium Communications and Fulfillment, Inc., Capital
  address, and telephone number of each person employed in         Choice Consumer Credit, Inc., and Ecommex Corporation
  any capacity by such business, including as an independent       that were placed in the depository account pursuant to the
  contractor; that person's job title or position; the date upon   Consent Order Pendente Lite dated April 23, 2002. These
  which the person commenced work; and the date and                funds shall be remitted to:
  reason for the person's termination, if applicable;

  3. Customer files containing the names, addresses, phone
  numbers, dollar amounts paid, quantity of items or services                       REGIONAL DIRECTOR
  purchased, and description of items or services purchased,
  to the extent such information is obtained in the ordinary
                                                                                    Federal Trade Commission
  course of business;

  4. Complaints and refund requests (whether received                                  East Central Region
  directly, indirectly or through any third party) and any
  responses to those complaints or requests; and
                                                                                           Eaton Center
  5. Copies of all sales scripts, training materials,
  advertisements, or other marketing materials.                                  1111 Superior Avenue-Suite 200




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           39
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 152 of 192
F.T.C. v. Capital Choice Consumer Credit, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 5149998

                                                                       I, ______________________________, being duly sworn,
                Cleveland, Ohio 44114-2507
                                                                       hereby states and affirms as follows:
 *54 100. IT IS FURTHER ORDERED that within thirty
(30) days of the date of this Order, Gregg J. Ormond,                  1. My name is _________________________________.
Esq., shall remit to the Federal Trade Commission the                  My          current       residence       address          is
FOUR HUNDRED AND FIFTY THOUSAND DOLLARS                                ____________________________________________________________
($450,000), plus any accrued interest, that was placed in              I am a citizen of the United States and am over the age of
an interest-bearing account pursuant to the Consent Order              eighteen. I have personal knowledge of the facts set forth in
Pendente Lite dated April 23, 2002. These funds shall be               this Affidavit.
remitted to:
                                                                       2. I am a Defendant in FTC v. Capital Choice Consumer
                                                                       Credit, et al. (United States District Court for the Southern
                                                                       District of Florida).
                  REGIONAL DIRECTOR

                                                                       3. On _________________________, 200___, I received a
                 Federal Trade Commission                              copy of the Final Order and Permanent Injunction, which was
                                                                       signed by the Honorable Judge Ursula Ungaro-Benages and
                                                                       entered by the Court on ____________________, 200___. A
                     East Central Region
                                                                       true and correct copy of the Order I received is appended to
                                                                       this Affidavit.
                         Eaton Center
                                                                       I declare under penalty of perjury under the laws of the United
              1111 Superior Avenue-Suite 200                           States that the foregoing is true and correct.

                                                                       Executed: ____________________, 200___
                Cleveland, Ohio 44114-2507
                                                                       ____________________________________
101. IT IS FURTHER ORDERED that this Court shall
retain jurisdiction of this matter for purposes of construction,
                                                                       NAME
modification and enforcement of this Order.

                                                                       State of _______________, City of _______________
102. IT IS FURTHER ORDERED that the expiration of any
requirements imposed by this Order shall not affect any other
                                                                       Subscribed and sworn to before me this ____ day of
obligation arising under this Order.
                                                                       __________, 20___.

103. IT IS FURTHER ORDERED that each party to this
                                                                       ____________________________________
Order bear its own costs and attorneys fees incurred in
connection with this action.
                                                                       Notary Public

                                                                       My Commission Expires: ____________________
                        APPENDIX A

                                                                       All Citations
              AFFIDAVIT OF DEFENDANT
                                                                       Not Reported in F.Supp.2d, 2004 WL 5149998

End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               40
Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 153 of 192




                         G
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 154 of 192
F.T.C. v. Direct Benefits Group, LLC, Not Reported in F.Supp.2d (2013)
2013 WL 3771322, 2013-2 Trade Cases P 78,463

                                                                       for Day 2 is Doc. 214; for Day 3 is Doc. 215; and
                                                                       for Day 4 is Doc. 216. Thus, for example, “Tr. Day
                   2013 WL 3771322
                                                                       1 at 2” denotes the second page of the transcript of
       United States District Court, M.D. Florida,
                                                                       Day 1—Doc. 213.
                   Orlando Division.
                                                                3      (Docs. 218, 219, 220, & 221). The parties
     FEDERAL TRADE COMMISSION, Plaintiff,
                                                                       were permitted to file objections to each other's
                          v.
                                                                       submissions, but neither side did so. (See Mins.,
     DIRECT BENEFITS GROUP, LLC; Voice Net
                                                                       Doc. 208; Tr. Day 4 at 3–4).
    Global, LLC; Solid Core Solutions, Inc.; Wkms,
                                                                Upon consideration of the evidence and testimony presented,
    Inc.; Kyle Wood; and Mark Berry, Defendants.
                                                                argument of counsel, and the parties' proposed findings and
              No. 6:11–cv–1186–Orl–28TBS.                       conclusions, I issue the following opinion in accordance with
                             |                                  Federal Rule of Civil Procedure 52. I conclude that the FTC
                      July 18, 2013.                            has met its burden of proving by a preponderance of the
                                                                evidence that the Defendants engaged in unfair and deceptive
Attorneys and Law Firms                                         practices in violation of § 5(a); that the individual Defendants
                                                                are liable for the corporate violations; and that the Defendants
Harold E. Kirtz, Valerie M. Verduce, Barbara E. Bolton,
                                                                operated as a “common enterprise” such that each is liable for
Gideon E. Sinasohn, Federal Trade Commission, Atlanta,
                                                                the acts of the others. Injunctive and monetary equitable relief
GA, for Plaintiff.
                                                                will accordingly be granted.
Richard A. Schonfeld, Chesnoff & Schonfeld, Las Vegas, NV,
Robert Ryon Hendry, Hendry, Stoner, & Brown, PA, Orlando,
                                                                   I. Factual and Procedural Background
FL, for Defendants.
                                                                The FTC is an independent agency of the United States
                                                                Government created by statute—the FTCA, 15 U.S.C. §§
                                                                41–58. The FTC enforces § 5(a) of the FTCA, which prohibits
      MEMORANDUM DECISION AND ORDER                             unfair or deceptive acts or practices in or affecting commerce.
                                                                The FTC is authorized to initiate, by its own attorneys, federal
JOHN ANTOON II, District Judge.
                                                                district court proceedings to enjoin violations of the FTCA
 *1 The Federal Trade Commission brought this action            and to secure such equitable relief as may be appropriate in
seeking injunctive and monetary equitable relief against four   each case. See 15 U.S.C. §§ 53 & 56.
corporate entities and two individual Defendants, contending
that the Defendants engaged in unfair and deceptive practices   Defendants WKMS, Inc., and Solid Core Solutions, Inc., are
                                                                Utah corporations with their principal places of business in
in violation of § 5(a) of the Federal Trade Commission Act 1
                                                                Bluffdale, Utah. Defendants Direct Benefits Group, LLC,
by debiting consumers' bank accounts without their consent
                                                                and Voice Net Global, LLC, are Wyoming limited liability
and by failing to disclose material information on websites
                                                                companies with their principal places of business in Bluffdale,
that they operated. After the FTC's motion for summary
                                                                Utah.
judgment was denied, (Doc. 198), the case proceeded to a
bench trial, (see Trial Trs., Docs. 213–216) . 2 The parties    Defendant Kyle Wood is the sole owner and officer of WKMS
thereafter submitted written closing arguments and proposed     and is also the sole owner and manager of Direct Benefits
findings of fact and conclusions of law. 3                      Group. (Tr. Day 3 at 109; Wood Decl., Pl.'s Ex. 104). Wood
                                                                described WKMS, which he founded in December 2008, as an
1                                                               online payday loan referral service and Direct Benefits Group
       Section 5(a) of the FTCA is codified at 15 U.S.C.
       § 45(a).                                                 as an online marketer of membership clubs called Direct
                                                                Benefits Online and Unified Savings that offered various
2                                                               discounts and rebate opportunities to their members. (Tr. Day
       Citations to the trial transcripts will be denoted in
       this Order by the day of the trial followed by the       3 at 109; Pl.'s Ex. 104; Wood Dep., Pl.'s Ex. 47, at 12). Wood
       page number. The transcript of Day 1 is Doc. 213;        created Direct Benefits Group in July 2009 in order to sell the



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
             Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 155 of 192
F.T.C. v. Direct Benefits Group, LLC, Not Reported in F.Supp.2d (2013)
2013 WL 3771322, 2013-2 Trade Cases P 78,463

membership club products. (Tr. Day 3 at 18; Wood Dep. at          Group would send the customer the indicated rebate amount.
7–8, 22).                                                         (Id. at 25–27). The other available discounts were discount
                                                                  vouchers, compilations of coupons, or lists of products for
Defendant Mark Berry, a software engineer, is the sole owner      sale obtained by an electronic feed, and it did not cost Direct
and manager of Solid Core, a software development and             Benefits Group anything if a customer used one of those
staffing company that he formed in January 2009. (Tr. Day         products. (Id. at 30).
3 at 161–62; Berry Decl., Pl.'s Ex. 52). Berry is also the
sole owner and manager of Voice Net Global, which he              After mid–2009, consumers could sign up on WKMS's
described as a company that provides dial-through long-           payday loan application websites for one of the discount
distance service. (Tr. Day 3 at 164–65, 184; Pl.'s Ex. 52).       programs. In the course of filling out payday loan
Voice Net Global also did business under the name “Thrifty        applications on WKMS's websites, consumers provided
Dial.” (Id. at 188, 189). Wood and Berry operated their           financial information, including bank account numbers for the
companies out of office space that they shared in Bluffdale,      account where the desired payday loan was to be deposited.
Utah.                                                             During the loan application process, the websites presented
                                                                  the consumers with offers for the discount programs through
 *2 WKMS operated several websites on which                       banner ads and pop-up boxes. If consumers knowingly
customers could fill out payday loan applications. These          or unwittingly enrolled in the programs in the course of
websites included, among others, citywestfinancial.com,           submitting their payday loan applications, debits for the
mypaydayangel.com, paydaypickup.com, juniperloans.com,            discount programs' monthly or annual fees were made from
northcitymutual.com, and mycashpickup.com. WKMS did               the bank accounts listed by the consumers on the payday loan
not provide payday loans but instead was a referral service;      applications. Initially, the discount programs were offered
after a customer completed online loan applications, WKMS         at a monthly fee ranging from $39.95 to $59.90. However,
sent the customer's information to lenders or to intermediaries   sometime in 2010, Wood came up with the idea to change
who would find a lender interested in making a loan to the        from a monthly fee model to an annual fee model, (Tr. Day
customer. (Wood Dep. at 25). Over its three-year existence,       3 at 189 (Berry Test.)), and the memberships then were
WKMS received 2,908,576 loan applications and placed              offered-and bank accounts then were debited—for annual fees
594,956 applications with lenders. (Tr. Day 3 at 111 (Wood        ranging from $98.40 to $99.90.
Test.)). 4
                                                                  These debits sometimes came as a surprise to consumers,
4                                                                 who often had not realized that they had enrolled in a
        As explained by Wood, the lenders and
                                                                  discount program rather than merely submitting a payday loan
        intermediaries paid WKMS a fee ranging from
                                                                  application. Additionally, the debits sometimes resulted in
        $1 to $100 for the information regarding the
                                                                  bank overdraft charges for the consumers; those who had not
        loan applicants, and consumers were not charged
                                                                  realized they had enrolled were not expecting such a charge,
        anything by WKMS for the lending referral.
                                                                  and many of these payday loan seekers did not have enough
Each of the discount programs—Thrifty Dial, Voice Net             money in their bank accounts to cover the debits. When
Global, Direct Benefits Online, and Unified Savings—offered       consumers discovered debits from their bank accounts that
long-distance service; members were provided with an 800          they did not recognize, they typically contacted their banks
number and a PIN code, after which they could make long           or the Defendants or made complaints to Better Business
distance phone calls for the price of the membership fee. (Tr.    Bureaus (“BBBs”) or government entities, including the FTC.
Day 3 at 34 (Wood Test.); Defs.' Ex. 26). Direct Benefits         The FTC began investigating the matter in the spring of
Online and Unified Savings included additional features.          2011 and filed this lawsuit in July 2011. Contemporaneous
Wood described some of the other benefits of these programs       with the filing of its Complaint, the FTC sought and was
as rebate opportunities, travel vouchers, coupons, “daily         granted a temporary restraining order with an asset freeze,
deals,” and medical discounts. (Tr. Day 3 at 21–22). Only         and a receiver was appointed. (Doc. 15). A month later, a
the rebates section required Direct Benefits Group to pay         preliminary injunction was entered, (Doc. 71), and the case
something—aside from startup costs—in order to produce a          proceeded to trial in November 2012.
benefit to the customer; customers could mail in a rebate form
and a receipt from a specified retailer, and Direct Benefits



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           2
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 156 of 192
F.T.C. v. Direct Benefits Group, LLC, Not Reported in F.Supp.2d (2013)
2013 WL 3771322, 2013-2 Trade Cases P 78,463

 *3 During the trial, the FTC presented testimony from
thirteen witnesses—eight consumers, two FTC investigators,            IF BOX IS SELECTED BELOW
a Minnesota business owner, a banker, and the receiver
                                                                      I have read and understood, and agree to all terms of this
who was appointed shortly after the filing of this case.
                                                                      offer, including charges for $98.40 which includes 1 year
Defendants presented the testimony of two witnesses—
                                                                      of access to the services of Thrifty Dial. Yes, I want a year
individual Defendants Wood and Berry. Both sides also
                                                                      of services!
submitted many exhibits into evidence.
                                                                  (Pl.'s Ex. 35 at B4; Tr. Day 1 at 124). Tyndall left

   II. Website Operation and the Enrollment Process               the box unchecked 5 and then clicked an orange “Submit
The manner in which the payday loan websites and                  Application” button on that page. (Tr. Day 1 at 124; Pl.'s Ex.
advertisements for, and enrollment in, the discount clubs         35 at B4). After Tyndall hit the Submit button, a pop-up box
on those websites operated is largely undisputed and was          appeared on the screen. (Tr. Day 1 at 124; Pl.'s Ex. 35 at B5).
demonstrated at trial primarily during the testimony of
FTC Investigator Reeve Tyndall. Tyndall explained his             5        As correctly noted by the FTC, no evidence
investigative activities regarding the Defendants, including               was presented at trial regarding any consumer
three “undercover buys” that he conducted in April and May                 purchasing the subject products by checking the
2011 by applying online for payday loans and enrolling                     box in the original banner advertisement. (See Pl.'s
himself—using a secret identity—in the discount club                       Closing Argument, Doc. 221, at 3 n. 2). The focus
memberships. Tyndall explained that after reading some                     of the case was on enrollment that occurred via
consumer complaints, he approached the buys by “trying to                  the pop-up box after the “Submit Application”
be objective to see how the process worked from beginning                  button was clicked without the banner ad box being
to end.” (Tr. Day 1 at 117). His goal was “to incur a charge”              checked.
because the FTC knew that consumers were incurring charges
                                                                   *4 Tyndall first noticed two buttons in the pop-up box
after they submitted payday loan applications. (Id.). Tyndall
                                                                  —“OK” and “Cancel”—and the OK button appeared to be
took “screenshots” of what happened as he engaged in the
                                                                  highlighted in blue. (Tr. Day 1 at 124; Pl.'s Ex. 35 at B5). In
undercover buys and, using software, he also recorded videos
                                                                  the pop-up box above the OK and Cancel buttons was a block
of each undercover buy. (Id. at 117–18; Pl.'s Exs. 35, 38–39,
                                                                  of text that read:
& 89–91).

                                                                  ATTENTION:
For the first undercover buy, Tyndall went to
mypaydayangel.com on April 7, 2011. (Id. at 117, 119–20).             Read below before pressing OK
The landing page contained a graphic that said “Get cash up
to $500 as soon as 1 hour!” and promised “Easy to Apply—              Press OK to submit your loan application and still take
Approved in Minutes—Cash in Your Account.” (Id. at 121;               advantage of Thrifty Dial. By pressing OK, you agree you
Pl.'s Ex. 35 at B1). Nothing on the landing page mentioned            have read and understood and accept all terms for this cash
a discount club or long-distance phone service. (Tr. Day 1            advance offer, as well as all terms for Thrifty Dial, which
at 121; Pl.'s Ex. 35 at B1). Tyndall selected the desired loan        includes a 1 year usage account for a single charge of 98.40,
amount—$500—from a dropdown menu and then filled out                  which provides access to services of all benefits described
the payday loan application. (Tr. Day 1 at 122; Pl.'s Ex. 35 at       in the terms and conditions.
B2). The application required entry of information including
name, address, social security number, employment, checking           By pressing cancel, you still understand and accept all
account number, bank name, and routing number. (Tr. Day 1             terms of this cash advance offer, but do not wish to buy
at 123; Pl.'s Ex. 35 at B3).                                          Thrifty Dial today.

                                                                  (Pl.'s Ex. 35 at B5). Tyndall read through the text a
At the end of the application was an advertisement for Thrifty
                                                                  couple of times to make sure he understood it; he did not
Dial's long distance service. (Tr. Day 1 at 122, 124; Pl.'s Ex.
                                                                  understand it at first and had to read through it again.
35 at B4). The Thrifty Dial advertisement included a “check
                                                                  (Tr. Day 1 at 125). Tyndall explained that “[a]t first, it
box,” which was not checked by default, and accompanying
                                                                  seemed a bit counterintuitive, and it was something that I
text:


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                3
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 157 of 192
F.T.C. v. Direct Benefits Group, LLC, Not Reported in F.Supp.2d (2013)
2013 WL 3771322, 2013-2 Trade Cases P 78,463

wasn't expecting.... [A]t first, I thought it was maybe terms          of access to the services of Unified Savings. Yes, I want a
and conditions or something related to the payday loan                 year of benefits!
application; but once I read it through a few times, I began
to realize that it was related to the Thrifty Dial upsell.” (Id.).   (Pl.'s Ex. 38 at E2–E3; Tr. Day 1 at 133–34). Tyndall left the
Tyndall “was confused by the pop-up box”; he was not                 box unchecked and then clicked the green “Confirm” button
expecting it based on his initial investigation. (Id. at 127).       on the page. (Tr. Day 1 at 134).

Tyndall reiterated that the choices appeared to be                   After Tyndall hit the Confirm button, two things occurred—
counterintuitive, explaining that he “think[s] of a pop-up box       first, the screen automatically scrolled to the top, and second,
as sort of like a fork in the road where you can choose              a pop-up box appeared. (Id. at 134). At the top of the page was
to go down one direction or another direction.... [His] first        a yellow dialogue box that stated: “Congratulations, please
reaction to [the OK and Cancel buttons] was [that] OK                confirm the information below. Submit to begin your loan
would continue [him] down the path that [he] had already             process.” (Id.; Pl.'s Ex. 38 at E5). The pop-up box—like the
taken ... [and that] cancel [would mean] stop the application        pop-up box in the first buy—contained two options, “OK” and
process.” (Id.). Tyndall felt like the instruction to “read below    “Cancel.” (Tr. Day 1 at 134; Pl.'s Ex. 38 at E5). It contained
before pressing OK” was pushing him toward the OK button.            similar wording as well:
(Id. at 128). After reading the text in the pop-up box several
times, however, he began to realize that pressing OK would           ATTENTION:
change his previous choice not to buy Thrifty Dial and that
cancel “would actually continue [him] down the path that [he]          Read below before pressing OK
had already taken of ... not wanting the upsell.” (Id.).
                                                                       Press OK to validate your loan application and still take
                                                                       advantage of Unified Savings. By pressing OK, you agree
Ultimately, Tyndall pressed the Enter bar to continue,
                                                                       you have read and understood and accept all terms for this
understanding that the enter bar would select the default
                                                                       cash advance offer, as well as all terms for Unified Savings,
option—the OK button. (Id. at 125, 128). Tyndall was then
                                                                       which includes a 1 year usage account for a single charge
taken to another page that read in part: “We are currently
                                                                       of $99.90, billed to the bank account you have provided
finding the best lender match for your loan application....
                                                                       today, which provides access to services of all benefits
Your business is important to us. Please review our email
                                                                       described in the terms and conditions. You will still need
that will be sent to you. Please check your inbox and
                                                                       to confirm your sign up for Unified Savings by leaving
spam folder.” (Pl.'s Ex. 35 at B6; Tr. Day 1 at 125).
                                                                       the box checked upon submission. Pressing OK will only
After this first undercover buy on mypaydayangel.com,
                                                                       check the box for you on the application.
Tyndall's undercover checking account was debited $98.40
for the Thrifty Dial product—consistent with his intention, on         By pressing cancel, you still understand and accept all
instructions from his manager, to buy something through the            terms of this cash advance offer, but do not wish to buy
process. (Tr. Day 1 at 126 & 130).                                     Unified Savings today.

 *5 Tyndall conducted a second undercover buy on April               (Pl.'s Ex. 38 at E5). Tyndall read through the text in the pop-
15, 2011, on the citywestfinancial.com website. (Id. at 132).        up box a few times because it was slightly different from the
Similar to his first buy, in the second buy Tyndall completed a      pop-up box in the first buy. (Tr. Day 1 at 135). After doing
payday loan application, again selecting a $500 loan amount          so, he clicked “OK,” and he was taken to a page that told him
and providing bank account information. (Id. at 132–33; Pl.'s        to “wait while we search our cash provider network,” (Pl.'s
Ex. 38 at E1–E2). On that application was an advertisement           Ex. 38 at E6), and then to a page that said: “Thank you!
for the Unified Savings product and an unchecked “check              Congratulations! We have found several offers for loans or
box” and message similar to the Thrifty Dial check box and           other services in which you may be interested,” (Pl.'s Ex. 38
message:                                                             at E7; Tr. Day 1 at 135).

  SELECT BOX BELOW!                                                  On May 17, 2011, Tyndall conducted his third “undercover
                                                                     buy,” again on citywestfinancial.com. (Tr. Day 1 at 136). He
  I have read and understood, and agree to all terms of this
                                                                     completed the payday loan application and encountered an
  offer, including charges for $99.90 which includes 1 year


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 158 of 192
F.T.C. v. Direct Benefits Group, LLC, Not Reported in F.Supp.2d (2013)
2013 WL 3771322, 2013-2 Trade Cases P 78,463

advertisement for Unified Savings with the unchecked check         workstations he had used previously. (Id. at 187–88). Using
box and “select box below” message he had seen during his          that version, he had to scroll down to read the full contents of
second buy. (Id. at 137; Pl.'s Ex. 39 at F2). Tyndall again left   the pop-up box. (Id. at 189).
the box unchecked and clicked the green “Confirm” button.
(Tr. Day 1 at 137; Pl.'s Ex. 39 at F3). The page scrolled to the   Defendants Wood and Berry testified regarding their decision
top, and a yellow dialogue box and a pop-up box appeared.          to use the “OK” or “Cancel” pop-up box on the websites,
(Tr. Day 1 at 137; Pl.'s Ex. 39 at F4). The pop-up box had         which they clarified is not a “pop-up window” that would
“OK” and “Cancel” buttons and began, “ATTENTION: Read              be blocked by a pop-up blocker and which they referred to
below before pressing OK” like the other pop-up boxes. (Tr.        as a “confirm box.” Berry explained that this “confirm box”
Day 1 at 138; Pl.'s Ex. 39 at F4). In this pop-up box, however,    is a standard Javascript call that is available on all common
the rest of the text was behind a scroll bar; it contained the     browsers. (Tr. Day 3 at 166). As stated by Berry, in light of
same text as the pop-up box of the second buy, but Tyndall         the variety of available browsers and the advent of mobile
scrolled down using the scroll bar to read all of the text. (Tr.   devices, it is challenging to build a website that will work
Day 1 at 138; Pl.'s Ex. 39 at F4–F7). The initial pop-up box       on all different browsers, and they employed this confirm
that appeared—without scrolling—said only “ATTENTION:              box because it would work across various devices, including
Read below before pressing OK” and then had the “OK” and           mobile devices, iPads, tablets, and older browsers. (Id. at 166–
“Cancel” buttons. (Tr. Day 1 at 139; Pl.'s Ex. 39 at F4). No       169, 221–22). This confirm box forces an interaction because
other language would be seen absent scrolling. (Tr. Day 1 at       the user cannot close the box without closing the entire screen
139).                                                              —unless the browser or entire screen is closed, either OK or
                                                                   Cancel must be chosen for the confirm box to go away. (Id. at
 *6 Tyndall clicked “OK” and the pop-up box disappeared.           38–40 (Wood Test.); id. at 168 (Berry Test.)).
(Id.). Tyndall was then at the top of the application page, and
as he scrolled down the page he noticed that the “check box”       Berry further explained that he could not change the labeling
in the Unified Savings ad was then checked. (Id. at 140; Pl.'s     of the buttons when using this confirm box; he could not,
Ex. 39 at F9). It appeared to Tyndall that when he hit the         for example, change “OK” to “Yes.” (Id. at 168). However,
OK button, the effect was to check the Unified Savings box         he and Wood did have control over the text that appeared in
that was previously unchecked. (Id. at 142). Tyndall wanted        the box. (Id.). Wood wrote the text that appeared in the box
to see what would happen if he then “unchecked” that box,          and elsewhere on the webpages, and it was Wood's ultimate
so he unchecked it and then hit the green “Confirm” button.        decision as to what was put on the webpages and how the
(Id.; Pl.'s Ex. 39 at F10). When he did so, he was taken to a      content was positioned on the pages. (Id . at 141–42). Wood
different URL page—no longer citywestfinancial.com—and             gave Berry the text to put into the pop-up box, and Berry
to an offer for a different financial product that appeared to     defined, technologically speaking, what would happen after a
be from a non-Defendant. (Tr. Day 1 at 143–44; Pl.'s Ex. 39        customer hit “OK” or “Cancel.” (Id. at 218–19).
at F12). Tyndall ceased the third undercover buy at that point.
(Tr. Day 1 at 144).                                                 *7 Berry also testified regarding Tyndall's account of the
                                                                   third buy, in which Tyndall encountered a pop-up box that
On cross-examination, Tyndall acknowledged that the pop-up         required scrolling to reveal all of the box's contents. Berry
box with the OK and Cancel buttons took up approximately           had not previously seen that occur, and Berry explained
the middle third of the computer screen and was in English,        that Tyndall was using a beta version of Firefox during
in a font that was large enough to read. (Id. at 180). Tyndall     that buy; according to Berry's user records—which indicate
stated that he “eventually” came to the conclusion—after           operating systems and browsers of users—Tyndall was the
reading the box several times—that by clicking OK he would         only customer who used that version. (Id . at 177, 178, 180).
be signing up for a year of services and that by clicking Cancel
he would be rejecting it. (Id. at 181–82). After doing that, he
anticipated that his undercover bank account would indeed             III. Consumer Testimony
be debited, and three weeks after the first buy, it was. (Id.      Eight consumers testified at trial regarding their experiences
at 182–83). Tyndall also explained that when he conducted          with Defendants' websites and enrollment in the discount
the third buy, he used a different workstation, which had a        clubs. All of these consumers filled out payday loan
different version of the Firefox web browser on it than had the    applications on one of WKMS's websites and later discovered
                                                                   debits from their bank accounts that they did not recognize.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 159 of 192
F.T.C. v. Direct Benefits Group, LLC, Not Reported in F.Supp.2d (2013)
2013 WL 3771322, 2013-2 Trade Cases P 78,463

Three of the eight recalled seeing a pop-up box but did not           sent-which had the subject line, for example, “Welcome to
read the contents of the pop-up box. (Tr. Day 1 at 27–28, 33          Unified Savings”—referred to a payday loan or a payday loan
(Nokes Test.); id. at 54 (Hill Test.); id. at 77, 79 (Love Test.)).   application; that he did not know how many of the emails
One explained that the box “look[ed] like a normal ‘I accept          ended up in a spam or junk mail folder; that “there's no process
these terms and conditions' ” type of box, and she assumed it         [by] which [they] can know how many consumers actually
was part of the terms and conditions of the payday loan, so           saw the email”; and that the amount that would be charged
she pressed OK as the box directed. (Id. at 27–28, 33 (Nokes          was not mentioned until the fourth page of the printed version
Test.)). Another did not recognize the pop-up box that she            of the email that was admitted into evidence. (Tr. Day 3 at
was shown in court as the one she recalled. (Id. at 57–58 (Hill       131–33; Defs.' Ex. 3). Berry testified that they “did what
Test.)). The third thought the box had to do with the loan itself,    [they] could” to prevent the emails from ending up in a spam
and when she was unable to “x out” of the box, she eventually         filter. (Tr. Day 3 at 175).
clicked “OK.” (Id. at 63, 77–79 (Love Test.)). The other five
consumers did not recall seeing a pop-up box during the loan          Tyndall, the FTC investigator who testified as to his
application process.                                                  “controlled buys” and was seeking to purchase the product,
                                                                      did receive a confirmation email on the day of the first buy
Six of the eight testifying consumers received refunds of             confirming his purchase of Thrifty Dial in the amount of
the debits after they complained to Defendants, BBBs, their           $98.40. (Tr. Day 1 at 183 (Tyndall Test.)). However, none
banks, or a local law enforcement agency. But, several of             of the testifying consumers—who, unlike Tyndall, were not
those six did not receive refunds of the bank overdraft charges       seeking to enroll in one of the discount clubs and did not
they incurred after their accounts were debited. The other two        knowingly attempt to enroll—recalled ever se receiving such
did not attest to receiving refunds of any charge. Additionally,      an email.
several of the consumers testified that they ultimately closed
their bank accounts and opened new ones, citing concerns              Wood and Berry testified, and the exhibits of both sides
about compromised security of their accounts. (See, e.g., id. at      supported, that consumers' bank accounts were not debited
32 (Nokes Test.); id. at 68 (Love Test.); Tr. Day 2 at 8 (Calvo       until at least ten days after online enrollment in the discount
Test.); id. at 27–28 (Madisen Test.)).                                clubs. (Tr. Day 3 at 105 (Wood Test.); id. at 174 (Berry Test.)).
                                                                      As explained by Wood, charges to consumers' bank accounts
In addition to the consumers who testified at trial, the FTC          were done through demand draft debits, also called “remotely
presented declarations of nineteen other consumers. (Pl.'s            created payment orders.” (Id. at 158). When the payment
Exs. 55–61, 63–68, 70–74, & 76). These consumers gave                 orders were created—after the “OK” button in the pop-up
similar accounts of their experiences regarding unknowing             box was clicked—Defendants' payment processing company
enrollment in the discount programs. (See, e.g., Battaglia            inserted the consumer's name, address, and bank account
Decl., Pl.'s Ex. 56, at 2–3 (“I am pretty careful about               information on the order, and in the space for a signature, the
reading fine print and signing up for things, but I did not           payment order indicated “authorization on file.” (Id. at 158–
notice anything on the site mentioning advertising any kind           59).
of club, or indicating that by applying for a loan I was
authorizing a membership club to withdraw money from my
bank account.... I eventually got back the money that Direct            V. Complaints
Benefits took, but I did not get a refund of the overdraft            Many consumers complained about the debits to their
charges from the bank.”)).                                            bank accounts—to their banks; to Defendants directly; to
                                                                      Defendants' payment processors; to BBBs; to local law
                                                                      enforcement agencies; to state attorneys general; and to the
  IV. Email Confirmations and Bank Account Debits                     FTC. The FTC introduced into evidence composite exhibits
 *8 Wood and Berry testified that immediately after                   of complaints that consumers made to BBBs in Florida,
a consumer enrolled in one of the discount clubs, an                  Wyoming, Colorado, Delaware, and Utah, (Pl.'s Exs. 43–
automatically generated confirmation or “welcome” email               46), and Wood acknowledged being aware of 272 complaints
was immediately sent to the email address that the consumer           being made to either the BBB or the FTC, (Tr. Day 3 at 79).
had included on the payday loan application. (Tr. Day 3 at 66,
69 (Wood Test.); Defs.' Ex. 3; Tr. Day 3 at 174 (Berry Test.)).       All of the testifying consumers complained either directly
But, Wood acknowledged that nothing in the emails that were           to Defendants or to a BBB or governmental entity. Some


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 160 of 192
F.T.C. v. Direct Benefits Group, LLC, Not Reported in F.Supp.2d (2013)
2013 WL 3771322, 2013-2 Trade Cases P 78,463

of them were given refunds upon request to Defendants,              deal with one or two of these calls per day. (Id. at 102–
but others recounted a lack of cooperation from Defendants.         03). The callers began the calls by yelling and screaming at
For example, Victoria Nokes testified that she argued on            Mayer's staff. (Id. at 97). Some of the callers were distraught
the phone with Direct Benefits Group for thirty minutes,            and in tears. (Id.). For example, some callers told Mayer
repeatedly asking for a refund, but was told there was no           that he had stolen $49 out of their checking account without
recourse; after complaining to the BBB, she did receive             authorization and asked how he had obtained their checking
a refund. (Tr. Day 1 at 30–31). Others reported difficulty          account information. (Id. at 98). DBI employees who took
reaching a live person, rudeness, and that customer service         such calls first had to calm down the callers and explain that
representatives hung up on them. (Tr. Day 2 at 6, 7, & 22           they had the wrong company; then they gave the callers the
(Calvo and Madisen Test.)).                                         phone number and email address of Direct Benefits Online.
                                                                    (Id.).
 *9 Gabrielle Lynn, the office manager at Defendants'
Bluffdale, Utah office, testified in her deposition that ninety     After the calls started coming in, Mayer contacted Direct
percent of the phone calls received in the office were from         Benefits Online and talked to a “woman named Gabrielle”—
complaining or confused customers, fifty percent of whom            now known to be Gabrielle Lynn, though she would not
were “irate.” (Lynn Dep., Pl.'s Ex. 49, at 39). Lynn estimated      tell Mayer her last name when he asked for it. (Id. at 99–
that by July 2011—when calls had dwindled-they were                 100). Mayer suggested that Direct Benefits Online put its
receiving 50 or 60 calls per day. (Id. at 15–16). Complaints        800 number on the checking statements so that the customers
also were received via email and regular mail. (Id. at 14–          would know whom to call. (Id. at 100). He also suggested that
16). Every few weeks, Lynn gave Wood a list regarding how           Direct Benefits Online update its phone system to state that it
complaints were handled. (Id. at 14). Defendants Berry and          was not affiliated with DBI. (Id.). Gabrielle told Mayer that
Wood acknowledged an awareness that the complaints were             she would talk to the manager and see if there was anything
being made, but, despite their acknowledged supervisory             that she could do, but she would not tell Mayer the name of
roles over Lynn, who oversaw customer service, they were            her manager or the owner of the company. (Id.).
unable to estimate the number of complaints received. (See,
e.g., Tr. Day 3 at 185 (Berry Test.)).                               *10 Mayer estimated that he spoke to Gabrielle about four
                                                                    times; his office manager also spoke to Gabrielle numerous
Additionally, consumers complained to a Minnesota business          times. (Id. at 101). At one point Mayer told Gabrielle that
named Direct Benefits, Inc. (“DBI”), which is not affiliated        Direct Benefits Online was “killing [his] business” because
with Defendant Direct Benefits Group. The owner of DBI,             it was having to field hundreds of calls from Direct Benefits
Thomas Mayer, explained during his trial testimony that             Online's customers. (Id. at 102). Gabrielle told Mayer there
DBI is a managing general insurance agency that markets             was nothing more that Direct Benefits Online could do and
insurance products and has nothing to with payday loans,            that Mayer would “just have to live with this.” (Id.).
buying clubs, or long-distance telephone service. (Tr. Day 1
at 95–96). In January 2010, DBI began fielding calls, emails,       By June 2010, Mayer was so frustrated that he filed a
and online chats from consumers asking to have their money          complaint with the BBB in Wyoming. (Id. at 103). After that,
returned. (Id. at 96). Initially, DBI told the consumers that DBI   the complaints continued to come in. (Id. at 104). Mayer
had not sold them anything and did not know what they were          encouraged the callers to call BBBs and attorneys general.
talking about. (Id.). DBI then did some research and found          (Id. at 105). A sampling of the online chat complaints that
out about Direct Benefits Online, which was selling “these          DBI received was admitted into evidence. (Pl.'s Ex. 88).
memberships.” (Id.).                                                Mayer explained, however, that most of the complaints were
                                                                    received on the phone. (Id. at 106). No one other than
Mayer described the complaints that DBI received as                 Gabrielle ever responded to Mayer's phone calls to Direct
“intense” and the callers as “irate.” (Id. at 97). Mayer            Benefits Online. (Id. at 107). Mayer sent emails to Gabrielle
conservatively estimated that DBI received 2,000 complaints         also, but she never acknowledged receiving them. (Id. at 112).
about Direct Benefits Group from January 2010 to July 2011.         Wood's records reflected that Mayer sent forty-seven emails
(Id.). During some weeks DBI received as many as fifty calls        over an eighteen-month period. (Tr. Day 3 at 107 (Wood
complaining about Direct Benefits Online. (Id.). There were         Test.); Defs.' Ex. 19).
ten people at Mayer's company, and each one of them might



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             7
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 161 of 192
F.T.C. v. Direct Benefits Group, LLC, Not Reported in F.Supp.2d (2013)
2013 WL 3771322, 2013-2 Trade Cases P 78,463

                                                                    returning a check, the bank must select a reason for the return,
   VI. Revenue and Returns                                          and Barton reviewed return descriptions on a document called
From 2009 to 2011, 628,546 consumers were enrolled in,              a “returns report detail” reflecting returned check activity of
and charged for, the discount club programs through W               Direct Benefits Group, Voice Net Global, Unified Savings,
KMS's payday loan websites, (Tr. Day 3 at 78, 160 (Wood             and Thrifty Dial during the time that they did business at
Test.); Defs.' Ex. 1), each incurring a charge ranging from         Public Savings Bank. (Id. at 79–80, 82; Attachs. to Pl.'s Ex.
$39.95 to $99.90. The total amount processed by Defendants'         102).
payment processors for all of the discount club products
was $35,628,176. (Tr. Day 3 at 125–26 (Wood Test.); Pl.'s            *11 The total return rate by check volume for Direct Benefits
Ex. 33). Returns, however, totaled over $22 million, and            Group was 54.96%; for Voice Net Global, 58.03%; for
after chargebacks, returns, and refunds, the net revenue to         Unified Savings, 78.27%, and for Thrifty Dial, 79.86%. (Tr.
Defendants for all of the products was $9,512,172. (Tr. Day         Day 2 at 81; Attachs. to Pl.'s Ex. 102). The overall rates
3 at 126–29 (Wood Test.); Pl.'s Ex. 33).                            of return for “account closed”—meaning that the account
                                                                    against which the check was to be posted was closed—for
Defendants used several different payment processors,               Direct Benefits Group, Voice Net Global, Unified Savings,
including Landmark Clearing and Public Savings Bank,                and Thrifty Dial, respectively, were 7.76%, 9.71%; 10.31%,
to process the consumer payments for the discount club              and 10.90%. (Tr. Day 2 at 82–83; Attachs. to Pl.'s Ex. 102).
memberships. (Tr. Day 3 at 124–25 (Wood Test.); Tr. Day             The respective rates of return for “nonsufficient funds” were
2 at 80 (Barton Test.)). Landmark Clearing terminated               29 .51%, 29.75%, 39.89%, and 40.12%. (Tr. Day 2 at 82;
its payment processing relationship with Direct Benefits            Attachs. to Pl.'s Ex. 102). In the category of “not authorized,”
Group in February 2011 based on complaints, overall return          which Barton explained means that the customer claimed to
percentages, and unauthorized return percentages. (Pl.'s Ex.        his or her bank that he or she did not initiate or authorize
42; Tr. Day 1 at 161 (Tyndall Test.)). Similarly, Public Savings    the transaction, the return rates for Direct Benefits Group,
Bank, which handled payment processing for Direct Benefits          Voice Net Global, Unified Savings, and Thrifty Dial were
group beginning in the fall of 2010 and for Unified Savings         2.14%, 1.82%, 3.45%, and 3.46%, respectively. (Tr. Day 2
and Thrifty Dial beginning in early 2011, ceased its payment        at 84; Attachs. to Pl.'s Ex. 102). In his trial testimony, Wood
processing relationship with these entities in late June 2011       acknowledged that these return rates were accurate and that
due to high return rates. 6 (Tr. Day 2 at 80, 94, 98 (Barton        throughout the two years of their operations, the businesses
Test.)).                                                            had return rates of approximately 70%. (Tr. Day 3 at 134–37).

6                                                                   In response to the high return rates, Public Savings Bank
        In addition to these four clients, Public Savings
        Bank had other customers with similar high return           increased the fees for unauthorized charges, but that did not
        rates, and the bank also terminated several other           result in any noticeable change in the amount of returns. (Tr.
        such customers at the same time for the same                Day 2 at 91 (Barton Test.)). Additionally, Public Savings
        reason. (Tr. Day 2 at 99, 117–18). The bank                 Bank received hundreds of complaints from consumers
        decided in July 2011 to terminate business with all         regarding Direct Benefits Group and the other companies. (Id.
        customers who had return rates of 50 percent or             at 91–92). The nature of most of the complaints was that the
        higher. (Id. at 117). Later in July, about fifteen more     consumer did not know about the charge or did not authorize
        customers were terminated for that reason, and a            it. (Id. at 92). And, in the spring of 2011, the bank received
        few weeks later Public Savings Bank decided to              two formal letters—one from Wachovia Bank and one from
        discontinue all of its payment processing business.         Bank of America—expressing concern about the number of
        (Id. at 100).                                               returns and asking Public Savings Bank to look into it. (Id.
                                                                    at 92–93).
Returned transactions represented a variety of situations, as
explained at trial largely through the testimony of Jeffrey         The applications that Defendants filled out with their payment
Barton, who worked for Public Savings Bank from January             processors reflected that Defendants were anticipating a large
2010 to August 2011. (Id. at 74). Barton explained that when        percentage of returns. For example, on a Landmark Clearing
a bank processes a check payment for a customer and the             “Required Survey for High Risk Clients” completed by Wood
check cannot be processed for some reason, the bank has to          on behalf of Direct Benefits Group in April 2010, Wood
return that check to the bank of first deposit. (Id. at 81). When


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              8
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 162 of 192
F.T.C. v. Direct Benefits Group, LLC, Not Reported in F.Supp.2d (2013)
2013 WL 3771322, 2013-2 Trade Cases P 78,463

indicated that Direct Benefits Group expected 12,000 check         employees to Direct Benefits Group and Voice Net Global
transactions per month and 8000 returns per month, with 50%        and was compensated for providing those employees. (Id. at
of those expected to be returned for insufficient funds. (Pl.'s    169). Additionally, Solid Core personnel were involved in the
Ex. 30; Tr. Day 1 at 174 (Tyndall Test.)). A survey reflecting     work of Direct Benefits and were doing the work of Direct
the same expected levels of transactions and returns was           Benefits Group, which had no employees, as well as of the
completed by Berry or Lynn on behalf of Voice Net Global in        other entities. (Id. at 170–71). McDowell determined that all
May 2010. (Pl.'s Ex. 31; Lynn Dep. at 33–34). Another Direct       of the payroll charges for the businesses were being borne by
Benefits Group payment processing application in April 2010        Solid Core; all of the employees were either employees or
reflected that a return rate of 70% was anticipated. (Pl .'s Ex.   independent contractors of Solid Core. (Id. at 148–49). There
79; Tr. Day 1 at 162–63 (Tyndall Test.)).                          were financial transfers between and among the corporate
                                                                   entities, with a general flow of funds out of WKMS, Direct
                                                                   Benefits Group, and Voice Net Global to Solid Core and
   VII. The Bluffdale Office and Defendants' Business              to non-Defendant World Wide Marketing Group, which was
   Operations                                                      also owned by Wood. (Id. at 150). There were transactions
As earlier noted, Wood and Berry operated their companies          back and forth on a regular basis. (Id.).
out of shared office space in Bluffdale, Utah. Lynn also
worked there beginning in September 2009; she started as           McDowell was not able to determine that WKMS's business
an administrative assistant and her title was later changed        —related to buying and selling payday loan leads—was
to office manager. (Lynn Dep. at 6–8). Over time, personnel        prohibited by the TRO or was unlawful. (Id. at 168).
were added to handle customer service calls, and ultimately        McDowell accordingly informed Defendants that WKMS
there were eight to ten employees at the Bluffdale office.         could continue to operate so long as Defendants funded it
                                                                   and did not put at risk funds that were seized pursuant to
 *12 Shortly after the FTC filed this case, and in conjunction     the TRO. (Id. at 165–66). Ultimately, however, Defendants'
with the entry of a Temporary Restraining Order (“TRO”)            then-attorney informed McDowell that Defendants were not
(Doc. 15), a receiver, Brian McDowell, was appointed as to         interested in continuing the business of WKMS. (Id. at 167).
the business entity Defendants. McDowell testified at trial
regarding his receivership activities, which included taking       Lynn explained in her deposition that she was hired and paid
custody and control of the Bluffdale premises. (Tr. Day 2 at       by Solid Core but that she performed work for Solid Core,
134). When McDowell arrived at the Bluffdale office, he or         Voice Net Global, WKMS, and Direct Benefits Group. (Lynn
someone on his behalf interviewed all of the employees on-         Dep. at 7, 10). Lynn was supervised by both Wood and Berry,
site—eight in all—including Wood. (Id. at 157–58).                 and everyone at the Bluffdale location was paid through Solid
                                                                   Core. (Id. at 11–12).
McDowell described Wood as cooperative, and McDowell
was given a demonstration of the functioning of the payday          *13 In their trial testimony and in declarations filed earlier
loan application websites and the Direct Benefits Online,          in the case, Wood and Berry acknowledged their ownership
Unified Savings, and Thrifty Dial offers. (Id. at 158). The        and management of the four corporate entities—WKMS and
activity that had been proscribed by the TRO had ceased about      Direct Benefits Group by Wood, and Solid Core and Voice
three weeks prior to McDowell's arrival in Bluffdale, but, as      Net Global by Berry. (Tr. Day 3 at 109 (Wood Test.); id. at 184
Defendants demonstrated to McDowell, it could have been            (Berry Test.); Pl.'s Exs. 52 & 104). They also acknowledged
reinstated at any time. (Id. at 146). The only business that       being close working partners with one another's businesses
was happening at Direct Benefits Group was the receipt of          and to each being personally familiar with the operations
customer service calls, and McDowell was not able to identify      of all four businesses. (Tr. Day 3 at 110 (Wood Test.); id.
that Voice Net Global was operating when he arrived. (Id. at       at 184–85 (Berry Test.); Pl.'s Exs. 52 & 104). Berry helped
146–47).                                                           WKMS with its equipment, including buying CPUs and other
                                                                   equipment, and Berry acknowledged signing documents on
McDowell explained that the businesses at the Bluffdale            behalf of Voice Net Global, including payment processing
office were indistinct because of commonality of employees,        applications. (Tr. Day 3 at 197).
independent contractors, physical location, and computer
hardware. (Id. at 149, 163). According to the accounting
records and employee interviews, Solid Core provided


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            9
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 163 of 192
F.T.C. v. Direct Benefits Group, LLC, Not Reported in F.Supp.2d (2013)
2013 WL 3771322, 2013-2 Trade Cases P 78,463

The FTC also presented evidence through another                   practice can cause ‘substantial injury’ by doing a ‘small harm
investigator, Michael Liggins, regarding Wood and Berry's         to a large number of people....’ ” Neovi, 604 F.3d at 1158
affiliations with the four businesses, including records from     (9th Cir.2010) (quoting Am. Fin. Servs. Ass'n v. FTC, 767
the secretaries of state of Utah and Wyoming. (Tr. Day 2          F.2d 957, 972 (D.C.Cir.1985)); see also Orkin Exterminating
at 184–91; Pl.'s Exs. 4, 7, 8, 10, 11, & 12). Additionally,       Co. v. FTC, 849 F.2d 1354, 1365 (11th Cir.1988). Such
Liggins testified regarding records he obtained from private      was the situation here. Each consumer who was enrolled
companies reflecting that Berry was the registrant for            in the discount programs incurred a bank account debit of
many domain names, including directbenefitsonline.com,            between $39.95 and $99.90. More than 628,000 consumers
citywestfinancial.com, and wkmsinc.com. (Id. at 193–94;           were enrolled in the discount programs, resulting in payments
Pl.'s Exs. 14 & 15).                                              to Defendants of more than $9.5 million after accounting for
                                                                  returns, refunds, and chargebacks. (Wood Test. Day 3 at 78,
                                                                  129).
   VIII. The Merits of the FTC's Claims
Section 5(a) of the FTCA, 15 U.S.C. § 45(a), provides              *14 Second, the FTC established that the injury was
in part that “unfair or deceptive acts or practices in or         not reasonably avoidable by consumers because of the
affecting commerce[ ] are ... unlawful.” In Count I, the FTC      confusing and misleading way the payday loan application
alleges that the Defendants engaged in unfair billing practices   process operated. After entering bank account information
in violation of this section by obtaining consumers' bank         for the purpose of receiving a payday loan, and after
account information and debiting those accounts without the       ignoring or not noticing an ad for an unrelated discount club
consumers' consent. The FTC alleges in Count II that the          product, thousands of consumers were enrolled in discount
Defendants engaged in deceptive acts in violation of this         programs by clicking “OK” or hitting “enter” after a pop-
section by failing to adequately disclose material information.   up box appeared. As aptly explained by FTC Investigator
As set forth below, at trial the FTC established both of these    Tyndall during his testimony, the application process and
violations.                                                       the pop-up box conveyed the impression that selecting
                                                                  “OK” would continue the applicant on the path that the
                                                                  applicant was already on—submitting a loan application
   A. “In or Affecting Commerce”
                                                                  without enrolling in a discount program or agreeing to a debit
As an initial matter, Defendants' acts and practices clearly
                                                                  from a bank account that was supposed to used for direct
were “in or affecting commerce” under § 5(a) the FTCA.
                                                                  deposit of a payday loan. Moreover, the pop-up box Tyndall
See 15 U.S.C. § 44 (defining “commerce” as including
                                                                  encountered during his first undercover buy did not disclose
“commerce among the several States”). From their Utah
                                                                  that the consumer's bank account would be charged for the
office and also using addresses in other states, Defendants
                                                                  membership fee. (Pl.'s Ex. 35 at B5).
engaged in transactions with customers throughout the United
States.
                                                                  I agree with the FTC's characterization that the Defendants
                                                                  took advantage of financially distressed consumers who
   B. Unfair Billing Practices (Count I)                          went to websites seeking payday loans to cover immediate
An “unfair practice” under § 5(a) is “one that ‘[1] causes or     expenses, only to end up having debits to their bank accounts
is likely to cause substantial injury to consumers [2] which      that sometimes resulted in overdraft charges in addition to
is not reasonably avoidable by consumers themselves and [3]       the initial charges themselves. Consumers incurred charges
not outweighed by countervailing benefits to consumers or to      for products and services they were not seeking, did not
competition.’ ” FTC v. Accusearch Inc., 570 F.3d 1187, 1193       want or need, could not afford, and did not intend to
(10th Cir.2009) (alterations in original) (quoting 15 U.S.C.      purchase. And, the fact that many customers were able
§ 45(n)). An unfair practice does not require knowledge of        to—eventually—obtain refunds from Defendants does not
consumer harm. FTC v. Neovi, Inc., 604 F.3d 1150, 1156 (9th       render the injury avoidable. Cf. Neovi, 604 F.3d at 1158
Cir.2010).                                                        (“ ‘It is likely that some consumers never noticed the
                                                                  unauthorized withdrawals. Even if the consumer did notice,
At trial, the FTC established each of the three unfair practice   obtaining reimbursement required a substantial investment
elements. First, the FTC showed that the billing practices        of time, trouble, aggravation, and money.... Regardless of
at issue caused substantial injury to consumers. “An act or       whether a bank eventually restored consumers' money, the



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                          10
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 164 of 192
F.T.C. v. Direct Benefits Group, LLC, Not Reported in F.Supp.2d (2013)
2013 WL 3771322, 2013-2 Trade Cases P 78,463

consumer suffered unavoidable injuries that could not be fully     F.Supp.2d at 1215 (quoting Cyberspace.com, 453 F.3d at
mitigated.’ ” (quoting district court decision)).                  1201).

Third, the substantial injury to consumers was not outweighed      “District courts consider the overall, common sense ‘net
by countervailing benefits. Defendants' own evidence               impression’ of the representation or act as a whole to
suggests that the vast majority of the more than 628,000           determine whether it is misleading.” Commerce Planet, 878
consumers who were enrolled in the discount programs never         F.Supp.2d at 1063 (citing FTC v. Gill, 265 F.3d 944, 956 (9th
used any of the discount offerings. Wood testified that there      Cir.2001)). “ ‘A solicitation may be likely to mislead by virtue
were 26,616 unique visitors to the Direct Benefits Online          of the net impression it creates even though the solicitation
website over an eleven-month period, and only a fraction of        also contains truthful disclosures.’ ” Grant Connect, 827
those logged in—with a membership name and password they           F.Supp.2d at 1214 (quoting Cyberspace.com, 453 F.3d at
received at enrollment—on sections of the site such as “staff      1200).
picks,” “coupons,” and “vouchers” to view or possibly use the
discounts available to them. 7 (Tr. Day 3 at 23–25; Defs.' Ex.     The FTC has established that Defendants engaged in
9). Even assuming that some consumers who were enrolled            deceptive practices in violation of § 5(a) by failing to
did use some of the discount products, such use would not          adequately disclose material information on the websites.
outweigh the substantial injury to duped consumers.                The operation of the pop-up box and manner in which
                                                                   consumers were enrolled in the discount programs was likely
7                                                                  to mislead reasonably-acting consumers—and did mislead
       A Google analytics document submitted by
                                                                   such consumers—in a material way. As demonstrated by
       Defendants reflects that the largest number of
                                                                   the consumer testimony and the thousands of complaints
       logins on the Direct Benefits Online website
                                                                   made to Defendants and others, many consumers clearly were
       —8,486—occurred on the “staff picks” section,
                                                                   deceived and inadvertently became enrolled in Defendants'
       followed by 3,819 on “vouchers” and other lower
                                                                   discount programs. This evidence is highly probative of
       numbers of logins on other sections. (Defs.' Ex.
                                                                   the websites' tendency to mislead. See Grant Connect, 827
       9). The “rebates” section, which pertained to the
                                                                   F.Supp.2d at 1215; Commerce Planet, 878 F.Supp.2d at 1075
       only product that would ultimately cost Defendants
                                                                   (finding “the evidence of consumer complaints credible and
       money in order to produce it to the customer to
                                                                   highly probative evidence that the website marketing ... was
       fulfill—was visited by only 649 customers. (Id.; Tr.
                                                                   misleading and deceptive”). Additionally, although intent
       Day 3 at 25 (Wood Test.)).
                                                                   to deceive is not required for a § 5(a) violation to occur,
In sum, all three elements of an “unfair practice” are satisfied   the fact that Defendants anticipated—and later actually
here, and thus the FTC prevails on Count I of the Complaint.       experienced—a large percentage of returns, with half of those
                                                                   returns being for insufficient funds, is also indicative of the
                                                                   nature of this venture, as is the low usage of the discount
   C. Deceptive Acts (Count II)                                    memberships. See Grant Connect, 827 F.Supp.2d at 1221–22
 *15 “A practice is deceptive under the Federal Trade              (“The conclusion that Defendants' ... offers were deceptive as
Commission Act ‘if it is likely to mislead consumers acting        a matter of law is further bolstered by the high cancellation,
reasonably under the circumstances ... in a way that is            refund, and chargeback rates, as well as the exceptionally low
material.’ “ FTC v. Grant Connect, LLC, 827 F.Supp.2d 1199,        orders from the store in comparison to the number of people
1214 (D.Nev.2011) (alteration in original) (quoting FTC v.         signed up for the offer.”); Commerce Planet, 878 F.Supp.2d at
Cyberspace.com LLC, 453 F.3d 1196, 1199 (9th Cir.2006)). A         1076 (“The Court finds [the] history of excessive chargeback
§ 5 violation “only requires a showing that misrepresentations     rates to be consistent with deceptive website marketing.”).
‘possess a tendency to deceive.’ ” FTC v. Commerce Planet,
Inc., 878 F.Supp.2d 1048, 1073 (C.D.Cal.2012) (quoting              *16 The overall “net impression” created by the landing
Trans World Accounts, Inc. v. FTC, 594 F.2d 212, 214               page and the payday loan application form on the payday
(9th Cir.1979)). “While proof that consumers actually were         loan websites is that they were intended for applying for
deceived is not required, such evidence is ‘highly probative       payday loans and that the bank account information that
to show that a practice is likely to mislead consumers acting      applicants were asked to enter would be used for deposit of
reasonably under the circumstances.’ ” Grant Connect, 827          the payday loan—not so that the account could or would be



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            11
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 165 of 192
F.T.C. v. Direct Benefits Group, LLC, Not Reported in F.Supp.2d (2013)
2013 WL 3771322, 2013-2 Trade Cases P 78,463

debited for the purchase of an unrelated product or service.       clear language and syntax so that consumers understand the
Additionally, the common sense “net impression” of a pop-          disclosures.” Id. at 2.
up box that appears after hitting a “Submit” button on a loan
application would not be that clicking “OK” would result in        The Dot Com Disclosures further explain the importance of
the purchase of an unrelated product or that clicking “Cancel”     the “overall net impression” of the ad and advise advertisers
would continue the application process without changes or          that they “should assume that consumers don't read an entire
additions. Indeed, quite the opposite is true; a reasonable user   Web site, just as they don't read every word on a printed
would think that hitting “OK” would continue the application       page.” Id. at 5. Further, the guidance notes that consumers
process as it had progressed to that point and that “Cancel”       “may not be looking for—or expecting to find—disclosures”
would result in a change of course.                                and thus “disclosures must be communicated effectively so
                                                                   that consumers are likely to notice and understand them.” Id.
Defendants assert that their websites were compliant with          Additionally, the Dot Com Disclosures note that “Web sites ...
the FTC's guidance for online advertising published in             are interactive and have a certain depth—with multiple pages
a document called “Dot Com Disclosures.” 8 However, I              linked together and pop-up screens, for example—that may
cannot agree.                                                      affect how proximity is evaluated.” Id. at 6.


8                                                                   *17 The FTC's Dot Com Disclosures guidance also advises
       In their filings, Defendants cite the FTC's
                                                                   advertisers to conduct research regarding whether a particular
       2000 guidance document, FTC, Dot Com
                                                                   technique will effectively communicate information to
       Disclosures: Information About Online Advertising
                                                                   consumers. Id. at 10. “For example, research may show that
       (May 2000), available at http:// www ftc.gov/
                                                                   consumers don't actually read information in pop-up windows
       os/2000/05/0005dotcomstaffreport.pdf. (See Doc.
                                                                   because they immediately close the pop-up on the page they
       219 at 7). The FTC issued updated guidance
                                                                   want to view. It also may indicate whether consumers relate
       after the trial in this case. See FTC,
                                                                   information in a pop-up window or on an interstitial page
       .com Disclosures: How to Make Effective
                                                                   to a claim or product they haven't encountered yet .” Id.
       Disclosures in Digital Advertising (March
                                                                   Additionally, the guidance emphasizes that “[d]isclosures
       2013), available at http:// www ftc.gov/
                                                                   must be effectively communicated to consumers before they
       os/2013/03/130312dotcomdisclosures.pdf.
                                                                   make a purchase or incur a financial obligation.” Id. at 11.
       Citations in the text are to the 2000 guidance.
The “Dot Com Disclosures” guidance explains that “[m]any           Applying these principles, the disclosures on the payday loan
of the general principles of advertising law apply to Internet     websites were not clear and conspicuous. As is apparent
ads, but new issues arise almost as fast as technology             from the testimony of the consumer witnesses, consumers
develops.” Dot Com Disclosures at 1. Additionally,                 often did not notice the banner advertisements describing
“[d]isclosures that are required to prevent an ad from             the discount club memberships. Then, when consumers
being misleading, to ensure that consumers receive material        clicked the “Submit” button to submit their loan applications
information about the terms of a transaction or to further         without checking the box for the discount club membership
public policy goals, must be clear and conspicuous.” Id.           enrollment, a g ray-backg rounded pop-up box would
Factors considered in determining whether disclosures are          unexpectedly appear. The text of the pop-up box began
likely to be clear and conspicuous include: “the placement of      “ATTENTION: Read below before pressing OK,” suggesting
the disclosure in an ad”; “its proximity to the relevant claim”;   that the next step in the loan application process was to press
“the prominence of the disclosure”; “whether items in other        “OK,” which in at least some instances was preselected and
parts of the ad distract attention from the disclosure”; and       highlighted. 9 Some consumers testified that they pressed the
“whether the language of the disclosure is understandable          OK button believing that by doing so, all they were doing
to the intended audience.” Id. (emphasis in original).             was continuing the submission process for their payday loan
Suggestions for making disclosures clear and conspicuous           application. Whether by hitting the enter button or “OK,”
include: “[r]ecognize and respond to any technological             many consumers unknowingly and unwittingly enrolled in the
limitations or unique characteristics of high tech methods of      discount clubs.
making disclosures, such as frames or pop-ups” and “[u]se




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           12
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 166 of 192
F.T.C. v. Direct Benefits Group, LLC, Not Reported in F.Supp.2d (2013)
2013 WL 3771322, 2013-2 Trade Cases P 78,463

9                                                                the standard confirm box button labels for the shortcomings
       I credit Tyndall's testimony—supported by the
                                                                 of their disclosures.
       videos of the controlled buys, (Pl.'s Exs. 89–
       91)—that the “OK” button was preselected and
                                                                  *18 In sum, the evidence presented at trial establishes
       highlighted, with the result that pushing the Enter
                                                                 that Defendants did not adequately disclose to consumers
       key would choose the “OK” option. Even if this
                                                                 that in addition to using consumers' financial information in
       were not the case, however, my conclusions would
                                                                 connection with their payday loan applications, Defendants
       be the same.
                                                                 would also use that financial information to charge
         Additionally, I accept Berry's testimony that
                                                                 the consumers for unrelated products and services. This
         Tyndall was the only enrollee who used the beta
                                                                 information was clearly material to the consumers.
         version of Firefox that required scrolling in the
                                                                 Defendants violated § 5(a) of the FTC Act by failing to
         pop-up box. While the scrolling issue would
                                                                 adequately disclose that the bank account information would
         make the pop-up box even more troubling, the
                                                                 be used to charge consumers for unrelated products. The FTC
         conclusions in this Order apply even where
                                                                 prevails on Count II.
         browsers did not require scrolling to view the
         contents of the pop-up box.
The gray pop-up box appeared after consumers had already           IX. Common Enterprise
either not noticed or chosen to decline the offers for the       The FTC asserts that the Defendants acted as a “common
discount clubs—products or services that were unrelated to       enterprise” such that they are liable for the acts of one another.
the payday loans. The FTC investigator who went to the           Based on the evidence presented at trial, I agree.
payday loan websites with the intention of enrolling in the
discount programs as part of his investigation testified that    “If the structure, organization, and pattern of a business
he had to read the pop-up box several times before he could      venture reveal a ‘common enterprise’ or a ‘maze’ of
understand what the “OK” and “Cancel” buttons meant.             integrated business entities, the FTC Act disregards
At first, he thought that selecting “OK” would continue          corporateness.” FTC v. Wash. Data Res., 856 F.Supp.2d 1247,
him down the path he had already taken—the payday loan           1271 (M.D.Fla.2012), aff'd, 704 F.3d 1323 (11th Cir.2013).
application process—and that selecting “cancel” would stop       Thus, “ ‘[w]hen corporations act as a common enterprise,
the application process. This was a reasonable expectation       each may be held liable for the deceptive acts and practices of
and one that many, if not most, consumers would have—            the other.’ ” Grant Connect, 827 F.Supp.2d at 1216 (quoting
especially those who, unlike the FTC investigator, were not      FTC v. Nat'l Urological Grp., Inc., 645 F.Supp.2d 1167, 1182
on notice of the discount programs or on the lookout for how     (N.D.Ga.2008)).
enrollment in the discount programs occurred on the payday
loan websites.                                                   “When determining whether a common enterprise exists,
                                                                 ‘the pattern and frame-work of the whole enterprise must
Although Defendants assert that the text of the pop-up box       be taken into consideration.’ “ Nat'l Urological Grp., 645
was in plain English, in a legible font, and not difficult       F.Supp.2d at 1182 (quoting Del. Watch Co. v. FTC, 332
to read, the pop-up box was confusing, distracting, and          F.2d 745, 746 (2d Cir.1964)). “[C]ourts consider ‘a variety
counterintuitive in its operation. The pop-up box obscured the   of factors, including: common control, the sharing of office
banner ad by being on top of it, and the directions in the box   space and officers, whether business is transacted through
to “read before pressing OK” suggested that ultimately users     a maze of interrelated companies, unified advertising, and
should press OK. Moreover, the Thrifty Dial pop-up box that      evidence which reveals that no real distinction existed
Tyndall encountered during his first controlled buy did not      between the Corporate Defendants.’ ” FTC v. NHS Sys.,
even disclose in any terms that the consumer's bank account      Inc., Civ. Action No. 08–2215, 2013 WL 1285424, at *7
would be debited for the membership charge. (See Pl.'s Ex.       (E.D.Pa. Mar.28, 2013) (quoting FTC v. Millennium Telecard,
35 at B5). And, while Defendants claimed that their “hands       Inc., No. 11–2479, 2011 WL 2745963, at *8 (D.N.J. July
were tied” by the “OK” and “Cancel” buttons in the confirm       12, 2011); accord Wash. Data Res., 856 F.Supp.2d at 1271
box, Defendants chose to use this type of box on the websites,   (“A ‘common enterprise’ operates if, for example, businesses
and they admittedly retained control over the content of the     (1) maintain officers and employees in common, (2) operate
text in the confirm box. Defendants may not properly blame       under common control, (3) share offices, (4) commingle
                                                                 funds, and (5) share advertising and marketing.”); see also


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            13
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 167 of 192
F.T.C. v. Direct Benefits Group, LLC, Not Reported in F.Supp.2d (2013)
2013 WL 3771322, 2013-2 Trade Cases P 78,463

FTC v. Network Servs. Depot, Inc., 617 F.3d 1127, 1142–          products and the offerors of those products. For example, after
43 (9th Cir.2010) (“[E]ntities constitute a common enterprise    a loan application was submitted and the “OK” button was
when they exhibit either vertical or horizontal commonality—     clicked, a message appeared stating that “[w]e are currently
qualities that may be demonstrated by a showing of strongly      finding the best lender match for your loan application” and
interdependent economic interests or the pooling of assets       that the applicant should “review our email that will be sent to
and revenues.”). “Moreover, the common enterprise [inquiry]      you” and “check your inbox and spam folder.” (Pl.'s Ex. 35 at
is not an alter ego analysis. The entities formally may be       B6). Although the message suggests that an email regarding
separate corporations[ ] but operate as a common enterprise.”    the payday loan was forthcoming, the email referenced in this
Grant Connect, 827 F.Supp.2d at 1218.                            message was instead an email from one of the discount clubs.
                                                                 The entities—including WKMS—all worked together as part
Applying these standards to the facts of this case, the four     of the enterprise, and WKMS is liable as well. Cf. FTC v.
corporate entities—Direct Benefits Group, Voice Net Global,      Ivy Capital, Inc., No. 2:11–CV–283 JCM(GWF), 2013 WL
Solid Core, and WKMS—operated as a common enterprise             1224613, at *13–14 (D.Nev. Mar.26, 2013) (finding corporate
such that each is liable for the acts of the others. The two     entity liable where it “furthered [other entity] in the execution
individual Defendants were each sole owners and principals       of its scam”; “[t]he roles of each entity varied, but all had
of two of the four corporate entities, were close working        a distinct role to play as part of the scam,” and entities
partners with each other, and were involved with one another's   shared address and had common partners and officers and
companies. They and their companies operated out of the          money flowed among them). Accordingly, WKMS's ore tenus
same office space in Bluffdale, Utah with common employees       motion (Doc. 206) for judgment on partial findings—made
and shared equipment, and they worked together in enrolling      on the third day of trial—is denied. 10
customers in the discount programs via the payday loan
websites.                                                        10      After the FTC rested its case, Defendants Wood,
                                                                         Berry, WKMS, and Solid Core moved ore tenus for
 *19 The corporate entities worked cooperatively and
                                                                         a judgment on partial findings pursuant to Federal
complemented one another in inducing consumers to enroll
                                                                         Rule of Civil Procedure 52(c). (See Doc. 206; Tr.
in the discount club products. WKMS operated the payday
                                                                         Day 3 at 10). This rule provides in pertinent part
loan application websites where consumers became enrolled
                                                                         that “[i]f a party has been fully heard on an issue
in the discount clubs of Direct Benefits Group and Voice Net
                                                                         during a nonjury trial and the court finds against the
Global, and Solid Core supplied employees and operational,
                                                                         party on that issue, the court may enter judgment
administrative, and technological services to Direct Benefits
                                                                         against the party on a claim or defense that, under
Group, Voice Net Global, and WKMS. See Network Servs.
                                                                         the controlling law, can be maintained or defeated
Depot, 617 F.3d at 1143 (finding common enterprise where
                                                                         only with a favorable finding on that issue.” I
“companies pooled resources, staff, and funds; they were
                                                                         denied the motion as to Defendants Wood, Berry,
all owned and managed by [same owner] and his wife; and
                                                                         and Solid Core and took it under advisement as to
they all participated to some extent in a common venture
                                                                         WKMS. (See Doc. 207; Tr. Day 3 at 16–17). As set
to sell internet kiosks”); Wash. Data Res., 856 F.Supp.2d
                                                                         forth in the text, that motion is now denied insofar
at 1271–72 (finding common enterprise where entities had
                                                                         as it pertains to WKMS as well.
common employees and officers, commingled funds, shared
advertising, and “failed to recognize a distinct corporate       In sum, considering the operation of the companies as a
demarcation between each company”).                              whole, all four functioned as a common enterprise with regard
                                                                 to enrollment of consumers in the discount clubs and debiting
Although WKMS's payday loan websites could have                  of their bank accounts. Thus, each entity is responsible for the
operated-and, for a time, apparently did operate—without         acts of the others.
the discount club “upsells” being included on them, this
circumstance does not prevent WKMS from being part of the
common enterprise involving the discount clubs. The payday          X. Individual Liability
loan websites played an integral role in the discount club       The FTC also seeks to hold Wood and Berry individually
enrollment process. Moreover, the messages on the websites       liable for the § 5(a) violations of the corporate entities.
during the enrollment process blurred the two types of           In order to establish individual liability under the FTCA
                                                                 —including liability for monetary equitable relief—“ ‘the


               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           14
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 168 of 192
F.T.C. v. Direct Benefits Group, LLC, Not Reported in F.Supp.2d (2013)
2013 WL 3771322, 2013-2 Trade Cases P 78,463

FTC must show that the individual defendants participated           contention that they must have acted in bad faith in order to be
directly in the practices or acts or had authority to control       held personally liable. See Commerce Planet, 878 F.Supp.2d
them.... The FTC must then demonstrate that the individual          at 1084 (“As a matter of law, advice of counsel and good faith
had some knowledge of the practices.’ ” FTC v. Gem Merch.           are not defenses to whether the defendant had the requisite
Corp., 87 F.3d 466, 470 (11th Cir.1996) (alteration in original)    knowledge under section 5(a).... Good faith is ... irrelevant to
(quoting FTC v. Amy Travel Serv., Inc., 875 F.2d 564, 573           the question of knowledge.”).
(7th Cir.1989)); accord Nat'l Urological Grp., 645 F.Supp.2d
at 1206–07; Ivy Capital, 2013 WL 1224613, at *15 (“It is            Thus, the FTC has established a basis for the imposition of
appropriate to impose equitable monetary relief against a           both injunctive relief and monetary equitable relief against the
defendant if ... the individual had some knowledge of the           individual Defendants along with the corporate entities.
company's deceptive acts or practices.”). The FTC established
these elements in this case as to Defendants Wood and Berry,
and accordingly both are individually liable for the violations        XI. Remedies
by the corporate entity Defendants.                                 The FTC seeks both a permanent injunction and monetary
                                                                    equitable relief against the Defendants. As set forth below, I
 *20 First, although the FTC need only show either authority        conclude that both of these requested remedies are appropriate
to control or direct participation in the subject practices,        in this case.
both have been established here. “Authority to control
the company can be evidenced by active involvement in
                                                                       A. Permanent Injunction
business affairs and the making of corporate policy, including
                                                                    Under § 13(b) of the FTCA, the FTC “may seek, and
assuming the duties of a corporate officer.” Amy Travel, 875
                                                                    after proper proof, the court may issue, a permanent
F.2d at 573. By their own testimony, Wood and Berry were
                                                                    injunction.” 15 U.S.C. § 53(b). “[P]ermanent injunctive relief
actively involved in the affairs of these businesses that they
                                                                    is appropriate if ‘the defendant's past conduct indicates
formed and managed. Additionally, they acknowledged their
                                                                    that there is a reasonable likelihood of further violations
direct participation in the subject activities. Wood wrote the
                                                                    in the future.’ ” FTC v. USA Fin., LLC, 415 F. App'x
text for the pop-up boxes, and Berry implemented the text and
                                                                    970, 975 (11th Cir.2011) (quoting SEC v. Caterinicchia,
provided the technological expertise.
                                                                    613 F.2d 102, 105 (5th Cir.1980)). “The Court examines
                                                                    the totality of the circumstances involved and a variety of
Second, Wood and Berry clearly had knowledge of
                                                                    factors in determining the likelihood of future misconduct.”
the practices at issue. “Individuals possess the requisite
                                                                    Commerce Planet, 878 F.Supp.2d at 1086. “Nonexhaustive
knowledge if they: (1) had actual knowledge of the
                                                                    factors include the degree of scienter involved, whether
representations; (2) were recklessly indifferent to the truth
                                                                    the violative act was isolated or recurrent, whether the
or falsity of the misrepresentations; or (3) had an awareness
                                                                    defendant's current occupation positions him to commit future
of a high probability of deceptive conduct together with an
                                                                    violations, the degree of harm consumers suffered from the
intentional avoidance of the truth.” Ivy Capital, 2013 WL
                                                                    unlawful conduct, and the defendant's recognition of his own
1224613, at *15. The evidence overwhelmingly shows that
                                                                    culpability and sincerity of his assurances, if any, against
Wood and Berry knew of the contents of the websites—
                                                                    future violations.” Id.
indeed, they created those contents—and that they knew of
the probability and fact of deception.
                                                                     *21 Here, the violative acts took place over a two-
                                                                    year period, and consumers suffered significant harm.
Wood and Berry have asserted that they should not be held
                                                                    Additionally, the evidence reflects that although Defendants
individually liable because they relied on advice of counsel
                                                                    had ceased the operation of the discount club upsells shortly
and acted in good faith by seeking and obtaining such advice.
                                                                    prior to the receiver's arrival, they still had the ability to restart
Prior to trial, however, I granted the FTC's motion to strike the
                                                                    the operation at any time. Moreover, the Defendants have not
defense of reliance on advice of counsel, noting that “reliance
                                                                    recognized their culpability for these acts, and their awareness
on advice of counsel is not a valid defense on the question
                                                                    of complaints and their expectation of a significant number of
of knowledge required for individual liability.” (Order, Doc.
                                                                    returns—including significant returns for insufficient funds—
199, at 7 (quoting Cyberspace.com, 453 F.3d at 1202 (internal
                                                                    demonstrates their state of mind. Under these circumstances,
quotations omitted))). Furthermore, I reject Wood and Berry's
                                                                    a permanent injunction is warranted.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                  15
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 169 of 192
F.T.C. v. Direct Benefits Group, LLC, Not Reported in F.Supp.2d (2013)
2013 WL 3771322, 2013-2 Trade Cases P 78,463

                                                                       For the foregoing reasons, I find in favor of the FTC
                                                                       and against all of the Defendants on both counts of the
   B. Equitable Monetary Relief                                        Complaint for unfair and deceptive practices under § 5(a) of
In addition to a permanent injunction, the FTC seeks equitable         the FTCA. The Defendants acted as a common enterprise,
monetary relief. The Eleventh Circuit has recognized that §            and the individual Defendants are also liable for the violations
13(b) grants courts authority to impose “the full range of             of the corporate entities. The FTC established entitlement
equitable remedies, including the power to grant consumer              to permanent injunctive relief and to disgorgement of
redress and compel disgorgement of profits.” Gem Merch., 87            $9,512,172.
F.3d at 468. “Section 13(b) plays an important role in enabling
the FTC to enforce consumer protection laws. Accordingly,              Accordingly, it is ORDERED and ADJUDGED as follows:
disgorgement, the purpose of which ‘is not to compensate the
victims of fraud, but to deprive the wrongdoer of his ill-gotten       1. Defendant WKMS, Inc.'s ore tenus Motion for Judgment
gain,’ is appropriate.” Id. at 470 (quoting SEC v. Blatt, 583          on Partial Findings (Doc. 206) is DENIED.
F.2d 1325, 1335 (5th Cir.1978)).
                                                                       2. No later than Monday, July 29, 2013, the FTC shall
Earlier this year, the Eleventh Circuit squarely held that “the        submit 11 a proposed judgment and a proposed permanent
amount of net revenue (gross receipts minus refunds), rather           injunction that complies with Federal Rule of Civil Procedure
than the amount of profit (net revenue minus expenses), is             65(d).
the correct measure of unjust gains under section 13(b).” FTC
v. Wash. Data Res., 704 F.3d 1323, 1327 (11th Cir.2013). At            11      The proposals shall be filed in the electronic
trial, the FTC established—and Defendants, through Wood,
                                                                               record and also emailed to chambers, preferably in
acknowledged—that the amount of Defendants' gross receipts
                                                                               WordPerfect format.
was $35,628,176 and that returns, chargebacks, and refunds
totaled $26,116,004—resulting in a net revenue amount of               DONE and ORDERED.
$9,512,172. (See Pl.'s Ex. 33; Tr. Day 3 at 125–29 (Wood
Test.)). Thus, equitable monetary relief of $9,512,172 is
                                                                       All Citations
appropriate, and Defendants shall be jointly and severally
liable for this amount.                                                Not Reported in F.Supp.2d, 2013 WL 3771322, 2013-2 Trade
                                                                       Cases P 78,463

                       XII. Conclusion


End of Document                                                    © 2020 Thomson Reuters. No claim to original U.S. Government Works.




                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                16
Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 170 of 192




                         H
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 171 of 192
F.T.C. v. Direct Marketing Concepts, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 1399185

                                                                   On the basis of the affidavits presented, the Court finds the
                                                                   following facts:
                  2004 WL 1399185
    Only the Westlaw citation is currently available.
                                                                   1. The FTC is an independent agency of the United States
    United States District Court, D. Massachusetts.
                                                                   Government created by the FTC Act, 15 U.S.C. §§ 41–58.
     FEDERAL TRADE COMMISSION, Plaintiff,                          The Commission is charged, among other things, with
                           v.                                      enforcement of Sections 5(a) and 12 of the FTC Act,
    DIRECT MARKETING CONCEPTS, INC., d/                            15 U.S.C. §§ 45(a) and 52, which respectively prohibit
                                                                   deceptive acts or practices in or affecting commerce, and
   b/a Today's Health and Direct Fulfillment; ITV
                                                                   false advertisements for food, drugs, devices, services, or
    Direct, Inc., d/b/a Direct Fulfillment; Donald
                                                                   cosmetics in or affecting commerce.
   W. Barrett; Healthy Solutions, LLC d/b/a Direct
 Business Concepts; Health Solutions, Inc.; Alejandro              2. DMC and ITV are both Massachusetts corporations with
   Guerrero, a/k/a Alex Guerrero; Michael Howell;                  their principal places of business in Saugus and Beverly
      Greg Geremesz; Triad ML Marketing, Inc.;                     Massachusetts, respectively. Barrett is the President and a
   King Media, Inc.; and Allen Stern, Defendants.                  director of both DMC and ITV, and he directs, controls,
                                                                   formulates, or participates in the acts and practices of both
                 No. Civ.A.04–11136–GAO.                           entities. Since at least August 2003, Barrett, DMC and ITV
                             |                                     have advertised, promoted, offered for sale, and/or distributed
                      June 23, 2004.                               a dietary supplement product called Supreme Greens with
                                                                   MSM (“Supreme Greens”).
Attorneys and Law Firms

Daniel Kaufman, Edward Glennon, Kial S. Young, Federal             3. Barrett, DMC and ITV produced                 and widely
Trade Commission, Washington, DC, for Plaintiff.                   disseminated a thirty-minute “infomercial”      for Supreme
                                                                   Greens shown on cable television stations.       Additionally,
Peter S. Brooks, Seyfarth Shaw, LLP, Boston, MA, for               the Defendants marketed Supreme Greens on       their website,
Defendants.                                                        www.todayshealth.com.

                                                                   4. The infomercial features Donald Barrett and Alejandro
    PRELIMINARY INJUNCTION ORDER AS TO                             Guerrero a/k/a Alex Guerrero discussing the health benefits
  DEFENDANTS DIRECT MARKETING CONCEPTS,                            of Supreme Greens—in a setting that mimics a conventional
INC., ITV DIRECT, INC., AND DONALD W. BARRETT                      talk show—and includes the following passages:

OTOOLE, J.                                                           BARRETT: Dr. Guerrero claims that most chronic
                                                                      degenerative diseases—such as cancer, arthritis,
 *1 The Federal Trade Commission (“FTC” or                            diabetes, even the number one killer out there, heart
“Commission”) filed a complaint against the above listed              disease—can and are being cured and there are natural
defendants pursuant to Section 13(b) of the Federal Trade             healing techniques being suppressed in this country. We
Commission Act (“FTC Act”), 15 U.S.C. § 53(b), and moved              have a very controversial show, so stay with us.
for a preliminary injunction with other equitable relief against
defendants Direct Marketing Concepts, Inc. (“DMC”), ITV                   Complaint Ex. 6 at 3–4.
Direct, Inc. (“ITV”), and Donald W. Barrett (“Barrett”)
                                                                     BARRETT: And now here's the question: If I alkalize my
(collectively, the “Defendants”) pursuant to Fed.R.Civ.P. 65.
                                                                      body, am I going to come up with one of these chronic
The Court having considered the pleadings, declarations and
                                                                      degenerative diseases?
exhibits filed in support of and opposing said motion, and
after hearing on the motion, enters the following order:             GUERRERO: No.

                                                                     BARRETT: Such as cancer, arthritis -
                       Findings of Fact                              GUERRERO: No.



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            1
         Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 172 of 192
F.T.C. v. Direct Marketing Concepts, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 1399185


  BARRETT: How can you say that so confidently?                  BARRETT: Now, explain. When a patient comes to your
                                                                  office—whether they have cancer or arthritis, diabetes,
  GUERRERO: I'm very confident in saying that, primarily          you start them on a few standard supplements.
   because of the clinical studies we've done. I've seen it in
   my—in my—in my clinical practice. I've seen it every          GUERRERO: Right.
   day in my clinical practice.
                                                                 BARRETT: One being a product called Supreme Greens,
  BARRETT: Tell me about -                                        the other one being a coral calcium type product.

   *2 GUERRERO: I treat patients that have conditions -          GUERRERO: Yes.

  BARRETT:—the studies—tell me about a study that                    Complaint Ex. 6 at 15.
   you've done with—with chronic disease.
                                                                 BARRETT: Okay. Alex, why do so many people lose
  GUERRERO: Well, based on acid alkaline principles we            weight on the product? I know that a lot of people get on
   wanted to take groups of people that had degenerative          the product to either help with their diabetes or maybe
   conditions—and, to me, it didn't really matter what their      their heart disease or even cancer, but they lose weight
   degenerative condition was and I preferred them to have        as a byproduct. How come?
   a variety of conditions. So I certainly just didn't want to
   have a base of liver cancer or bone cancer or prostate            Complaint Ex. 6 at 22.
   cancer or breast cancer. I wanted to, you know, lump
                                                                 GUERRERO: It's great for women that are pregnant
   them into a group and see what the response would be
                                                                  because it certainly applies -
   over time. Well, now it's been—you know, now we're
   going into, you know, eight years and within a five-year      BARRETT: So she can take it when she's pregnant?
   period of time we took 200 people that had a variety
   of degenerative conditions. They weren't all the same         GUERRERO: No question. My wife took it, my wife took
   conditions, they -                                             it through all of her pregnancies.

  BARRETT: Were they terminal?                                   BARRETT: And you have five children?

  GUERRERO: They were diagnosed as terminal.                     GUERRERO: We have five children.

  BARRETT: Two hundred people—now, eight years later,            BARRETT: Okay.
   how many of them are still alive?
                                                                 GUERRERO: And she took it through all of her
  GUERRERO: Well, I've got—out of that—out of those 200           pregnancies, never had to deal with, you know, prenatal
   people that were terminal we lost eight. Eight passed          vitamins, never got morning sickness.
   away.
                                                                     Complaint Ex. 6 at 22.
  BARRETT: And that's amazing. People must have been
                                                                 BARRETT: What are the other nutrients in there and does
   amazed by those studies.
                                                                  it interfere with any medication?
  GUERRERO: Yeah. I mean, it was—it was really exciting
                                                                 GUERRERO: Because I have, you know, a wide range of
   to see at the time. And that's really what solidified, for
                                                                  patients in different conditions, I needed to ensure that
   me, this—you know, the concepts of acid and alkaline
                                                                  the formula was synergistic with all medications. And so,
   balance. And so, now, over the years I've just been afraid
                                                                  you know, the Supreme Greens with MSM is synergistic
   to deviate from what has worked for me in my clinic.
                                                                  with medication. There is no contra-indication.
       Complaint Ex. 6 at 11–13.
                                                                 *3 BARRETT: So anybody out—anybody—

                                                                 GUERRERO: (Inaudible).



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                      2
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 173 of 192
F.T.C. v. Direct Marketing Concepts, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 1399185

                                                                  ailments. His breakthrough supplement has already helped
  BARRETT:—anybody out there basically on any type of             thousands of people with cancer, diabetes, arthritis, lupus,
   medication, they can take the Supreme Greens product?          fibromyalgia, chronic fatigue syndrome, and many others.

  GUERRERO: Yes.                                                  Complaint Ex. 7 at 2–3.

       Complaint Ex. 6 at 29–30.
                                                                6. The Commission has alleged that through the above
                                                                representations, and others, the Defendants have falsely
5. The Defendants' website made the following statements
                                                                or without substantiation represented that Supreme Greens
about Supreme Greens: If you or someone you love is
                                                                can cure, treat or prevent cancer, diabetes, arthritis and
suffering from Cancer, Arthritis, Osteoporosis, Fibromyalgia,
                                                                heart disease, and that Supreme Greens can be safely used
Heart Disease, Diabetes, Heartburn, Fatigue, Excess Weight,
                                                                by pregnant women, children, and consumers taking any
or simply the everyday ravages of aging—it's time to start
                                                                medications.
down the path to a healthier lifestyle ...

  A number of health problems and degenerative conditions       7. The Commission has provided the declarations of two
  have been linked to highly acidic cell pH:                    experts: Barrie Cassileth, Ph.D, Chief of the Integrative
                                                                Medicine Service of the Memorial Sloan–Kettering Cancer
  • Cancer                                                      Center and Landon King, M.D., Associate Professor of
                                                                Medicine and Biological Chemistry at the John Hopkins
  • Arthritis                                                   University School of Medicine. Together, their declarations
                                                                express the opinions that the above claims are either false or
     ***
                                                                not supported by reliable scientific evidence.
  • High Blood Pressure
                                                                8. The Defendants have not proffered any experts to
  • High Cholesterol                                            contradict the opinions of Drs. Cassileth and King.

     ***
                                                                Continuity Program
  • Diabetes
                                                                9. The Defendants have at times caused consumers to incur
     ***                                                        unauthorized charges on their credit and debit cards by
                                                                enrolling them in an automatic shipment program for a
  • Endometriosis                                               supplement called E–8 Daily—without their prior approval
                                                                —when they ordered Supreme Greens. The Defendants
     ***                                                        maintain they have taken steps to prevent recurrence of such
                                                                unauthorized charges, but do not dispute that they occurred
  • Overweight
                                                                in the past.
  • Heart Disease

  So How Do You Rebalance Your Cells pH Levels and Get          Danger of Recurrence
  the Minerals and Nutrients You Need?                          10. In the Fall of 2003, the FTC contacted counsel
                                                                for the Defendants and informed them that the Supreme
  According to Health professionals, supplements are needed     Greens infomercial made claims that were false and/or
  to give the body what it needs. But where most supplements    unsubstantiated. Shortly thereafter, the Defendants agreed to
  either provide vitamins or proteins, Supreme Greens works     withdraw the infomercial and replace it with a substantially
  to help rebalance your cell pH.                               modified version that did not make the above challenged
                                                                claims.
     ***
                                                                 *4 11. Notwithstanding their above promise to withdraw
  Supreme Greens was formulated by Dr. Alex Guerrero,
                                                                the original infomercial, the Defendants continued to run the
  a renowned physician who has focused his career on
  working with people with various degenerative and chronic


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                        3
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 174 of 192
F.T.C. v. Direct Marketing Concepts, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 1399185

original version of the Supreme Greens infomercial at least         Defendants to move assets among related entities and/or
through April 2004.                                                 persons.


Consumer Injury
12. Although the Court has not yet seen any specific sales                               Conclusions of Law
figures, the Defendants have not disputed the Commission's
                                                                    18. This Court has jurisdiction over the subject matter of this
contention that sales through the infomercial likely totaled in
                                                                    case and over these Defendants.
the tens of millions of dollars. Additionally, it is undisputed
that the bulk of the sales revenues went to DMC, ITV and
                                                                    19. Venue in this District is proper under 15 U.S.C. § 53(b)
Barrett, and not to the remaining defendants in this litigation.
                                                                    and 28 U.S.C. § 1391(b) and (c).


Asset Dissipation & Potential Document Destruction                  20. The acts and practices of the Defendants are or have
13. Two individuals who have engaged in business                    been in or affecting commerce, as “commerce” is defined in
transactions with DMC and/or ITV have provided                      Section 4 of the FTC Act, 15 U.S.C. § 44.
documentary evidence, in the form of bank records, that
demonstrates that although the declarants' companies had            21. This Court has authority to grant a preliminary injunction
contracted with DMC, Defendant Barrett requested that               and other appropriate relief pursuant to Section 13(b) of the
declarants' companies send hundreds of thousands of dollars         FTC Act, 15 U.S.C. § 53(b) and Rule 65 of the Federal
directly to Barrett instead of to DMC. Additionally, one of         Rules of Civil Procedure. FTC v. Gem Merch. Corp., 87 F.3d
the declarants says that he, at Barrett's request, forwarded        466, 468–69 (11th Cir.1996); FTC v. World Travel Vacation
hundreds of thousands of dollars to a separate company              Brokers, Inc., 861 F.2d 1020, 1025–26 (7th Cir.1988).
controlled by Barrett rather than to DMC.
                                                                     *5 22. Section 13(b) authorizes the issuance of such
14. Three former employees of DMC have provided                     preliminary relief upon a proper showing that, weighing
declarations stating that they witnessed corporate funds at         the equities and considering the Commission's likelihood of
DMC and ITV being used to pay for non-business purchases,           ultimate success, such action would be in the public interest.
such as home furnishings and personal vehicles.                     15 U.S.C. § 53(b); FTC v. Patriot Alcohol Testers, Inc., No.
                                                                    91–11812–C, 1992 WL 27334, at *3 (D.Mass. Feb.13, 1992).
15. Two declarants provided declarations stating that in or
about June 2003, after Barrett learned that the FTC had
                                                                    Likelihood of Success on the Merits
concerns about one of his earlier infomercials—for a product
                                                                    23. The Commission has demonstrated a likelihood of success
called Coral Calcium Daily—Barrett withdrew funds from
                                                                    on the merits. Section 5(a) of the FTC Act prohibits deceptive
certain accounts and distributed the funds to close relatives.
                                                                    acts and practices in or affecting commerce. Section 12
                                                                    prohibits the dissemination of false advertising in order to
16. One declarant stated that in or about June 2003, at Barrett's
                                                                    induce the purchase of foods, drugs, devices, or cosmetics.
direction, he removed approximately 40–50 boxes relating
                                                                    To prevail under Sections 5(a) and 12, the FTC must
to Coral Calcium Daily from DMC's warehouse to his own
                                                                    demonstrate that “first, there is a representation, omission,
storage facility because Barrett stated that he was concerned
                                                                    or practice that, second, is likely to mislead consumers
about the FTC pursuing him with respect to the product.
                                                                    acting reasonably under the circumstances, and third, the
                                                                    representation, omission, or practice is material.” FTC v.
17. Defendants contend that the declarants relied on by the
                                                                    Pantron I Corp., 33 F.3d 1088, 1095 (9th Cir.1994) (citing
FTC are biased and untrustworthy and that their statements
                                                                    Cliffdale Assocs., Inc., 103 F.T.C. 110, 164–65 (1984)). The
are false. It is difficult to make a credibility assessment on
                                                                    FTC has established all three of these sufficiently for the
the basis of affidavits alone. Defendants make a plausible
                                                                    Court to grant a preliminary injunction.
showing of bias. Nevertheless, even disregarding the most
accusatory assertions, some of which are conclusory, the
                                                                    24. As demonstrated by the infomercial and website excerpts
statements do show at least an ability on the part of
                                                                    above, and despite the use of infrequent and/or inconspicuous



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             4
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 175 of 192
F.T.C. v. Direct Marketing Concepts, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 1399185

disclaimers, the Defendants have made the claims that              product—even if true—is not a valid defense to a violation
Supreme Greens can cure, treat or prevent cancer, diabetes,        of the FTC Act. Moreover, as early as the Fall of 2003, the
arthritis and heart disease, and that Supreme Greens can be        Defendants were on notice from the Commission as to the
safely used by pregnant women, children, and consumers             suspect nature of the Supreme Greens claims.
taking any medications.
                                                                   31. Individuals such as Barrett may be liable for corporate
25. The Commission is likely to prevail in demonstrating the       practices if they have “participated directly in the practices
falsity and/or lack of substantiation of these claims, based on    or acts or had authority to control them,” and had some
the uncontradicted declarations of Drs. Cassileth and King.        knowledge of the practices. FTC v. Amy Travel Serv., Inc.,
                                                                   875 F.2d 564, 573 (7th Cir.1989). Authority to control can be
26. The Defendants' misrepresentations are likely to mislead       evidenced by “active involvement in business affairs and the
reasonable consumers. Consumers have no obligation                 making of corporate policy, including assuming the duties of
to doubt the veracity of express claims, and false or              a corporate officer.” Id.
unsubstantiated claims are inherently “likely to mislead.”
In re Thompson Med. Co., 104 F .T.C. 648, 788, 818–19              32. The information presented indicates that Barrett knew as
(1984) (discussing with approval FTC's Policy Statement            early as the Fall of 2003 that the Supreme Greens claims
on Deception (Oct. 14, 1983)), aff'd 791 F.2d 189                  were suspect, based on the concerns raised by the FTC, yet
(D.C.Cir.1986).                                                    he continued to actively participate in making the challenged
                                                                   claims as President and a director of DMC and ITV.
27. Given the express nature and importance of the challenged
claims, and the fact that they go to the core reasons why
consumers buy Supreme Greens, they are presumed to be              Balance of Equities
material. FTC v. SlimAmerica, Inc., 77 F.Supp.2d 1263,             33. The Commission brought this action to halt and prevent
1272 (S.D.Fla.1999) (“Express claims or deliberately-made          further violations of federal law and to protect consumers
implied claims used to induce the purchase of a particular         from the marketing of products claimed to prevent and
product or service are presumed to be material.”).                 cure life threatening diseases. In such statutory enforcement
                                                                   cases, the government proceeds “not as an ordinary litigant,
28. In addition, the airing of the infomercial for Supreme         but as a statutory guardian charged with safeguarding the
Greens in a talk-show format with only limited disclaimers         public interest in enforcing the ... laws.” SEC v. Mgmt.
before and after the broadcast is likely to mislead consumers      Dynamics, Inc., 515 F.2d 801, 808 (2d Cir.1975) (securities
and constitute a deceptive act or practice in violation of         laws context).
Section 5.
                                                                   34. The Commission's interest in protecting consumers
29. Further, the Defendants' practice of causing charges           outweighs the Defendants' interests that would be infringed
for automatic shipments of E–8 Daily dietary supplement            by the requested injunction. The Defendants have no
to be billed to consumers' credit or debit cards without           legitimate interest in engaging in practices that likely violate
the consumers' authorization has caused or is likely to            the FTC Act.
cause substantial injury to consumers that is not reasonably
avoidable by consumers themselves and is not outweighed
                                                                   Injunctive Relief is in the Public Interest
by countervailing benefits to consumers or competition.
                                                                   35. Immediate injunctive relief is necessary to protect the
Therefore, this practice likely constitutes an unfair practice,
                                                                   public from the financial and/or physical harm that results
in or affecting commerce, in violation of Section 5(a) of the
                                                                   from the Defendants' practices. Consumers suffering from
FTC Act, 15 U.S.C. § 45(a).
                                                                   cancer, heart disease, arthritis and diabetes are injured if
                                                                   they purchase Supreme Greens in lieu of pursuing treatments
 *6 30. The Commission is also likely to succeed in holding
                                                                   that may offer them real health benefits. In addition, direct
the Defendants jointly and severally liable for these violations
                                                                   economic injury arises from purchasing Supreme Greens
of the FTC Act. DMC and ITV produced and disseminated the
                                                                   under false pretenses and from the Defendants' imposition
Supreme Greens infomercial. Their purported reliance upon
                                                                   of charges to consumers' credit or debit cards without their
co-defendant Alex Guerrero's representations regarding the
                                                                   knowledge or authorization.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             5
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 176 of 192
F.T.C. v. Direct Marketing Concepts, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 1399185


                                                                   3. “Barrett” means Donald W. Barrett, individually and as an
Necessity for Preliminary Relief                                   officer and director of DMC and ITV.
36. There is good cause to believe that immediate and
irreparable harm to consumers will result from ongoing             4. “Defendants” shall mean DMC, ITV, and Barrett, whether
violations of Sections 5(a) and 12 of the FTC Act by the           acting individually or through any corporation, subsidiary,
Defendants unless they are preliminarily enjoined by order of      division, or other entity.
this Court.
                                                                   5. “FTC” or “Commission” or “Plaintiff” means the Federal
37. Where, as in this case, business operations are permeated      Trade Commission.
by deceptive practices, and there is evidence of on-going
transfers of business assets to unknown businesses, Barrett        6. “Advertising” means any written or verbal statement,
and his relatives, there is a possibility that assets may be       illustration or depiction that is designed to effect a sale
dissipated during the pendency of the legal proceedings.           or create interest in the purchasing of goods or services,
An accounting and a restriction on the dissipation of the          whether it appears in a brochure, newspaper, magazine,
Defendants' assets is appropriate at this time to ensure the       pamphlet, leaflet, circular, mailer, book insert, free standing
enforceability of any judgment that may be entered. However,       insert, letter, catalogue, poster, chart, billboard, public transit
should the accounting reveal that the Defendants have,             card, point of purchase display, packaging, package insert,
presently are, or are likely to conceal or place assets beyond     label, film, slide, radio, television or cable television, audio
the Court's reach pending final resolution of this case, the       program transmitted over a telephone system, program-length
Court will consider additional requests from the Commission        commercial (“infomercial”), the Internet, email, or in any
for further relief necessary to ensure the enforceability of any   other medium.
judgment, including a freeze of the Defendants' assets and the
appointment of a receiver.                                         7. “Promotion” means any written or verbal statement,
                                                                   illustration, or depiction that is designed to effect a sale or
 *7 38. Weighing the equities and considering the                  create interest in the purchasing of goods or services that is not
Commission's likelihood of ultimate success, a preliminary         “advertising,” including but not limited to video news releases
injunction is in the public interest, and it is hereby ordered     and press releases.
that:
                                                                   8. “Endorsement” has the meaning set forth in 16 C.F.R. §
                                                                   255.0(b).
                       DEFINITIONS
                                                                   9. “Substantially similar product” means any dietary
For the purpose of this order, the following definitions shall     supplement containing one or more of the ingredients
apply:                                                             contained in the proprietary blend of Supreme Greens with
                                                                   MSM.
1. “DMC” means Direct Marketing Concepts, Inc., d/b/a
“Today's Health” and “Direct Fulfillment,” a Massachusetts         10. “Assets” means any legal or equitable interest in, right
corporation with its principal place of business at 20 Oakpoint    to, or claim to, any real, personal, or intellectual property,
Ext., Saugus, MA 01906, and also doing business at 100             including, but not limited to, chattel, goods, instruments,
Cummings Center, Suite 139F, Beverly, MA 01915, and its            equipment, fixtures, general intangibles, effects, leaseholds,
divisions, subsidiaries, successors, assigns, and its officers,    mail or other deliveries, inventory, checks, notes, accounts,
agents, representatives, and employees.                            credits, receivables (as those terms are defined in the Uniform
                                                                   Commercial Code), and all cash, wherever located.
2. “ITV” means ITV Direct, Inc., d/b/a “Direct Fulfillment,” a
Massachusetts corporation with its principal place of business     11. “Continuity program” shall mean any plan, arrangement,
at 100 Cummings Center, Suite 506E, Beverly, MA 01915,             or system pursuant to which a consumer receives periodic
and its divisions, subsidiaries, successors, assigns, and its      shipments of products without prior notification by the seller
officers, agents, representatives, and employees.                  before each shipment or service period, regardless of any trial



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                6
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 177 of 192
F.T.C. v. Direct Marketing Concepts, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 1399185

or approval period allowing the consumer to return or be
reimbursed for the product.                                         C. Is an effective treatment, cure, or preventative for
                                                                      diabetes;
 *8 12. “Assisting others” means knowingly providing any of
                                                                    D. Is an effective treatment, cure, or preventative for
the following services to any person or entity: (a) performing
                                                                      arthritis; or
customer service functions for any person or entity, including
but not limited to, receiving or responding to customer             E. Can be taken safely by pregnant women, by infants and
complaints; (b) formulating or providing or arranging for the          children, or by any person taking any type of medication.
formulation or provision of any telephone sales script or any
other advertising or marketing material for any person or
entity; or (c) performing advertising or marketing services of
                                                                                                 II.
any kind for any person or entity.
                                                                  IT IS FURTHER ORDERED that the Defendants, directly
13. “Commerce” has the meaning set forth in Section 4 of the      or through any corporation, partnership, subsidiary, division,
FTC Act, 15 U.S.C. § 44.                                          trade name, or other entity, and their officers, agents, servants,
                                                                  employees, and all persons and entities in active concert or
14. “Competent and reliable scientific evidence” means tests,     participation with any of them who receive actual notice of
analyses, research, studies, or other evidence based on the       this Order by personal service or otherwise, including by
expertise of professionals in the relevant area, that has been    facsimile, in connection with the manufacturing, labeling,
conducted and evaluated in an objective manner by persons         advertising, promotion, offering for sale, sale, or distribution
qualified to do so, using procedures generally accepted in the    of Supreme Greens with MSM or any substantially similar
profession to yield accurate and reliable results.                product, in or affecting commerce, are hereby preliminarily
                                                                  enjoined from making, or assisting others in making, directly
                                                                  or by implication, including through the use of endorsements
         PROHIBITED BUSINESS ACTIVITIES                           or the product name, any representation that such product
                                                                  can prevent, treat, or cure any disease unless, at the time the
                                                                  representation is made, the Defendants possess and rely upon
                              I.
                                                                  competent and reliable scientific evidence that substantiates
IT IS ORDERED that the Defendants, directly or through any        the representation.
corporation, partnership, subsidiary, division, trade name, or
other entity, and their officers, agents, servants, employees,
and all persons and entities in active concert or participation      FORMATTING FOR BROADCAST ADVERTISING
with any of them who receive actual notice of this Order
by personal service or otherwise, including by facsimile,
                                                                                                 III.
in connection with the manufacturing, labeling, advertising,
promotion, offering for sale, sale, or distribution of Supreme     *9 IT IS FURTHER ORDERED that the Defendants,
Greens with MSM or any substantially similar product, in          directly or through any corporation, subsidiary, division, or
or affecting commerce, are hereby preliminarily enjoined          other device, in connection with the labeling, advertising,
from making, or assisting others in making, directly or by        promotion, offering for sale, sale, or distribution of any
implication, including through the use of endorsements or         product, program, or service, in or affecting commerce, do
trade names, any representation that such product:                forthwith cease and desist from creating, producing, selling,
                                                                  or disseminating:
  A. Is an effective treatment, cure, or preventative for
    cancer;
                                                                  A. Any advertisement that misrepresents, expressly or by
  B. Is an effective treatment, cure, or preventative for heart   implication, that it is not a paid advertisement; and
    disease;
                                                                  B. Any commercial or other video advertisement fifteen (15)
                                                                  minutes in length or longer or intended to fill a broadcasting



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               7
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 178 of 192
F.T.C. v. Direct Marketing Concepts, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 1399185

or cablecasting time slot of fifteen (15) minutes in length or
longer that does not display visually in the same language as
the predominant language that is used in the advertisement,
                                                                                    CONTINUITY PROGRAM
in a clear and prominent manner, and for a length of time
sufficient for an ordinary consumer to read, within the first
thirty (30) seconds of the commercial and immediately before                                      IV.
each presentation of ordering instructions for the product or
                                                                    IT IS FURTHER ORDERED that:
service, the following disclosure:

                                                                    A. The Defendants, directly or through any corporation,
                                                                    subsidiary, division, trade name, or other entity, and their
             “THE PROGRAM YOU ARE
                                                                    officers, agents, servants, employees, and all persons and
             WATCHING    IS  A   PAID
                                                                    entities in active concert with them who receive actual notice
             ADVERTISEMENT FOR [THE
                                                                    of this Order by personal service or otherwise, including by
             PRODUCT,   PROGRAM,   OR
                                                                    facsimile, in connection with the manufacturing, labeling,
             SERVICE].”
                                                                    promotion, offering for sale, sale, or distribution of any
                                                                    product, program, or service, in or affecting commerce, are
                                                                    hereby preliminarily enjoined from:
(For the purposes of this provision, the oral or visual
presentation of a telephone number or address through which          *10 1. Selling or distributing or causing to be sold or
viewers may obtain more information or place an order for the       distributed products, programs, or services, by means of
product, program, or service shall be deemed a presentation         a Continuity Program without first obtaining the express,
of ordering instructions so as to require the display of the        informed consent of consumers to participate in that program
disclosure provided herein); and                                    before any shipment is made; Provided, that the consumer's
                                                                    consent will be deemed to be informed for the purpose of
C. Any radio advertisement fifteen (15) minutes in length or        this Part IV only if the Defendants clearly and conspicuously
longer or intended to fill a time slot of fifteen (15) minutes in   disclose, before the consumer consents to any purchase, all
length or longer that does not state in the same language as        material terms and conditions of the Continuity Program,
the predominant language that is used in the advertisement, in      including but not limited to:
a clear and prominent manner, and in a volume and cadence
sufficient for an ordinary consumer to hear, within the first         a. the fact that periodic shipments will occur without further
thirty (30) seconds of the commercial and immediately before             action by the consumer;
each presentation of ordering instructions for the product,
                                                                      b. a description of each good or type of good to be included
program, or service, the following disclosure:
                                                                         in each shipment;

                                                                      c. the approximate interval between each shipment;
             “THE PROGRAM YOU ARE
             LISTENING TO IS A PAID                                   d. a description of the billing procedure to be employed,
             ADVERTISEMENT FOR [THE                                      including the total cost to be charged to the subscriber's
             PRODUCT,   PROGRAM, OR                                      credit or debit card, or otherwise billed to the subscriber,
             SERVICE].”                                                  for each shipment;

                                                                      e. the minimum number of purchases required under the
                                                                         program, if any;
(For the purposes of this provision, the presentation of a
telephone number or address through which listeners may               f. all material terms and conditions of a guarantee, refund,
obtain more information or place an order for the product,               or return policy if any representation is made about
program, or service shall be deemed a presentation of ordering           such a policy, or, if the Defendants have a policy of not
instructions so as to require the stating of the disclosure              making refunds or accepting returns, a statement that this
provided herein.).                                                       is the Defendants' policy; and



                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               8
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 179 of 192
F.T.C. v. Direct Marketing Concepts, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 1399185


  g. a description of the terms and conditions under which,
     and the procedures by which, a subscriber may cancel                     MAINTENANCE OF RECORDS
     further shipments, as set forth in Part IV.C below.
     Provided further, that the consumer's consent will be                                     V.
     deemed to be express for the purpose of this Part IV
     only if the Defendants obtained the informed consent in     IT IS FURTHER ORDERED that the Defendants, and
     a manner which clearly evidences that the consumer is       their officers, agents, directors, employees, salespersons,
     consenting to the terms of the Continuity Program.          independent contractors, subsidiaries, affiliates, successors,
                                                                 assigns and all other persons or entities in active concert or
2. Making any representation, in any manner, expressly or        participation with any of them who receive actual notice of
by implication, that consumers owe money for Continuity          this Order by personal service or otherwise, including by
Program merchandise shipped to consumers, unless the             facsimile, whether acting directly or through any corporation,
Defendants have obtained consumers' express, informed            subsidiary, division or other device, are hereby preliminarily
consent to receive and pay for the merchandise.                  enjoined from:

B. The Defendants shall convey the terms and conditions          1. failing to create and maintain books, records, accounts,
of the Continuity Program to the consumer in the following       bank statements, current accountants' reports, and any other
manner:                                                          data which, in reasonable detail, accurately and fairly
                                                                 reflect the transactions and dispositions of the assets of the
1. For any solicitation initiated or completed by telephone,     Defendants;
the terms and conditions set forth in Part IV.A above
shall be disclosed during that conversation in clear and         2. destroying, erasing, mutilating, concealing, altering,
understandable language;                                         transferring, or otherwise disposing of, in any manner,
                                                                 directly or indirectly, any books, records, tapes, discs,
2. For any solicitation by a print advertisement, direct mail,   accounting data, checks (fronts and backs), correspondence,
electronic mail, or by the Internet, the terms and conditions    forms, advertisements, brochures, manuals, electronically
set forth in Part IV.A above shall be disclosed in a clear       stored data, banking records, customer lists, customer files,
and prominent manner in close proximity to the ordering          invoices, telephone records, ledgers, payroll records, or other
instructions, provided that, if the advertisement or mailing     documents of any kind, including information stored in
contains an order form or coupon on a separate page or           computer-maintained form (such as electronic mail), in their
document from the advertising material, the disclosure shall     possession, and other documents or records of any kind that
be made both in the advertising materials and on the order       relate to the business practices or finances of the Defendants;
form or coupon.                                                  and

C. The Defendants shall provide, in conjunction with each        3. failing to maintain complete records of any consumer
shipment made pursuant to any Continuity Program, a clear        complaints and disputes, whether coming from the consumer
and conspicuous description of the terms and conditions          or any intermediary, such as a government agency or Better
under which, and the procedures by which, the subscriber may     Business Bureau, and any responses made to those complaints
cancel future shipments.                                         or disputes.

 *11 D. The Defendants shall not ship any product, program,
or service to, or mail any bill or dunning communication to,                           ACCOUNTING
or bill the credit or debit card of any subscriber who, having
once subscribed to a Continuity Program and having fulfilled
any minimum purchase requirement to which the subscriber                                      VI.
has given express informed consent, notifies the Defendants
                                                                 IT IS FURTHER ORDERED that:
of the subscriber's cancellation of further shipments.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                           9
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 180 of 192
F.T.C. v. Direct Marketing Concepts, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 1399185

A. For the purpose of conducting an accounting relating to          7. the location and amount of all assets of the Defendants,
the Defendants' sale and marketing of Supreme Greens with           including all assets held either (1) by any Defendant in this
MSM, and the assets of Barrett, DMC and ITV and related             action, (2) for Barrett's, DMC's or ITV's benefit, or (3) under
and affiliated corporate entities, within ten (10) days after       any Defendants' direct or indirect control, jointly or severally.
entry of this Order the Defendants shall retain an accountant
and/or accounting firm (hereinafter “accounting firm”) to be        C. Such information gathered by and reports prepared by
selected or approved by the Commission. The Defendants              the accounting firm shall be designated as confidential
shall bear the costs and fees incurred by the accounting firm       information.
in conducting this accounting.
                                                                    D. The Defendants and any other person or entity served
B. In this accounting, the accounting firm shall attempt to         with a copy of this Order, by personal service, facsimile,
ascertain, within sixty (60) days from the date of entry of this    or otherwise, shall not interfere with the accounting firm's
Order, the following information, whether the information is        functions and shall fully cooperate and assist the accounting
located in the United States or outside the territorial United      firm in accomplishing the purposes set forth in this Section,
States, and shall prepare a report for the Plaintiff and the        including providing access to documents and information
Defendants describing:                                              located outside the territorial United States and including
                                                                    the gathering and preserving of documents relating to the
 *12 1. all revenues collected and obtained by the                  Defendants' assets.
Defendants, directly or through any other corporation,
partnership, limited liability corporation, or other entity, in     E. Should the accounting reveal that the Defendants have
connection with the sale in the United States of Supreme            concealed, presently are concealing, or are likely to conceal or
Greens with MSM, and the location and/or transfer of all such       place assets beyond the Court's reach pending final resolution
revenues;                                                           of this case, the Court will consider additional requests from
                                                                    the Commission for further relief necessary to ensure the
2. the amount of all refunds provided by the Defendants             enforceability of any judgment, including a freeze of the
to consumers, directly or through any other corporation,            Defendants' assets and the appointment of a receiver.
partnership, limited liability corporation, or other entity, in
connection with the sale of Supreme Greens with MSM;

                                                                                    FINANCIAL STATEMENTS
3. information sufficient to show the flows of all monies
received by the Defendants, directly or indirectly, from the
sale in the United States of Supreme Greens with MSM;                                             VII.

                                                                    IT IS FURTHER ORDERED that:
4. all costs and expenses incurred by the Defendants, directly
or through any other corporation, partnership, limited liability
                                                                    A. The Defendants each shall prepare and provide to the
corporation, or other entity, in connection with the sale or
                                                                    Commission, within twenty (20) days from entry of this
marketing of Supreme Greens with MSM in the United States;
                                                                    Order, a complete and accurate financial statement, signed
                                                                    under penalty of perjury, on the form attached to this Order
5. all net profits collected and obtained by the Defendants,
                                                                    as Attachment A (for Barrett) or Attachment B (for DMC and
directly or through any other corporation, partnership, limited
                                                                    ITV). Barrett also shall include a list of all corporate entities
liability corporation, or other entity, in connection with the
                                                                    that he has controlled, directly or indirectly, at any point since
sale in the United States of Supreme Greens with MSM;
                                                                    January 2002 until the present.
6. all transfers of assets between the Defendants and any
                                                                     *13 B. The Defendants each shall provide the Commission
related or affiliated corporate entities or individuals in excess
                                                                    with access to records and documents pertaining to assets of
of Ten thousand and 00/100 dollars ($10,000) since January
                                                                    each Defendant that are held by financial institutions outside
2003; and
                                                                    the territory of the United States, by signing a document
                                                                    entitled “Consent to Release of Financial Records” in the form
                                                                    attached to this Order as Attachment C.


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              10
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 181 of 192
F.T.C. v. Direct Marketing Concepts, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 1399185

                                                                   affected by this Paragraph shall include both existing assets
                                                                   and assets acquired after the date of entry of this Order,
                                                                   including without limitation, those acquired by loan or gift.
             RESTRICTION ON DISSIPATION
                OF CORPORATE ASSETS

                                                                                RESTRICTION ON DISSIPATION
                             VIII.
                                                                                   OF BARRETT'S ASSETS
IT IS FURTHER ORDERED that DMC and ITV and
any of their officers, directors, agents, servants, employees,                                   IX.
salespersons, distributors, corporations, subsidiaries,
affiliates, successors, assigns, and those persons or entities      *14 IT IS FURTHER ORDERED that Barrett and
in active concert or participation with them who receive           his agents, servants, employees, salespersons, distributors,
actual notice of this Order by personal service, facsimile, or     corporations, subsidiaries, affiliates, successors, assigns, and
otherwise, are hereby preliminarily enjoined from directly         those persons or entities in active concert or participation
or indirectly selling, liquidating, assigning, transferring,       with him who receive actual notice of this Order by personal
converting, loaning, encumbering, pledging, concealing,            service, facsimile, or otherwise, are hereby preliminarily
dissipating, spending, withdrawing, or otherwise disposing         enjoined from directly or indirectly selling, liquidating,
of any funds, real, personal, or intellectual property, or other   assigning, transferring, converting, loaning, encumbering,
assets or any interest therein, wherever located, including        pledging, concealing, dissipating, spending, withdrawing,
any assets outside the territorial United States, which are        or otherwise disposing or any funds, real, personal, or
owned and controlled by, or held for the benefit of, in whole      intellectual property, or other assets or any interest therein,
or in part, or in the possession of DMC and/or ITV, or             wherever located, including any assets outside the territorial
any other corporation owned or controlled by DMC and/              United States, which are owned and controlled by, or held
or ITV, other than those transfers for actual and necessary        for the benefit of, in whole or in part, or in the possession
business operations and expenses that such corporations            of Barrett, other than those expenditures or transfers for
will reasonably incur, including legal fees associated with        actual and necessary business operations and business and
ITV Direct, Inc. v. Healthy Solutions, LLC, 04–CV–10421–           personal expenses that he will reasonably incur, including
JLT (D.Mass.); Trudeau v. Direct Mktg. Concepts, Inc.,             legal fees associated with ITV Direct. Inc. v. Healthy
CV 02–02707 (C.D.Cal.); Triad ML Mktg., Inc. v. Direct             Solutions, LLC, 04–CV–10421–JLT (D.Mass.); Trudeau v.
Mktg. Concepts. Inc., C.A. 03–CV–4321 (E.D.Pa.); HBA               Direct Mktg. Concepts, Inc., CV 02–02707 (C.D.Cal.); Triad
Mktg. v. Marine Coral Calcium, C.A. 03–5995 (E.D.Pa.);             ML Mktg., Inc. v. Direct Mktg. Concepts, Inc., C.A. 03–
Triad ML Mktg. v. MXM Essential Formulas, C.A. 03–                 CV–4321 (E.D.Pa.); HBA Mktg. v. Marine Coral Calcium,
6047 (E.D.Pa.); and the instant action, FTC v. Direct Mktg.        C.A. 03–5995 (E. D.Pa.); Triad ML Mktg. v. MXM Essential
Concepts, Inc., 04–CV–11136–GAO (D.Mass.). DMC and                 Formulas, C.A. 03–6047 (E.D.Pa.); and the instant action,
ITV shall not purchase or acquire, in whole or in part, directly   FTC v. Direct Mktg. Concepts, Inc., 04–CV–11136–GAO
or indirectly, any real property without prior permission from     (D.Mass.). Barrett shall not purchase or acquire, in whole or
the Commission.                                                    in part, directly or indirectly, any real property or pay for any
                                                                   significant home improvements or landscaping without prior
DMC and ITV shall maintain copies of documents reflecting          permission from the Commission.
such transfers or expenditures for actual and necessary
business operations, including but not limited to, books           Barrett shall maintain copies of documents reflecting such
and records of accounts, all financial and accounting              transfers or expenditures for actual and necessary business
records, balance sheets, income statements, and bank records       operations and business and personal expenses, including but
(including monthly statements, canceled checks, records of         not limited to, books and records of accounts, all financial
wire transfers, and check registers). These documents shall        and accounting records, balance sheets, income statements,
be produced to the Commission monthly (by the tenth day of         and bank records (including monthly statements, canceled
the following month) with respect to transfers or expenditures     checks, records of wire transfers, and check registers). These
over Five thousand and 00/100 dollars ($5,000) from the            documents shall be produced to the Commission monthly (by
date of entry of this Order. The funds, property and assets        the tenth day of the following month) with respect to transfers


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            11
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 182 of 192
F.T.C. v. Direct Marketing Concepts, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 1399185

or expenditures over Two thousand five hundred and 00/100
dollars ($2,500) from the date of entry of this Order. The        B. any business relationship between any of the Defendants
funds, property and assets affected by this Paragraph shall       and any other business entity;
include both existing assets and assets acquired after the date
of entry of this Order, including, without limitation, those      C. the financial status of the Defendants, including but not
acquired by loan or gift.                                         limited to the nature or location of any bank account, safe
                                                                  deposit box, or other asset of the Defendants;

                                                                  D. any transaction, correspondence or other communication
                EXPEDITED DISCOVERY
                                                                  by or between any consumer and any of the Defendants or
                                                                  any representatives, employees, agents, officers, servants, or
                              X.                                  assistants of the Defendants; and

IT IS FURTHER ORDERED that the Commission is granted              E. any action, correspondence or other communication by
leave at any time after service of this Order to depose           or between any law enforcement agency, consumer group,
or demand the production of documents from any person             or Better Business Bureau and the Defendants, or any
or entity relating to the nature, status, extent, location or     representatives, employees, agents, officers, servants, or
other relevant information relating to the Defendants' assets,    assistants of the Defendants.
income, personal or business financial records, or the location
of any Defendant or potential Defendant. Seven (7) days shall     The Commission's representatives may remove original
be deemed sufficient for any such production of documents         documents from the business premises of the Defendants
from the Defendants, and ten (10) days shall be deemed            to make photocopies, provided that the originals are
sufficient for any such production of documents from any          returned within a reasonable period of time. The Defendants
other person or entity, including but not limited to any          shall provide Commission employees, agents and assistants
bank, savings and loan, financial or brokerage institution,       with any necessary means of access to these documents,
fund, escrow agent, or trustee. The production of documents       including but not limited to keys and lock combinations,
submitted pursuant to this provision shall not in any way         computer access codes, and storage access information. The
waive Plaintiff's rights to seek the production of additional     Defendants, and their officers, agents, directors, employees,
documents.                                                        salespersons, independent contractors, subsidiaries, affiliates,
                                                                  successors, assigns and all other persons or entities in active
                                                                  concert or participation with any of them who receive
            RIGHT OF IMMEDIATE ACCESS                             actual notice of this Order by personal service or otherwise,
                                                                  including by facsimile, are hereby preliminarily enjoined
                                                                  from interfering with the Commission's right of access
                             XI.
                                                                  described herein.
 *15 IT IS FURTHER ORDERED that the Defendants and
any other person who receives actual notice of this Order
by personal service or otherwise, including by facsimile,                           CONSUMER REPORTS
shall permit the Commission's employees, agents, and
assistants immediate access to any business premises and
                                                                                               XII.
storage facilities, whether owned, controlled or used by the
Defendants, in whole or in part, including but not limited        IT IS FURTHER ORDERED that the Commission may
to the offices located at 100 Cummings Center, Beverly,           obtain consumer reports concerning any of the Defendants
MA 01915 or at 20 Oakpoint Ext., Saugus, MA 01906. The            pursuant to Section 604(a)(1) of the Fair Credit Reporting
purpose of this access shall be to inspect, copy and inventory    Act, 15 U.S.C. § 1681b(a)(1), and that, upon written request,
documents referring or relating to:                               any credit reporting agency from which such reports are
                                                                  requested shall provide them to the Commission.
A. advertising or marketing, including issues relating to
safety, of Supreme Greens with MSM;



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            12
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 183 of 192
F.T.C. v. Direct Marketing Concepts, Inc., Not Reported in F.Supp.2d (2004)
2004 WL 1399185

                                                                      Order. Service upon any branch or office of any entity shall
    DISTRIBUTION OF ORDER BY DEFENDANTS
                                                                      effect service upon the entire entity.

                            XIII.

IT IS FURTHER ORDERED that the Defendants shall                                 RIGHT TO INVESTIGATE AND ADD
immediately provide a copy of this Order to each affiliate,                     ADDITIONAL PARTIES AND CLAIMS
partner, subsidiary, division, sales entity, successor, assign,
officer, director, employee, independent contractor, agent,                                         XV.
attorney, fulfillment house, call center, and representative
of the Defendants, and within ten (10) days following                 Nothing in this Order shall be construed as limiting or
entry of this Order, shall provide the Commission with                restricting the Commission's right or ability to investigate,
an affidavit identifying the names, titles, addresses, and            take discovery from, add to this action, or bring further actions
telephone numbers of the persons and entities that the                against any persons or entities not specifically named herein
Defendants have served with a copy of this Order in                   as a Defendant who may be in active concert or participation
compliance with this provision.                                       with any of the Defendants.



       SERVICE OF THIS ORDER BY PLAINTIFF                                          RETENTION OF JURISDICTION


                             XIV.                                                                  XVI.

 *16 IT IS FURTHER ORDERED that copies of this                        IT IS FURTHER ORDERED that this Court shall retain
Order may be served by facsimile transmission, personal or            jurisdiction of this matter for all purposes.
overnight delivery, or U.S. Mail, by agents and employees
of the Commission or any state or federal law enforcement             It is SO ORDERED
agency, on (1) any Defendant in this action, or (2) any other
person or entity that may be subject to any provision of this
                                                                      All Citations

                                                                      Not Reported in F.Supp.2d, 2004 WL 1399185

End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                13
Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 184 of 192




                              I
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 185 of 192
F.T.C. v. Loma Intern. Business Group Inc., Not Reported in F.Supp.2d (2013)
2013 WL 2455986, 2013-1 Trade Cases P 78,413

                                                                 For some ten years, from 2001 to 2011, Defendants
                                                                 Manuel Alban (“Mr.Alban”) and Lola Alban (“Mrs.Alban”)
                  2013 WL 2455986
                                                                 (collectively “the Albans”), being neither qualified nor
       United States District Court, D. Maryland.
                                                                 accredited to do so, operated an immigration business serving
      FEDERAL TRADE COMMISSION, Plaintiff                        —or in all too many cases disserving—Spanish-speaking
                       v.                                        customers. Furthermore, Mr. Alban, on occasion, engaged in
        LOMA INTERNATIONAL BUSINESS                              the unauthorized practice—or malpractice—of law.
          GROUP INC., et al., Defendants.
                                                                 On June 1, 2011, the United States Federal Trade Commission
               Civil Action No. MJG–11–1483.                     (“FTC”) 3 filed the instant suit alleging that the Defendants
                               |                                 knowingly violated Section 5(a) of the Federal Trade
                         June 5, 2013.                           Commission Act (“FTC Act”), 15 U.S.C. § 45(a), by
                                                                 expressly and impliedly misrepresenting to consumers that
                                                                 they were authorized immigration service providers, although
               MEMORANDUM OF DECISION                            they were not.

MARVIN J. GARBIS, District Judge.                                3           The FTC is an independent agency of the United
 *1 The Court has conducted a bench trial of Plaintiff's                     States government charged with enforcement of the
claims against Defendants Manuel Alban (“Mr.Alban”)                          FTC Act, which, under Section 5, prohibits unfair
and Lola Alban (“Mrs.Alban”) (collectively “the Albans”),                    or deceptive acts and practices in commerce.
(“Loma”) and Servicios LatinoAmericanos De Maryland,             The FTC seeks to have the Court permanently enjoin the
                   1                                             Defendants from violating § 5(a) of the FTC Act by engaging
Inc. (“Servicios”). The Court has heard the evidence
presented, reviewed the exhibits, considered the materials       in unauthorized immigration services or any similar deceptive
submitted by the parties, and had the benefit of the arguments   practice and seeks restitution in the amount of $750,000. As
of counsel. The Court now issues this Memorandum of              discussed herein, the Court finds that the FTC has established
Decision as its findings of fact and conclusions of law in       the need for injunctive relief against the Albans. However,
compliance with Rule 52(a) of the Federal Rules of Civil         the Court finds it necessary to conduct further proceedings to
Procedure. 2                                                     resolve remaining issues relating to the equitable relief to be
                                                                 provided.
1      Defendant Marco Alban, having filed a Motion
       for Summary Judgment resolved herewith, did not           II. STATUTORY FRAMEWORK
       participate in the trial.                                 Section 5(a) of the Federal Trade Commission Act (“the FTC
2                                                                Act”) states, in pertinent part:
       “In an action tried on the facts without a jury ...
       the court must find the facts specially and state             (a) Declaration of unlawfulness; power to prohibit unfair
       its conclusions of law separately. The findings               practices; inapplicability to foreign trade
       and conclusions may be stated on the record after
       the close of the evidence or may appear in an                       (1) Unfair methods of competition in or affecting
       opinion or a memorandum of decision filed by the                    commerce, and unfair or deceptive acts or practices in or
       court. Judgment must be entered under Rule 58.”                     affecting commerce, are hereby declared unlawful.
       Fed.R.Civ.P. 52(a)(1).
                                                                           (2) The Commission is hereby empowered and directed
The Court finds the facts stated herein based upon its                     to prevent persons, partnerships, or corporations, [with
evaluation of the evidence, including the credibility of                   stated exceptions] from using unfair methods of
witnesses, and the inferences that the Court has found                     competition in or affecting commerce and unfair or
reasonable to draw from the evidence.                                      deceptive acts or practices in or affecting commerce.

                                                                     ...
I. INTRODUCTION


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              1
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 186 of 192
F.T.C. v. Loma Intern. Business Group Inc., Not Reported in F.Supp.2d (2013)
2013 WL 2455986, 2013-1 Trade Cases P 78,413

                                                                    operated the immigration service business under the name
    (B) All remedies available to the Commission with respect       “Loma, Inc.”
    to unfair and deceptive acts or practices shall be available
    for acts and practices described in this paragraph, including   5
    restitution to domestic or foreign victims.                             To be properly accredited, an immigration services
                                                                            business must be operated by a licensed attorney,
*2 15 U.S.C. § 45(a) (West 2006).                                           a law student acting under the supervision of a
                                                                            licensed attorney, an individual granted permission
Section 13(b) of the FTC Act provides that “in proper cases                 to appear on behalf of persons with whom the
the Commission may seek, and after proper proof, the court                  individual has a previous relationship and without
may issue, a permanent injunction.” 15 U.S.C. § 53(b).                      remuneration, or a person formerly authorized to
                                                                            practice before USCIS. 8 C.F.R. § 292.1, 1292.1.
                                                                    6
III. DISCUSSION                                                             Initially the Department of Immigration and
                                                                            Naturalization Service (“INS”), which in 2003,
   A. Background                                                            officially became the Bureau of Citizenship
The Albans emigrated to the United States from Ecuador in                   and Immigration Services (“BCIS” or “USCIS”),
the mid–1960's and became United States citizens. Mr. Alban                 operating under the Department of Homeland
was employed in the plastics industry until his retirement in               Security (“DHS”).
the mid–1990's, and Mrs. Alban worked for a bank from 1973
                                                                    In or about 2002, Mr. Alban attended a tax preparation
until she retired in 2002.
                                                                    seminar and obtained authorization to prepare income tax
                                                                    returns. He provided the income tax preparation and filing
After his retirement, Mr. Alban, together with others in the
                                                                    services under the “Loma, Inc.” name.
local Hispanic community, set up a Spanish-speaking radio
station. The business did not succeed.
                                                                    At about the same time, Mr. Alban began to provide
                                                                    drug and alcohol counseling to members of the Hispanic
The Albans, in or about 1993, set up a Spanish-language
newspaper called “El Heraldo.” The Albans named the                 community. 7 This business was operated under the name
                                                                    “Servicios LatinoAmericanos De Maryland, Inc.” although,
advertising arm of El Heraldo “Loma, Inc.” 4 although
                                                                    as with Loma, Inc., the name did not then refer to an existing
the entity was not a corporation. The newspaper ceased
                                                                    corporation.
operations in 2004.

                                                                    7
4                                                                           Regular classes were conducted by certified
         The name “Loma” is derived from Mr. & Mrs.
                                                                            counselors, and a fee was charged per class. Mr.
         Alban's first names—LO for Lola and MA for
                                                                            Alban took the courses for certification in drug and
         Manuel.
                                                                            alcohol abuse counseling. M. Alban Dep. 15:18–
Mr. Alban testified that in or about 2000, he attended an                   17:4, Pl.'s Ex. 30.
immigration seminar and was told that he did not need to
                                                                    In 2005, Mr. Alban prepared and signed incorporation
be an attorney to assist with filling out immigration forms
                                                                    papers for corporations to be named “Loma International
but that he needed to apply to the Executive Office for
                                                                    Business Group, Inc.” 8 and “Servicios LatinoAmericanos
Immigration Review to be an accredited representative. 5 M.
                                                                    De Maryland, Inc.” In 2007, the papers were filed and the
Alban Dep. 239:21–243:15, Pl.'s Ex. 30. In early 2001, Mr.
                                                                    corporations were formed. Mr. Alban was identified as the
Alban became aware that the pertinent agency of the United
                                                                    sole director of both corporations. Pl's Ex. 16, 17.
States government 6 provided that citizens of El Salvador
and Honduras could apply for Temporary Protection Status            8
(“TPS”) benefits. Although Mr. Alban had been informed                      Apparently, the name “Loma. Inc.” was not
that he needed formal accreditation to do so, the Albans                    available.
then began their immigration service business discussed
herein without obtaining any such accreditation. The Albans             B. The Immigration Services Operation




                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               2
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 187 of 192
F.T.C. v. Loma Intern. Business Group Inc., Not Reported in F.Supp.2d (2013)
2013 WL 2455986, 2013-1 Trade Cases P 78,413

The Albans testified that when they first began offering          Some customers suffered severely for their reliance upon the
assistance with completing immigration forms, most of their       Albans. Several of the Albans' customers were deported. One
customers brought in their own forms 9 and they, purportedly,     customer who relied upon the Albans' advice was arrested
offered only a translation and “secretarial” service. The Court   and jailed for almost 11 months. 12 In 2007 and 2008, the
does not find this testimony credible and, rather, finds that     Albans 13 settled two separate lawsuits brought by customers
from the beginning, and until the end of their immigration        by signing findings of fact acknowledging ineffective
services, Mr. Alban and, to a lesser extent, Mrs. Alban did far
                                                                  assistance with immigration applications. 14 Nevertheless,
more than translate and type what their customers told them
                                                                  the Albans continued to operate their immigration business,
to type.
                                                                  as before, until June 1, 2011.

9      Even if this were true as to the very beginning of         12
                                                                          See Guevera Rivera Decl. 8 ¶ 29, Pl.'s Ex. 3.
       their operation, the Albans purchased a software
       system in 2002 or 2003 that enabled them to                13      And Loma.
       produce and fill in forms on their computer.
                                                                  14
                                                                          See Pl.'s Ex. 23–Miguel Zelaya, et.al. v. Manuel
*3 The Albans interviewed customers, decided which forms
                                                                          Alban, et. al., Civil Case No. 0101–0012695–
were needed, and filled in the forms. 10 The Albans also                  2007; Pl.'s Ex. 24–Santos Bacilia Guevara Rivers
translated and made copies of required attachments such                   v. Manuel Alban, etc. al., Civil Case No. 0101–
as birth certificates, photographs, provided a cover letter               0004723–2008.
in English, and often mailed the documentary package to
                                                                  On June 1, 2011, the FTC filed the instant lawsuit, obtained
USCIS. 11 The Albans charged fees for their services as
                                                                  an ex parte Temporary Restraining Order, appointment of
discussed below.
                                                                  a monitor, and permission to enter the Albans' business
                                                                  premises and seize records. The Albans' records were
10     Usually, with information provided by the                  incomplete and poorly organized. Nevertheless, the monitor
       customers.                                                 was able to identify and contact some of the estimated
11                                                                1,000 immigration customers 15 to provide assistance with
       Renewal applications were much simpler than
                                                                  any outstanding immigration requirements. By virtue of the
       original applications. Renewals were either
                                                                  lack of reliable and adequate financial records, the monitor
       annually or every 18 months.
                                                                  retained a forensic accountant to assist with a determination
Initially, the Albans had the customers provide their personal    of the revenues received from the provision of immigration
checks or postal money orders that were sent to the
                                                                  services. 16
Government with the immigration forms. However, in order
to be able to verify the Government's receipt of the documents
                                                                  15
and payments, the Albans changed the process for customers                The monitor estimated that the Albans had
not paying by check. The Albans obtained the funds from                   approximately 1000 customers between 2001 and
their customers, deposited the funds into a Servicios checking            2011. Not all of these were currently open cases
account, and then made payment to the Government by                       requiring assistance.
a Servicios check. The canceled check served as proof of          16
                                                                          See Monitor's Report, Pl's Ex. 105.3.
receipt. The Albans stopped using the Servicios bank account
for this purpose in 2007.                                         The Albans terminated their immigration service business as
                                                                  of June 1, 2011 and state that they do not intend ever again to
The Albans did not operate their immigration business             provide any kind of immigration service.
competently. While some customers fortunately obtained
what they sought, many did not. Data from USCIS shows
that of more than 600 immigration applications capable of           C. Liability
association with Defendants, over 60 percent were denied or       To establish liability under section 5 of the FTC Act, the FTC
rejected. Strong Decl. 2 ¶ 6, Pl.'s Ex. 9.                        must establish that the activities of the Defendants were “in
                                                                  or affecting commerce” 17 and that:



               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                            3
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 188 of 192
F.T.C. v. Loma Intern. Business Group Inc., Not Reported in F.Supp.2d (2013)
2013 WL 2455986, 2013-1 Trade Cases P 78,413


17                                                                 The FTC has proven that the Albans and Defendant
       There is no doubt that the activities at issue affected
       commerce.                                                   Loma represented themselves, both expressly and impliedly,
                                                                   as qualified immigration consultants legally authorized to
                                                                   provide the immigration services they rendered for customers.
  (1) there was a representation, omission, or practice;

       (2) that was likely to mislead customers acting             The Albans contend that they made no express representation
          reasonably under the circumstances; and                  of being authorized to provide immigration services and
                                                                   that simply operating the business does not serve as an
          *4 (3) the representation, omission, or practice was     implied representation that they were authorized to do so.
            material.                                              However, lack of proper licensing is a material fact, which
FTC v. Tashman, 318 F.3d 1273, 1277 (11th Cir.2003); FTC           if not disclosed, deceives and is an unfair or deceptive trade
v.. Gill, 265 F.3d 944, 950 (9th Cir.2001).                        practice. Golt v. Phillips, 517 A.2d 328, 332 (Md.1986).
                                                                   The provision of a service reasonably implied the legal
If these three elements are proven, the FTC need not prove         authorization to provide such a service, hence is sufficient to
any intent to deceive, and were the Defendants able to prove       support the finding that there was a representation, omission,
good faith, 18 it would not provide a defense. FTC v. Patriot      or practice.
Alcohol Testers, Inc., 798 F.Supp. 851, 855 (D.Mass.1992);
FTC v. Verity Int'l, Ltd., 443 F.3d 48, 63 (2d Cir.2006); FTC      The evidence includes many consumers' USCIS immigration
v. World Travel Vacation Brokers, Inc., 861 F.2d 1020, 1029        forms that were prepared 19 and filed by the Albans and
(7th Cir.1988).                                                    Loma. Both Mr. and Mrs. Alban signed as preparer in the
                                                                   preparer's block and Loma's name and business address
18                                                                 appeared on the forms. Indeed, the Albans and Loma
       The Albans have not, however, proven good
       faith. Indeed the Court finds that Mr. Alban                specifically acknowledged providing immigration services in
       intentionally sought to mislead his customers as            documents filed to settle state court litigation against them.
       to his competence and authority and Mrs. Alban
       was, at best, a willfully blind enabler of Mr. Alban's      19      Starting in 2002 or 2003, the Albans and Loma used
       deception.                                                          a software program to prepare and complete the
To hold an individual liable for the deceptive acts or practices           forms on their office computer.
of a corporate entity, the FTC must establish that the             The Albans used Loma letterhead with “IMMIGRATION
individual had some knowledge of the unlawful conduct, and         AND CITIZENSHIP” printed clearly to stand out from other
the individual participated in the acts or had authority to        services listed at the top of the page under the company
control the conduct. FTC v. Ross, 897 F.Supp.2d 369, 384           name. See, e.g., Pl's Ex. 5.13. The immigration services were
(D.Md.2012) (citing FTC v. Amy Travel Serv., Inc., 875 F.2d        marketed mainly by referrals and word of mouth but also by
564, 573–74 (7th Cir.1989)). The knowledge requirement             direct solicitation. See, e.g., Lovo Decl. 1 ¶ 3, Pl.'s Ex. 1 (“My
may be fulfilled by showing actual knowledge of material           friend then told me about Manuel Alban, whom she described
misrepresentations or reckless indifference to the truth or        as a good attorney who had prepared her TPS application. My
falsity of such misrepresentations. Id. “[T]he degree of           friend gave me Mr. Alban's phone number....”); Bernal Decl.
participation in business affairs is probative of knowledge.”      1 ¶ 2, Pl.'s Ex. 2 (“On several occasions ... I talked to Mr.
Id. at 385 (quoting Amy, 875 F.3d at 574).                         Alban, who encouraged me to visit him and get his help.”);
                                                                   Guevera Rivera Decl. 1 ¶ 3, Pl.'s Ex. 3 (“[ My sister] told
                                                                   me about an attorney named Manuel Alban who had prepared
   1. Representations                                              her immigration documents.”); Vasquez Montoya Decl. 1 ¶ 2,
The FTC must prove that a defendant made some                      Pl.'s Ex. 4 (“I heard of Mr. Alban through my brother ....”).
representation, whether implied or express. Patriot, 798
F.Supp. at 855; see also FTC v. Figgie Int'l, Inc., 994 F.2d        *5 Although the finding is not necessary to establish liability
595, 604 (9th Cir.1993) (noting that the difference between        in the instant case, the Court finds that the Albans by
implied and express representations is “a distinction without
                                                                   implication (and sometimes expressly) at times 20 falsely
a difference”).


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               4
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 189 of 192
F.T.C. v. Loma Intern. Business Group Inc., Not Reported in F.Supp.2d (2013)
2013 WL 2455986, 2013-1 Trade Cases P 78,413

represented Mr. Alban to be an attorney. See, e.g., Lovo Decl.     the Albans and Loma were competent, qualified, and legally
3 ¶ 9, Pl.'s Ex. 1 (“I believed Mr. Alban was an attorney....”);   authorized to provide such services.
Guevera Rivera Decl. 8 ¶ 29, Pl.'s Ex. 3 (“I would never
have used Mr. Alban's services if I had known he was not           The fact that some of the Albans' and Loma's customers
an attorney.”). One customer testified that Mr. Alban had          were satisfied with the services they received does not
specifically stated that he was an attorney. See, e.g., Montoya    provide a defense. Amy, 875 F.2d at 572. Indeed, there
Decl. 4 ¶ 14, Pl.'s Ex. 5 (“When I asked Mr. Alban if he was       is no reason to doubt that these customers relied upon
an attorney, he said ‘of course I am an attorney.’ ”). One check   the Albans' representations of competence, qualification
was found payable to Manuel Alban for “legal fees.” Pl's Ex.       and legal authority. Fortunately, they were not among the
58. Moreover, there is evidence of occasions when Mr. Alban        customers who suffered for their reliance.
sought to provide legal services, including his writing a letter
on behalf of a “client” threating legal action. And in recorded
telephone conversations, Mrs. Alban was less than candid              3. Materiality
when responding, “How can I help you?” to the question: “Is         *6 A material representation is one that involves information
this attorney Manuel Alban's office?” Pl.'s Ex. 6.2. Nor did       that is important to consumers such that it is likely to
Mr. Alban choose to inform a telephone caller stating, “I am       affect their decisions or actions. Patriot, 798 F.Supp. at 855;
interested in getting attorney Manuel Alban's services” that       FTC v. Cyberspace.Com LLC, 453 F.3d 1196, 1201 (9th
he was not an attorney. Pl.'s Ex. 6.4.                             Cir.2006). Express representations that are shown to be false
                                                                   are presumptively material. Patriot, 798 F.Supp. at 855.
20     In 2011, having been expressly warned by state
                                                                   The FTC has proven that the representations that the Albans
       authorities about practicing law without a license,
                                                                   and Loma were competent, qualified and legally authorized
       the Albans had an erasable “whiteboard” on the
                                                                   to provide the services at issue “involves information that
       office wall stating, in handwritten Spanish, “This is
                                                                   is important to consumers and, hence, likely to affect their
       not a law office.”
                                                                   choice of, or conduct regarding [the services].” Kraft, Inc. v.
                                                                   FTC, 970 F.2d 311, 322 (7th Cir.1992).
   2. Misleading
The Court must consider whether a representation is likely to      Although such evidence is not necessary, the FTC
mislead a reasonable consumer by viewing the representation        provided testimony of some customers that the Defendants'
as a whole and focusing on the impression created, not             representations were material to their deciding to use the
its literal truth or falsity. Patriot, 798 F.Supp. at 855.         Defendants' services. Mr. Maddox, Ms. Guevara Rivera, Mr.
“In evaluating a tendency or capacity to deceive, it is            Vasquez Montoya, and Ms. Lovo each testified that had they
appropriate to look not at the most sophisticated, but the least   known that Manuel Alban was not authorized to provide
sophisticated consumer.” FTC v. Five–Star Auto Club, Inc.,         immigration services, they would neither have sought nor
97 F.Supp.2d 502, 532 (S.D.N.Y.2000).                              paid for the services. Pl's Exs. 1, 3, 4, 50.

The FTC did not have to prove that each individual customer        The Court finds that the FTC has proven the materiality
relied on the Defendants' misrepresentations or omissions;         element of the FTC Act § 5 violation.
a representative sample of injured consumers is sufficient.
Figgie, 994 F.2d at 605. The FTC has provided adequate
sampling evidence. For example, Ms. Guevara Rivera, Ms.               4. Liability Conclusion
Lovo, Mr. Maddox, and Mr. Vasquez Montoya testified that           The Court finds that the FTC has proven each of the elements
they hired and paid Defendant Manuel Alban to help them            necessary to hold the Albans and Loma liable under § 5 of
with their immigration needs because Defendants represented        the FTC Act.
that Mr. Alban was qualified to provide immigration services.
See, e.g., Pl.'s Exs. 1, 3, 4, 50.                                 The Albans personally violated the statute by their own
                                                                   individual actions. Loma, Inc., acting through the Albans, also
Even without this sampling testimony, the Court finds that the     violated the statute, holding itself out as competent, qualified,
Albans' and Loma's representations were likely to mislead a        and legally authorized to provide immigration services.
reasonable consumer of the services provided to believe that


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                              5
           Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 190 of 192
F.T.C. v. Loma Intern. Business Group Inc., Not Reported in F.Supp.2d (2013)
2013 WL 2455986, 2013-1 Trade Cases P 78,413

The Court finds that the FTC has not proven that Servicios is        to mislead consumers, particularly those who speak Spanish
liable under FTC Act § 5. Unlike Loma, Servicios was never           and not English, in violation of § 5 of the FTC Act.
held out as providing immigration services and did no more
than provide—without compensation—a checking account                 The FTC seeks, and may well be entitled to obtain, broad
conduit for the transmission of customer funds to the USCIS.         injunctive relief. However, the Court finds a need to hear
                                                                     further evidence and argument regarding the terms of the
                                                                     injunction to be issued. In particular, the Court wishes to
   C. Remedy                                                         consider providing injunctive relief regarding violations of
Courts have broad authority to issue a permanent injunction          § 5 of the FTC Act in addition to those only related to
and ancillary relief for the violation of any law enforced
                                                                     immigration services. 21
by the FTC. Amy, 875 F.3d at 571–72; FTC v. Ameridebt,
Inc., 373 F.Supp.2d 558, 562–63 (D.Md.2005). Included in
                                                                     21
the power to grant ancillary relief is the authority to order               For example, income tax preparation services.
payment for consumer redress. Amy, 875 F.3d at 571; see                     Indeed, the evidence at trial indicates that, while
also Ameridebt, 373 F.Supp. at 562 (“The authority to grant                 providing income tax return preparing services to
such relief includes the power to grant any ancillary relief                the public, Mr. Alban prepared and filed unreliable
necessary to accomplish complete justice, including ordering                —if not outright fraudulent—income tax returns on
equitable relief for consumer redress through the repayment                 behalf of himself and his corporations.
of money, restitution, rescission, or disgorgement of unjust
enrichment.”).                                                         2. Restitution
                                                                     Since the Court holds that a permanent injunction is
                                                                     warranted, restitution may be provided. To obtain restitution
   1. Permanent Injunction                                           under Section 13(b) of the FTC Act, the FTC must prove
Permanent injunctive relief is appropriate when there is             consumer reliance.
“some cognizable danger of recurring violation.” Ross, 897
F.Supp.2d at 387 (citing FTC v. Med. Billers Network, Inc.,          Consumer reliance can be established by a representative
543 F.Supp.2d 283, 323 (S.D.N.Y.2008) (internal quotations           sample of injured consumers or by a showing that “(1)
omitted)). Some factors to consider include: (1) defendants'         the business entity made material misrepresentations likely
scienter; (2) whether the conduct was isolated or recurrent;         to deceive consumers, (2) those misrepresentations were
(3) whether defendants are positioned to commit future               widely disseminated, and (3) consumers purchased the
violations; (4) degree of consumer harm; (5) defendants'             entity's products.” Ross, 897 F.Supp.2d at 387 (quoting FTC
recognition of culpability; and (6) sincerity of defendants'         v. Freecom Commc'ns, Inc., 401 F.3d 1192, 1206 (10th
assurances against future violations. Id. The injunction must        Cir.2005)); Figgie, 994 F.2d at 605–06.
not unduly harm the defendants but simply ensure that they
do not continue the violations. Id. However, “the egregious          The Court finds that the FTC has met its burden to show
nature of past violations is a factor supporting the need for        consumer reliance in both fashions. There is evidence of
permanent injunctive relief of a broad nature.” Id.                  a representative sample of injured customers. In addition,
                                                                     the Albans and Loma made false representations that were
 *7 The Defendants argue that an injunction is unnecessary           likely to deceive customers, were widely distributed in the
because they ceased operating in June 2011 and do not intend         context of the specific community to which directed and, in
to restart the immigration services business. However, the           reliance on these false representations, consumers purchased
Court finds that injunctive relief is necessary to ensure that the   the services at issue.
Albans (and any entity that they control) do not, again, prey
upon vulnerable consumers by purporting to offer services            Under Section 13(b), the Court has authority to provide for
that they are not competent, qualified, and legally authorized       disgorgement relating to the amount of the defendants' unjust
to provide.                                                          enrichment. FTC v. Washington Data Res., Inc., 704 F.3d
                                                                     1323, 1326 (11th Cir.2013). “[I]n many cases in which the
The Court finds that absent an injunction, there is a realistic      FTC seeks restitution, the defendant's gain will be equal to the
danger that the Albans will find and take another opportunity        consumer's loss because the consumer buys goods or services
                                                                     directly from the defendant.” Id. (quoting Verity, 443 F.3d at


                © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                               6
            Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 191 of 192
F.T.C. v. Loma Intern. Business Group Inc., Not Reported in F.Supp.2d (2013)
2013 WL 2455986, 2013-1 Trade Cases P 78,413

68). The correct measure of unjust gains under Section 13(b)              fee per transaction x 4.79 transactions x 1000
is the “net revenue (gross receipts minus refunds), rather than           clients = $479,000.00. Using this same method
the amount of profit (net revenue minus expenses).” Id. at                with an average fee per transaction of $129.67,
1327.                                                                     calculated from evidence of fees charged over the
                                                                          years ranging from $80.00 to $200.00, results in
The FTC has the initial burden to show the amount of assets               an estimation of $621,119.30, i.e., $129.67 per
subject to disgorgement. FTC v. Washington Data Res., 856                 transaction x 4.79 transactions x 1000 clients =
F.Supp.2d 1247, 1279 (M.D.Fla.2012) aff'd sub nom. FTC v.                 $621,119.30.
Washington Data Res., Inc., 704 F.3d 1323 (11th Cir.2013).         25
All that is required is “a reasonable approximation of a                  This figure is derived from estimation method #
defendant's ill-gotten gains.” Id. The burden then shifts to the          2—using the actual Servicios checks written to
defendants to show that the FTC's figures are inaccurate. Id.             USCIS between April 2001 and July 2007 to derive
at 1281.                                                                  a number of transactions per year, and extrapolating
                                                                          that average forward to 2011 after the Albans
*8 The Defendants' incomplete and poorly organized                        stopped using Servicios to write checks to USCIS,
                                                                          and using an average per transaction fee of $129.67
files and lack of adequate and reliable financial records 22
                                                                          as in method # 1.
made it impossible for the FTC to present definitive
evidence establishing precisely their revenue derived from         The Court finds Mr. Dengler's testimony to be reliable and
the services at issue. The FTC presented the testimony of          adequate to provide a “reasonable approximation” of the
Mr. Joseph Dengler, a former Internal Revenue Service Agent        relevant revenue and, therefore, shifts the burden to the
experienced in the reconstruction of income from incomplete        Defendants to show that the estimated range is too high.
                                                                   Washington Data Res., 856 F.Supp.2d at 1281.
records. Mr. Dengler used alternative methods 23 to estimate
the Defendants' revenue received from the services at issue.
                                                                   Defendants contend that the estimated range is too high
He testified that the Defendants' revenue attributed to the
                                                                   because the estimated fee per transaction was excessive, and
services at issue was within a range from $479, 000 24 to
            25
                                                                   some clients did not pay the total fee charged. 26 Mr. Alban
$753,406.
                                                                   testified that they charged $25 per client in 2001, and they
                                                                   increased the fee to $50 in 2004 and then to $100 sometime
22     The Defendants had no internal accounting                   around 2007. 27 Additional fees were also charged, but they
       program or method for recording the amount                  were for other services such as translation or photographs
       of money received from individual customers.                and not for filling out the immigration forms. The Defendants
       Further, it appears that a substantial amount of the        estimate—without support from any reliable documentation
       money received was in cash. Although the Albans             —that they received from the services at issue only about
       report that Loma had its own bank account that              $200,000 in total.
       should have been used to analyze bank deposits
       made during the period, there were no records               26     Mr. Alban testified that some clients also did not
       available for that bank account prior to 2008.
                                                                          pay the entire USCIS fee due and that Loma would
23                                                                        advance the fee on an understanding that it would
       See Pl's Ex. 105.3. Two different methodologies
       were used to estimate net revenues, each with                      be repaid. Not all clients repaid these advances.
       two variables based on the bank account records             27     The Court notes that the monitor's report indicates
       found, the receipts that were found, a subset of
                                                                          that the customer affidavits and the documentary
       110 customer files from 2010, and information
                                                                          evidence do not support these lower numbers, but
       regarding fees charged as supplied by the Albans.
                                                                          rather that the fee charged from 2001–2006 was
24                                                                        $100, from 2007–2009 was $150, and from 2010–
       This figure is derived from estimation method # 1,
       which is based on deriving an average number of                    2011 was $200. Monitor's Report 6, Pl.'s Ex. 105.3.
       transactions per client of 4.79 based on the detailed       The reasonableness of an approximation varies depending
       review of 110 client files, i.e., $100.00 constant          on the information available, but “the risk of uncertainty



                 © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                             7
          Case 3:17-cv-00101-RDM Document 526-1 Filed 08/18/20 Page 192 of 192
F.T.C. v. Loma Intern. Business Group Inc., Not Reported in F.Supp.2d (2013)
2013 WL 2455986, 2013-1 Trade Cases P 78,413

                                                                      Therefore, the Court finds a need to hear further evidence
should fall on the wrongdoer .... “ Med. Billers Network, 543
                                                                      and argument regarding the amount of disgorgement to be
F.Supp.2d at 324. As stated by other courts:
                                                                      required.
  [W]here defendants' record keeping has “so obscured
  matters that lawful gains cannot be distinguished from              29      For example, how—if at all—amounts paid would
  the unlawful without incurring inordinate expense, it is                    be utilized to “repair” the damage caused by
  well within the district court's power to rule that the                     the Defendants through refunds to customers or
  measurement of disgorgement will be the more readily                        otherwise.
  measurable amount of losses incurred by the defendants'
  customers in the unlawful transactions.”                            IV. CONCLUSION
                                                                       *9 For the foregoing reasons, as stated more fully herein:
FTC v. Febre, 128 F.3d 530, 535 (7th Cir.1997) (quoting
CFTC v. Am. Metals Exchange Corp., 991 F.2d 71, 77 (3d
                                                                      1. The Court finds Defendant Manuel E. Alban, Lola P.
Cir.1993)).
                                                                      Alban, and Loma International Business Group, Inc., but not
                                                                      Defendant Servicios LatinoAmericanos De Maryland, Inc.,
The Court finds the Defendants testimony pertaining to
                                                                      liable for violating Section 5(a) of the FTC Act, 15 U.S.C. §
their finances unreliable. 28 Thus, the Court finds that the
                                                                      45(a), in connection with the advertising, marketing, and sale
Defendants' receipts from the services at issue are within
                                                                      of United States immigration services.
the range of $479,000 to $753,406. However, the amount of
disgorgement to be ordered does not necessarily equate to the
                                                                      2. The Court finds that a permanent injunction pursuant to §
revenue derived from the services.
                                                                      13(b) of the FTC Act, 5 U.S.C. § 53(b), is appropriate.

28     Indeed, as established by the testimony at trial,              3. The Court finds that the injunctive relief should include a
       the income tax return records that were available              restitution requirement.
       would, if correct, establish that the Albans provided
       all of the services at issue without receiving any             4. The Court finds it necessary to conduct further proceedings
       income at all.                                                 related to the terms of the aforesaid permanent injunction and
The Court, considering an equitable remedy, finds it                  the amount of the aforesaid restitution requirement.
appropriate to take into account the Defendants' current
financial circumstances because disgorgement is designed
                                                                      All Citations
to be remedial and not punitive. See Febre, 128 F.3d
at 537. Moreover, it may be appropriate to consider the               Not Reported in F.Supp.2d, 2013 WL 2455986, 2013-1 Trade
                       29                                             Cases P 78,413
ultimate disposition        of any amount of disgorgement paid.

End of Document                                                   © 2020 Thomson Reuters. No claim to original U.S. Government Works.




               © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                 8
